Exhibit 10.1

Execution Version

AMENDMENT AGREEMENT

AMENDMENT AGREEMENT dated as of April 15, 2014 (this “Amendment”), to the TERM
LOAN AND REVOLVING CREDIT AGREEMENT dated as of December 27, 2007 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”), among FEDERAL-MOGUL CORPORATION, a Delaware corporation (the
“Original Borrower”), CITICORP USA, INC. (“CUSA”) and each of the other
commercial banks, finance companies, insurance companies or other financial
institutions or funds from time to time party hereto (together with CUSA,
collectively, the “Lenders” and individually, a “Lender”), CUSA, as
administrative agent, and each other party from time to time party thereto.

WHEREAS, pursuant to the Existing Credit Agreement, the Term Loan Lenders under
and as defined in the Existing Credit Agreement (the “Existing Term Loan
Lenders”) have made the Term Loans under and as defined in the Existing Credit
Agreement (the “Existing Term Loans”) to the Original Borrower;

WHEREAS, the Original Borrower desires that Federal-Mogul Holdings Corporation,
a Delaware corporation (after giving effect to such substitution, “Holdings” or
the “New Borrower”), assume all of the rights and obligations of the Original
Borrower, in its capacity as the Original Borrower, under the Amended Credit
Agreement (as defined below) and the other Loan Documents (other than with
respect to the Existing Term Loans) including, without limitation, with respect
to the Revolving Credit Facility and the Revolving Credit Loans, and become
party to the Amended Credit Agreement;

WHEREAS, the Original Borrower desires to repay the Existing Term Loans made by
the Existing Term Loan Lenders;

WHEREAS, the New Borrower has requested that the lenders set forth on the
signature pages hereto as the “New Term Loan Lenders” (the “New Term Loan
Lenders”) extend credit to the New Borrower in the form of (x) four-year term
loans (the “Tranche B Term Loans”) having an aggregate principal amount of
$500,000,000 (the “Tranche B Term Facility”) and (y) seven-year term loans (the
“Tranche C Term Loans”, and together with the Tranche B Term Loans, the “New
Term Loans”) having an aggregate principal amount of $2,100,000,000 (the
“Tranche C Term Facility”);

WHEREAS, Citibank, N.A. has agreed to serve as the administrative agent with
respect to the Tranche B Term Facility (in such capacity, the “Tranche B Term
Administrative Agent”) and Credit Suisse AG has agreed to serve as the
administrative agent with respect to the Tranche C Term Facility (in such
capacity, the “Tranche C Term Administrative Agent”);

WHEREAS, Citibank, N.A. has agreed to succeed CUSA in its capacity as
administrative agent with respect to the Revolving Credit Facility available
under, and as defined in, the Amended Credit Agreement (Citibank, N.A. in such
capacity, the “Revolving Administrative Agent” and, together with the Tranche B
Term Administrative Agent and the Tranche C Term Administrative Agent, the
“Administrative Agents”) and the Lenders party hereto have agreed to so appoint
Citibank, N.A. as Revolving Administrative Agent;

WHEREAS, the Revolving Credit Lenders have agreed, in accordance with the
Revolving Lender Consents (as defined in the Existing Credit Agreement) and as
otherwise provided herein, and the New Term Loan Lenders agree (A) to amend the
Existing Credit Agreement as set forth herein as of the Amendment Effective Date
(as defined below) and (B) to permit the New Borrower to assume all of the
rights and obligations of the Original Borrower in its capacity as the Original
Borrower with respect to the Revolving Credit Facility and the Amended Credit
Agreement;



--------------------------------------------------------------------------------

WHEREAS, Holdings agrees (x) to assume all of the rights and obligations of the
Original Borrower with respect to the Revolving Credit Facility and the Amended
Credit Agreement and (y) to become the Borrower with respect thereto;

WHEREAS, the New Term Loan Lenders agree to make the New Term Loans to the New
Borrower;

WHEREAS, the New Borrower intends to contribute the proceeds of such New Term
Loans to the Original Borrower so the Original Borrower may repay the Existing
Term Loans;

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein have the meanings assigned to them in the Existing Credit Agreement or
the Amended Credit Agreement, as the context may require. The interpretive
provisions specified in Section 1.02 of the Amended Credit Agreement also apply
to this Amendment, mutatis mutandis.

SECTION 2. Amendment of the Existing Credit Agreement. Effective as of the
Amendment Effective Date:

(a) The Existing Credit Agreement shall be amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Existing Credit Agreement attached as Exhibit A hereto (the Existing Credit
Agreement, as so amended, the “Amended Credit Agreement”).

(b) All schedules and exhibits to the Existing Credit Agreement shall be
replaced in their entirety by the schedules and exhibits attached to the Amended
Credit Agreement.

(c) On and after the Amendment Effective Date, each reference in the Amended
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import, and each reference to the Existing Credit Agreement in any other
Loan Document, shall be deemed a reference to the Amended Credit Agreement. This
Amendment shall constitute a “Loan Document” for all purposes of the Amended
Credit Agreement and the other Loan Documents.

SECTION 3. Assumption of Obligations by Federal-Mogul Holdings Corporation Under
Loan Documents, Etc. Effective as of the date hereof and immediately after
giving effect to this Amendment (the “Assumption Effective Time”), Federal-Mogul
Holdings Corporation, a Delaware corporation, hereby (x) unconditionally assumes
from the Original Borrower all rights, Obligations, covenants and agreements of
the Original Borrower (in its capacity as Original Borrower) under, (y) agrees
that it will perform and observe on and after the Assumption Effective Time, all
Obligations, covenants and agreements to be performed by the Original Borrower
under, and (z) agrees that, from and after the Assumption Effective Time, it
will be bound in all respects by all of the terms and conditions of, the Amended
Credit Agreement, the Notes (as defined in the Existing Credit Agreement) and
each other Loan Document (as defined in the Existing Credit Agreement) to which
the Original Borrower is a party, in each case, as if Holdings were an original
party thereto and without further action required on the part of any Person, but
in each case excluding the Original Borrower’s obligations with respect to the
Existing Term Loans. In addition, as of the Assumption Effective Time, Holdings
assumes (x) all liabilities of the Original Borrower arising out of all
representations, documents, instruments and certificates made or

 

2



--------------------------------------------------------------------------------

delivered by the Original Borrower under or in connection with each Loan
Document (as defined in the Existing Credit Agreement) (including, without
limitation, the punctual payment when due of the principal, interest and fees
owing thereunder from time to time) to which the Original Borrower is a party
and (y) all liabilities and Obligations as the “Borrower” and a “Loan Party”
under each Loan Document, but in each case excluding the Original Borrower’s
obligations with respect to the Existing Term Loans. Further, each of Holdings
and the Original Borrower hereby confirms and agrees that (x) the Loan Documents
to which the Original Borrower is, and Holdings will be, a party are, and shall
continue on and after the Assumption Effective Time to be, in full force and
effect in accordance with their respective terms and are, effective as of the
Assumption Effective Time, ratified and confirmed in all respects, and (y) the
Security Documents to which the Original Borrower is, and Holdings will be, a
party and all of the Collateral described therein do, and shall continue on and
after the Assumption Effective Time to, secure the payment of the Obligations
purported to be secured thereby in accordance with their respective terms.

SECTION 4. Lender Consent.

(a) The Revolving Administrative Agent acting at the direction, and on behalf of
the Revolving Credit Lenders, hereby acknowledges and agrees that this Amendment
shall constitute the notice required to be provided to the Revolving
Administrative Agent with respect to “Refinancing Indebtedness” pursuant to
Section 2A.02 of the Existing Credit Agreement, and hereby waives the obligation
of the Original Borrower, the New Borrower or any other Loan Party to deliver
any further notice of “Refinancing Indebtedness” with respect to this Amendment
and the New Term Loans.

(b) Each Revolving Credit Lender party hereto as a “Consenting Revolving Credit
Lender” hereby consents to those terms of the Amended Credit Agreement as to
which such Revolving Credit Lender’s consent is required.

(c) Each Lender party hereto (x) acknowledges and agrees that, as of the Amended
Effective Date, the Intercreditor Agreement (as defined in the Existing Credit
Agreement) shall be terminated and replaced with the ABL Intercreditor Agreement
and (y) authorizes the Collateral Trustee and each Applicable Administrative
Agent to enter into the ABL Intercreditor Agreement, and any separate amendment
or other agreement with respect to any of the Security Documents, to effect the
foregoing.

(d) Each Lender party hereto acknowledges and agrees to the resignation of CUSA
as administrative agent under the Loan Documents and the appointment of
Citibank, N.A., as Revolving Administrative Agent under the Amended Credit
Agreement (pursuant to Section 8.10 thereof) and the other Loan Documents, and
in such capacity, shall succeed to, and become vested with, all the rights,
powers, privileges and duties bestowed upon the Revolving Administrative Agent
under the Amended Credit Agreement and such other Loan Documents.

SECTION 5. Subsidiary Release. Each of Federal-Mogul Global LLC and
Federal-Mogul Global Properties, Inc. (collectively, the “Released
Subsidiaries”) are hereby released as Guarantors pursuant to the applicable Loan
Documents, including, without limitation, the Domestic Subsidiary Guarantee, and
from and after the Amendment Effective Date each such Released Subsidiary shall
be a Non-Guarantor Domestic Subsidiary.

SECTION 6. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the New Borrower and each other Loan Party (as
defined in the Amended Credit Agreement) represents and warrants to each other
party hereto that, as of the Amendment Effective Date:

 

3



--------------------------------------------------------------------------------

(a) This Amendment has been duly authorized, executed and delivered by it and
the Amended Credit Agreement constitute its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

(b) All representations and warranties made by the New Borrower or such Loan
Party in or pursuant to the Loan Documents (including, for purposes of clarity,
the Amended Credit Agreement) are true and correct in all material respects on
and as of the Amendment Effective Date with the same effect as if made on and as
of the Amendment Effective Date except to the extent such representations and
warranties expressly relate to an earlier date, in which case they shall be true
and correct on and as of such earlier date.

(c) At the time of and immediately after giving effect to this Amendment, no
Event of Default or event which upon notice or lapse of time or both would
constitute an Event of Default has occurred and is continuing.

SECTION 7. Conditions to the Amendment Effective Date. This Amendment shall
become effective as of the first date (such date, the “Amendment Effective
Date”) on which each condition set forth below shall be satisfied or waived:

(a) Amendment Agreement. The Administrative Agents shall have received this
Amendment, executed and delivered by each of the New Borrower, the Original
Borrower, each other Loan Party, the New Term Loan Lenders, the Tranche B Term
Administrative Agent, the Tranche C Term Administrative Agent, CUSA, in its
capacity as resigning administrative agent, acting at the direction, and on
behalf of, the Revolving Credit Lenders pursuant to Section 9.18 of the Existing
Credit Agreement, Citibank, N.A., in its capacity as incoming Revolving
Administrative Agent under the Amended Credit Agreement, and the Required
Revolving Credit Lenders.

(b) Loan Documents. The Administrative Agents shall have received each of the
Loan Documents set forth on Annex 1 to this Amendment, in each case executed and
delivered by each of the parties thereto.

(c) Solvency. The Administrative Agents shall have received a solvency
certificate from a Financial Officer of the New Borrower attesting to the
solvency, on a consolidated basis as of the Amendment Effective Date
(immediately after giving effect to the transactions to occur on the Amendment
Effective Date), of the New Borrower and its Subsidiaries. Such certificate
shall be in form and substance reasonably satisfactory to the Administrative
Agents.

(d) Approvals. All governmental and third party approvals necessary in
connection with this Amendment, the continuing operations of the Loan Parties
and the transactions contemplated hereby shall have been obtained and be in full
force and effect, and all applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority that would
restrain, prevent or otherwise impose adverse conditions on the transactions
contemplated hereby.

(e) Lien Searches. The Administrative Agents shall have received the results of
a recent Lien search in each of the domestic jurisdictions where the Loan
Parties are organized, and such search shall reveal no liens on any of the
assets of the Loan Parties except for Liens

 

4



--------------------------------------------------------------------------------

permitted by Sections 6.03 of the Amended Credit Agreement or discharged on or
prior to the Amendment Effective Date pursuant to documentation reasonably
satisfactory to the Administrative Agents. The Administrative Agents acknowledge
that the documents and items referred to in this Section 6(e) have been
received.

(f) Fees. The Lenders and the Administrative Agents (or its applicable
affiliate) shall have received all fees required to be paid, and all expenses
for which invoices have been presented (including the reasonable fees and
expenses of legal counsel and financial advisors), pursuant to this Amendment
and that certain Engagement Letter dated as of March 20, 2014 among the Original
Borrower, Citigroup Global Markets, Inc. and Credit Suisse Securities (USA) LLC.

(g) Supporting Documents. The Administrative Agents (or their respective
counsel) shall have received for each of the Loan Parties:

 

  (i) a copy of such Loan Party’s Organizational Documents, as amended up to and
including the Amendment Effective Date, certified as of a recent date by the
applicable Governmental Authority of such Loan Party’s jurisdiction
incorporation, organization or formation;

 

  (ii) with respect to the New Borrower and each Loan Party that is a Domestic
Subsidiary, a good standing certificate from the applicable Governmental
Authority of such Loan Party’s jurisdiction of incorporation, organization or
formation, each dated a recent date prior to the Amendment Effective Date;

 

  (iii) signature and incumbency certificates of the officers of such Loan Party
executing the Loan Documents to which it is a party, dated as of the Amendment
Effective Date; and

 

  (iv) duly adopted resolutions of the board of directors or similar governing
body of such Loan Party approving and authorizing the execution, delivery and
performance of this Amendment and the other Loan Documents to which it is a
party or by which it or its assets may be bound as of the Amendment Effective
Date, certified as of the Amendment Effective Date by its secretary or assistant
secretary as being in full force and effect without modification or amendment.

(h) Opinions of Counsel. The Administrative Agents and the Lenders shall have
received the favorable written opinion of counsel to the Loan Parties in each
relevant jurisdiction, in form and substance reasonably satisfactory to the
Administrative Agents.

(i) Pledged Stock; Stock Powers; Pledged Notes. To the extent not previously
delivered to the Collateral Trustee, the Collateral Trustee shall have received
(i) the certificates representing the shares of Capital Stock pledged pursuant
to the Collateral Agreement and each Foreign Pledge Agreement (to the extent
certificated), together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof (or such
other instrument of transfer required under local law) and (ii) each promissory
note (if any) pledged to the Collateral Trustee pursuant to the Collateral
Agreement and each Foreign Pledge Agreement endorsed (without recourse) in blank
(or accompanied by an executed transfer form in blank) by the pledgor
thereof. The applicable Administrative Agent acknowledge that the documents and
items referred to in this Section 6(i) have been delivered in connection with
the Existing Credit Agreement.

 

5



--------------------------------------------------------------------------------

(j) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Agreement or
under law or reasonably requested by the Collateral Trustee or the
Administrative Agents to be filed, registered or recorded in order to create in
favor of the Collateral Trustee a perfected Lien on the Collateral described
therein for the benefit of the Term Loan Lenders and a perfected Lien on the
Collateral described therein for the benefit of the Revolving Credit Lenders,
each such Lien to be prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Sections 6.03 of the Amended Credit
Agreement), shall have been received and shall be in proper form for filing,
registration or recordation.

(k) Absence of Material Adverse Change. Since December 31, 2013 there shall have
been no material adverse change in the business, financial condition,
operations, or property of the New Borrower or the New Borrower and its
Subsidiaries, taken as a whole.

(l) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct on and as of the Amendment Effective Date with the same effect as if
made on and as of such date except to the extent such representations and
warranties expressly relate to an earlier date, in which case they shall be true
and correct on and as of such earlier date.

(m) No Default. No Default or Event of Default shall have occurred and be
continuing under the Existing Credit Agreement on the Amendment Effective Date
(immediately prior to giving effect to this Amendment) or immediately after
giving effect to this Amendment and to the Loans to be made and Letters of
Credit deemed issued under this Amendment on the Amendment Effective Date.

(n) Officer’s Certificate. The Administrative Agents shall have received from
the New Borrower a certificate dated the Amendment Effective Date and signed by
a Financial Officer of the New Borrower, certifying to the matters set forth in
Sections 6(l), 6(l) and 6(m) of this Amendment.

(o) USA PATRIOT Act. Each Lender shall have received, to the extent not
previously delivered to such Lender, all documentation and other information
required by bank regulatory authorizes under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

SECTION 8. Post-Closing Obligations. Execute and deliver the documents and
complete the tasks set forth on Annex 2 to this Amendment in each case within
the time limits specified on such schedule, or such later date(s) as the
applicable Administrative Agent may agree in its sole discretion.

SECTION 9. Partial Collateral Release; Term Letters of Credit.

(a) Each Lender party hereto hereby authorizes the Administrative Agents and/or
the Collateral Trustee (as applicable) to execute such documents and take such
other actions (at the expense of the Borrower) as may be reasonably requested by
the Borrower to terminate each Foreign Pledge

 

6



--------------------------------------------------------------------------------

Agreement set forth on Annex 3 to this Amendment (in accordance with
Section 5.09(d) of the Amended Credit Agreement, under which no pledges or other
security documentation governed by the law of any jurisdiction other than the
United States of America (or any political subdivision thereof) shall be
required with respect to any Capital Stock of a Foreign Subsidiary that is
evidenced by a certificate delivered to the Collateral Trustee). For the
avoidance of doubt, the termination of any such Foreign Pledge Agreement shall
not constitute a termination or waiver of, or consent to or a modification or
amendment of, any other term or condition of the Collateral Agreement or any
other Loan Document.

(b) Each of the parties hereto hereby acknowledges that, as of the Amendment
Effective Date, the Term Letters of Credit (as defined in the Existing Credit
Agreement) outstanding as of such date will be deemed to be outstanding as
Letters of Credit under the Revolving Credit Facility under the Amended Credit
Agreement (such Term Letters of Credit, the “Converted Letters of Credit”).
Accordingly, the parties hereto agree that (i) as of the Amendment Effective
Date, (x) the amount on deposit in the Term Letter of Credit Account (other than
for purposes of clause (ii) below) shall be deemed to be $0 and (y) the
Revolving Credit Availability shall be reduced by an amount equal to the sum of
(A) the aggregate undrawn stated amount of all Converted Letters of Credit plus
(B) all amounts theretofore drawn under such Converted Term Letters of Credit
and not reimbursed as of the Amendment Effective Date and (ii) promptly
following delivery to the Revolving Administrative Agent of an updated Borrowing
Base Certificate reflecting the Converted Letters of Credit, the Revolving
Administrative Agent shall transfer the Term Letter of Credit Deposit Amount (as
defined in the Existing Credit Agreement) as of such date into such account or
accounts designated by the Borrower.

SECTION 10. Effect of Amendment. The amendment of the Existing Credit Agreement
as contemplated hereby shall not be construed to discharge or release any Loan
Party from any obligations accrued or otherwise owing under the Existing Credit
Agreement, which shall remain owing under the Amended Credit Agreement.

SECTION 11. Applicable Law; Waiver of Jury Trial. THIS AMENDMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL IN ALL RESPECTS BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE.

EACH PARTY HERETO HEREBY AGREES TO THE WAIVER OF JURY TRIAL PROVISIONS SET FORTH
IN SECTION 9.16 OF THE AMENDED CREDIT AGREEMENT AS IF SUCH SECTION WERE SET
FORTH IN FULL HEREIN.

The New Borrower (on behalf of itself and the other Loan Parties) and each
Lender party hereto unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against any other party hereto or
any related party of any of the foregoing in any way relating to this Amendment
or any other Loan Document or the transactions relating hereto or thereto, in
any forum other than the courts of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits, for itself and its property, to the
jurisdiction of such courts and agrees that all claims in respect of any action,
litigation or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by applicable law, in such Federal
court. Each party hereto agrees that a final judgment in any such action,
litigation or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

7



--------------------------------------------------------------------------------

SECTION 12. Miscellaneous.

(a) Expenses; Settlement. The New Borrower agrees to reimburse the
Administrative Agents, for its reasonable out-of-pocket expenses in connection
with this Amendment to the extent required under Section 9.05 of the Amended
Credit Agreement. The Borrower and each of the Loan Parties hereby consent to
the primary syndication of the New Term Loans, for a period of three Business
Day from and after the Amendment Effective Date (whether by assignment or
customary cashless settlement), and hereby acknowledge and agree that the
documents evidencing such primary syndication, and the transactions contemplated
thereby, shall be subject to the provisions of Section 9.06 of the Amended
Credit Agreement.

(b) Reaffirmation. Except as expressly set forth herein, this Amendment shall
not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders, the Collateral Trustee
or the Administrative Agents under the Existing Credit Agreement as amended by
this Amendment or under any other Loan Document and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Existing Credit Agreement as amended by this
Amendment, or of any other Loan Document, all of which are ratified and affirmed
in all respects and shall continue in full force and effect. Each of the New
Borrower and each other Loan Party party hereto hereby (a) ratifies and affirms
its obligations under the Amended Credit Agreement and each Loan Document to
which it is a party, in each case as amended by this Amendment (and, in the case
of the Guarantees, each Guarantor (including the Original Borrower) hereby
confirms and ratifies its continuing unconditional obligations as a Guarantor
under the applicable Guarantee with respect to all Guaranteed Obligations
thereunder (including, for the avoidance of doubt, the Term Loans made on the
Amendment Effective Date), (b) ratifies and affirms all Liens on the Collateral
which have been granted by it for the benefit of the Secured Parties pursuant to
the Loan Documents and (c) acknowledges and agrees that the grants of security
interests by the Loan Parties contained in the Collateral Agreement and the
other Security Documents are, and shall remain, in full force and effect
immediately after giving effect to this Amendment and, in each case, shall
continue to secure the payment of all Obligations (including, for the avoidance
of doubt, the Term Loans made on the Amendment Effective Date).

(c) Execution in Counterparts. This Amendment may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile transmission or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Amendment.

(d) Headings. The Section headings used herein are for convenience of reference
only, are not part of this Amendment and are not to affect the construction of,
or to be taken into consideration in interpreting, this Amendment.

[Remainder of page intentionally left blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

FEDERAL-MOGUL HOLDINGS CORPORATION, as New Borrower by:  

/s/ James C. Zabriskie

 

Name: James C. Zabriskie

Title: Vice President and Treasurer

FEDERAL-MOGUL CORPORATION, as Original Borrower by:  

/s/ James C. Zabriskie

 

Name: James C. Zabriskie

Title: Vice President and Treasurer

 

[Signature Page to Refinancing Amendment Agreement]



--------------------------------------------------------------------------------

CARTER AUTOMOTIVE COMPANY, INC.

 

FEDERAL-MOGUL IGNITION COMPANY

 

FEDERAL-MOGUL PISTON RINGS, INC.

 

FEDERAL-MOGUL POWERTRAIN, INC.

 

FEDERAL-MOGUL POWERTRAIN IP, LLC

 

FEDERAL-MOGUL PRODUCTS, INC.

 

FEDERAL-MOGUL VEHICLE COMPONENT SOLUTIONS, INC.

 

FEDERAL-MOGUL WORLD WIDE, INC.

 

FELT PRODUCTS MFG, CO.

 

MUZZY LYON AUTO PARTS, INC.

FEDERAL-MOGUL CHASSIS LLC by:  

/s/ James C. Zabriskie

 

Name: James C. Zabriskie

Title: President and Treasurer

 

[Signature Page to Refinancing Amendment Agreement]



--------------------------------------------------------------------------------

CITICORP USA, INC. as resigning Administrative Agent  

/s/ Matthew Burke

 

Name: Matthew Burke

Title: Vice President

CITIBANK, N.A., as incoming Revolving Administrative Agent  

/s/ Matthew Burke

 

Name: Matthew Burke

Title: Vice President

CITIBANK, N.A., as Tranche B Term Administrative Agent  

/s/ Matthew Burke

 

Name: Matthew Burke

Title: Vice President

 

[Signature Page to Refinancing Amendment Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Tranche C Term Administrative Agent
 

/s/ John D. Toronto

 

Name: John D. Toronto

Title: Authorized Signatory

 

/s/ Whitney Gaston

 

Name: Whitney Gaston

Title: Authorized Signatory

 

[Signature Page to Refinancing Amendment Agreement]



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC. as a New Term Loan Lender and Tranche B Lender  

/s/ Matthew S. Burke

 

Name: Matthew S. Burke

Title: Director

 

[Signature Page to Refinancing Amendment Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as a New Term Loan Lender and Tranche C
Lender  

/s/ John D. Toronto

 

Name: John D. Toronto

Title: Authorized Signatory

 

/s/ Whitney Gaston

 

Name: Whitney Gaston

Title: Authorized Signatory

 

[Signature Page to Refinancing Amendment Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Consenting Revolving Credit Lender  

/s/ Matthew Burke

 

Name: Matthew Burke

Title: Vice President

 

[Signature Page to Refinancing Amendment Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Consenting Revolving Credit Lender
 

/s/ John D. Toronto

 

Name: John D. Toronto

Title: Authorized Signatory

 

/s/ Whitney Gaston

 

Name: Whitney Gaston

Title: Authorized Signatory

 

[Signature Page to Refinancing Amendment Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as a Consenting Revolving Credit Lender  

/s/ Kevin Cox

 

Name: Kevin Cox

Title: Authorized Signatory

 

[Signature Page to Refinancing Amendment Agreement]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Consenting Revolving Credit Lender  

/s/ Lana Gifas

 

Name: Lana Gifas

Title: Director

 

/s/ Jennifer Anderson

 

Name: Jennifer Anderson

Title: Associate Director

 

[Signature Page to Refinancing Amendment Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Consenting Revolving Credit Lender  

/s/ Edward D. Herko

 

Name: Edward D. Herko

Title: Authorized Signatory

 

[Signature Page to Refinancing Amendment Agreement]



--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES, INC., as a Consenting Revolving Credit Lender  

/s/ James Tregillies

 

Name: James Tregillies

Title: Vice President

 

/s/ John Finore

 

Name: John Finore

Title: Vice President

 

[Signature Page to Refinancing Amendment Agreement]



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as a Consenting Revolving Credit Lender  

/s/ Kara Goodwin

 

Name: Kara Goodwin

Title: Director

 

[Signature Page to Refinancing Amendment Agreement]



--------------------------------------------------------------------------------

COMPASS BANK, as a Consenting Revolving Credit Lender  

/s/ Kenneth E. Moore, Jr.

 

Name: Kenneth E. Moore, Jr.

Title: Managing Director

 

[Signature Page to Refinancing Amendment Agreement]



--------------------------------------------------------------------------------

Bank of America, N.A., as a Consenting Revolving Credit Lender  

/s/ Kindra M. Mullarky

 

Name: Kindra M. Mullarky

Title: Vice President

 

[Signature Page to Refinancing Amendment Agreement]



--------------------------------------------------------------------------------

U.S. Bank National Association, as a Consenting Revolving Credit Lender  

/s/ Matthew Kasper

 

Name: Matthew Kasper

Title: Vice-President

 

[Signature Page to Refinancing Amendment Agreement]



--------------------------------------------------------------------------------

Commerzbank AG, New York and Grand Cayman Branches, as a Consenting Revolving
Credit Lender  

/s/ Patrick Hartweger

 

Name: Patrick Hartweger

Title: Managing Director

 

/s/ Raquel Jegouzo

 

Name: Raquel Jegouzo

Title: Assistant Vice President

 

[Signature Page to Refinancing Amendment Agreement]



--------------------------------------------------------------------------------

Composite conformed copy reflecting amendments made pursuant to the 2014 Term
Facility

Amendment Agreement dated as of April 15, 2014.

CUSIP Number for the Revolving Credit Loans:

CUSIP Number for the Tranche B Term Loans:

CUSIP Number for the Tranche C Term Loans:

TERM LOAN AND REVOLVING CREDIT AGREEMENT

 

 

among

FEDERAL-MOGUL HOLDINGS CORPORATION,

as Borrower,

THE LENDERS PARTY HERETO,

CITIBANK, N.A.,

as Revolving Administrative Agent,

CITIBANK, N.A.,

as Tranche B Term Administrative Agent,

CREDIT SUISSE AG,

as Tranche C Term Administrative Agent,

CITIGROUP GLOBAL MARKETS INC.,

CREDIT SUISSE SECURITIES (USA) LLC and

WELLS FARGO BANK, N.A.,

as Joint Lead Arrangers and Joints Bookrunners with respect to the Revolving
Credit Facility,

and

WELLS FARGO BANK, N.A.,

as sole Documentation Agent with respect to the Revolving Credit Facility,

CITIGROUP GLOBAL MARKETS INC. and

CREDIT SUISSE SECURITIES (USA) LLC,

as Joint Lead Arrangers and Joint Bookrunners with respect to the Term Facility

 

 

Dated as of December 27, 2007, as amended

April 30, 2009, December 6, 2013 and as further amended April 15, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE   ARTICLE I DEFINITIONS   

Section 1.01.

  Defined Terms      2   

Section 1.02.

  Terms Generally      66   

Section 1.03.

  Accounting Terms; GAAP      66    ARTICLE II AMOUNT AND TERMS OF CREDIT   

Section 2.01.

  The Loans      66   

Section 2.02.

  Borrowing Base      67   

Section 2.03.

  Making of Loans      67   

Section 2.04.

  [Reserved]      68   

Section 2.05.

  Letters of Credit      68   

Section 2.06.

  Issuance      71   

Section 2.07.

  Nature of Letter of Credit Obligations Absolute      71   

Section 2.08.

  [Reserved]      71   

Section 2.09.

  Repayment of Loans and Unreimbursed Draws; Evidence of Debt      71   

Section 2.10.

  Interest on Loans      73   

Section 2.11.

  Default Interest      73   

Section 2.12.

  Termination or Reduction of Commitments      73   

Section 2.13.

  Alternate Rate of Interest      74   

Section 2.14.

  Refinancing of Loans      74   

Section 2.15.

  Mandatory Prepayments of Revolving Credit Loans      76   

Section 2.16.

  Mandatory Prepayments of Term Loans      76   

Section 2.17.

  Optional Prepayment of Loans; Reimbursement of Lenders      78   

Section 2.18.

  Reserve Requirements; Change in Circumstances      80   

Section 2.19.

  Change in Legality      81   

Section 2.20.

  Pro Rata Treatment, Application of Payments, etc.      82   

Section 2.21.

  Taxes      84   

Section 2.22.

  Certain Fees      89   

Section 2.23.

  Commitment Fee      89   

Section 2.24.

  Letter of Credit Fees      89   

Section 2.25.

  Nature of Fees      90   

Section 2.26.

  Right of Set-Off; Sharing      90   

Section 2.27.

  Replacement of Certain Lenders      90   

Section 2.28.

  Revolving Credit Commitment Expansion Option      91   

Section 2.29.

  Defaulting Revolving Lenders      92   

Section 2.30.

  Extension of Maturity Date      94   

Section 2.31.

  Term Loan Refinancing Facilities      97   

Section 2.32.

  Incremental Term Facilities      98   

 

i



--------------------------------------------------------------------------------

ARTICLE III REPRESENTATIONS AND WARRANTIES   

Section 3.01.

  Financial Condition      100   

Section 3.02.

  No Change      100   

Section 3.03.

  Existence; Compliance With Law      100   

Section 3.04.

  Power; Authorization; Enforceable Obligations      100   

Section 3.05.

  No Legal Bar      101   

Section 3.06.

  Litigation      101   

Section 3.07.

  No Default      101   

Section 3.08.

  Ownership of Property; Liens      101   

Section 3.09.

  Intellectual Property      101   

Section 3.10.

  Taxes      102   

Section 3.11.

  Investment Company Act; Other Regulations      102   

Section 3.12.

  Subsidiaries      102   

Section 3.13.

  Accuracy of Information, etc.      102   

Section 3.14.

  Security Documents      102   

Section 3.15.

  Regulation H      103   

Section 3.16.

  Environmental Matters      103   

Section 3.17.

  [Reserved]      104   

Section 3.18.

  Solvency      104   

Section 3.19.

  Regulation U      105   

Section 3.20.

  Use of Proceeds      105   

Section 3.21.

  Labor Matters      105   

Section 3.22.

  ERISA      105   

Section 3.23.

  Trading with the Enemy Act; Patriot Act; Foreign Corrupt Practices Act     
105   

Section 3.25.

  Economic Sanctions      106    ARTICLE IV CONDITIONS OF LENDING   

Section 4.01.

  [Reserved]      106   

Section 4.02.

  Conditions Precedent to Each Loan and Each Letter of Credit      106   
ARTICLE V AFFIRMATIVE COVENANTS   

Section 5.01.

  Financial Statements      107   

Section 5.02.

  Certificates; Other Information      108   

Section 5.03.

  Payment of Obligations      110   

Section 5.04.

  Maintenance of Existence; Compliance      110   

Section 5.05.

  Maintenance of Property; Insurance      110   

Section 5.06.

  Inspection of Property; Books and Records; Discussions      110   

Section 5.07.

  Notices      111   

Section 5.08.

  Environmental Laws      112   

Section 5.09.

  Additional Collateral, Additional Loan Parties, etc.      113   

Section 5.10.

  Maintenance of Concentration Account      115   

Section 5.11.

  Blocked Accounts      115   

Section 5.12.

  Borrowing Base Certificate      116   

 

ii



--------------------------------------------------------------------------------

Section 5.13.

  Use of Proceeds      116   

Section 5.14.

  [Reserved]      116   

Section 5.15.

  Designation of Subsidiaries      116    ARTICLE VI NEGATIVE COVENANTS   

Section 6.01.

  Fixed Charge Coverage Ratio      117   

Section 6.02.

  Indebtedness      117   

Section 6.03.

  Liens      120   

Section 6.04.

  Fundamental Changes      123   

Section 6.05.

  Disposition of Property      124   

Section 6.06.

  Restricted Payments      126   

Section 6.07.

  [Reserved]      127   

Section 6.08.

  Investments      128   

Section 6.09.

  Optional Payments and Modifications of Certain Debt Instruments      130   

Section 6.10.

  Transactions with Affiliates      130   

Section 6.11.

  Sales and Leasebacks      131   

Section 6.12.

  Swap Agreements      131   

Section 6.13.

  Changes in Fiscal Periods      131   

Section 6.14.

  Negative Pledge Clauses      131   

Section 6.15.

  Clauses Restricting Subsidiary Distributions      132   

Section 6.16.

  Lines of Business      132    ARTICLE VII EVENTS OF DEFAULT   

Section 7.01.

  Events of Default      133   

Section 7.02.

  Equity Cure Right      136    ARTICLE VIII THE ADMINISTRATIVE AGENTS   

Section 8.01.

  Administration by Administrative Agents      137   

Section 8.02.

  Advances and Payments      137   

Section 8.03.

  Sharing of Setoffs      138   

Section 8.04.

  Agreement of Required Lenders      138   

Section 8.05.

  Liability of Administrative Agents      138   

Section 8.06.

  Reimbursement and Indemnification      139   

Section 8.07.

  Rights of Administrative Agents      139   

Section 8.08.

  Independent Lenders      140   

Section 8.09.

  Notice of Transfer      140   

Section 8.10.

  Successor Administrative Agents      140   

Section 8.11.

  Designated Hedging Obligations; Secured Cash Management Obligations      140
   ARTICLE IX MISCELLANEOUS   

Section 9.01.

  Notices      143   

Section 9.02.

  Survival of Agreement, Representations and Warranties, etc.      144   

Section 9.03.

  Successors and Assigns      144   

 

iii



--------------------------------------------------------------------------------

Section 9.04.

  Confidentiality      150   

Section 9.05.

  Expenses      151   

Section 9.06.

  Indemnity      151   

Section 9.07.

  Choice of Law; Jurisdiction; Service of Process      152   

Section 9.08.

  No Waiver      153   

Section 9.09.

  Extension of Maturity      153   

Section 9.10.

  Amendments, etc.      153   

Section 9.11.

  Severability      158   

Section 9.12.

  Headings      158   

Section 9.13.

  Execution in Counterparts      158   

Section 9.14.

  Prior Agreements      158   

Section 9.15.

  Further Assurances      158   

Section 9.16.

  Waiver of Jury Trial      158   

Section 9.17.

  USA PATRIOT Act      159   

Section 9.18.

  [Reserved]      159   

Section 9.19.

  No Fiduciary Relationship      160   

 

Annex A-1

  –    Tranche B Commitment Amounts

Annex A-2

  –    Tranche C Commitment Amounts

Annex A-3

  –    Revolving Credit Commitment Amounts

Exhibit A

  –    Form of Assignment and Acceptance

Exhibit B

  –    Form of Borrowing Base Certificate

Exhibit C

  –    Form of Collateral Agreement

Exhibit D

  –    Form of Collateral Trust Agreement

Exhibit E

  –    Form of Compliance Certificate

Exhibit F

  –    Form of Domestic Subsidiary Guarantee

Exhibit G-1

  –    Form of ABL Intercreditor Agreement

Exhibit G-2

  –    Form of Pari Passu Intercreditor Agreement

Exhibit G-3

  –    Form of Second Lien Intercreditor Agreement

Exhibit H

  –    Form of Mortgage

Exhibit I

  –    Form of Increasing/Augmenting Lender Supplement

Pricing Schedule

    

Schedule 1.01A

   Business Segmentation Restructuring Plan

Schedule 1.01B

   Existing Receivables Facilities Documents

Schedule 1.01C

   Existing Term Letters of Credit

Schedule 1.01D

   Existing Foreign Pledge Agreements

Schedule 1.01E

   Joint Ventures

Schedule 1.01F

   Mortgaged Properties; Mortgage Documentation

Schedule 1.01G

   Non-Guarantor Domestic Subsidiaries

Schedule 1.01H

   Tax Restructuring

Schedule 1.01I

   Specified Divestitures

Schedule 1.01J

   Unrestricted Subsidiaries

 

iv



--------------------------------------------------------------------------------

Schedule 1.01K

     Permitted Acquisitions

Schedule 3.04

     Consents, Authorizations, Filings and Notices

Schedule 3.06

     Litigation

Schedule 3.12

     Subsidiaries

Schedule 3.14(a)

     Perfection of Security Interests

Schedule 3.14(b)

     Locations/Offices for Filing of Mortgages

Schedule 3.16

     Environmental Matters

Schedule 3.22

     ERISA

Schedule 6.02(f)

     Existing Indebtedness

Schedule 6.03(f)

     Existing Liens

Schedule 6.08(l)

     Existing Investments

 

v



--------------------------------------------------------------------------------

Exhibit A

(Amended Credit Agreement)

EXHIBIT A

AMENDED CREDIT AGREEMENT

TERM LOAN AND REVOLVING CREDIT AGREEMENT

TERM LOAN AND REVOLVING CREDIT AGREEMENT, dated as of December 27, 2007, as
amended April 30, 2009, as amended December 6, 2013 and as further amended on
the 2014 Amendment Effective Date, among FEDERAL-MOGUL HOLDINGS CORPORATION, a
Delaware corporation (“Holdings”, and after giving effect to the Borrower
Substitution referred to below, the “Borrower”), each of the commercial banks,
finance companies, insurance companies or other financial institutions or funds
from time to time party hereto (collectively, the “Lenders” and individually,
each a “Lender”), CITIBANK, N.A., as administrative agent with respect to the
Revolving Credit Facility (such term, and each other capitalized term used
herein, having the meaning assigned thereto in Section 1.01) (in such capacity,
including any successors and assigns, the “Revolving Administrative Agent”),
CITIBANK, N.A., as administrative agent with respect to the Tranche B Term
Facility (in such capacity, including any successors and assigns, the “Tranche B
Term Administrative Agent”), CREDIT SUISSE AG, as administrative agent with
respect to the Tranche C Term Facility (in such capacity, including any
successors and assigns, the “Tranche C Term Administrative Agent”) and each
Fronting Bank from time to time party hereto.

INTRODUCTION

WHEREAS, Federal-Mogul Corporation, a Delaware corporation (in its capacity as
the borrower, the “Original Borrower”) entered into this Term Loan and Revolving
Credit Agreement, dated as of December 27, 2007, among the Original Borrower,
Citicorp USA, Inc., as administrative agent for the lenders thereunder (in such
capacity, the “Original Administrative Agent”), the lenders party thereto and
the other parties thereto, pursuant to which the Lenders extended credit to the
Original Borrower in the form of term loan facilities and an asset-based
revolving credit facility;

WHEREAS, pursuant to the 2013 Revolving Facility Amendment Agreement, the
parties thereto agreed to (i) to replace in full the revolving credit facility
under this Agreement immediately prior to the 2013 Amendment Effective Date with
a Replacement Revolving Credit Facility (as contemplated by Section 9.10 of this
Agreement as in effect immediately prior to the 2013 Amendment Effective Date)
and (ii) to increase the Total Revolving Credit Commitments hereunder by
$10,000,000 to an aggregate principal amount of $550,000,000 pursuant to
Section 2.28 of this Agreement as in effect immediately prior to the 2013
Amendment Effective Date;

WHEREAS, Holdings and the Original Borrower have requested that as of the 2014
Amendment Effective Date, (a) Holdings assume (the “Borrower Substitution”) all
of the rights and obligations of the Original Borrower (in its capacity as the
Original Borrower) with respect to the Revolving Credit Facility pursuant to the
2014 Term Facility Amendment Agreement and (b) the Term Loan Lenders extend
credit to Holdings in the form of (x) Tranche B Term Loans having an aggregate
principal amount of $700,000,000 and (y) Tranche C Term Loans having an
aggregate principal amount of $1,900,000,000 in order to refinance the Term
Loans outstanding immediately prior to the 2014 Amendment Effective Date;

WHEREAS, the Original Borrower, the Borrower, the Revolving Credit Lenders, the
Term Loan Lenders, the Revolving Administrative Agent, the Tranche B Term
Administrative Agent, the Tranche C Administrative Agent and the other parties
to the 2014 Term Facility Amendment Agreement have agreed to amend this
Agreement as set forth herein; and



--------------------------------------------------------------------------------

WHEREAS, as of the 2014 Amendment Effective Date, (i) the Term Loans outstanding
immediately prior to the 2014 Amendment Effective Date will be refinanced with
the proceeds of the Term Loans made on the 2014 Amendment Effective Date,
(ii) the Borrower will assume all of the rights and obligations of the Original
Borrower (in its capacity as the Original Borrower) with respect to the
Revolving Credit Facility and the other Loan Documents to which the Original
Borrower was a party in such capacity and (iii) the Original Administrative
Agent will resign from such capacity and the Required Revolving Credit Lenders
will appoint Citibank to serve as the Revolving Administrative Agent hereunder
and under each other applicable Loan Document;

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below.

“2013 Revolving Facility Amendment Agreement” shall mean the Increase, Joinder
and Amendment Agreement dated as of December 6, 2013, among the Original
Borrower, certain of the other Loan Parties, the Revolving Credit Lenders party
thereto (which represented all of the Revolving Credit Lenders as of the 2013
Amendment Effective Date) and the Original Administrative Agent.

“2013 Amendment Effective Date” shall mean the date on which the conditions
precedent set forth in Section 6 of the 2013 Revolving Facility Amendment
Agreement were first satisfied, which date was December 6, 2013.

“2014 Amendment Effective Date” shall mean the date on which the conditions
precedent set forth in Section 7 of the 2014 Term Facility Amendment Agreement
are first satisfied, which date is April 15, 2014.

“2014 Term Facility Amendment Agreement” shall mean the Amendment Agreement
dated as of the 2014 Amendment Effective Date, among the Original Borrower, the
Borrower, the other Loan Parties party thereto, the Term Loan Lenders party
thereto (which represent all of the Term Loan Lenders as of the 2014 Amendment
Effective Date), the Revolving Credit Lenders party thereto, Citicorp USA, Inc.,
as outgoing administrative agent, and the Administrative Agents.

“ABL Intercreditor Agreement” shall mean that certain ABL/Term Intercreditor
Agreement substantially in the form of Exhibit G-1, dated as of the 2014
Amendment Effective Date, by and among the Collateral Trustee, the Revolving
Administrative Agent, as First Priority Representative (as defined in the ABL
Intercreditor Agreement), each Term Administrative Agent, as Second Priority
Representatives (as defined in the ABL Intercreditor Agreement), the Borrower
and each of the other Loan Parties party thereto, as the same may be amended,
supplemented or modified from time to time in accordance with the terms hereof
and thereof.

 

2



--------------------------------------------------------------------------------

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.

“Account” shall mean any right to payment for goods sold in the ordinary course
of business, regardless of how such right is evidenced and whether or not it has
been earned by performance.

“Account Debtor” shall mean, with respect to any Account, the obligor with
respect to such Account.

“Acquisition” shall mean any acquisition or series of related acquisitions
(including, Investments) by any Group Member of (a) more than 50% of the voting
stock of any Person, (b) all or substantially all of the Capital Stock, or
substantially all of the assets, of any Person, or (c) all or substantially all
of the assets constituting a division or business line of any Person.

“Adjusted Consolidated Net Income” shall mean, for any period, Consolidated Net
Income from continuing operations, but excluding (without duplication) an amount
equal to the amount of all non-cash restructuring or impairment charges, or
similar non-cash expenses, or write-downs or write-offs (other than write-downs
or write-offs of inventory) for such period.

“Adjusted Eligible Accounts Receivable” shall mean Eligible Accounts Receivable,
minus the Dilution Reserve.

“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded to the nearest 1/100 of
1%) equal to the quotient of (a) the LIBOR Rate in effect for such Interest
Period divided by (b) a percentage (expressed as a decimal) equal to 100% minus
Statutory Reserves. For purposes hereof, the term “LIBOR Rate” shall mean, with
respect to any Eurodollar Borrowing for any Interest Period, the rate appearing
on the LIBOR01 page of the Intercontinental Exchange Benchmark Administration
Ltd (ICE) (or on any successor or substitute page of such service) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period; provided that if any Eurodollar
Borrowing under the Revolving Credit Facility is for an Interest Period of
Discontinued Tenor, the LIBOR Rate shall mean the Interpolated Screen Rate. In
the event that any such rate is not available at such time for any reason, then
the “LIBOR Rate” with respect to such Eurodollar Borrowing for such Interest
Period shall be the rate at which Dollar deposits in an amount approximately
equal to the Loan to be made by the Applicable Administrative Agent as part of
such Borrowing and for a maturity comparable to such Interest Period are offered
by the principal London office of any Reference Bank in immediately available
funds to prime banks in the London interbank market at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period. Notwithstanding the foregoing, the LIBOR Rate with respect to any
Eurodollar Term Borrowing shall be not less than 1.00%.

 

3



--------------------------------------------------------------------------------

“Adjustment Period” shall have the meaning set forth in the definition of
“Liquidity Event”.

“Administrative Agents” shall mean the collective reference to the Tranche B
Term Administrative Agent, the Tranche C Term Administrative Agent and the
Revolving Administrative Agent and “Administrative Agent” shall mean the
Applicable Administrative Agent.

“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied by the Applicable Administrative Agent.

“Affected Lender” shall have the meaning set forth in Section 2.27.

“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person (a “Controlled Person”)
shall be deemed to be “controlled by” another Person (a “Controlling Person”) if
the Controlling Person possesses, directly or indirectly, power to direct or
cause the direction of the management and policies of the Controlled Person,
whether by contract or otherwise. A Person shall not be deemed to be a
Controlling Person of another Person solely by reason of such former Person
beneficially owning voting equity securities of such latter Person representing
less than 10% in voting power of all voting equity securities of such latter
Person.

“Affiliated Lender” shall mean a Lender that is any Person included in the
definition of “Related Party” or an Affiliate of the Borrower (other than the
Borrower, any Subsidiary of the Borrower or a natural person).

“Agent’s Fee Letters” shall mean, collectively, (a) the Agent’s Fee Letter dated
as of March 20, 2014 between the Original Borrower and CGMI (as amended as of
the 2014 Amendment Effective Date) and (b) the Agent’s Fee Letter dated as of
March 20, 2014 between the Original Borrower and CS Securities.

“Agreement” shall mean this Term Loan and Revolving Credit Agreement, as the
same may from time to time be amended, restated, modified or supplemented.

“All-in Yield” shall mean, with respect to any Indebtedness, the average yield
to stated maturity thereof based on the interest rate or rates applicable
thereto and giving effect to all upfront or similar fees (other than
arrangement, commitment, structuring, underwriting or other closing fees or
expenses that were not paid for the account of, or distributed to, all the
lenders that advanced such Indebtedness) or original issue discount payable to
the providers of such Indebtedness with respect thereto and to any “LIBOR floor”
to the extent the operation of such floor would increase the yield of such
Indebtedness), in each case in connection with such Indebtedness; provided that
original issue discount and upfront fees shall be equated to yield based on an
assumed four-year life to maturity. For purposes of determining the All-In Yield
of any floating rate Indebtedness at any time, the rate of interest applicable
to such Indebtedness at such time shall be assumed to be the rate applicable to
such Indebtedness at all times prior to maturity).

 

4



--------------------------------------------------------------------------------

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded to the
nearest 1/100 of 1%) equal to the highest of (a) the applicable Prime Rate for
such day, (b) the applicable Federal Funds Rate in effect on such day plus 1/2
of 1% and (c) the Adjusted LIBOR Rate for a Eurodollar Borrowing having an
Interest Period of one month plus 1.00% (with respect to Term Loans, after
taking into account the “LIBOR floor” of 1.00%); provided that (x) with respect
to Term Loans, the Adjusted LIBOR Rate for any day shall be based on the rate
determined on such day at approximately 11 a.m. (London time) by reference to
the British Bankers’ Association Interest Settlement Rates for deposits in
Dollars (as set forth by any service selected by the applicable Term
Administrative Agent that has been nominated by the British Bankers’ Association
as an authorized vendor for the purpose of displaying such rates) and (y) if the
applicable Term Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Rate for any reason, including the inability or failure of such
Term Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the immediately preceding sentence until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the applicable Prime Rate, the applicable
Federal Funds Rate or the Adjusted LIBOR Rate shall be effective on the
effective date of such change in such Prime Rate, such Federal Funds Effective
Rate or the Adjusted LIBOR Rate, respectively.

“Alternative Currency” shall mean (i) Euros, (ii) Pounds Sterling and (iii) any
other currency (other than Dollars, Euros and Pounds Sterling) that the
Revolving Administrative Agent and the applicable Fronting Bank shall agree in
their discretion is an “Alternative Currency” for purposes of this Agreement.

“ALTA” shall have the meaning set forth in Part II of Schedule 1.01F.

“AM Finished Goods” shall mean Finished Goods, manufactured by a Loan Party for
sale to an Account Debtor that is an after-market retailer or distributor of
goods of that kind, as determined by the Administrative Agent in its reasonable
credit judgment.

“Applicable Administrative Agent” shall mean (a) with respect to matters
involving the Revolving Credit Facility, the Revolving Credit Loans, the
Revolving Credit Commitments, the Letters of Credit, the Revolving Credit
Lenders, a Person’s Permitted Discretion, a Financial Covenant Default, the
Borrowing Base (including, without limitation, any calculation thereof and
definition related thereto), the Borrowing Base Collateral, the Revolving
Administrative Agent, (b) with respect to matters involving the Tranche B Term
Loans, the Tranche B Commitments or with respect to the matters involving the
Term Facility, the Term Loans, the Term Commitments, the Term Loan Lenders or
the PP&E Collateral, the Term Administrative Agents or (c) otherwise, the
Revolving Administrative Agent or the Term Administrative Agents, or all of them
acting collectively, as the context may require.

“Applicable ECF Amount” shall have the meaning set forth in Section 2.16(c).

 

5



--------------------------------------------------------------------------------

“Applicable Margin” shall mean:

(a) with respect to Tranche B Term Loans, a rate per annum equal to (i) for
Eurodollar Loans, 3.00% and (ii) for ABR Loans, 2.00%;

(b) with respect to Tranche C Term Loans, a rate per annum equal to (i) for
Eurodollar Loans, 3.75% and (ii) for ABR Loans, 2.75%;

(c) with respect to Revolving Credit Loans, a rate per annum determined in
accordance with the Pricing Schedule; and

(d) with respect to Commitment Fees payable with respect to the Total Revolving
Credit Commitment, a rate per annum determined in accordance with the Pricing
Schedule.

“Approved Fund” shall mean, with respect to any Lender, any fund or other entity
that invests in bank loans and similar commercial extensions of credit and is
managed or advised by (i) such Lender, (ii) an Affiliate of such Lender or
(iii) an entity or an Affiliate of an entity that advises or manages such
Lender.

“Arrangers” shall mean, collectively (x) with respect to the Revolving Credit
Facility, CGMI, CS Securities and Wells Fargo Bank, N.A., acting in their
capacity as joint lead arrangers and joint bookrunners and (y) with respect to
the Term Facility, CGMI and CS Securities, acting in their capacity as joint
lead arrangers and joint bookrunners.

“Asset Sale” shall mean any Disposition of property or series of related
Dispositions of property excluding (a) any such Disposition permitted by any
clause of Section 6.05 other than clause (g) and (b) any other Disposition or
series of related Dispositions so long as the Net Cash Proceeds to all Group
Members therefrom (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) do not exceed
(x) $10,000,000 for any single Disposition or series of related Dispositions and
(y) $50,000,000 in any fiscal year for all Dispositions and series of related
Dispositions excluded pursuant to subclause (x) of this clause (b).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Applicable
Administrative Agent, substantially in the form of Exhibit A.

“Augmenting Lender” shall have the meaning set forth in Section 2.28.

“Available Accounts Receivable” shall mean, at any time, the product of (a) 0.85
and (b) the aggregate amount of Adjusted Eligible Accounts Receivable at such
time.

“Available AM Finished Goods” at any date of determination shall be equal to the
product of (i) Eligible AM Finished Goods multiplied by (ii) 85% of the Net
Orderly Liquidation Rate in effect (based on the then most recent independent
inventory appraisal) on such date of determination.

 

6



--------------------------------------------------------------------------------

“Available Amount” shall mean the sum of (i) $150,000,000 plus (ii) 50% of
Adjusted Consolidated Net Income for the period commencing on the first day of
the fiscal quarter in which the 2014 Amendment Effective Date occurs and ending
on the last day of the most recent fiscal quarter for which financial statements
shall have been delivered pursuant to Section 5.01 (treated for this purpose as
a single accounting period) (or, if such Adjusted Consolidated Net Income for
such period is in deficit, minus 100% of such deficit) plus (iii) Equity
Proceeds that are Not Otherwise Applied.

“Available Goods-In-Transit” at any date of determination shall be equal to the
product of (i) Eligible Goods-In-Transit multiplied by (ii) 50% of the Net
Orderly Liquidation Rate in effect (based on the then most recent independent
inventory appraisal) on such date of determination.

“Available OE Finished Goods” at any date of determination shall be equal to the
product of (i) Eligible OE Finished Goods multiplied by (ii) 85% of the Net
Orderly Liquidation Rate in effect (based on the then most recent independent
inventory appraisal) on such date of determination.

“Available Raw Materials” at any date of determination shall be equal to the
product of (i) Eligible Raw Materials multiplied by (ii) 85% of the Net Orderly
Liquidation Rate in effect (based on the then most recent independent inventory
appraisal) on such date of determination.

“Available Work-In-Process” at any date of determination shall be equal to the
product of (i) Eligible Work-In-Process multiplied by (ii) 85% of the Net
Orderly Liquidation Rate in effect (based on the then most recent independent
inventory appraisal) on such date of determination.

“Average Monthly Revolving Credit Facility Availability” shall mean, for any
fiscal month, the average daily Revolving Credit Facility Availability for such
fiscal month.

“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.

“Bankruptcy Event” shall mean, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Revolving Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in,
any such proceeding or appointment; provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority; provided further
that such ownership interest does not result in or provide such Person with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

7



--------------------------------------------------------------------------------

“BMG Cash Pooling Arrangement” shall mean the cash pooling arrangement
established pursuant to (i) the Cash Pooling Agreement dated as of October 1,
2001, between Federal Mogul Holding Deutschland GmbH, the other Foreign
Subsidiaries of the Borrower party thereto from time to time and Bank Mendes
Gans N.V. and (ii) the Accession Agreement dated as of January 28, 2014, between
Borrower, Federal Mogul Holding Deutschland GmbH and Bank Mendes Gans N.V., each
as may be amended, restated, supplemented or otherwise modified from time to
time.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrower” shall have the meaning set forth in the introductory paragraph to
this Agreement.

“Borrower Notice” shall have the meaning set forth in Section 3.15.

“Borrower Substitution” shall have the meaning set forth in the recitals to this
Agreement.

“Borrowing” shall mean a Revolving Credit Borrowing or a Term Borrowing, as the
context may require.

“Borrowing Base” shall mean, at the time of any determination, an amount equal
to the sum, without duplication, of (a) 85% of Adjusted Eligible Accounts
Receivable; provided that, at the time of determination, the portion of such
amount calculated under this clause (a) that is attributable to Long Dated
Accounts Receivable shall not exceed $200,000,000 plus (b) Available Raw
Materials, plus (c) Available OE Finished Goods, plus (d) Available AM Finished
Goods, plus (e) Available Goods-In-Transit, plus (f) Available Work-In-Process
minus (g) the Designated Hedging Obligations Reserve minus (h) the Secured Cash
Management Obligations Reserve. The Borrowing Base at any time shall be
determined by reference to the most recent Borrowing Base Certificate delivered
to the Revolving Administrative Agent pursuant to Section 5.12 of this
Agreement; provided that the Designated Hedging Obligations Reserve and the
Secured Cash Management Obligations Reserve shall be determined and shall be
applicable as set forth in Section 8.11. Subject to the limitations and
requirements set forth in Section 9.10 of this Agreement, standards of
eligibility and reserves and advance rates of the Borrowing Base may be revised
and adjusted from time to time by the Revolving Administrative Agent in its
Permitted Discretion, with any changes in such standards to be effective three
(3) Business Days after delivery of notice thereof to the Borrower. No reserve
established by the Revolving Administrative Agent pursuant to this definition or
any component definition thereof shall reserve against any (x) Hedging Agreement
or any Hedging Obligation thereunder (other than the Designated Hedging
Obligations Reserve) or (y) Cash Management Agreement or any Cash Management
Obligation thereunder (other than the Secured Cash Management Obligations
Reserve).

“Borrowing Base Addition Amount” shall mean, with respect to each Permitted
Acquisition, an amount equal to the increase in the Borrowing Base that results
from giving effect to the consummation of such Acquisition on a Pro Forma Basis,
as determined in consultation with the Revolving Administrative Agent based on
internal audits or inventory appraisals performed by an independent inventory
appraisal firm reasonably satisfactory to the

 

8



--------------------------------------------------------------------------------

Revolving Administrative Agent; provided that, such increase to the Borrowing
Base shall be calculated based on the highest level of inventory, accounts
receivables and other borrowing base components determined on any date within
the twelve months preceding such Permitted Acquisition if the Borrower shall
have delivered to the Revolving Administrative Agent such information as the
Revolving Administrative Agent shall reasonably request to demonstrate such
inventory, accounts receivables and other borrowing base components on such
date.

“Borrowing Base Certificate” shall mean a certificate substantially in the form
of Exhibit B (with such changes therein as may be required by the Revolving
Administrative Agent from time to time to reflect the components of and reserves
against the Borrowing Base as provided for hereunder from time to time),
executed and certified as accurate and complete by a Financial Officer, which
shall include appropriate exhibits, schedules and supporting documentation, and
additional reports (i) as outlined in Exhibit B, (ii) as requested by the
Revolving Administrative Agent, or (iii) as provided in Section 5.12.

“Borrowing Base Collateral” shall mean Accounts, Inventory and the proceeds
thereof.

“Borrowing Base Priority Obligations” shall have the meaning set forth in the
ABL Intercreditor Agreement.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in the State of New York are required or permitted to close (and,
for a Letter of Credit, any day other than a day on which the applicable
Fronting Bank issuing such Letter of Credit is closed); provided, however, that
when used in connection with a Eurodollar Loan, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in dollar deposits
on the London interbank market.

“Business Segmentation Restructuring Plan” shall mean the actions intended to
accomplish the legal separation of the Borrower’s original equipment and
aftermarket businesses, including (a) the transactions and steps set forth in
Schedule 1.01A and (b) any additional transactions to so restructure the
Borrower’s operations after the 2013 Amendment Effective Date that the Borrower
determines in good faith to be necessary or desirable to effect such plan, so
long as (i) the Borrower shall have provided all information relating to such
additional transactions under clause (b) of this definition as the
Administrative Agents shall have reasonably requested and (ii) in the case of
the transactions described in clauses (a) and (b), the consummation of such
transactions shall not have an impact that is material and adverse on the
structure or the value of the Collateral, as determined by each Administrative
Agent in its commercially reasonable judgment, exercised in good faith in
accordance with customary business practices.

“Calculation Date” shall mean (i) each day on which a Revolving Credit Borrowing
is proposed to be made, (ii) each day on which an Letter of Credit is proposed
to be issued, (iii) each day on which a draft is drawn under an Letter of
Credit, (iv) any date on which the Total Revolving Credit Usage exceeds 85% of
the lesser of (x) the Total Revolving Credit Commitment and (y) the Borrowing
Base, and (v) the last calendar day of each month.

“Canadian Dollars” shall mean lawful currency of the Dominion of Canada.

 

9



--------------------------------------------------------------------------------

“Capital Expenditures” shall mean, for any period, with respect to any Person,
the amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication, (a) with respect to the purchase price of assets that are purchased
substantially contemporaneously with the trade-in of existing assets during such
period, the amount that the gross amount of such purchase price is reduced by
the credit granted by the seller of such assets for the assets being traded in
at such time, (b) expenditures made during such period to consummate one or more
Permitted Acquisitions, (c) expenditures made during such period to the extent
made with the identifiable proceeds of an equity investment in the Borrower or
any of its Restricted Subsidiaries by any Permitted Holder (other than a
Specified Equity Contribution) and (d) expenditures during such period that,
pursuant to a written agreement, are reimbursed by a third Person (excluding the
Borrower or any of its Affiliates).

“Capital Lease Obligations” shall mean, as to any Person, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents” shall mean (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, and maturing within one year from the date
of acquisition; (d) repurchase obligations of any Lender or of any commercial
bank satisfying the requirements of clause (b) of this definition, having a term
of not more than 30 days, with respect to securities issued or fully guaranteed
or insured by the United States government; (e) securities with maturities of
one year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s; (f) securities with
maturities of one year or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; (g) money market mutual or
similar funds that invest exclusively in assets satisfying the requirements of
any of clauses (a) through (f) of this

 

10



--------------------------------------------------------------------------------

definition; (h) money market funds that (i) comply with the criteria set forth
in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii) are
rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000; (i) debt securities of an issuer rated at least A-1 by S&P or
P-1 by Moody’s, or carrying an equivalent rating by a nationally recognized
rating agency and (j) solely with respect to any Foreign Subsidiary, in addition
to the investments described in clauses (a) through (i), any investment of the
type described in clause (a) issued or unconditionally guaranteed by any
government of any country in which such Foreign Subsidiary conducts any
operations, any investment of the type described in clause (b) issued by any
commercial bank organized under the laws of any country in which such Foreign
Subsidiary conducts any operations, any investment of the type described in
clause (c) or clause (e) that has ratings issued by any internationally
recognized rating agency equivalent to those set forth in such clause and any
investment of the type described in clause (g) that satisfies the requirements
of any of the other investments described in this clause (j).

“Cash Management Agreement” means any agreement creating or governing the terms
of any Cash Management Obligations.

“Cash Management Bank” shall have the meaning set forth in Section 8.11(a).

“Cash Management Obligations” shall have the meaning set forth in the ABL
Intercreditor Agreement.

“CGMI” shall mean Citigroup Global Markets Inc., and its successors.

“Change of Control” shall mean:

(a) at any time any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) other than Permitted Holders shall become the “beneficial
owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act),
directly or indirectly, of more than 50% of the aggregate outstanding Common
Stock;

(b) at any time during which IEH FM Holdings LLC holds any Common Stock, (i) the
aggregate amount of Common Stock held by IEH FM Holdings LLC shall be less than
66 2/3% of the aggregate amount of Common Stock held by IEH FM Holdings LLC on
the 2014 Amendment Effective Date and (ii) a person or group (other than
Permitted Holders) shall be the beneficial owner of at least 35% of the
aggregate outstanding Common Stock; or

(c) at any time (i) the majority of the seats on the board of directors of the
Borrower is occupied by Persons who were neither (x) nominated or appointed by
the board of directors of the Borrower as of the 2014 Amendment Effective Date
nor (y) appointed or nominated by directors described in clause (x) and (ii) a
person or group (other than Permitted Holders) shall be the beneficial owner of
at least 35% of the aggregate outstanding Common Stock.

For the avoidance of doubt, in no event shall any direct or indirect transfer of
any Common Stock or any other Capital Stock of the Borrower, by IEH FM Holdings
LLC or any of its Affiliates to any Affiliate of IEH FM Holdings LLC or to IEH
FM Holdings LLC, give rise to or be deemed a “Change of Control” hereunder.

 

11



--------------------------------------------------------------------------------

“Citibank” shall mean Citibank, N.A., a national banking association, and its
successors.

“Class” (a) when used with respect to Lenders, shall refer to whether such
Lenders are Term Loan Lenders or Revolving Credit Lenders (and in the case of
Term Loan Lenders, shall refer to the class of Term Loans held by such Term Loan
Lenders), (b) when used with respect to Commitments, shall refer to whether such
Commitments are Tranche B Commitments, Tranche C Commitments, Incremental Term
Commitments (of a class), Other Term Loans (of a class), Refinancing Term Loans
(of a class) or Revolving Credit Commitments and (c) when used with respect to
Loans or a Borrowing, shall refer to whether such Loans, or the Loans comprising
such Borrowing, are Tranche B Term Loans, Tranche C Term Loans, Incremental Term
Loans (of a class), Other Term Loans (of a class), Refinancing Term Loans (of a
Class) or Revolving Credit Loans.

“Class Percentage” shall mean at any time (a) when used with respect to any
Tranche B Lender, the percentage obtained by dividing (x) the aggregate
outstanding principal amount of such Tranche B Lender’s Tranche B Term Loans at
such time by (y) the aggregate outstanding principal amount of all Tranche B
Term Loans at such time, (b) when used with respect to any Tranche C Lender, the
percentage obtained by dividing (x) the aggregate outstanding principal amount
of such Tranche C Lender’s Tranche C Term Loans at such time by (y) the
aggregate outstanding principal amount of all Tranche C Term Loans at such time,
and (c) when used with respect to any Revolving Credit Lender, the percentage
obtained by dividing such Revolving Credit Lender’s Revolving Credit Commitment
at such time by the Total Revolving Credit Commitment at such time; provided
that, in the case of Section 2.29, when a Defaulting Revolving Lender shall
exist, “Class Percentage” shall mean, at any time with respect to any Revolving
Credit Lender, the percentage of the Total Revolving Credit Commitment
(disregarding any Defaulting Revolving Lender’s Revolving Credit Commitment)
represented by such Lender’s Revolving Credit Commitment. If the Total Revolving
Credit Commitment has been terminated, the Class Percentage shall be determined
by dividing the sum of such Revolving Credit Lender’s outstanding principal
amount of Revolving Credit Loans, aggregate amount of participations in Letter
of Credit Outstandings by the Total Revolving Credit Usage, in each case at such
time, but disregarding any of the foregoing held by Defaulting Revolving
Lenders.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

“Collateral Agreement” shall mean the Amended and Restated Collateral Agreement
among the Loan Parties and the Collateral Trustee, substantially in the form of
Exhibit C.

“Collateral Trustee” shall mean Citibank, in its capacity as collateral agent
under the Collateral Trust Agreement, together with any of its successors and
assigns.

“Collateral Trust Agreement” shall mean the Amended and Restated Collateral
Trust Agreement among the Loan Parties, the Collateral Trustee, the Revolving
Administrative Agent, as First Priority Representative (as defined in the ABL
Intercreditor Agreement) and the Term Administrative Agents, as First Priority
Representatives (as defined in the ABL Intercreditor Agreement), substantially
in the form of Exhibit D.

 

12



--------------------------------------------------------------------------------

“Commitment” shall mean a Term Loan Commitment or a Revolving Credit Commitment.

“Commitment Fee” shall have the meaning set forth in Section 2.23(a).

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Common Stock” shall mean the Common Stock, par value $0.01 of the Borrower.

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
that is under common control with the Borrower within the meaning of
Section 4001 of ERISA or is part of a group that includes the Borrower and that
is treated as a single employer under Section 414 of the Code.

“Communications” shall have the meaning set forth in Section 5.02.

“Compliance Certificate” shall mean a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit E.

“Concentration Account” shall have the meaning set forth in Section 5.10.

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Amortization” shall mean, for any period, the aggregate amount of
scheduled payments required to be made during such period on account of
principal of Indebtedness of Group Members (including, scheduled principal
payments in respect of the Term Loans and payments of revolving loans
accompanying scheduled reductions of the corresponding commitments, but
excluding, (x) any scheduled principal payments in respect of Specified
Indebtedness, and (y) any final scheduled principal payment in respect of
Indebtedness (other than Specified Indebtedness); provided that, for purposes of
calculating Consolidated Amortization for any period of four fiscal quarters
which includes the final scheduled principal payment of any such Indebtedness,
Consolidated Amortization shall be deemed to include an amount equal to the
scheduled principal payment immediately preceding such date of final scheduled
principal payment in lieu of the final scheduled principal payment).

“Consolidated Assets” shall mean, at any time, all amounts which would be
included under total assets on a consolidated balance sheet of the Group
Members, determined in accordance with GAAP.

“Consolidated EBITDA” shall mean, for any period Consolidated Net Income for
such period (a) plus, without duplication and to the extent reflected as a
charge in the statement of such Consolidated Net Income for such period, the sum
of (i) interest expense, (ii) consolidated

 

13



--------------------------------------------------------------------------------

tax expense for such period based on income, profits or capital, including
state, franchise, capital and similar taxes and withholding taxes paid or
accrued during such period, (iii) depreciation expense, (iv) amortization
expense, (v) other non-cash items (other than accruals or items expected to be a
cash charge in a future period and excluding any such non-cash charge in respect
of any item that was included in Consolidated Net Income in a prior period and
any such charge that results from the write-down or write-off of inventory),
(vi) expenses or losses resulting from LIFO adjustments for inventory valuation
in accordance with GAAP, (vii) extraordinary losses, (viii) unusual or
non-recurring items, restructuring charges or expenses (whether or not
classified as restructuring charges or expenses under GAAP) and other business
optimization expenses, including, those relating to retention, severance,
systems establishment costs, excess pension charges, contract termination costs
(including future lease commitments), costs related to relocation of employees
or to closure or consolidation of facilities or locations and earnout payments;
provided that the aggregate amount of add-backs incurred under this clause
(viii) shall not exceed 15% of Consolidated EBITDA (prior to giving effect to
any such add-backs) for any four (4) fiscal quarter period, (ix) charges and
expenses incurred in connection with the issuance, redemption, repurchase,
repayment, refinancing, defeasance or amendments to the terms of, Capital Stock
or Indebtedness, (x) the cumulative effect of any changes in accounting
principles, as shown on the Borrower’s consolidated statement of income for such
period, including, expenses, charges and losses due to the effects of purchase
accounting, as set forth in the Statement of Financial Accounting Standards
141(R), Business Combinations, (xi) non-cash stock-based compensation expense
for such period (including any non-cash compensation expense resulting from the
application of Financial Accounting Standards Board ASC Topic 718), (xii) any
pension expense in respect of defined benefit plans, (xiii) [reserved],
(xiv) costs, fees and expenses associated with the transactions contemplated by
the 2013 Revolving Facility Amendment Agreement, the 2014 Revolving Facility
Amendment Agreement or this Agreement, (xv) costs, fees and expenses incurred in
connection with any contemplated or consummated Permitted Acquisition,
disposition or other investment, in each case whether or not consummated,
(xvi) management, consultant or advisory fees and expenses, in an amount not to
exceed $1,000,000 in any fiscal year of the Borrower, (xvii) cash expenses
incurred during such period in connection with casualty events (including,
without limitation, property casualty events) to the extent such expenses are
covered by insurance under which the insurer has been properly notified and has
not denied or contested coverage, expenses with respect to liability events or
casualty events and (xviii) proceeds of business interruption insurance, in an
amount actually received during such period (or prior to the earlier of (x) the
date on which financial statements have been delivered for the most recently
ended fiscal quarter in such period and (y) the date for which financial
statements are required to have been delivered for the most recently ended
fiscal quarter in such period, in each case in accordance with the terms of this
Agreement); and (b) minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (i) interest income,
(ii) extraordinary, non-recurring or unusual gains, (iii) any income tax credits
(to the extent not netted from income tax expense), (iv) any income resulting
from LIFO adjustments or inventory valuation in accordance with GAAP, (v) any
pension income and gains in respect of defined benefit plans and (vi) any other
non-cash income or gains, all as determined on a consolidated basis.

For the purposes of calculating Consolidated EBITDA for any period, (a) the
Consolidated EBITDA attributable to any Capital Stock of, or any assets
comprising a division or business unit or a substantial part of all of the
business of, a Restricted Subsidiary of the

 

14



--------------------------------------------------------------------------------

Borrower Disposed of during such period shall be excluded from the calculation
of Consolidated EBITDA as if such Disposition and the repayment of any
Indebtedness in connection therewith occurred on the first day of such period
and (b) the Consolidated EBITDA attributable to any Person, division or business
unit acquired by the Borrower or any Restricted Subsidiary pursuant to an
acquisition permitted hereunder during such period shall be included in the
calculation of Consolidated EBITDA on a Pro Forma Basis.

“Consolidated Interest Coverage Ratio” shall mean, on the last day of any fiscal
quarter of the Borrower, the ratio of (a) Consolidated EBITDA for the period of
four fiscal quarters ending on such day, to (b) Consolidated Interest Expense
for the period of four fiscal quarters ending on such day.

“Consolidated Interest Expense” shall mean, for any period, the consolidated
cash interest expense of the Group Members for such period (but excluding any
such interest expense in respect of Specified Indebtedness and any upfront fees
paid with respect to the debt financings evidenced by this Agreement),
determined on a consolidated basis in accordance with GAAP, less interest
income.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Group Members, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
loss) of any Restricted Subsidiary accrued prior to the date it becomes a
Restricted Subsidiary or is merged into or consolidated with any Group Member
and (b) any non-cash gains in respect of “cancellation of indebtedness”
resulting from the cancellation of any Term Loans purchased by or contributed to
the Borrower or any of its Subsidiaries pursuant to Section 9.03(g).

“Consolidated Senior Debt” shall mean all Consolidated Total Debt other than
Permitted Subordinated Indebtedness.

“Consolidated Total Debt” shall mean, at any date, the aggregate principal
amount of all Indebtedness of the Group Members at such date, determined on a
consolidated basis minus Specified Indebtedness.

“Contra Reserve” shall mean, at any date, a reserve determined in the Revolving
Administrative Agent’s Permitted Discretion, based upon the estimated amount of
Accounts wherein the Account Debtor (i) is a creditor of a Loan Party, (ii) has,
has asserted or is reasonably expected to assert a right of set-off against a
Loan Party or (iii) has disputed or is reasonably expected to dispute its
liability (whether by chargeback or otherwise) or made, or is reasonably
expected to make any claim with respect to the Account or any other Account of a
Loan Party which has not been resolved, in each case, without duplication, to
the extent of the amount owed by such Loan Party to the Account Debtor, the
amount of such actual or asserted right of set-off, or the amount of such
dispute or claim, as the case may be.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound (excluding the Loan Documents); provided that such security,
agreement, instrument or undertaking requires aggregate payments by such Person
of at least $75,000,000 pursuant to the terms thereof.

 

15



--------------------------------------------------------------------------------

“Credit Suisse AG” shall mean Credit Suisse AG, Cayman Islands Branch acting
through such branches and affiliates as it shall deem appropriate to provide the
services contemplated hereunder, and its successors.

“CS Securities” shall mean Credit Suisse Securities (USA) LLC, and its
successors.

“Cure Right” shall have the meaning set forth in Section 7.02.

“Current Assets” shall mean, at any time, the consolidated current assets (other
than cash, deferred taxes and Cash Equivalents) of the Group Members.

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of the Group Members at such time, but excluding, without
duplication, (a) the current portion of any long term Indebtedness,
(b) outstanding Revolving Credit Loans and (c) deferred taxes.

“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” shall mean any of the events specified in Article VII, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Revolving Lender” shall mean (subject to Section 2.29) any Revolving
Credit Lender that (a) has failed, within two Business Days of the date required
to be funded or paid, to (i) fund any portion of its Loans or (ii) fund any
portion of its participations in Letters of Credit or pay over any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Revolving Credit Lender notifies the Revolving Administrative Agent in
writing that such failure is the result of such Revolving Credit Lender’s good
faith determination that a condition precedent to funding (specifically
identified in such writing, including, if applicable, by reference to a specific
Default) has not been satisfied, (b) has notified any Loan Party, the Revolving
Administrative Agent or a Fronting Bank in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Revolving Credit
Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) cannot be satisfied) or generally under other agreements
in which it commits to extend credit, (c) has failed, within three Business Days
after request by a Loan Party or the Revolving Administrative Agent to provide a
certification in writing from an authorized officer of such Revolving Credit
Lender that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit; provided that such
Revolving Credit Lender shall cease to be a Defaulting Revolving Lender pursuant
to this clause (c) upon such Loan Party’s and the Revolving Administrative
Agent’s receipt of such certification in form and substance satisfactory to each
of them or (d) has, or has a direct or indirect parent company that has, become
the subject of a Bankruptcy Event. Any determination

 

16



--------------------------------------------------------------------------------

by the Revolving Administrative Agent that a Revolving Credit Lender is a
Defaulting Revolving Lender under any one or more of clauses (a) through
(d) above shall be conclusive and binding absent manifest error, and such
Revolving Credit Lender shall be deemed to be a Defaulting Revolving Lender
(subject to Section 2.29) upon delivery of written notice of such determination
to the Borrower, the Fronting Banks and each other Lender.

“Designated Cash Management Agreement” shall have the meaning set forth in
Section 8.11(a).

“Designated Hedging Agreement” shall have the meaning set forth in
Section 8.11(a).

“Designated Hedging Counterparty” shall have the meaning set forth in
Section 8.11(a).

“Designated Hedging Obligations Reserve” shall have the meaning set forth in
Section 8.11(c).

“Designation Notice” shall have the meaning set forth in Section 8.11(a).

“Designation Termination Notice” shall have the meaning set forth in Section
8.11(e).

“Dilution Factors” shall mean, without duplication, and excluding any items
included in the Rebate Reserve, with respect to any period, the aggregate amount
of all deductions, credit memos, returns, adjustments, allowances, bad debt
write-offs and other non-cash credits which are recorded to reduce accounts
receivable in a manner consistent with current and historical accounting
practices of the Loan Parties.

“Dilution Ratio” shall mean, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the
twelve (12) most recently ended fiscal months divided by (b) total gross sales
for the twelve (12) most recently ended fiscal months or such other amount as
may be determined by the Revolving Administrative Agent in its Permitted
Discretion in the event the Loan Parties are unable to calculate dilution
effectively in the manner contemplated.

“Dilution Reserve” shall mean, at any date, the product of (i) the applicable
Dilution Ratio minus 5% (which amount shall not be less than zero) multiplied by
(ii) the Eligible Accounts Receivable on such date.

“Disposition” shall mean, with respect to any property, any sale, lease, sale
and leaseback, assignment, conveyance, transfer or other disposition thereof.
The terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Stock” shall mean any Capital Stock that, by its terms (or by the
terms of any security or other Capital Stock into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock), pursuant to a sinking fund obligation or otherwise, (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Capital Stock), in whole or in part, (c) provides for the scheduled payments of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock that would constitute Disqualified
Stock, in each case, prior to the date that is ninety-one (91) days after the
then Latest Maturity Date.

 

17



--------------------------------------------------------------------------------

“Dollar Equivalent” shall mean on any date (i) with respect to the undrawn
stated amount of any Letter of Credit that is denominated in Dollars, the
undrawn stated amount thereof, (ii) with respect to the undrawn stated amount of
any Letter of Credit that is denominated in an Alternative Currency, the
equivalent of such amount in Dollars determined at the Exchange Rate, (iii) with
respect to the drawn and unreimbursed amounts under any Letter of Credit that is
denominated in Dollars, the drawn and unreimbursed amounts thereof and (iv) with
respect to the drawn and unreimbursed amounts under any Letter of Credit that is
denominated in an Alternative Currency, the equivalent of such drawn and
unreimbursed amounts in Dollars determined at the Exchange Rate, in each case as
of the most recent Calculation Date occurring on or prior to such date.

“Dollars” and “$” shall mean lawful money of the United States.

“Domestic Restricted Subsidiary” shall mean any Domestic Subsidiary that is a
Restricted Subsidiary.

“Domestic Subsidiary” shall mean any Subsidiary incorporated, organized or
formed under the laws of any jurisdiction of the United States.

“Domestic Subsidiary Guarantee” shall mean the Amended and Restated Domestic
Subsidiary Guarantee to be executed and delivered by each Guarantor that is a
Domestic Subsidiary (other than the Non-Guarantor Domestic Subsidiaries),
substantially in the form of Exhibit F.

“ECF Prepayment Percentage” shall mean, with respect to the Excess Cash Flow for
any fiscal year of the Borrower commencing with the first full fiscal year
following the 2014 Amendment Effective Date, (a) 50%, if the Total Net Secured
Leverage Ratio as of the last day of such fiscal year is greater than or equal
to 3.25 to 1.00, (b) 25%, if the Total Net Secured Leverage Ratio as of the last
day of such fiscal year is less than 3.25 to 1.00, but greater than or equal to
3.00 to 1.00 and (c) 0%, if the Total Net Secured Leverage Ratio as of the last
day of such fiscal year is less than 3.00 to 1.00.

“Eligible Accounts Receivable” shall mean, at the time of any determination
thereof, each Account of a Loan Party that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Account (i) has been invoiced to, and represents the bona
fide amounts due to any Loan Party from, the purchaser of goods or services, in
each case originated in the ordinary course of business of such Loan Party,
(ii) in each case is subject to the Loan Parties’ corporate accounts receivable
credit and collection policies, procedures and practices and (iii) is not
ineligible for inclusion in the calculation of the Borrowing Base pursuant to
any of clauses (a) through (r) below or otherwise deemed by the Revolving
Administrative Agent in its Permitted Discretion to be ineligible for inclusion
in the calculation of the Borrowing Base as described below. In computing the
amount of Eligible Accounts Receivable, an amount equal to the Contra Reserve
and the Rebate Reserve shall be

 

18



--------------------------------------------------------------------------------

subtracted. Non-Core Accounts Receivable shall not constitute Eligible Accounts
Receivable. Without limiting the foregoing, to qualify as Eligible Accounts
Receivable, an Account shall indicate no Person other than a Loan Party as payee
or remittance party. In determining the amount to be so included, the face
amount of an Account shall be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that the Loan Parties, as applicable, may be obligated to rebate to a customer
pursuant to the terms of any agreement or understanding (written or oral)),
(ii) the aggregate amount of all limits and deductions provided for in this
definition and elsewhere in this Agreement and (iii) the aggregate amount of all
cash received in respect of such Account but not yet applied by the Loan Parties
to reduce the amount of such Account. Unless otherwise approved from time to
time in writing by the Revolving Administrative Agent (subject to the
limitations and requirements set forth in Section 9.10), no Account shall be an
Eligible Account Receivable if, without duplication:

(a) the relevant Loan Party does not have sole lawful and absolute title to such
Account; or

(b) (i) except for Long Dated Accounts Receivable and Accounts subject to the
Extended Terms Eligible Amount, it is unpaid more than ninety (90) days from the
original date of invoice or sixty (60) days from the original due date, (ii) in
the case of a Long Dated Account Receivable, such Account is overdue or (iii) it
has been written off the books of the Loan Parties or has been otherwise
designated on such books as uncollectible; or

(c) more than 50% in face amount of all Accounts of the same Account Debtor are
ineligible pursuant to clause (b) above; or

(d) the Account Debtor is insolvent or the subject of any bankruptcy case or
insolvency proceeding of any kind or is of uncertain credit quality, as
determined by the Revolving Administrative Agent in its Permitted Discretion; or

(e) the Account is not payable in Dollars or Canadian Dollars or the Account
Debtor is either not organized under the laws of the United States or Canada,
any State or Province thereof, or the District of Columbia or is located outside
or has its principal place of business or substantially all of its assets
outside the United States or Canada, except to the extent the Account is
supported by an irrevocable letter of credit reasonably satisfactory to the
Revolving Administrative Agent (as to form, substance and issuer) and assigned
to and directly drawable by the Revolving Administrative Agent; provided,
however, that Accounts not to exceed $30,000,000 at any time outstanding may be
eligible despite the fact that the Account Debtor is not organized under the
laws of the United States or Canada, any State or Province thereof or the
District of Columbia, or is located, has its principal place of business or has
substantially all of its assets outside the United States or Canada, and no
letter of credit has been issued to support such Accounts; or

(f) the Account Debtor is the United States or any department, agency or
instrumentality thereof, unless the relevant Loan Party duly assigns its rights
to payment of such Account to the Revolving Administrative Agent pursuant to the
Assignment of Claims Act of 1940, as amended, which assignment and related
documents and filings shall be in form and substance satisfactory to the
Revolving Administrative Agent; or

 

19



--------------------------------------------------------------------------------

(g) the Account is supported by a security deposit (to the extent received from
the applicable Account Debtor), progress payment, retainage or other similar
advance made by or for the benefit of the applicable Account Debtor, in each
case to the extent thereof; or

(h) (i) it is not subject to a valid and perfected first priority Lien in favor
of the Revolving Administrative Agent for the benefit of the Lenders, subject to
no other Liens other than Liens permitted by Section 6.03 or (ii) it does not
otherwise conform in all material respects to the representations and warranties
contained in the Loan Documents relating to Accounts; or

(i) such Account was invoiced in advance of goods or services provided, or
twice, or the income associated with such Account has not been earned; or

(j) such Account is classified as a note receivable by the Loan Parties in
accordance with the Loan Parties’ current and historical practices; or

(k) the sale to the Account Debtor is on a bill-and-hold, guaranteed sale,
sale-and-return, ship-and-return, sale on approval or consignment or other
similar basis or made pursuant to any other written agreement providing for
repurchase or return of any merchandise which has been claimed to be defective
or otherwise unsatisfactory; or

(l) the Account represents a progress-billing or otherwise does not represent a
completed sale; or

(m) the Account Debtor is an Affiliate (other than an Eligible Affiliate) of any
of the Loan Parties; or

(n) such Account was not paid in full, and the Loan Party created a new
receivable for the unpaid portion of the Account, without the agreement of the
customer, and other Accounts constituting chargebacks, debit memos and other
adjustments for unauthorized deductions; or

(o) the Account is due and payable more than one year from the original date of
invoice; or

(p) the Account is created on cash on delivery terms; or

(q) the Account does not comply in all material respects with the requirements
of all applicable laws and regulations, whether Federal, state or local; or

(r) as to all or any part of such Account, a check, promissory note, draft,
trade acceptance of other instrument for the payment of money has been received,
presented for payment and returned uncollected for any reason.

 

20



--------------------------------------------------------------------------------

Notwithstanding the foregoing, all Accounts of any single Account Debtor and its
Affiliates which, in the aggregate exceed (i) 20%, in respect of Account Debtors
that are Investment Grade Entities, or (ii) 10%, in respect of all other Account
Debtors, of the total amount of all Eligible Accounts Receivable at the time of
any determination shall be deemed not to be Eligible Accounts Receivable to the
extent of such excess. In determining the aggregate amount of Accounts from the
same Account Debtor that are unpaid more than ninety (90) days from the date of
invoice or more than sixty (60) days from the due date pursuant to clause
(b) above, there shall be excluded the amount of any net credit balances
relating to Accounts with invoice dates more than ninety (90) days prior to the
date of determination or more than sixty (60) days from the due date.
Furthermore, no Account shall be an Eligible Account Receivable if it is for
goods that have been sold under a purchase order or pursuant to the terms of a
contract or other agreement or understanding (written or oral) that indicates
that any Person other than a Loan Party has or has had or has purported to have
or have had an ownership interest in such goods.

For purposes of this definition, a Long Dated Account Receivable shall
constitute an Eligible Account Receivable (a) only on and after the date (such
date, the “Eligibility Date”) that is one hundred eighty (180) days prior to the
due date of such Account and (b) only if, on and after the Eligibility Date for
such Account, the Long Dated Accounts Receivable Customer for such Account is an
Investment Grade Entity; provided, however, that if, after the Eligibility Date
for such Account, the Long Dated Accounts Receivable Customer for such Account
ceases to be an Investment Grade Entity, but is rated at least B2 by Moody’s (or
the then equivalent) or B from S&P (or the then equivalent), then such Account
shall continue to be included in Eligible Accounts Receivable until the date
that is 90 days after the public announcement of such Long Dated Accounts
Receivable Customer ceasing to be an Investment Grade Entity.

“Eligible Affiliate” shall mean any Affiliate of any of the Loan Parties,
provided that (a) the Group Members, individually or in the aggregate, do not
own, control or hold, directly or indirectly, Capital Stock in such Affiliate
representing 50% or more of the equity or 50% or more of the voting power, or,
in the case of a partnership, 50% of the general or limited partnership
interests of such Affiliate, (b) the accounts of such Affiliate are not
consolidated with those of the Borrower in the Borrower’s consolidated financial
statements (and are not required to be so consolidated in accordance with GAAP)
and (c) each Account due to any Loan Party from such Affiliate requires payment
for the goods sold or leased or the services rendered in the ordinary course of
business to such Affiliate in cash and on terms that are no less favorable to
such Loan Party than those that could be obtained at such time in arm’s length
dealings with a Person who is not an Affiliate of such Loan Party.

“Eligible AM Finished Goods” shall mean, on any date, Eligible Inventory (other
than Goods-In-Transit) composed of AM Finished Goods on such date as shown on
the Loan Parties’ perpetual inventory records in accordance with their current
and historical accounting practices, minus Inventory Reserves with respect
thereto.

“Eligible Assignee” shall mean (i) a commercial bank having total assets in
excess of $1,000,000,000; (ii) a finance company, insurance company or other
financial institution or fund, in each case reasonably acceptable to the
Applicable Administrative Agent, which in the ordinary course of business
extends credit of the type contemplated herein and has total assets in excess of
$200,000,000 and whose becoming an assignee would not constitute a prohibited
transaction under Section 4975 of ERISA; (iii) an Approved Fund of a Lender;
(iv) a Lender

 

21



--------------------------------------------------------------------------------

Affiliate; (v) to the extent permitted under Section 9.03(g), the Borrower or
any of its Subsidiaries, (vi) in connection with any assignment of Term Loans in
accordance with Section 9.03(h) and in connection with providing any Incremental
Term Loans or Refinancing Term Loans, so long as the limitations set forth in
Section 9.03(h) are satisfied, any Affiliated Lender and (vii) any other Person
(other than a natural person) satisfactory to the Applicable Administrative
Agent, and in the case of any assignment of a Revolving Credit Commitment, to
the Borrower and each Fronting Bank; provided, however, that Eligible Assignees
shall not include any Defaulting Revolving Lender.

“Eligible Goods-In-Transit” shall mean, on any date, Eligible Inventory composed
of Goods-In-Transit, as determined by the Revolving Administrative Agent in its
Permitted Discretion, on such date as shown on the Loan Parties’ perpetual
inventory records in accordance with current and historical accounting
practices, minus Inventory Reserves with respect thereto.

“Eligible Inventory” shall mean, on any date, the Inventory Value of all
Inventory owned by the Loan Parties on such date deemed by the Revolving
Administrative Agent in its Permitted Discretion to be eligible for inclusion in
the calculation of the Borrowing Base. Eligible Inventory shall exclude
remanufactured parts and Inventory referred to as “cores inventory”. Unless
otherwise from time to time approved in writing by the Revolving Administrative
Agent (subject to the limitations and requirements set forth in Section 9.10),
no Inventory shall be deemed Eligible Inventory if (and without duplication):

(a) it is not owned solely by the Loan Parties or the Loan Parties do not have
sole and good, valid and unencumbered title thereto; or

(b) it is not located in the United States; or

(c) it is not located on or in, or is not in transit to, (i) property owned or
leased by the Loan Parties or (ii) a contract warehouse specified on a schedule
attached to the Collateral Agreement and segregated or otherwise separately
identifiable from goods of all others, if any, stored on the premises; or

(d) it is not subject to a valid and perfected first priority Lien in favor of
the Revolving Administrative Agent, except, with respect to Inventory stored at
sites described in clause (c) above, for Liens for unpaid rent or normal and
customary warehousing charges, in each case, not yet paid, to the extent of such
unpaid rent or charges; or

(e) it is goods returned or rejected due to quality issues by the Loan Parties’
customers or goods in transit to third parties (other than to warehouse sites
described in clause (c) above); or

(f) it is not in good condition, does not meet all material standards imposed by
any Governmental Authority having regulatory authority over it, is defective, is
seconds or thirds or stale, or is obsolete or slow moving or unmerchantable, or
does not otherwise conform in all material respects to the representations and
warranties contained in the Loan Documents; or

 

22



--------------------------------------------------------------------------------

(g) it is located at any operating facility that the Loan Parties plan to close,
or at any operating facility that is closed, within thirty (30) days from the
date of determination of the most recent Borrowing Base; or

(h) it is comprised of film, pallets, and/or other shipping materials or
supplies, repair parts, fuel, cartons used in production or other containers,
and any other such material not used for sale; or

(i) the Loan Parties classify such item as a sample item on their perpetual
inventory records, or the Loan Parties use such item for display; or

(j) it is a discontinued product or component thereof; or

(k) any portion of the Inventory Value thereof is attributable to intercompany
profit among the Loan Parties or their Affiliates; or

(l) it is damaged or marked for return to vendor; or

(m) it is consigned but still accounted for in the Loan Parties’ perpetual
inventory records.

“Eligible OE Finished Goods” shall mean, on any date, Eligible Inventory (other
than Goods-In-Transit) composed of OE Finished Goods on such date as shown on
the Loan Parties’ perpetual inventory records in accordance with their current
and historical accounting practices, minus Inventory Reserves with respect
thereto.

“Eligible Raw Materials” shall mean, on any date, Eligible Inventory (other than
Goods-In-Transit) composed of Raw Materials to be used in the production of
finished goods inventory for sale, as determined by the Revolving Administrative
Agent in its Permitted Discretion, on such date as shown on the Loan Parties’
perpetual inventory records in accordance with current and historical accounting
practices, minus Inventory Reserves with respect thereto.

“Eligible Work-In-Process” shall mean, on any date, Eligible Inventory (other
than Goods-In-Transit) composed of Work-In-Process, as determined by the
Revolving Administrative Agent in its Permitted Discretion, on such date as
shown on the Loan Parties’ perpetual inventory records in accordance with
current and historical accounting practices, minus Inventory Reserves with
respect thereto.

“Environmental Laws” shall mean any and all laws, rules, orders, regulations,
statutes, ordinances, guidelines, codes, decrees, orders, injunctions,
judgments, requirements of any Governmental Authority or other Requirements of
Law (including, without limitation, common law) regulating, relating to or
imposing liability or standards of conduct concerning protection of human health
or the environment, or employee safety, or the use, generation, storage,
release, emission, presence or transportation of any pollutants, contaminants,
toxic or hazardous substances or wastes, in each case as has been, is now or may
at any time hereafter be in effect.

 

23



--------------------------------------------------------------------------------

“Environmental Permits” shall mean any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

“Equity Proceeds” shall mean, an amount equal to 100% of the aggregate Net Cash
Proceeds received by the Borrower from (A) any capital contribution to the
Borrower after the 2014 Amendment Effective Date or any issue or sale after the
2014 Amendment Effective Date of Capital Stock (other than Disqualified Stock)
of the Borrower (other than (i) to any Subsidiary thereof or (ii) constituting
Specified Equity Contribution), (B) the issue or sale after the 2014 Amendment
Effective Date of any Indebtedness or other securities of the Borrower
convertible into or exercisable for Capital Stock (other than Disqualified
Stock) of the Borrower that have been so converted or exercised, as the case may
be and (C) without duplication, cash payments or cash contributions made to the
Borrower pursuant to the Tax Allocation Agreement.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
which is a member of a group of which the Borrower is a member and which is
under common control within the meaning of Section 414(b) or (c) of the Code and
the regulations promulgated and rulings issued thereunder.

“Eurocurrency Liabilities” shall have the meaning assigned thereto in Regulation
D issued by the Board, as in effect from time to time.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate in accordance with the provisions of
Article II.

“Euros” shall mean the lawful currency of the European Union.

“Event of Default” shall have the meaning set forth in Article VII.

“Excess Cash Flow” shall mean, for any fiscal year of the Borrower, an amount
(if positive) equal to:

(a) the sum, without duplication, of the following (exclusive of any amounts
attributable to Foreign Subsidiaries, including intercompany transactions
therewith (other than amounts attributable to ordinary course sales of products
by the Borrower or any Domestic Restricted Subsidiary to any Foreign
Subsidiary)):

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all non-cash charges (excluding any such
non-cash expense to the extent that it represents an accrual of or reserve for
cash expenses in any future period) to the extent deducted in arriving at such
Consolidated Net Income and cash receipts to the extent excluded in arriving at
such Consolidated Net Income,

 

24



--------------------------------------------------------------------------------

(iii) an amount equal to the aggregate net non-cash loss on Asset Sales by
Borrower or any Domestic Restricted Subsidiary during such period (other than
Asset Sales consisting of the sale, transfer, or other disposition of Capital
Stock in Foreign Subsidiaries) to the extent deducted in arriving at such
Consolidated Net Income;

minus

(b) the sum, without duplication, of the following (exclusive of any amounts
attributable to Foreign Subsidiaries, including intercompany transactions
therewith (other than amounts attributable to ordinary course sales of products
by the Borrower or any Domestic Restricted Subsidiary to any Foreign
Subsidiary)):

(i) an amount equal to the amount of all non-cash credits included in
calculating such Consolidated Net Income and cash charges added in the
definition of Consolidated Net Income (excluding any non-cash credit to the
extent representing the reversal of an accrual or reserve described in clause
(a)(ii) above,

(ii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and its Domestic Restricted Subsidiaries (including (x) the principal
component of payments in respect of Capital Lease Obligations and (y) the amount
of any mandatory prepayment of Term Loans pursuant to Section 2.16(b) to the
extent required due to an Asset Sale or Recovery Event that resulted in an
increase to such Consolidated Net Income and not in excess of the amount of such
increase but excluding (A) all other prepayments of Term Loans, (B) all
prepayments of Permitted Subordinated Indebtedness or any other unsecured
Indebtedness, (C) all prepayments of Revolving Credit Loans and (D) all
prepayments in respect of any other revolving credit facility, except, in the
case of clauses (C) and (D) only, to the extent there is an equivalent permanent
reduction in commitments thereunder) made during such period, except in each
case to the extent financed with the proceeds of long-term Indebtedness or
Capital Stock of the Borrower and its Domestic Restricted Subsidiaries,

(iii) an amount equal to the aggregate net non-cash gain on Asset Sales or
realization, profits or return on Investments by the Borrower or any Domestic
Restricted Subsidiary during such period (other than Asset Sales in the ordinary
course of business and Asset Sales consisting of the sale, transfer, or other
disposition of Capital Stock in Foreign Subsidiaries) to the extent included in
arriving at such Consolidated Net Income,

(iv) the amount of Restricted Payments paid during such period pursuant to
Sections 6.06(k), except to the extent financed with the proceeds of long-term
Indebtedness or Capital Stock of the Borrower or any Domestic Restricted
Subsidiary,

 

25



--------------------------------------------------------------------------------

(v) the amount of Investments made pursuant to Section 6.08(k) or
Section 6.08(x), except in each case to the extent financed with the proceeds of
long-term Indebtedness or Capital Stock of the Borrower or any Domestic
Restricted Subsidiary,

(vi) the aggregate amount of expenditures actually made by the Borrower and its
Domestic Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period and are not deducted in
calculating Consolidated Net Income,

(vii) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and the Domestic Restricted Subsidiaries
during such period that are made in connection with any prepayment of
Indebtedness to the extent that such payments are not deducted in calculating
Consolidated Net Income,

(viii) the amount of taxes (including penalties and interest) paid in cash in
such period (including Restricted Payments paid during such period pursuant to
Section 6.06(l)) to the extent they exceed the amount of tax expense deducted in
determining Consolidated Net Income for such period,

(ix) to the extent not deducted in arriving at Consolidated Net Income, the
aggregate amount actually paid by the Borrower during such fiscal year on
account of other post-employment benefits or pension expense in respect of
defined benefit plans, and

(x) without duplication of amounts deducted pursuant to this definition in
calculating Excess Cash Flow in respect of a prior period, at the option of the
Borrower so long as no Default or Event of Default has occurred and is then
continuing, the aggregate consideration required to be paid in cash by the
Borrower and its Domestic Restricted Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such period
relating to Capital Expenditures or Investments (including acquisitions) made
during or following such period constituting Permitted Acquisitions and other
Investments permitted by Section 6.08 (other than Investments in (x) cash and
Cash Equivalents and (y) equity or Indebtedness of the Borrower or any of its
Domestic Restricted Subsidiaries) to be consummated or made during the period of
four consecutive fiscal quarters of the Borrower following the end of such
period (except, in each case, to the extent financed with Indebtedness (other
than Indebtedness incurred under any Revolving Credit Commitments now or
hereafter existing) after the 2014 Amendment Effective Date); provided that
(A) to the extent the aggregate amount actually utilized to make such
expenditures during such subsequent period of four consecutive fiscal quarters
is less than the

 

26



--------------------------------------------------------------------------------

Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such subsequent period and (B) any
such expenditures made in such subsequent period of four consecutive fiscal
quarters shall not be subtracted from the calculation of Excess Cash Flow at the
end of such subsequent period;

minus

(c) an amount equal to the product of (i) Unfinanced Capital Expenditures or
acquisitions of Intellectual Property, in any such case, accrued or made in cash
during such period by the Borrower and its Restricted Subsidiaries, except to
the extent that such acquisitions of Intellectual Property were financed from
the proceeds of any Indebtedness (other than the Revolving Credit Loans) or
Equity Proceeds times (ii) seventy-five percent (75%);

plus

(d) decrease or minus increase (as the case may be) in the Working Capital of
the Borrower and its Domestic Restricted Subsidiaries during such fiscal year.
For purposes of this definition, “Working Capital” means Current Assets minus
Current Liabilities, in each case, for such fiscal year.

“Excess Designated Hedging Obligations” shall mean, at any time, all Hedging
Obligations that are not Pari Passu Secured Hedging Obligations at such time.

“Excess Secured Cash Management Obligations” shall mean, at any time, all Cash
Management Obligations that are not Pari Passu Secured Cash Management
Obligations at such time.

“Excess Secured Obligations” shall mean, collectively, Excess Designated Hedging
Obligations and Excess Secured Cash Management Obligations.

“Exchange Rate” shall mean, with respect to any amount denominated in an
Alternative Currency on any Calculation Date, the rate at which such Alternative
Currency may be exchanged into Dollars, as set forth at approximately 11:00
a.m., London time, on such date on the Reuters World Currency Page for such
Alternative Currency. In the event that such rate does not appear on any Reuters
World Currency Page, the Exchange Rate with respect to such Alternative Currency
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Revolving Administrative
Agent and the Borrower or, in the absence of such agreement, such Exchange Rate
shall instead be calculated on the basis of the arithmetical mean of the buy and
sell spot rates of exchange of the Revolving Administrative Agent for such
Alternative Currency on the London market at 11:00 a.m., London time, on such
date for the purchase of Dollars with such Alternative Currency, for delivery
two Business Days later; provided, that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the Revolving
Administrative Agent, after consultation with the Borrower, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

 

27



--------------------------------------------------------------------------------

“Excluded Hedging Obligation” shall mean, with respect to any Guarantor, any
Hedging Obligation if, and to the extent that, all or a portion of the Guarantee
Obligation of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Hedging Obligation (or any Guarantee Obligation with
respect thereto) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee Obligation of such Guarantor or the grant
of such security interest becomes effective with respect to such Hedging
Obligation. If a Hedging Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such
Hedging Obligation that is attributable to swaps for which such Guarantee
Obligation or security interest is or becomes illegal.

“Excluded Subsidiary” shall mean (a) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower or a Guarantor, (b) any Foreign Subsidiary of the
Borrower or of any direct or indirect Domestic Subsidiary or Foreign Subsidiary,
(c) any Domestic Subsidiary (i) substantially all of the assets of which
constitute the Capital Stock in one or more Foreign Subsidiaries or
(ii) substantially all of the assets of which constitute the Capital Stock of
any entity described in clause (i) (including, without limitation, FM
International, LLC), (d) any Domestic Subsidiary that is a direct or indirect
Subsidiary of a Foreign Subsidiary or a Subsidiary described in clause
(c) above, (e) any Subsidiary that is prohibited by applicable Law existing on
the Closing Date or by applicable Law or Contractual Obligation existing at the
time of the formation or acquisition by the Borrower (or any of its
Subsidiaries) of such Subsidiary (so long as such Contractual Obligation is not
entered into in contemplation of such formation or acquisition) from providing a
Domestic Subsidiary Guarantee for so long as such prohibition exists, or if such
Domestic Subsidiary Guarantee would require governmental (including regulatory)
consent, approval, license or authorization unless such consent, approval,
license or authorization has been received, (f) any Subsidiary that is a
not-for-profit organization and (g) any other Subsidiary with respect to which,
in the reasonable judgment of the Administrative Agents (confirmed in writing by
notice to the Borrower), the cost or other consequences (including any adverse
tax consequences) of providing a Domestic Subsidiary Guarantee shall be
excessive in view of the benefits to be obtained by the Lenders therefrom.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), overall gross income, franchise Taxes, and branch profits Taxes,
in each case, (i) imposed as a result of such Recipient being organized under
the laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan, Commitment, or other interest under any Loan Document pursuant to a law in
effect on (i) the 2014 Amendment Effective Date, (ii) the date on which such
Lender acquires such interest (other than pursuant to an assignment request by
the Borrower under Section 2.27) or (iii) the date on which such Lender changes
its lending office, except, in the case of clause (ii) and (iii), to the extent
that, pursuant to Section 2.21, amounts

 

28



--------------------------------------------------------------------------------

with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.21(g) and (d) any Taxes imposed
under FATCA.

“Existing Maturity Date” shall have the meaning set forth in Section 2.30(a).

“Existing Receivables Facilities” shall mean the accounts receivable purchase
and sale facilities established pursuant to the Existing Receivables Facilities
Documents.

“Existing Receivables Facilities Documents” shall mean, collectively, the
documents identified on Schedule 1.01B, as amended, restated, supplemented or
otherwise modified to the extent consistent with the definition of “Permitted
Receivables Facility Documents.”

“Existing Term Letters of Credit” shall mean those letters of credit issued as
“Term Letters of Credit” pursuant to the Original Credit Agreement and
outstanding on the 2014 Amendment Effective Date, as set forth on Schedule
1.01C.

“Existing Term Loans” shall mean the Term Loans outstanding as of the 2013
Amendment Effective Date.

“Extended Loans” shall have the meaning set forth in Section 2.30(a).

“Extended Terms Customer” shall mean, on any date, Account Debtors which have
terms of sales greater than ninety (90) days, but not greater than one hundred
eighty (180) days.

“Extended Terms Eligible Amount” shall mean, on any date, for each Extended
Terms Customer, Accounts which are less than one day past due, arising as a
result of the sale of goods with payment terms in excess of ninety (90) days and
not greater than one hundred eighty (180) days.

“Extending Lender” shall have the meaning set forth in Section 2.30(a).

“Extension Effective Date” shall have the meaning set forth in Section 2.30(a).

“F-M Canada” shall mean Federal-Mogul Canada Limited, a Canadian corporation.

“Factoring Arrangements” shall mean any arrangements between a Group Member and
a third party (other than an Affiliate) under which the Receivables of such
Group Member are factored on a non-recourse basis.

“Factoring Basket” shall mean, on any date, an amount equal to the greater of
(i) $400,000,000 and (ii) $400,000,000 times the Factoring Growth Rate on such
date.

“Factoring Growth Rate” shall mean, on any date, the ratio of (i) the collective
sales of the Group Members outside of the United States for the period of twelve
consecutive months most recently ended prior to such date and for which such
figure has been reported by the Borrower to the Revolving Administrative Agent
(calculated on a Pro Forma Basis), expressed at

 

29



--------------------------------------------------------------------------------

the Borrower’s accounting rate as in effect on the last day of such period
(which accounting rate shall be determined by the Borrower in good faith
consistent with the manner in which such rate has been determined by the
Borrower prior to the 2014 Amendment Effective Date) to (ii) $3,000,000,000.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any law implementing an
intergovernmental agreement with respect thereto.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, provided that (i) if such day is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate quoted to Revolving
Administrative Agent (or its banking affiliate) on such day on such transactions
as determined by the Revolving Administrative Agent.

“Fees” shall collectively mean the Commitment Fees, Letter of Credit Fees and
other fees referred to in Sections 2.22, 2.23 and 2.24 and the Prepayment Fees.

“Financial Covenant Default” shall have the meaning set forth in clause (c) of
Section 7.01.

“Financial Officer” shall mean the Chief Financial Officer, Controller,
Treasurer or Assistant Treasurer of the Borrower.

“Finished Goods” shall mean goods to be sold by the Loan Parties in the ordinary
course of business.

“Fixed Charges” shall mean, for any period, without duplication, the sum of
(a) Consolidated Interest Expense paid in cash during such period, (b) scheduled
principal payments on Indebtedness actually made and (c) all Restricted Payments
made in cash pursuant to Sections 6.06(f) or 6.06(k) (to the extent not financed
with the proceeds of Indebtedness or Equity Proceeds), all calculated for the
Group Members on a consolidated basis in accordance with GAAP.

“Fixed Charge Coverage Ratio” shall mean, on the last day of any fiscal quarter
of the Borrower, the ratio of (a) Consolidated EBITDA for the period of four
fiscal quarters ending on such day (less the sum of (i) Unfinanced Capital
Expenditures for such period plus (ii) without duplication, consolidated tax
expense paid in cash for such period based on income, profits or capital,
including state, franchise, capital and similar taxes and withholding taxes
(less any income tax refund to the extent not netted from income tax payments)
plus (iii) without duplication, tax sharing payments received under the Tax
Allocation Agreement for such period) to (b) Fixed Charges for the period of
four fiscal quarters ending on such day.

 

30



--------------------------------------------------------------------------------

“FMC” shall mean Federal-Mogul Corporation, a Delaware corporation.

“Foreign Credit Facilities” shall mean credit facilities to be made available to
Excluded Subsidiaries of the Borrower to fund their respective operations;
provided that such credit facilities are not secured by any assets of any Loan
Party.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Pledge Agreements” shall mean (a) the pledge agreements described on
Schedule 1.01D and (b) any other pledge agreement, in form and substance
reasonably satisfactory to the Administrative Agents, pursuant to which shares
of Foreign Subsidiaries may be pledged from time to time.

“Foreign Subsidiary” shall mean a Subsidiary that is incorporated or organized
under the laws of a jurisdiction outside of the United States.

“Fronting Bank” shall mean each of Citibank, Credit Suisse AG (acting through
its New York branch) and such other commercial bank as may agree in writing to
act in such capacity for the Lenders with the prior consent of the Borrower. Any
Fronting Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by one or more Affiliates of such Fronting Bank (and any such
Affiliate that issues a Letter of Credit shall be deemed to be a “Fronting Bank”
for all purposes hereunder).

“Fronting Sublimit” shall mean (i) with respect to Citibank, $75,000,000,
(ii) with respect to Credit Suisse AG, $75,000,000 and (iii) with respect to any
other Fronting Bank, the amount agreed by such Fronting Bank and set forth in a
written instrument delivered to the Borrower and the Revolving Administrative
Agent.

“GAAP” shall mean accounting principles generally accepted in the United States
and applied in accordance with Section 1.03.

“Goods-In-Transit” shall mean Inventory that is in transit to a location
specified in clause (c) of the definition of Eligible Inventory.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

“Group Members” shall mean the Borrower and the Restricted Subsidiaries.

“Guarantee Obligation” shall mean, as to any Person (the “guaranteeing person”),
any obligation, including a reimbursement, counterindemnity or similar
obligation, of the guaranteeing Person that guarantees or in effect guarantees,
or which is given to induce the

 

31



--------------------------------------------------------------------------------

creation of a separate obligation by another Person (including any bank under
any letter of credit) that guarantees or in effect guarantees, any Indebtedness,
leases, dividends or other obligations (the “primary obligations”) of any other
third Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of the guaranteeing person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (d) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount, as of any date of determination, of any Guarantee
Obligation shall be the principal amount outstanding on such date of
Indebtedness or other obligation guaranteed thereby (or such lesser amount to
which the terms of the Guarantee Obligation limit the monetary exposure of the
guarantor) or, in the case of any Guarantee Obligation of an obligation that
does not have a principal amount, the maximum liability of the guarantor with
respect to such Guarantee reasonably anticipated as of such date, as determined
by the Borrower in good faith.

“Guarantor” shall mean each Domestic Subsidiary (other than the Non-Guarantor
Domestic Subsidiaries) of the Borrower that has become a party to one of the
Domestic Subsidiary Guarantees pursuant to the terms of the Loan Documents.

“Hedging Agreement” shall have the meaning set forth in the ABL Intercreditor
Agreement.

“Hedging Obligations” shall have the meaning set forth in the ABL Intercreditor
Agreement.

“Holdings” shall have the meaning set forth in the introductory paragraph to
this Agreement.

“IEH FM Holdings LLC” shall mean IEH FM Holdings LLC, a Delaware limited
liability company, and its Affiliates.

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.32(a).

“Increasing Lender” shall have the meaning set forth in Section 2.28.

“Incremental Assumption Agreement” shall have the meaning assigned to such term
in Section 2.32(b).

“Incremental Cap” shall mean, at any time, such amount so long as, on a Pro
Forma Basis, after giving effect to the incurrence of the applicable Incremental
Term Loan Facility or Incremental Equivalent Debt (including after giving effect
on a Pro Forma Basis to any

 

32



--------------------------------------------------------------------------------

acquisition consummated concurrently therewith and all other events that are
funded out of the proceeds of such Incremental Term Loan Facility or Incremental
Equivalent Debt), the Total Net Secured Leverage Ratio, recomputed as of the
last day of the most recently ended fiscal quarter of the Borrower for which
financial statements have been delivered pursuant to Section 5.01, is equal to
or less than 3.75 to 1.00; provided that for purposes of determining the
Incremental Cap in connection with the borrowing of any Incremental Term Loans,
the effectiveness of any Incremental Term Loan Facilities or the incurrence of
any Incremental Equivalent Debt, the net cash proceeds of such Incremental Term
Loans to be borrowed or such Incremental Term Loan Facilities to become
effective or such Incremental Equivalent Debt shall not be netted for purposes
of determining the Total Net Secured Leverage Ratio unless such proceeds are
applied simultaneously to repay Indebtedness that is secured by Liens on the
Collateral (excluding any such Indebtedness that is secured by Liens on the
Collateral that is junior to the Liens securing the Obligations pursuant to a
Second Lien Intercreditor Agreement or any other written agreement reasonably
acceptable to the Administrative Agents).

“Incremental Equivalent Debt” shall mean any unsecured or secured Indebtedness
incurred by the Borrower in the form of one or more series or tranches of senior
secured or unsecured notes (including bridge financings in respect thereof) or
tranches of senior secured or unsecured term loans (other than Loans); provided
that (i) at the time of incurrence thereof, no Default shall have occurred and
be continuing, (ii) any such secured Indebtedness shall be secured by (X) the
PP&E Collateral on a pari passu basis (but without regard to the control of
remedies) relative to the other PP&E First Lien Obligations and (Y) the
Borrowing Base Collateral on a junior basis relative to the Liens securing the
Borrowing Base Priority Obligations (and is (a) not secured by any property or
assets of the Borrower or any Subsidiary that is not a Guarantor other than the
Collateral and (b) secured on a pari passu basis with any Permitted First
Priority Refinancing Debt), (iii) in the case of any term loans, such term loans
(x) shall have a maturity date not earlier than the Latest Revolving Maturity
Date (or if later, the then Latest Maturity Date with respect to the Term Loans)
and (y) shall not have a Weighted Average Life to Maturity shorter than the
longest remaining Weighted Average Life to Maturity of the Revolving Credit
Facility (or, if later the longest remaining Weighted Average Life to Maturity
of any Class of Term Loans then outstanding), (iv) in the case of any notes, the
terms of such notes shall not provide for any scheduled repayment, mandatory
redemption, sinking fund obligation or other payment prior to the then Latest
Revolving Maturity Date (or if later, the then Latest Maturity Date with respect
to the Term Loans), other than customary offers to purchase upon a change of
control, asset sale or casualty or condemnation event and customary acceleration
rights upon an event of default (or, in the case of any bridge financing,
subject to prepayments from the issuance of equity or other indebtedness
permitted hereunder customary for bridge financings), (v) the other terms and
conditions of such Indebtedness (excluding pricing, fees, optional prepayment,
redemption terms, amortization and for covenants or other provisions applicable
only to periods after the Latest Maturity Date at such time), taken as a whole,
shall be market terms and conditions at the time of incurrence of such
Indebtedness, (vi) such Indebtedness shall not be guaranteed or borrowed by any
Person that is not a Loan Party and (vii) a Senior Representative acting on
behalf of the lenders or holders of such Indebtedness shall have become party to
or otherwise subject to the provisions of the applicable Intercreditor
Agreements and, if secured, the Collateral Trust Agreement (or shall have
delivered a written notice to the Collateral Trustee acknowledging the Liens on
the Collateral held by the Collateral Trustee and that such Senior
Representative’s security interest in the Collateral shall be subject to the
terms of the Collateral Trust Agreement). Incremental Equivalent Debt will
include any Registered Equivalent Notes issued in exchange therefor.

 

33



--------------------------------------------------------------------------------

“Incremental Term Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.32, to make Incremental Term Loans to the
Borrower.

“Incremental Term Lender” shall mean a Lender with an Incremental Term
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Facility” shall mean each class or tranche of Incremental
Term Commitments and the related Incremental Term Loans made hereunder pursuant
thereto.

“Incremental Term Loans” shall mean term loans made by one or more Lenders to
the Borrower pursuant to Section 2.32. Incremental Term Loans may be made in the
form of additional Term Loans that are to be included in the same Class as the
Tranche B Term Loans or Tranche C Term Loans or, to the extent permitted by
Section 2.32 and provided for in the relevant Incremental Assumption Agreement,
Other Term Loans.

“Indebtedness” shall mean, at any time and with respect to any Person, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for the deferred purchase price of property or
services (other than (x) current trade payables incurred in the ordinary course
of such Person’s business and (y) property, including inventory, and services
purchased, and expense accruals (other than trade payables) and deferred
compensation items arising, in each case, in the ordinary course of such
Person’s business), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such Person which is mandatorily
redeemable prior to the Latest Maturity Date, (h) all Guarantee Obligations of
such Person in respect of obligations of the kind referred to in clauses
(a) through (g) above or (j) below, (i) all obligations of the kind referred to
in clauses (a) through (h) above or (j) below secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such obligation, and (j) all obligations of such Person in respect of
Swap Agreements. The Indebtedness of any Person (i) shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity
solely to the extent such Indebtedness is required to be reflected on the
balance sheet of such Person in accordance with GAAP and (ii) shall not include
in any event any Joint Venture Put Obligation.

“Indemnified Liabilities” shall have the meaning set forth in Section 9.06.

 

34



--------------------------------------------------------------------------------

“Indemnified Party” shall have the meaning set forth in Section 9.06.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property” shall mean all rights, priorities and privileges
relating to intellectual property, whether arising under United States,
multinational or foreign laws or otherwise, including copyrights, copyright
licenses, patents, patent licenses, trademarks, service marks, trademark and
service mark licenses, trade names, technology, know-how, trade secrets and
processes, all registrations and applications for registration of any of the
foregoing, all goodwill associated with any of the foregoing, and all rights to
sue at law or in equity for any infringement or other impairment or violation of
any of the foregoing, including the right to receive all proceeds and damages
therefrom.

“Intercompany Loan” shall mean any Indebtedness for borrowed money owed by any
Group Member to any other Group Member.

“Intercompany Loan Notes” shall mean (i) that certain note dated June 11, 1999
and payable by Federal-Mogul, S.A., a French company, to AE International Ltd.
in the original principal amount of 142,404,240 French francs, (ii) that certain
note dated August 31, 1998 and payable by Federal-Mogul, S.A. to T&N
International Ltd. in the original principal amount of 488,163,908 French
francs, (iii) that certain note dated August 31, 1998 and payable by
Federal-Mogul, S.A. to AE International Ltd in the original principal amount of
904,841,256 French francs, (iv) that certain note dated July 8, 1998 and payable
by Federal-Mogul Holding Deutschland GmbH, a German company, to AE International
Ltd in the original principal amount of 126,979,412 Deutschmarks, (v) that
certain note dated July 8, 1998 and payable by Federal-Mogul Holding Deutschland
GmbH to T&N International Ltd. in the original principal amount of 611,020,588
Deutschmarks, and (vi) that certain note dated May 22, 2001 and payable by
Federal Mogul S.p.A., an Italian company, to T&N International Ltd. in the
original principal amount of €111,627,744.

“Intercreditor Agreements” shall mean the ABL Intercreditor Agreement, any
Second Lien Intercreditor Agreement and any Pari Passu Intercreditor Agreement.

“Interest Payment Date” shall mean (i) as to any Eurodollar Loan, the last day
of the applicable Interest Period, provided that with respect to Interest
Periods exceeding three months, interest shall be payable on the three-month
anniversary of the first day of the Interest Period and on the last day of the
Interest Period and (ii) as to any ABR Loan, the first Business Day of each
April, July, October and January and the date on which any ABR Loans are
refinanced with Eurodollar Loans pursuant to Section 2.14.

“Interest Period” shall mean, as to any Borrowing of Eurodollar Loans, the
period commencing on the date of such Borrowing (including as a result of a
refinancing of ABR Loans) or on the last day of the preceding Interest Period
applicable to such Borrowing and ending on

 

35



--------------------------------------------------------------------------------

either (i) the numerically corresponding day (or if there is no corresponding
day, the last day) in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect in the related notice delivered pursuant
to Section 2.03(b) or 2.14 or (ii) such other Business Day chosen by the
Borrower that is agreed to by the Applicable Administrative Agent and each of
the applicable Lenders (which agreement shall not be unreasonably withheld);
provided, however, that (i) if any Interest Period would end on a day which
shall not be a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (ii) no Interest Period with respect to any
Borrowing of Term Loans of either Class shall end later than the Tranche B
Maturity Date or the Tranche C Maturity Date, as applicable, and (ii) no
Interest Period with respect to any Borrowing of Revolving Credit Loans shall
end later than the Revolving Credit Maturity Date.

“Interest Period of Discontinued Tenor” shall mean an Interest Period with a
tenor of two weeks, two months, four months, five months, seven months, eight
months, nine months, ten months or eleven months.

“Interpolated Screen Rate” shall mean, in relation to LIBOR for any Loan, the
rate which results from interpolating on a linear basis between:

(a) the rate appearing on the LIBOR01 page of Intercontinental Exchange
Benchmark Administration Ltd (ICE) (or on any successor or substitute page of
such service) for the longest period (for which that rate is available) which is
less than the Interest Period; and

(b) the rate appearing on the LIBOR01 page of Intercontinental Exchange
Benchmark Administration Ltd (ICE) (or on any successor or substitute page of
such service) for the shortest period (for which that rate is available) which
exceeds the Interest Period each as of approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

“Inventory” shall mean all Raw Materials, Work-in-Process, and Finished Goods
held by the Loan Parties in the normal course of business.

“Inventory Reserves” shall mean the following, each as determined by the
Revolving Administrative Agent in its Permitted Discretion from time to time:

(a) a reserve for shrink, or discrepancies that arise pertaining to inventory
quantities on hand between the Loan Parties’ perpetual accounting system and
physical counts of the Inventory, but not less than 2% of the Eligible
Inventory; or

(b) a reserve for slow move, obsolete or excess Inventory; or

(c) a reserve for favorable standard cost variances; or

(d) a reserve for amounts owing to landlords or warehousemen for Inventory
stored at leased facilities or public warehouses which are not the subject of an
access agreement acceptable to the Revolving Administrative Agent, in the amount
of (i) to the extent the Loan Parties are able to determine the Loan Parties’
average monthly rental expense for such facility, two (2) times the Loan
Parties’ average monthly rental expense for such facility or (ii) in all other
events, the Inventory Value of the Inventory stored at such leased facilities or
public warehouses; or

 

36



--------------------------------------------------------------------------------

(e) a reserve for Inventory located at contractors’ or vendors’ facilities in
the amount of the Inventory Value of such Inventory; or

(f) any other reserve as deemed appropriate by the Revolving Administrative
Agent in its Permitted Discretion from time to time; or

(g) a reserve for vendor rebates; or

(h) a reserve for lower of cost or market.

“Inventory Value” shall mean a dollar amount equal to the lesser of (i) the
actual cost of Inventory determined on a basis consistent with GAAP and with the
Loan Parties’ current and historical accounting practice or (ii) the market
value of such Inventory.

“Investment Agreement” shall mean the Investment Agreement dated as of May 28,
2013, by and between the Borrower and IEH FM Holdings LLC, a Delaware limited
liability company, as the Investor, as amended, restated, supplemented or
otherwise modified (except as otherwise expressly provided herein).

“Investment Grade Entity” shall mean (i) an entity with either (a) a corporate
family rating of at least Baa3 from Moody’s (or the then equivalent) or (b) a
corporate credit rating of at least BBB- from S&P (or the then equivalent) and
(ii) Genuine Parts Company (d/b/a NAPA) or any of its Subsidiaries, until such
time as Genuine Parts Company (d/b/a NAPA) is rated by Moody’s or S&P at which
time it will be subject to clause (i) of the definition hereof.

“Investments” shall have the meaning set forth in Section 6.08.

“IRS” means the United States Internal Revenue Service.

“Joint Venture” shall mean each Affiliate of the Borrower listed on Schedule
1.01E and any other Person not a Subsidiary in which any Group Member obtains an
ownership interest to the extent permitted by Section 6.08(j).

“Joint Venture Basket” shall mean, at any date, an amount equal to
(i) $400,000,000 minus (ii) the aggregate amount of Investments made pursuant to
Section 6.08(j)(ii) after the 2014 Amendment Effective Date and on or prior to
such date minus (iii) the aggregate amount of operating leases (measured on the
basis of the fair market value of the assets subject thereto) outstanding
pursuant to Section 6.05(j)(ii) after the 2014 Amendment Effective Date and on
or prior to such date plus (iv) the aggregate amount of distributions in cash
and Cash Equivalents with respect to any Investment made pursuant to
Section 6.08(j)(ii) that have been received after the 2014 Amendment Effective
Date and on or prior to such date by the Group Member that holds such
Investment.

 

37



--------------------------------------------------------------------------------

“Joint Venture Put Obligation” shall mean any obligation of any Group Member
(i) to purchase any Capital Stock of any Person that is a Joint Venture on the
2014 Amendment Effective Date, which Capital Stock is not owned by a Group
Member on the 2014 Amendment Effective Date, so long as such obligation is in
existence on the 2014 Amendment Effective Date and has been disclosed by the
Borrower to the Lenders prior to the 2014 Amendment Effective Date, (ii) to
purchase any Capital Stock of any Person that is a Joint Venture on the 2014
Amendment Effective Date, which Capital Stock is not owned by a Group Member on
the 2014 Amendment Effective Date and where such obligation to purchase Capital
Stock arises after the 2014 Amendment Effective Date, or (iii) to purchase any
Capital Stock of any Joint Venture formed after the 2014 Amendment Effective
Date, which Capital Stock is not owned by a Group Member on the date of
formation of such new Joint Venture; provided, however, that the aggregate
amount of obligations described in the preceding clause (ii) or (iii) for any
single such Joint Venture shall not exceed $50,000,000 (with the amount of any
non-cash obligations to be estimated by the Borrower in good faith).

“Latest Maturity Date” shall mean, at any time, the latest scheduled maturity
date applicable to any Loan or Commitment outstanding hereunder at such time.

“Latest Revolving Maturity Date” shall mean the Latest Maturity Date with
respect to the Revolving Credit Loans or Revolving Credit Commitments.

“Latest Term Maturity Date” shall mean the Latest Maturity Date with respect to
the Term Loans.

“Lender” and “Lenders” shall have the respective meanings set forth in the
introductory paragraph to this Agreement and, as the context requires, includes
the Fronting Bank, any Augmenting Lender, any Incremental Term Lender and any
Refinancing Term Lender.

“Lender Affiliate” shall mean, (a) with respect to any Lender, (i) an Affiliate
of such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender and
(b) with respect to any Lender that is a fund which invests in loans and similar
extensions of credit, any other fund that invests in loans and similar
extensions of credit and is managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.

“Letter of Credit” shall mean any irrevocable letter of credit issued (or deemed
issued) pursuant to Section 2.05(b)(i), which letter of credit shall be (a) a
standby or import documentary letter of credit, (b) denominated in Dollars or
any Alternative Currency and (c) otherwise in such form as may be reasonably
approved from time to time by the Revolving Administrative Agent and the
applicable Fronting Bank.

“Letter of Credit Account” shall mean the account established by the Borrower
under the sole and exclusive control of the Revolving Administrative Agent
maintained at the office of Citibank at 388 Greenwich Street, New York, New York
10013 designated as the “Federal-Mogul Corporation Letter of Credit Account”
that shall be used solely for the purposes set forth in Sections 2.05(c) and
2.15.

 

38



--------------------------------------------------------------------------------

“Letter of Credit Fees” shall mean the fees payable in respect of Letters of
Credit pursuant to Section 2.24.

“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
Dollar Equivalent of the aggregate undrawn stated amount of all Letters of
Credit then outstanding plus (ii) the Dollar Equivalent of all amounts
theretofore drawn under Letters of Credit and not then reimbursed. The Letter of
Credit Outstandings of any Revolving Credit Lender at any time shall be its
Class Percentage of the aggregate Letter of Credit Outstandings at such time.

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind whatsoever (including any conditional sale or other title
retention agreement or any lease in the nature thereof).

“Liquidity Event” shall mean that Revolving Credit Facility Availability is less
than the Threshold Amount for a period of five (5) consecutive Business Days
(such five-consecutive-Business-Day-period, the “Adjustment Period”); provided
that once a Liquidity Event has occurred, it shall be deemed to be continuing on
each day thereafter until Revolving Credit Facility Availability exceeds the
Threshold Amount for thirty (30) consecutive days.

“Loan” shall mean a Term Loan or a Revolving Credit Loan, as the context may
require.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, the Intercreditor Agreements, the Collateral Trust Agreement, the
Guarantees and any other instrument or agreement executed and delivered in
connection herewith.

“Loan Parties” shall mean the Borrower and the Guarantors.

“Long Dated Accounts Receivable” shall mean, on any date, for each Long Dated
Account Receivable Customer, Accounts arising as a result of the sale of goods
with payment terms in excess of one hundred eighty (180) days and not greater
than one year.

“Long Dated Accounts Receivable Customer” shall mean, on any date, with respect
to any Account, an Account Debtor that has terms of sales on such Account
greater than one hundred eighty (180) days, but not greater than one year.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, property, operations or financial condition of the Group Members taken
as a whole or (b) the validity or enforceability of this Agreement or any of the
other Loan Documents or the material rights or remedies of the Administrative
Agents or the Lenders hereunder or thereunder.

“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products,
polychlorinated biphenyls, urea-formaldehyde insulation, asbestos, molds,
pollutants, contaminants, radioactivity, any hazardous or toxic substances or
wastes and any other substances that are regulated pursuant to or would
reasonably be expected to give rise to liability under any Environmental Law.

 

39



--------------------------------------------------------------------------------

“Maturity Date” shall mean the Revolving Credit Maturity Date, the Tranche B
Maturity Date, the Tranche C Maturity Date or the maturity date applicable to
any other Class of Term Loans, as the context requires.

“Maturity Date Extension Request” shall mean a request by the Borrower, in a
form approved by the Applicable Administrative Agent, for the extension of the
applicable Maturity Date pursuant to Section 2.30.

“Minority Interests” shall mean any shares of stock of any class of a Subsidiary
of the Borrower (other than directors’ qualifying shares if required by law)
that are not owned by Borrower or one of its Subsidiaries; Minority Interest
shall be valued in accordance with GAAP.

“Monthly Payment Date” shall mean the last Business Day of each calendar month.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor to the
rating agency business thereof.

“Mortgaged Properties” shall mean the real properties listed on Part I of
Schedule 1.01F under the heading “Mortgaged Properties”, as to which the
Collateral Trustee, for the benefit of the Term Loan Lenders, shall be granted a
Lien pursuant to the Mortgages and the Collateral Trustee, for the benefit of
the Revolving Credit Lenders, shall be granted a Lien pursuant to the Mortgages
(such Liens to be separate and distinct from each other).

“Mortgages” shall mean each of the mortgages and deeds of trust made by any Loan
Party in favor of the Collateral Trustee, for the benefit of the Lenders and the
other secured parties referred to therein, substantially in the form of Exhibit
H (with such changes thereto as shall be advisable or are customary under the
law of the jurisdiction in which such mortgage or deed of trust is to be
recorded).

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

“Multiple Employer Plan” shall mean a Single Employer Plan, which (i) is
maintained for employees of a Borrower or an ERISA Affiliate and at least one
Person other than such Borrower and its ERISA Affiliates or (ii) was so
maintained and in respect of which a Borrower or an ERISA Affiliate could have
liability under Section 4064 or 4069 of ERISA in the event such Plan has been or
were to be terminated.

“Net Cash Proceeds” shall mean (a) in connection with any Asset Sale (other than
the liquidation of a Joint Venture) or any Recovery Event or any transaction
that would constitute an Asset Sale but for clause (ii) of the definition
thereof, the gross proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received, and, with respect to any
Asset Sale consisting of the Disposition of all or substantially all of the
assets of a business or business unit of the Borrower or any of its Restricted
Subsidiaries, net proceeds from the liquidation or sale of accounts receivable
or inventory of such business or business unit), net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, (ii) amounts required to be applied
to the repayment of (x)

 

40



--------------------------------------------------------------------------------

Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Asset Sale or Recovery Event (other than any Lien created
pursuant to a Security Document and excluding, in any event, any Lien securing
Indebtedness that is junior to the Liens securing the Obligations) and
(y) solely if such Asset Sale or Recovery Event is consummated by a Foreign
Subsidiary that is a Restricted Subsidiary, any other Indebtedness permitted
hereunder, including any Foreign Credit Facility and any Indebtedness of any
parent or Subsidiary of such Foreign Subsidiary, but excluding any Indebtedness
owed to any Group Member, (iii) other customary fees and expenses actually
incurred in connection therewith and (iv) taxes paid or reasonably estimated to
be payable as a result thereof and as a result of distributing such proceeds to
the Borrower (after taking into account any available tax credits or deductions
and any tax sharing arrangements), (b) in connection with any issuance or sale
of Capital Stock to a Person that is not a Group Member or any incurrence of
Indebtedness to a Person that is not a Group Member, the cash proceeds received
from such issuance or incurrence, net of (i) attorneys’ fees, accountants’ fees,
investment banking fees, underwriting discounts and commissions and (ii) other
customary fees and expenses actually incurred in connection therewith and net of
taxes paid or reasonably estimated to be payable as a result of distributing
such proceeds to the Borrower (after taking into account any available tax
credits or deductions and any tax sharing arrangements) and (c) in connection
with the liquidation of a Joint Venture, the gross proceeds thereof in the form
of cash and Cash Equivalents received by any Group Member in excess of the fair
market value of the aggregate of all Investments made in such Joint Venture by
any Group Member at any time and net of (i) attorneys’ fees, accountants’ fees,
investment banking fees, (ii) amounts required to be applied to the repayment of
(x) Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such liquidation (other than any Lien created pursuant to
a Security Document and excluding, in any event, any Lien securing Indebtedness
that is junior to the Liens securing the Obligations) and (y) solely if such
Asset Sale or Recovery Event is consummated by a Foreign Subsidiary that is a
Restricted Subsidiary, any other Indebtedness permitted hereunder, including any
Foreign Credit Facility and any Indebtedness of any parent or Restricted
Subsidiary of such Foreign Subsidiary, but excluding any Indebtedness owed to
any Group Member, (iii) other customary fees and expenses actually incurred in
connection therewith and (iv) taxes paid or reasonably estimated to be payable
as a result thereof and as a result of distributing such proceeds to the
Borrower (after taking into account any available tax credits or deductions and
any tax sharing arrangements). Notwithstanding the foregoing, the “Net Cash
Proceeds” of a Foreign Subsidiary shall not include any amounts to the extent
such amount may not be distributed (by way of dividends, intercompany loans or
otherwise) to the Borrower or a Domestic Restricted Subsidiary because doing so
would (1) violate legal restrictions binding upon such Foreign Subsidiary,
(2) violate contractual restrictions contained in agreements with third parties
(other than Affiliates) entered into in good faith and binding upon such Foreign
Subsidiary or (3) result in adverse tax consequences to the Borrower.

“Net Orderly Liquidation Rate” shall mean, at any time with respect to any
Inventory, the quotient (expressed as a percentage) of (i) the Net Orderly
Liquidation Value of such Inventory divided by (ii) the gross inventory cost of
such Inventory, determined on the basis of the then most recently conducted
inventory appraisal performed by an independent inventory appraisal firm
reasonably satisfactory to the Revolving Administrative Agent.

 

41



--------------------------------------------------------------------------------

“Net Orderly Liquidation Value” shall mean, at any time, with respect to any
Inventory, the net liquidation value of such Inventory as then most recently
determined, based on the then most recently conducted inventory appraisal
performed by an independent inventory appraisal firm reasonably satisfactory to
the Revolving Administrative Agent.

“Non-Consenting Lender” shall have the meaning specified in Section 2.27.

“Non-Core Accounts Receivable” shall mean, at the time of any determination,
without duplication, (i) receivables arising from transactions that are not in
the ordinary course of business, including equipment and equipment parts sales,
(ii) Accounts arising from transactions other than sales to customers who are
not Affiliates of any of the Loan Parties of automobile, truck, aviation, farm
or construction vehicle parts manufactured by the Loan Parties, on usual and
customary terms, in a manner consistent with historical sales practices,
(iii) non-trade receivables and (iv) miscellaneous and sundry receivables.

“Non-Extending Lender” shall have the meaning set forth in Section 2.30(a).

“Non-Guarantor Domestic Subsidiaries” shall mean (a) those Domestic Subsidiaries
identified on Schedule 1.01G, (b) all Joint Ventures, (c) any Domestic
Subsidiary that is an Excluded Subsidiary, (d) all Receivables Entities and
(e) all Domestic Subsidiaries that are Unrestricted Subsidiaries.

“Not Otherwise Applied” shall mean on any date, with respect to any amount of
Equity Proceeds or Permitted Subordinated Indebtedness Proceeds, that such
amount was not applied to optionally prepay the Loans pursuant to Section 2.17.
The Borrower shall promptly notify each Administrative Agent of any application
of such amount contemplated by this definition.

“Obligations” shall mean (a) the due and punctual payment of principal of and
interest on the Loans and the reimbursement of all amounts drawn under Letters
of Credit and (b) the due and punctual payment of the Fees and all other present
and future, fixed or contingent, monetary obligations of the Borrower to the
Lenders and the Administrative Agents under the Loan Documents.

“OE Finished Goods” shall mean Finished Goods, manufactured by Loan Parties
pursuant to an order by an Account Debtor, for use in such Account Debtor’s
(original equipment) manufacturing processes, as determined by the Revolving
Administrative Agent in its Permitted Discretion.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Organizational Documents” shall mean (i) with respect to any corporation, its
certificate or articles of incorporation, as amended, and its by-laws, as
amended, (ii) with respect to any limited partnership, its certificate of
limited partnership or formation, as amended, and its partnership agreement, as
amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, (iv) with respect to any limited liability company, its
certificate of formation or articles of organization, as amended, and its
operating agreement, as amended, and (v) with respect to any unlimited liability
company, its certificate of formation, as amended, and its memorandum and
articles of association, as amended. In the event any term or condition of

 

42



--------------------------------------------------------------------------------

this Agreement or any other Loan Document requires any Organizational Document
to be certified by a secretary of state of similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.

“Original Administrative Agent” shall have the meaning set forth in the recitals
to this Agreement.

“Original Borrower” shall have the meaning set forth in the recitals to this
Agreement.

“Original Closing Date” shall mean December 27, 2007.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising solely from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.27).

“Other Term Loans” has the meaning specified in Section 2.32(a).

“Pari Passu Intercreditor Agreement” shall mean, with respect to any Permitted
First Priority Refinancing Debt or Incremental Equivalent Debt, a customary
intercreditor agreement substantially in the form of Exhibit G-2 hereto or such
other form as is reasonably acceptable to the Administrative Agents, providing
that the Liens securing such Indebtedness rank pari passu with the Liens
securing the Obligations in respect of the Term Loans (but without regard to
control of remedies).

“Pari Passu Secured Cash Management Obligations” shall mean, at any time, all
Cash Management Obligations incurred under Designated Cash Management
Agreements, but only to the extent that a reserve against the Borrowing Base
with respect to such Cash Management Obligations has been taken by the Revolving
Administrative Agent pursuant to Section 8.11(c) (and after giving effect to the
operation of the proviso to the second sentence to Section 8.11(c)), in each
case at such time.

“Pari Passu Secured Hedging Obligations” shall mean, at any time, all Hedging
Obligations incurred from time to time pursuant to Designated Hedging Agreements
(in each case, including any ISDA Master Agreement, any related Schedule
thereto, any Credit Support Annex or other Credit Support Document thereto, each
Confirmation thereunder, and as such agreement may be amended, supplemented,
restated or otherwise modified from time to time), but only to the extent that a
reserve against the Borrowing Base with respect to such Hedging

 

43



--------------------------------------------------------------------------------

Obligations incurred under Designated Hedging Agreements has been taken by the
Revolving Administrative Agent pursuant to Section 8.11(c) (and after giving
effect to the operation of the proviso to the first sentence of
Section 8.11(c)), in each case at such time. To the extent that, at any time,
the aggregate amount of all negative Swap Termination Values for each Designated
Counterparty with respect to all Designated Hedging Agreements (expressed as an
absolute number) exceeds such reserve, the portion of the Designated Hedging
Agreements with each Designated Hedging Counterparty that constitute Pari Passu
Secured Hedging Obligations shall be determined pro rata on the basis of such
Swap Termination Values.

“Payment Conditions” shall mean at any time of determination, unless waived by
the Required Revolving Credit Lenders, the conditions that (i) no Default or
Event of Default shall have occurred and be continuing or result from the
applicable event, and (ii) Revolving Credit Facility Availability would, on a
Pro Forma Basis, be at least $96,250,000, both immediately before and
immediately after giving effect to the applicable event.

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
agency or entity performing substantially the same functions.

“Permitted Acquisition” shall mean, collectively (i) each Acquisition set forth
on Schedule 1.01K and (ii) any Acquisition, if such Acquisition complies with
the following criteria:

(a) no Default or Event of Default shall have occurred or be continuing either
prior to or immediately after giving effect to the consummation of such
Acquisition and the incurrence by the Group Members of any Indebtedness
associated therewith;

(b) with respect to any Acquisition (or series of related Acquisitions) for
which the total consideration (including deferred payment obligations and
Indebtedness assumed or incurred) is greater than $50,000,000, after giving
effect to the consummation of such Acquisition and to the incurrence by the
Group Members of any Indebtedness associated therewith, the Fixed Charge
Coverage Ratio, determined on a Pro Forma Basis for the period of four
consecutive fiscal quarters most recently ended, shall either (x) be not less
than 1.00 to 1.00 or (y) be not less than the Fixed Charge Coverage Ratio for
such period prior to giving effect to such Acquisition and to the incurrence by
the Group Members of any Indebtedness associated therewith, and the Borrower
shall have delivered to the Administrative Agents prior to the consummation of
such Acquisition such financial information as the Administrative Agents shall
reasonably request to demonstrate such compliance;

(c) all actions required to be taken, if any, with respect to such acquired
Person or assets under Section 5.09 shall have been taken within the applicable
time frame specified in such Section 5.09;

(d) any Person whose Capital Stock is directly or indirectly acquired shall be,
after giving effect to such Acquisition, a direct or an indirect Restricted
Subsidiary of the Borrower; and

 

44



--------------------------------------------------------------------------------

(e) with respect to any Acquisition (or series of related Acquisitions) for
which the total consideration (including deferred payment obligations and
Indebtedness assumed or incurred) is greater than $100,000,000, the Borrower
shall have delivered to the Administrative Agents on or prior to the
consummation of such Acquisition a certificate from a Financial Officer
certifying that such transaction will, upon consummation, comply with this
definition.

“Permitted Asset Sale” shall mean any Asset Sale by any Group Member, if such
Asset Sale complies with the following criteria: (a) such Asset Sale is for
consideration at least 66 2⁄3% of which is cash (for which purpose, “cash” shall
include (I) up to an aggregate per fiscal year of $50,000,000 of Indebtedness or
other liabilities that are assumed by the purchaser or retained by the obligor
thereof (and for which the Borrower and its Restricted Subsidiaries shall
thereafter have no liability with respect thereto) or that are otherwise
cancelled, forgiven or terminated in connection with the transaction with such
purchaser, (II) Indebtedness (other than the Obligations), to the extent that
such Indebtedness is then secured by a Lien permitted under Section 6.02 that is
then either senior to or pari passu with the Lien then securing the Obligations
on the subject property, that are assumed by the purchaser or retained by the
obligor thereof (and for which the Borrower and its Restricted Subsidiaries
shall thereafter have no liability with respect thereto) or that is otherwise
cancelled, forgiven or terminated in connection with the transaction with such
purchaser; and (III) securities convertible to cash within 365 days after the
Asset Sale); (b) such consideration is at least equal to the fair market value
of the assets being sold, transferred, leased, swapped or disposed of; and
(c) unless the consideration to be received in connection with such Asset Sale
is less than 10% of Consolidated Assets, no Event of Default shall have occurred
and be continuing, either prior to or after giving effect to the consummation of
such Asset Sale; provided the foregoing restrictions of clauses (a) and
(b) above shall not apply to: (w) up to $50,000,000 of Asset Sales per fiscal
year, (x) transfers of condemned property as a result of the exercise of
“eminent domain” or other similar policies to the respective Governmental
Authority that has condemned such property, transactions in lieu of eminent
domain, and other dedications of property that are required to be made to
Governmental Authorities, (y) mergers effected pursuant to Section 6.04 or
(z) dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such disposition are reasonably promptly applied to the
purchase price of such replacement property.

“Permitted Corporate Structure Transactions” shall mean the collective reference
to (a) the actions taken on, or prior to, the 2014 Amendment Effective Date to
create, form or otherwise establish Holdings, which on the 2014 Amendment
Effective Date directly holds a controlling equity interest in FMC, (b) the
Borrower Substitution, (c) merger or similar transactions involving the Holdings
or the Borrower occurring on, or prior to, the 2014 Amendment Effective Date and
which do not result in a Change of Control, (d) the specific transactions and
steps to effectuate certain of the foregoing transactions more fully described
in a written notice from the Borrower to the Revolving Administrative Agent and
(e) any additional transactions and steps to effectuate the foregoing
transactions that the Borrower determines in good faith to be necessary or
desirable to effect such transactions; provided that (w) the Borrower shall have
provided (I) all information relating to such additional transactions under
clause (e) of this definition as the Revolving Administrative Agent shall have
reasonably requested and (II)(A) such evidence of good standing, corporate
authority and the authorization of such Borrower Substitution and (B) an
officer’s certificate and a customary opinion of counsel addressed to the
Lenders and reasonably satisfactory to the Revolving Administrative Agent, to
the effect that such Permitted Corporate Structure Transactions complies with
the provisions

 

45



--------------------------------------------------------------------------------

hereof and preserves the enforceability of the Guarantee and the Loan Documents,
and the validity and perfection of the Liens securing the Collateral, in each
case of clause (A) and (B) as the Revolving Administrative Agent shall have
reasonably requested, and the consummation of such foregoing transactions shall
not have an impact that is material and adverse on the structure or the value of
the Collateral, as determined by the Revolving Administrative Agent in its
reasonable discretion.

“Permitted Designated Subordinated Indebtedness” shall mean Permitted
Subordinated Indebtedness that (x) shall mature at least six months after the
Latest Maturity Date as in effect on the date of incurrence of such Permitted
Subordinated Indebtedness and (y) shall not require any principal payments
thereof prior to the date that is six months after the Latest Maturity Date as
in effect on the date of incurrence of such Permitted Subordinated Indebtedness.

“Permitted Discretion” shall mean the Revolving Administrative Agent’s
commercially reasonable judgment, exercised in good faith in accordance with
customary business practices for comparable asset-based lending transactions, as
to any factor which the Revolving Administrative Agent reasonably determines
(a) will or reasonably could be expected to adversely affect in any material
respect the value of any Collateral, the enforceability or priority of the
Collateral Trustee’s Liens thereon or the amount that the Revolving
Administrative Agent, the Collateral Trustee or any Revolving Credit Lender
would be likely to receive (after giving consideration to delays in payment and
costs of enforcement) in the liquidation of such Collateral or (b) suggests that
any Collateral report or financial information delivered to the Revolving
Administrative Agent by the Borrower is incomplete, inaccurate or misleading in
any material respect.

“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes or loans; provided that (i) such Indebtedness is secured by (X) the PP&E
Collateral on a pari passu basis (but without regard to the control of remedies)
relative to the other PP&E First Lien Obligations and (Y) the Borrowing Base
Collateral on a junior basis relative to the Liens securing the Borrowing Base
Priority Obligations (and is not secured by any property or assets of the
Borrower or any Subsidiary other than the Collateral), (ii) such Indebtedness
constitutes PP&E First Lien Obligations, (iii) such Indebtedness constitutes
Refinancing Indebtedness in respect of Term Loans (including portions of Classes
of Term Loans), (iv) such Indebtedness is not guaranteed by any Subsidiaries
other than the Guarantors or a Subsidiary which becomes a Guarantor hereunder
and (v) a Senior Representative acting on behalf of the lenders or holders of
such Indebtedness shall have become party to or otherwise subject to the
provisions of the applicable Intercreditor Agreements and the Collateral Trust
Agreement (or shall have delivered a written notice to the Collateral Trustee
acknowledging the Liens on the Collateral held by the Collateral Trustee and
that such Senior Representative’s security interest in the Collateral shall be
subject to the terms of the Collateral Trust Agreement).

“Permitted Holders” shall mean the Related Parties and any group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act
of 1934, as amended, or any successor provision) of which any of the foregoing
are members.

 

46



--------------------------------------------------------------------------------

“Permitted Investment Payment Conditions” shall mean at any time of
determination, unless waived by the Required Revolving Credit Lenders, the
conditions that (i) no Specified Default or Event of Default shall have occurred
and be continuing or result from the applicable event, and (ii) either (a) the
Fixed Charge Coverage Ratio would be at least 1.00 to 1.00, calculated on a Pro
Forma Basis, and the Revolving Credit Facility Availability would, on a Pro
Forma Basis, be at least $82,500,000 or (b) Revolving Credit Facility
Availability would, on a Pro Forma Basis, be at least $96,250,000, in each case
both immediately before and immediately after giving effect to the applicable
event.

“Permitted Junior Debt” shall have the meaning specified in Section 6.02(q).

“Permitted Loan Purchase Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender as an assignor and the Borrower or its
Subsidiary (as applicable) as an assignee.

“Permitted Net Cash Proceeds Reinvestments” shall mean (i) assets (“replacement
assets”) to be acquired or built with the Net Cash Proceeds of any Recovery
Event (but not any Asset Sale), so long as (x) such replacement assets are to be
used for substantially the same purpose as the assets that were subject to the
relevant Recovery Event (“subject assets”) and (y) such replacement assets are
to be located in the United States to the extent that the subject assets were
located in the United States prior to such Recovery Event and (ii) assets to be
acquired or built with the Net Cash Proceeds of any Asset Sale or Recovery Event
that are useful in the business of the Borrower but that do not comply with the
criteria set forth in clause (i) of this definition.

“Permitted Receivables Facility” shall mean (a) the receivables facility or
facilities created under the Permitted Receivables Facility Documents, providing
for the sale or pledge by the Borrower and/or one or more other Receivables
Sellers of Permitted Receivables Facility Assets (thereby providing financing to
the Borrower and the Receivables Sellers) to the Receivables Entity (either
directly or through another Receivables Seller), which in turn shall sell or
pledge interests in the respective Permitted Receivables Facility Assets to
third-party investors pursuant to the Permitted Receivables Facility Documents
(with the Receivables Entity permitted to issue investor certificates, purchased
interest certificates or other similar documentation evidencing interests in the
Permitted Receivables Facility Assets) in return for the cash used by the
Receivables Entity to purchase the Permitted Receivables Facility Assets from
the Borrower and/or the respective Receivables Sellers, in each case as more
fully set forth in the Permitted Receivables Facility Documents or (b) the
Existing Receivables Facilities. For the avoidance of doubt, each reference
herein to “the Permitted Receivables Facility” shall be deemed to mean the
applicable Permitted Receivables Facility or Permitted Receivables Facilities.

“Permitted Receivables Facility Assets” shall mean (i) Receivables (whether now
existing or arising in the future) of the Borrower and its Restricted
Subsidiaries which are transferred or pledged to the Receivables Entity pursuant
to the Permitted Receivables Facility and any related Permitted Receivables
Related Assets which are also so transferred or pledged to the Receivables
Entity and all proceeds thereof and (ii) loans to the Borrower and its
Restricted Subsidiaries secured by Receivables (whether now existing or arising
in the future) and any related Permitted Receivables Related Assets of the
Borrower and its Restricted Subsidiaries which are made pursuant to the
Permitted Receivables Facility.

 

47



--------------------------------------------------------------------------------

“Permitted Receivables Facility Documents” shall mean (a) each of the documents
and agreements entered into in connection with the Permitted Receivables
Facility, including all documents and agreements relating to the issuance,
funding and/or purchase of certificates and purchased interests, all of which
documents and agreements shall be in form and substance reasonably customary for
transactions of this type, in each case as such documents and agreements may be
amended, restated, modified, supplemented, refinanced or replaced from time to
time so long as (i) any such amendments, restatements, modifications,
supplements, refinancings or replacements do not impose any conditions or
requirements on the Borrower or any of its Restricted Subsidiaries that are more
restrictive in any material respect than those in existence immediately prior to
any such amendment, restatement, modification, supplement, refinancing or
replacement, and (ii) any such amendments, restatements, modifications,
supplements, refinancings or replacements are not adverse in any material
respect to the interests of the Lenders and (b) the Existing Receivables
Facilities Documents. For the avoidance of doubt, each reference herein to “the
Permitted Receivables Facility Documents” shall be deemed to mean the applicable
Permitted Receivables Facility Documents.

“Permitted Receivables Related Assets” shall mean any assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with customary financing transactions
involving the sale or pledge of accounts receivable.

“Permitted Refinancing” shall mean, with respect to any Indebtedness of any
Person, any modification, refinancing, refunding, renewal or extension of such
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, refunded,
renewed or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal or extension and by an amount equal to any existing
commitments unutilized thereunder, (b) such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended, (c) if such Indebtedness
being modified, refinanced, refunded, renewed or extended is secured, the terms
and conditions relating to collateral of any such modified, refinanced,
refunded, renewed or extended indebtedness, taken as a whole, are not materially
less favorable to the Loan Parties or the Lenders than the terms and conditions
with respect to the Collateral for the Indebtedness being modified, refinanced,
refunded, renewed or extended, taken as a whole (and the Liens on any Collateral
securing any such modified, refinanced, refunded, renewed or extended
Indebtedness shall have the same (or lesser) priority relative to the Liens on
the Collateral securing the Obligations), (d) the terms and conditions
(excluding as to collateral, subordination, interest rate and redemption
premium) of any such modified, refinanced, refunded, renewed or extended
Indebtedness, taken as a whole, shall be market terms at the time of incurrence
of such Indebtedness, and (e) such modification, refinancing, refunding, renewal
or extension is incurred by one or more Persons who is or becomes an obligor of
the Indebtedness being modified, refinanced, refunded, renewed or extended;
provided that a certificate of a

 

48



--------------------------------------------------------------------------------

Responsible Officer delivered to the Administrative Agents including a
reasonably detailed description of the material terms and conditions of such
resulting Indebtedness or drafts of the documentation relating thereto and
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirements shall be conclusive absent
manifest error. For the avoidance of doubt, any refinancing funded with the
proceeds of Refinancing Indebtedness is a “Permitted Refinancing.”

“Permitted Second Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes or loans; provided that (i) such Indebtedness is secured by (X) the PP&E
Collateral on a junior basis relative to the PP&E First Lien Obligations and
(Y) the Borrowing Base Collateral on a junior basis relative to the Liens
securing the Borrowing Base Priority Obligations (and is not secured by any
property or assets of the Borrower or any Subsidiary other than the Collateral),
(ii) such Indebtedness constitutes Refinancing Indebtedness in respect of Term
Loans (including portions of Classes of Term Loans), (iii) such Indebtedness is
not guaranteed by any Subsidiaries other than the Guarantors or a Subsidiary
which becomes a Guarantor hereunder and (iv) a Senior Representative acting on
behalf of the lenders or holders of such Indebtedness shall have become party to
or otherwise subject to the provisions of the applicable Intercreditor
Agreements and the Collateral Trust Agreement (or shall have delivered a written
notice to the Collateral Trustee acknowledging the Liens on the Collateral held
by the Collateral Trustee and that such Senior Representative’s security
interest in the Collateral shall be subject to the terms of the Collateral Trust
Agreement).

“Permitted Subordinated Indebtedness” shall mean, Indebtedness of the Borrower
(i) which shall be contractually subordinated to the Obligations, (ii) which
shall have subordination and other terms that are market terms at the time of
incurrence of such Indebtedness and (iii) if such Indebtedness is secured, any
Liens securing such Indebtedness shall be subject to the Second Lien
Intercreditor Agreement and the holders of which (or their representatives)
shall be party to the Second Lien Intercreditor Agreement with the
Administrative Agents.

“Permitted Subordinated Indebtedness Proceeds” shall mean the Net Cash Proceeds
of any Permitted Designated Subordinated Indebtedness incurred by a Group Member
following the 2014 Amendment Effective Date.

“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by the Borrower in the form of one or more series of senior or
subordinated unsecured notes or loans; provided that (i) such Indebtedness
constitutes Refinancing Indebtedness in respect of Term Loans (including
portions of Classes of Term Loans), (ii) such Indebtedness is not guaranteed by
any Subsidiaries other than the Guarantors (or a Subsidiary which becomes a
Guarantor hereunder), (iii) such Indebtedness is not secured by any Lien on any
property or assets of the Borrower or any Subsidiary and (iv) if such
Indebtedness is contractually subordinated to the Obligations, such
subordination terms shall be market terms at the time of incurrence of such
Indebtedness.

“Person” shall mean any natural person, corporation, division of a corporation,
partnership, trust, joint venture, association, company, estate, unincorporated
organization or government or any agency or political subdivision thereof.

 

49



--------------------------------------------------------------------------------

“Plan” shall mean, at a particular time, any employee benefit plan that is
covered by Title IV of ERISA and in respect of which the Borrower or a Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

“Pounds Sterling” shall mean the lawful currency of the United Kingdom.

“PP&E Collateral” shall mean any Collateral other than Borrowing Base
Collateral.

“PP&E First Lien Obligations” shall have the meaning set forth in the ABL
Intercreditor Agreement.

“PP&E Priority Obligations” shall have the meaning set forth in the ABL
Intercreditor Agreement.

“Pre-Approved Assignee” shall mean, with respect to any proposed assignment
pursuant to Section 9.03(b), an Eligible Assignee that is (i) a Lender
immediately prior to such assignment, (ii) a Lender Affiliate of the assigning
Lender, (iii) an Approved Fund of a Person that is a Lender immediately prior to
such assignment, or (iv) a Person at least 50% owned by the assigning Lender or
by a common parent of the assigning Lender and the Person described in clause
(iii).

“Prepayment Application Date” shall mean, with respect to any mandatory
prepayment pursuant to Section 2.16(c), one-hundred and fifteen (115) days after
the end of the fiscal year with respect to which such prepayment is made.

“Prepayment Fee” shall have the meaning set forth in Section 2.17(a).

“Pricing Schedule” shall mean the Pricing Schedule attached hereto.

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Applicable Administrative Agent as its base rate in effect
at its principal office in New York City (provided that each change in such Rate
shall be effective on the date such change is publicly announced) and notified
to the Borrower.

“Principal” means Carl Icahn.

“Pro Forma Basis” shall mean, with respect to any calculation of any financial
term, financial covenant or financial ratio hereunder, such financial term,
financial covenant or financial test calculated on a pro forma basis after
giving effect to the consummation of any Acquisition, and to the incurrence by
the Group Members of any Indebtedness associated therewith, or any Asset Sale,
as the case may be, consummated during the applicable test period as if such
Acquisition or Asset Sale, as the case may be, had occurred on the first day of
the period of four consecutive fiscal quarters most recently ended for which the
financial statements are available and shall include adjustments for cost
savings to the extent such cost savings are determined in good faith by a
responsible Financial Officer of the Borrower, regardless of whether such
calculation complies with the requirements of Rule 11-02 of Regulation S-X, as
it may be amended or replaced from time to time, promulgated by the SEC,
including adjustments

 

50



--------------------------------------------------------------------------------

for synergies and cost savings that the Company expects in good faith to achieve
within twelve months in connection therewith and, with respect to an
Acquisition, such cost savings are factually supportable and have been realized
or are reasonably expected to be realized within 365 days following such
Acquisition; provided that (i) the Borrower shall have delivered to the
Revolving Administrative Agent a certificate of the chief financial officer of
the Borrower, in form and substance reasonably satisfactory to the Revolving
Administrative Agent, certifying that such cost savings meet the requirements
set forth above, together with reasonably detailed evidence in support thereof,
and (ii) if any cost savings included in any pro forma calculations based on the
expectation that such cost savings will be realized within 365 days following
such acquisition shall at any time cease to be reasonably expected to be so
realized within such period, then on and after such time pro forma calculations
required to be made hereunder shall not reflect such cost savings); provided
further, that (x) the aggregate amount of any such adjustments for cost savings
shall not exceed 15% of pro forma Consolidated EBITDA for any four (4) fiscal
quarter period and (y) no such adjustments to Consolidated EBITDA may be made
pursuant to this definition to the extent duplicative of amounts otherwise added
back in computing Consolidated EBITDA pursuant to the definition thereof.

“Projections” shall have the meaning set forth in Section 5.02(c).

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

“Qualified ECP Guarantor” shall mean, in respect of any Hedging Obligation, each
Guarantor that constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell, support or other agreement under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Quarterly Payment Date” shall have the meaning set forth in Section 2.09(a).

“Raw Materials” shall mean any raw materials or Supplies used or consumed in the
manufacture, packing or shipping of goods to be sold by the Loan Parties in the
ordinary course of business.

“Refunding Borrowing” shall have the meaning set forth in Section 2.05(e).

“Rebate Reserve” shall mean, at any time of determination, an amount owing or
payable to Account Debtors pursuant to incentive marketing programs or similar
programs, as determined by the Revolving Administrative Agent in its Permitted
Discretion from time to time, to the extent not already deducted in computing
the amount of Eligible Receivables.

“Receipt of Sufficient Consents” shall mean that, with respect to any requested
modification, amendment, waiver or other change to this Agreement and/or any
other Loan Document (any such modification, amendment or change, a “Requested
Amendment”), the requisite percentage of Lenders (as required pursuant to
Section 9.10), necessary to effect such Requested Amendment shall have voted
for, consented to or otherwise approved such Requested Amendment in accordance
with the terms and conditions set forth in Section 9.10; provided that in
determining whether the Receipt of Sufficient Consents has been satisfied with
respect to any

 

51



--------------------------------------------------------------------------------

Requested Amendment in connection with the consents and modifications set forth
in Section 9.18, each Revolving Credit Lender shall be deemed to have voted for,
consented to or otherwise approved such Requested Amendment and to have
authorized and directed the Revolving Administrative Agent to execute on its
behalf any amendment or similar agreement or document required in connection
with the effectiveness of such Requested Amendment (provided, that the form of
such amendment, similar agreement or document shall in the reasonable
determination of the Revolving Administrative Agent comply with the terms of
this Agreement).

“Receivable” shall mean a payment owing to a Person (whether constituting an
account, chattel paper, document, instrument or general intangible) arising from
the provision of merchandise, goods or services by such Person, including the
right to payment of any interest or finance charges and other obligations owing
to such Person with respect thereto.

“Receivables Entity” shall mean a wholly-owned Subsidiary of the Borrower or any
of its Subsidiaries which engages in no activities other than in connection with
the financing of accounts receivable of the Receivables Sellers and which is
designated (as provided below) as the “Receivables Entity” (a) no portion of the
Indebtedness or any other obligations (contingent or otherwise) of which (i) is
guaranteed by the Borrower or any other Subsidiary of the Borrower (excluding
guarantees of obligations (other than the principal of, and interest on,
Indebtedness) pursuant to Standard Securitization Undertakings), (ii) is
recourse to or obligates the Borrower or any other Subsidiary of the Borrower in
any way (other than pursuant to Standard Securitization Undertakings) or
(iii) subjects any property or asset of the Borrower or any other Subsidiary of
the Borrower, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Securitization
Undertakings, (b) with which neither the Borrower nor any of its Subsidiaries
has any contract, agreement, arrangement or understanding (other than pursuant
to the Permitted Receivables Facility Documents (including with respect to fees
payable in the ordinary course of business in connection with the servicing of
accounts receivable and related assets)) on terms less favorable to the Borrower
or such Subsidiary than those that might be obtained at the time from Persons
that are not Affiliates of the Borrower, and (c) to which neither the Borrower
nor any other Subsidiary of the Borrower has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results. Any such designation shall be evidenced to
the Administrative Agents by filing with the Administrative Agents an officer’s
certificate of the Borrower certifying that, to the best of such officer’s
knowledge and belief after consultation with counsel, such designation complied
with the foregoing conditions. Notwithstanding anything to the foregoing,
“Receivables Entity” shall include Federal-Mogul Transaction LLC.

“Receivables Sellers” shall mean the Borrower and those Subsidiaries (other than
Receivables Entities) that are from time to time party to the Permitted
Receivables Facility Documents.

“Recipient” shall mean (a) each Administrative Agent, (b) any Lender, and
(c) the Fronting Bank.

“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of any Group Member.

 

52



--------------------------------------------------------------------------------

“Reference Bank” shall mean Citibank or Credit Suisse AG.

“Refinanced Indebtedness” shall have the meaning set forth in the definition of
“Refinancing Indebtedness”.

“Refinancing Effective Date” shall have the meaning set forth in Section 2.31.

“Refinancing Indebtedness” shall mean (a) Permitted First Priority Refinancing
Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted Unsecured
Refinancing Debt or (d) Refinancing Term Loans obtained pursuant to an amendment
hereto, in each case, issued, incurred or otherwise obtained (including by means
of the extension or renewal of existing Indebtedness) in exchange for, or to
extend, renew, refinance or replace, in whole or in part, the Term Loans or any
previously incurred Refinancing Indebtedness (the Indebtedness so exchanged,
extended, renewed, refinanced or replaced, the “Refinanced Indebtedness”);
provided that (i) the principal amount (or accreted value, if applicable) of
such Refinancing Indebtedness shall not exceed the principal amount (or accreted
value, if applicable) of such Refinanced Indebtedness except by an amount equal
to the sum of accrued and unpaid interest, accrued fees and premiums (if any)
with respect to the applicable Refinanced Indebtedness and fees and expenses
associated with the refinancing of such Refinanced Indebtedness with such
Refinancing Indebtedness; provided, however, that, as part of the same
incurrence or issuance of Indebtedness as such Refinancing Indebtedness, the
Borrower may incur or issue an additional amount of Indebtedness to the extent
permitted under Section 6.02 (other than clause (aa) thereof) without violating
this clause (i) (and, for purposes of clarity, such additional amount of
Indebtedness shall not constitute Refinancing Indebtedness); (ii) the stated
final maturity of such Refinancing Indebtedness shall not be earlier than the
latest stated final maturity of the applicable Refinanced Indebtedness, and such
stated final maturity of such Refinancing Indebtedness shall not be subject to
any conditions that could result in such stated final maturity occurring on a
date that precedes the latest stated final maturity of such Refinanced
Indebtedness; (iii) such Refinancing Indebtedness shall not be required to be
repaid, prepaid, redeemed, repurchased or defeased, whether on one or more fixed
dates, upon the occurrence of one or more events or at the option of any holder
thereof (except, in each case, on the stated final maturity date as permitted
pursuant to the preceding clause (ii) or upon the occurrence of an event of
default or pursuant to customary prepayments or offers to purchase in respect of
asset sales or casualty or condemnation events or, in the case of Refinancing
Indebtedness in the form of notes, pursuant to customary change of control
provisions, or, in the case of Refinancing Indebtedness in the form of loans,
excess cash flow prepayments, or as and to the extent such repayment,
prepayment, redemption, repurchase or defeasance would have been required
pursuant to the terms of such Refinanced Indebtedness) prior to the Latest
Maturity Date of the applicable Refinanced Indebtedness; provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Refinancing Indebtedness shall be permitted so long as the
Weighted Average Life to Maturity of such Refinancing Indebtedness shall be
longer than the Weighted Average Life to Maturity of the applicable Refinanced
Indebtedness remaining as of the date of such extension, replacement or
refinancing; (iv) such Refinancing Indebtedness shall not constitute an
obligation (including pursuant to a Guarantee) of the Borrower or any
Subsidiary, in each case that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the applicable Refinanced Indebtedness) an obligor in respect of
the applicable Refinanced

 

53



--------------------------------------------------------------------------------

Indebtedness unless, simultaneously with the incurrence of such Refinancing
Indebtedness, such Borrower or Subsidiary becomes a Loan Party hereunder, and,
in each case, shall constitute an obligation of the Borrower or such Subsidiary
to the extent of their obligations in respect of the applicable Refinanced
Indebtedness; and (v) such Refinancing Indebtedness shall contain other terms
and conditions that reflect market terms and conditions when taken as a whole on
the date such Refinancing Indebtedness is incurred (as determined by the
Borrower in good faith and certified to the Administrative Agents) (other than
(A) with respect to pricing, fees and amortization and (B) covenants or other
provisions applicable only to periods after the Latest Revolving Maturity Date),
unless such terms are more favorable to the Lenders than the terms of the
applicable Refinanced Indebtedness of such Class (as determined reasonably and
in good faith by the Administrative Agents).

“Refinancing Term Lender” shall mean, at any time, any Person that qualifies as
an Eligible Assignee and that holds one or more Classes of Refinancing Term
Loans.

“Refinancing Term Loans” shall mean one or more Classes of term loans incurred
by the Borrower under this Agreement pursuant to an amendment hereto (and in
compliance with Section 2.31), to the extent that such term loans constitute
Refinancing Indebtedness in respect of Term Loans (including portions of Classes
of Term Loans).

“Register” shall have the meaning set forth in Section 9.03(d).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantee Obligations) issued in
a dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Regulation U” shall mean Regulation U of the Board as in effect from time to
time.

“Reinvestment Deferred Amount” shall mean, with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by any Group Member in
connection therewith that are not applied to prepay the Term Loans pursuant to
Section 2.16(b).

“Reinvestment Event” shall mean any Asset Sale or Recovery Event in respect of
which the Borrower has elected to use all or a specified portion of the Net Cash
Proceeds to make a Permitted Net Cash Proceeds Reinvestment,

“Reinvestment Prepayment Amount” shall mean, as of any Reinvestment Prepayment
Date with respect to any Reinvestment Event, the Reinvestment Deferred Amount
relating thereto less any amount expended prior to such Reinvestment Prepayment
Date to make Permitted Net Cash Proceeds Reinvestments.

“Reinvestment Prepayment Date” shall mean, with respect to any Reinvestment
Event, the earlier of (a) the date on which financial statements are required to
be delivered pursuant to Section 5.01(a) or (b), as applicable, for the fiscal
quarter in which the twelve month anniversary of the date of such Reinvestment
Event occurs is (i) required to be delivered to the Lenders or (ii) actually
delivered to the Lenders and (b) the date on which the Borrower shall have
determined not to, or shall have otherwise ceased to, apply all or any portion
of the relevant Reinvestment Deferred Amount to make the Permitted Net Cash
Proceeds Reinvestment.

 

54



--------------------------------------------------------------------------------

“Related Party” or “Related Parties” means (1) the Principal and his siblings,
his and their respective spouses and descendants (including stepchildren and
adopted children) and the spouses of such descendants (including stepchildren
and adopted children) (collectively, the “Family Group”); (b) any trust, estate,
partnership, corporation, company, limited liability company or unincorporated
association or organization (each an “Entity” and collectively “Entities”)
controlled by (as defined in the definition of “Affiliate”) one or more members
of the Family Group; (c) any Entity over which one or more members of the Family
Group, directly or indirectly, have rights that, either legally or in practical
effect, enable them to make or veto significant management decisions with
respect to such Entity, whether pursuant to the constituent documents of such
Entity, by contract, through representation on a board of directors or other
governing body of such Entity, through a management position with such Entity or
in any other manner (such rights hereinafter referred to as “Veto Power”);
(d) the estate of any member of the Family Group; (e) any trust created (in
whole or in part) by any one or more members of the Family Group; (f) any
individual or Entity who receives an interest in any estate or trust listed in
clauses (d) or (e), to the extent of such interest; (g) any trust or estate,
substantially all the beneficiaries of which (other than charitable
organizations or foundations) consist of one or more members of the Family
Group; (h) any organization described in Section 501(c) of the Code, over which
any one or more members of the Family Group and the trusts and estates listed in
clauses (d), (e) and (g) have direct or indirect Veto Power, or to which they
are substantial contributors (as such term is defined in Section 507 of the
Code); (i) any organization described in Section 501(c) of the Code of which a
member of the Family Group is an officer, director or trustee; or (j) any
Entity, directly or indirectly (i) owned or controlled by (as defined in the
definition of “Affiliate”) or (ii) a majority of the economic interests in which
are owned by, or are for or accrue to the benefit of, in either case, any Person
or Persons identified in clauses (a) through (i) above.

For the purposes of this definition of “Related Party”, and for the avoidance of
doubt, in addition to any other Person or Persons that may be considered to
possess control, (x) a partnership shall be considered controlled by a general
partner or managing general partner thereof, (y) a limited liability company
shall be considered controlled by a managing member of such limited liability
company and (z) a trust or estate shall be considered controlled by any trustee,
executor, personal representative, administrator or any other Person or Persons
having authority over the control, management or disposition of the income and
assets therefrom.

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

“Replacement Lender” shall have the meaning set forth in Section 2.27.

“Replacement Revolving Credit Facility” shall have the meaning set forth in
Section 9.10.

 

55



--------------------------------------------------------------------------------

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under PBGC Reg. § 4043.

“Repricing Transaction” shall mean (a) the incurrence by the Borrower of any
Indebtedness for the purpose of effecting a repricing of the Tranche B Term
Loans or Tranche C Term Loans in the form of a term loan (including via any
Incremental Term Loan Facilities or by way of the conversion of the Tranche B
Term Loans or Tranche C Term Loans into Refinancing Term Loans) that is broadly
marketed or syndicated to banks, financial institutions and/or other
institutional lenders or investors in financings similar to the Term Loans
(i) having an All-in Yield that is less than the All-in Yield for the Tranche B
Term Loans or Tranche C Term Loans, as applicable and (ii) the proceeds of which
are used to prepay (or, in the case of a conversion, deemed to prepay or
replace), in whole or in part, outstanding principal of Tranche B Term Loans or
Tranche C Term Loans, as applicable or (b) any effective reduction in the All-in
Yield for the Tranche B Term Loans or Tranche C Term Loans (e.g., by way of
amendment, waiver or otherwise) but excluding any such Indebtedness incurred in
connection with a Transformative Acquisition of a Change of Control.

“Required Lenders” shall mean, at any time, Lenders holding in excess of 50% of
the sum of (i) the Total Revolving Credit Commitment (or, if the Total Revolving
Credit Commitment shall have terminated, the Total Revolving Credit Usage),
(ii) the aggregate outstanding principal amount of the Term Loans and (iii) the
Total Term Loan Commitment (if any), in each case at such time.

“Required Revolving Credit Lenders” shall mean, at any time, Revolving Credit
Lenders holding in the aggregate in excess of 50% of the Total Revolving Credit
Commitment (or, if the Total Revolving Credit Commitment shall have terminated,
in excess of 50% of the Total Revolving Credit Usage) at such time.

“Required Term Lenders” shall mean, at any time, Term Loan Lenders holding in
excess of 50% of the sum of the aggregate outstanding principal amount of the
Term Loans and the Total Term Loan Commitment (if any) at such time.

“Requirement of Law” shall mean, as to any Person, its Organizational Documents,
and any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Resignation Date” shall have the meaning set forth in Section 8.10.

“Responsible Officer” shall mean the chief executive officer, president, chief
financial officer or treasurer of the Borrower, but in any event, with respect
to financial matters, the chief financial officer or treasurer of the Borrower.

“Restricted Payments” shall have the meaning set forth in Section 6.06.

“Restricted Subsidiary” shall mean a Subsidiary other than an Unrestricted
Subsidiary.

 

56



--------------------------------------------------------------------------------

“Revolving Administrative Agent” shall have the meaning set forth in the
introductory paragraph to this Agreement.

“Revolving Credit Availability Period” shall mean the period from and including
the 2013 Amendment Effective Date to but excluding the Revolving Credit Maturity
Date (or, if earlier, the date on which the Total Revolving Credit Commitment
terminates pursuant to Section 2.12 or Section 7.01).

“Revolving Credit Borrowing” shall mean a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Loans,
having the same Interest Period, made by each of the Revolving Credit Lenders
pursuant to Section 2.01(b).

“Revolving Credit Commitment” shall mean, as to each Revolving Credit Lender,
its obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b) and (b) purchase participations in Letter of Credit
Outstandings, in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Lender’s name on Annex A-3 under
the caption “Revolving Credit Commitment” or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be reduced from time to time pursuant to Section 2.12, increased from
time to time pursuant to Section 2.28, or otherwise adjusted from time to time
in accordance with this Agreement.

“Revolving Credit Facility” shall mean the Revolving Credit Commitments and the
Revolving Credit Loans made, and the Letters of Credit issued, thereunder.

“Revolving Credit Facility Availability” shall mean, at any time, an amount
equal to (a) the lesser of (i) the aggregate Revolving Credit Commitments at
such time and (ii) the Borrowing Base at such time, minus (b) the Total
Revolving Credit Usage at such time.

“Revolving Credit Facility Specific Covenants” shall mean the provisions set
forth in Sections 6.01, 6.02, 6.03, 6.06 and 6.08.

“Revolving Credit Lender” shall mean, at any time, any Lender that has a
Revolving Credit Commitment at such time.

“Revolving Credit Lender Parent” shall mean, with respect to any Revolving
Credit Lender, any Person as to which such Revolving Credit Lender is, directly
or indirectly, a Subsidiary.

“Revolving Credit Loan” shall have the meaning set forth in Section 2.01(b).

“Revolving Credit Maturity Date” shall mean December 6, 2018; provided that if
on any date (the “Springing Maturity Date”) more than $700,000,000 aggregate
principal amount of Existing Term Loans, Refinancing Indebtedness in respect of
Existing Term Loans, Incremental Term Loans, Incremental Equivalent Debt and
Permitted Junior Debt (to the extent (x) the proceeds of such Permitted Junior
Debt have been used to refinance the Existing Term Loans or any Refinancing
Indebtedness in respect thereof or (y) such Permitted Junior Debt is secured by
a Lien on any Collateral) will become due within 91 calendar days of such
Springing

 

57



--------------------------------------------------------------------------------

Maturity Date, the Revolving Credit Maturity Date shall occur on the Springing
Maturity Date; provided further that if such Springing Maturity Date is not a
Business Day, the Revolving Credit Maturity Date shall occur on the next
preceding Business Day

“Revolving Lender Consents” shall have the meaning set forth in Section 9.18.

“S&P” shall mean Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc., or any successor to the rating agency business
thereof.

“Sanctioned Country” means a country that is the subject of comprehensive or
selective territorial sanctions administered or enforced by OFAC (currently,
Burma (Myanmar, Cuba, Iran, Sudan, Syria and North Korea).

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or similar lists published by the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other applicable sanctions authorities to which the Borrower is subject, or
(b) (i) the government of a Sanctioned Country, as defined by the applicable
Executive Order and/or regulations administered or enforced by OFAC or (ii) a
person resident in a Sanctioned Country, to the extent such persons are the
subject of a sanctions program administered or enforced by OFAC.

“SEC” shall mean the Securities and Exchange Commission and any successor
thereto.

“Second Lien Intercreditor Agreement” shall mean, with respect to any Permitted
Second Priority Refinancing Debt, a customary intercreditor agreement
substantially in the form of Exhibit G-3 hereto or such other form as is
reasonably acceptable to the Administrative Agents, which agreement shall
provide that the Liens securing such Indebtedness shall rank second or otherwise
subordinate to the Liens securing the Obligations.

“Secured Cash Management Obligations Reserve” shall have the meaning set forth
in Section 8.11(c).

“Securities Act” means the Securities Act of 1933, as amended.

“Security Documents” shall mean, collectively, the Collateral Agreement, the
Collateral Trust Agreement, the Foreign Pledge Agreements, the Mortgages and all
other security documents hereafter delivered to the Collateral Trustee granting
a Lien on any property of any Person to secure the obligations and liabilities
of any Loan Party under any Loan Document.

“Senior Representatives” means, with respect to any series of Permitted First
Priority Refinancing Debt, Incremental Equivalent Debt, Permitted Second
Priority Refinancing Debt, Refinancing Term Loans or Other Term Loans, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or other agreement pursuant to which such Indebtedness is
issued, incurred or otherwise obtained, as the case may be, and each of their
successors in such capacities.

 

58



--------------------------------------------------------------------------------

“Significant Shareholder” shall mean any beneficial holder or group of
affiliated beneficial holders of securities representing 30% or more of the
voting power of the Borrower.

“Single Employer Plan” shall mean any Plan that is covered by Title IV of ERISA,
but that is not a Multiemployer Plan.

“Specified Default” shall mean (x) any failure to pay any principal, interest,
Letter of Credit Fees or Commitment Fees due hereunder when due (for the
avoidance of doubt, without giving effect to any grace periods provided for
hereunder (including in Section 7.01)), (y) the occurrence of any event
described in Section 7.01(f)(ii), without giving effect to the existence of any
of the 60 day cure periods referred to in such section and (z) any failure to
comply with Section 5.10, 5.11 or 5.12, in each case without giving effect to
any grace period provided for hereunder (including in Section 7.01).

“Specified Divestiture” shall mean each Disposition or proposed Disposition
consisting of the sale by the Borrower and its Restricted Subsidiaries of assets
related to those entities set forth on Schedule 1.01I, including any
manufacturing equipment related thereto.

“Specified Equity Contribution” shall have the meaning set forth in Section
7.02.

“Specified Indebtedness” shall mean, on any date or for any period,
(i) Intercompany Loans, (ii) Indebtedness described in clause (f) of the
definition thereof, so long as such Indebtedness is contingent and (iii) any
Indebtedness described in clause (j) of the definition thereof and Indebtedness
permitted under Sections 6.02(i), 6.02(k) and 6.02(m), unless any such
Indebtedness described in this clause (iii) would be required to be reflected as
debt on the consolidated balance sheet of the Borrower on such date and the
payments associated therewith would be required to be included as interest
expense on the consolidated income statement of the Borrower for such period, in
each case in accordance with GAAP.

“Springing Maturity Date” shall have the meaning set forth in the definition of
“Revolving Credit Maturity Date”.

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary thereof
in connection with the Permitted Receivables Facility which are reasonably
customary in an accounts receivable financing transaction.

“Statutory Reserves” shall mean on any date the percentage (expressed as a
decimal) established by the Board and any other banking authority which is the
then stated maximum rate for all reserves (including but not limited to any
emergency, supplemental or other marginal reserve requirements) applicable to
any member bank of the Federal Reserve System in respect of Eurocurrency
Liabilities (or any successor category of liabilities under Regulation D issued
by the Board, as in effect from time to time). Such reserve percentages shall
include, without limitation, those imposed pursuant to said Regulation. The
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in such percentage.

 

59



--------------------------------------------------------------------------------

“Subsidiary” shall mean, with respect to any Person (referred to in this
definition as the “parent”), any corporation, association or other business
entity (whether now existing or hereafter organized) of which at least a
majority of the securities or other ownership interests having ordinary voting
power for the election of directors is, at the time as of which any
determination is being made, owned or controlled by the parent or one or more
subsidiaries of the parent. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Successor Borrower” shall have the meaning assigned thereto in Section 6.04(a).

“Super-majority Revolving Credit Lenders” shall mean at any time, Revolving
Credit Lenders holding in excess of 66 2/3% of the Total Revolving Credit
Commitment (or, if the Total Revolving Credit Commitment shall have terminated,
in excess of 66 2/3% of the Total Revolving Credit Usage) at such time.

“Supplies” shall mean film, packaging and/or shipping supplies or materials not
otherwise directly used in the production of Finished Goods.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
any Group Member shall be a “Swap Agreement”.

“Swap Termination Value” shall mean, in respect of all Hedging Agreements with a
Designated Hedging Counterparty, after taking into account the effect of any
legally enforceable netting agreement relating to such Hedging Agreements,
(a) for any date on or after the date such Hedging Agreements have been closed
out and termination values determined in accordance therewith, such aggregate
net termination values (to the extent unpaid), and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the aggregate net
mark-to-market value for such Hedging Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Revolving
Credit Lender or any Affiliate of a Revolving Credit Lender), provided that, in
the case of each of clause (a) and (b), to the extent such aggregate value is in
favor of such Designated Hedging Counterparty (i.e., the party other than the
applicable Loan Party) the Swap Termination Value shall be negative and to the
extent such aggregate value is in favor of the Loan Party the Swap Termination
Value shall be positive.

“Sweep Period” shall mean each period (A) commencing on the first date following
the 2014 Amendment Effective Date (or the last day of the prior Sweep Period) on
which Revolving Credit Facility Availability is less than the Threshold Amount,
and continuing thereafter until the first date on which Revolving Credit
Facility Availability shall have been greater than the Threshold Amount for the
immediately preceding 30 consecutive days and (B) during which an Event of
Default has occurred and is continuing.

 

60



--------------------------------------------------------------------------------

“Tax Allocation Agreement” shall mean the Tax Allocation Agreement in the form
delivered to the Revolving Administrative Agent on the 2013 Amendment Effective
Date, by and among American Entertainment Properties Corp., a Delaware
corporation, FMC and the Subsidiaries party thereto, as amended, restated,
supplemented, renewed, extended or otherwise modified to the extent permitted
pursuant to Section 6.10.

“Tax Amount” means, for any taxable period (or portion thereof) in which the
Borrower (or FMC) is not subject to the Tax Allocation Agreement, the combined
federal, state and local income taxes, including estimated taxes, that would be
payable by the Borrower if it were a Delaware corporation filing separate tax
returns with respect to the Taxable Income for such period; provided, that in
determining the Tax Amount, the effect thereon of any net operating loss
carryforwards or other carryforwards or tax attributes, such as alternative
minimum tax carryforwards, that would have arisen if Borrower were a Delaware
corporation (but assuming these assets are carried forward in their entirety,
notwithstanding any rule permitting carrybacks) shall be taken into account,
subject to any limitations on the utilization of any such carryforwards or
attributes imposed by law; provided further that (i) if there is an adjustment
in the amount of the taxable income for any period, an appropriate positive or
negative adjustment shall be made in the Tax Amount, (ii) the Tax Amount shall
be reduced by any amounts paid directly by the Borrower with respect to its tax
liability and (iii) any Tax Amount other than amounts relating to estimated
taxes shall be computed by a nationally recognized accounting firm (but,
including in any event, the Borrower’s auditors).

“Taxable Income” shall mean, for any period, the taxable income or loss of the
Borrower and its direct and indirect subsidiaries for such period for federal,
state and local income tax purposes.

“Tax Restructuring” shall mean (a) the transactions set forth in Schedule 1.01H
and (b) any additional transactions to restructure the Borrower’s foreign
operations after the 2014 Amendment Effective Date so long as (i) the Borrower
shall have provided all information relating to such additional transactions
under this clause (b) as the Administrative Agents shall have requested and
(ii) consummation of such additional transactions under this clause (b) shall
not have an impact that is material and adverse on the structure or the value of
the Collateral set forth in Schedule 1.01H, in each case as determined by the
Administrative Agents in their reasonable credit judgment.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Administrative Agent” shall mean (a) with respect to matters involving the
Tranche B Term Facility, Tranche B Term Loans, the Tranche B Commitments or the
Tranche B Term Lenders, the Tranche B Term Administrative Agent, (b) with
respect to matters involving the Tranche C Term Facility, the Tranche C Term
Loans, the Tranche C Commitments or the Tranche C Term Lenders, the Tranche C
Term Administrative Agent, (c) with respect to matters involving the PP&E
Collateral, the Tranche B Term Administrative Agent and the Tranche C Term
Administrative Agent acting collectively or (d) otherwise, the Tranche B Term
Administrative Agent or the Tranche C Term Administrative Agent or both of them
acting collectively, as the context may require.

 

61



--------------------------------------------------------------------------------

“Term Borrowing” shall mean a borrowing consisting of simultaneous Term Loans of
the same Class and Type and, in the case of Eurodollar Loans, having the same
Interest Period made by each of the Term Loan Lenders of the applicable Class
pursuant to Section 2.01(a).

“Term Facility” shall mean, collectively, the Tranche B Term Facility and the
Tranche C Facility.

“Term Loan Commitment” shall mean the Tranche B Commitments and the Tranche C
Commitments.

“Term Loan Lender” shall mean, at any time, any Lender that has a Tranche B
Commitment, a Tranche C Commitment or an outstanding Term Loan at such time.

“Term Loans” shall mean the Tranche B Term Loans, Tranche C Term Loans, any
Other Term Loans, any Incremental Term Loans and any Refinancing Term Loans, and
shall include any of the foregoing the maturity of which has been extended
pursuant to Section 2.30.

“Term Refinancing Facilities Consent” shall have the meaning set forth in
Section 9.18(a).

“Termination Event” shall mean (a) a Reportable Event, as such term is described
in Section 4043 of ERISA and the regulations issued thereunder (other than a
“reportable event” not subject to the provision for 30-day notice to the PBGC
under Section 4043 of ERISA or such regulations) or an event described in
Section 4068 of ERISA excluding events described in Section 4043(c)(9) of ERISA
or 29 CFR §§ 2615.21 or 2615.23, or (b) the withdrawal of the Borrower or any
ERISA Affiliate from any Plan or Multiple Employer Plan during a plan year in
which it was a “substantial employer”, as such term is defined in
Section 4001(c) of ERISA, or the incurrence of liability by the Borrower or any
ERISA Affiliate under Section 4064 of ERISA upon the termination of a
Multiemployer Plan, or (c) providing notice of intent to terminate a Plan or a
Multiple Employer Plan pursuant to Section 4041(c) of ERISA or the treatment of
a Plan amendment as a termination under Section 4041 of ERISA, or (d) the
institution of proceedings to terminate a Plan or a Multiemployer Plan by the
PBGC under Section 4042 of ERISA, or (e) any other event or condition which
would reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Multiemployer Plan, or the imposition of any liability under Title IV of ERISA
(other than for the payment of premiums to the PBGC).

“Threshold Amount” shall mean an amount, at any time, equal to the greater of
(a) the lesser of (i) 10% of the aggregate Revolving Credit Commitments at such
time and (ii) 10% of the Borrowing Base then in effect and (b) $55,000,000.

“Title Insurance Company” shall mean any title insurance company reasonably
satisfactory to the Collateral Trustee.

 

62



--------------------------------------------------------------------------------

“Total Net Leverage Ratio” shall mean, on any date, the ratio of
(a) Consolidated Total Debt on such date, less the aggregate amount of
unrestricted cash and Cash Equivalents of the Group Members on such date to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended prior to such date for which financial statements have been
delivered pursuant to Section 5.01(a) or 5.01(b), as applicable.

“Total Net Secured Leverage Ratio” shall mean, as of the last day of any period
of four consecutive fiscal quarters, the ratio of (a) the portion of
Consolidated Senior Debt on such day that is secured by Liens on the Collateral
(including any Incremental Equivalent Debt and any Refinancing Indebtedness, but
excluding any such Consolidated Senior Debt that is secured by Liens on the
Collateral that are junior to the Liens securing the Obligations pursuant to a
Second Lien Intercreditor Agreement or other written agreement reasonably
acceptable to the Administrative Agents), less the lesser of (i) the aggregate
amount of unrestricted cash and Cash Equivalents of the Group Members on such
day and (ii) $500,000,000, to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters most recently ended prior to such date for which
financial statements have been delivered pursuant to Section 5.01(a) or 5.01(b),
as applicable; provided that for purposes of determining the Total Net Secured
Leverage Ratio for purposes of the definition of “Incremental Cap”, all
Incremental Equivalent Debt and any Refinancing Indebtedness in respect thereof
shall be deemed secured by Liens on the Collateral that are not junior to the
Liens securing the Obligations, whether or not so secured.

“Total Revolving Credit Commitment” shall mean, at any time, the sum of the
Revolving Credit Commitments of all Revolving Credit Lenders at such time. The
Total Revolving Credit Commitment shall be $550,000,000 on the 2013 Amendment
Effective Date, as such amount may be adjusted from time to time in accordance
with the terms of this Agreement.

“Total Revolving Credit Usage” shall mean, at any time, the sum of the aggregate
principal amount of the Revolving Credit Loans then outstanding plus the then
aggregate Letter of Credit Outstandings.

“Total Term Loan Commitment” shall mean, at any time, the sum of (i) the Total
Tranche B Commitment and (ii) the Total Tranche C Commitment at such time. The
Total Term Loan Commitment shall be $2,600,000,000 on the 2014 Amendment
Effective Date.

“Total Tranche B Commitment” shall mean, at any time, the sum of the Tranche B
Commitments at such time. The Total Tranche B Commitments shall be $700,000,000
on the 2014 Amendment Effective Date.

“Total Tranche C Commitment” shall mean, at any time, the sum of the Tranche C
Commitments at such time. The Total Tranche C Commitments shall be
$1,900,000,000 on the 2014 Amendment Effective Date.

“Tranche B Commitment” shall mean, with respect to each Tranche B Lender, its
obligation, if any, to make Term Loans to the Borrower pursuant to Section
2.01(a)(i), in an aggregate principal amount not to exceed the amount set forth
opposite such Lender’s name on Annex A-1 under the caption “Tranche B Term
Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be reduced from time
to time pursuant to Section 2.12 or otherwise adjusted from time to time in
accordance with this Agreement.

 

63



--------------------------------------------------------------------------------

“Tranche B Lender” shall mean a Lender with a Tranche B Commitment or an
outstanding Tranche B Term Loan.

“Tranche B Maturity Date” shall mean April 15, 2018.

“Tranche B Term Administrative Agent” shall have the meaning set forth in the
introductory paragraph to this Agreement.

“Tranche B Term Facility” shall mean the Tranche B Commitments and the Tranche B
Term Loans made thereunder.

“Tranche B Term Loans” shall have the meaning set forth in Section 2.01(a)(i).

“Tranche C Commitment” shall mean, with respect to each Tranche C Lender, its
obligation, if any, to make Term Loans to the Borrower pursuant to
Section 2.01(a)(ii), in an aggregate principal amount not to exceed the amount
set forth opposite such Lender’s name on Annex A-2 under the caption “Tranche C
Term Commitment” or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be reduced from
time to time pursuant to Section 2.12 or otherwise adjusted from time to time in
accordance with this Agreement.

“Tranche C Lender” shall mean a Lender with a Tranche C Commitment or an
outstanding Tranche C Term Loan.

“Tranche C Maturity Date” shall mean April 15, 2021.

“Tranche C Term Administrative Agent” shall have the meaning set forth in the
introductory paragraph to this Agreement.

“Tranche C Term Facility” shall mean the Tranche C Commitments and the Tranche C
Term Loans made thereunder.

“Tranche C Term Loans” shall have the meaning set forth in Section 2.01(a)(ii).

“Transformative Acquisition” means any acquisition by the Borrower or any
Restricted Subsidiary that (a) would not be a Permitted Acquisition immediately
prior to the consummation of such acquisition or (b) if it would be a Permitted
Acquisition immediately prior to the consummation of such acquisition, would not
provide the Borrower and its Restricted Subsidiaries with adequate flexibility
under this Agreement for the continuation and/or expansion of their combined
operations following such consummation, as determined in good faith by the
Borrower.

“Type” when used in respect of any Loan or Borrowing shall refer to the Rate of
interest by reference to which interest on such Loan or on the Loans comprising
such Borrowing is determined. For purposes hereof, “Rate” shall mean the
Adjusted LIBOR Rate and the Alternate Base Rate.

 

64



--------------------------------------------------------------------------------

“UCC” shall have the meaning set forth in the Collateral Trust Agreement.

“Unfinanced Capital Expenditures” shall mean, for any period, the Capital
Expenditures of the Group Members during such period, which Capital Expenditures
are not financed from the proceeds of any Indebtedness (other than the Revolving
Credit Loans, it being understood and agreed that, to the extent financed with
Revolving Credit Loans, such Capital Expenditures shall be deemed Unfinanced
Capital Expenditures) or Equity Proceeds.

“United States” shall mean the United States of America.

“Unrestricted Subsidiary” shall mean (a) each Subsidiary of the Borrower listed
on Schedule 1.01J, (b) each Subsidiary of a Loan Party designated by such Loan
Party as an Unrestricted Subsidiary pursuant to Section 5.15 subsequent to the
2014 Amendment Effective Date and (c) a Subsidiary of an Unrestricted
Subsidiary, in each case until such Unrestricted Subsidiary becomes a Restricted
Subsidiary in accordance with Section 5.15; provided that in no event shall FMC
be an Unrestricted Subsidiary.

“Unused Total Revolving Credit Commitment” shall mean, at any time, (i) the
Total Revolving Credit Commitment less (ii) the Total Revolving Credit Usage, in
each case at such time.

“U. S. Borrower” means any Borrower that is a U. S. Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.21(g).

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (ii) the then outstanding principal
amount of such Indebtedness.

“Wholly Owned Subsidiary” shall mean, as to any Person, any other Person all of
the Capital Stock of which (other than directors’ qualifying shares required by
law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.

“Wholly Owned Subsidiary Guarantor” shall mean any Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

“Withholding Agent” means any Loan Party and any Administrative Agent.

 

65



--------------------------------------------------------------------------------

“Work-in-Process” shall mean goods to be sold by the Loan Parties in the
ordinary course of business, which are currently in the process of being
manufactured.

Section 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. References to agreements or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements, or other Contractual Obligations, as amended, restated, supplemented
or otherwise modified from time to time. All references herein to Sections,
Exhibits and Schedules shall be deemed references to Sections of, and Exhibits
and Schedules to, this Agreement unless expressly indicated otherwise or the
context shall otherwise require. The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”. The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.

Section 1.03. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, however, that
(a) for purposes of determining compliance with any covenant set forth in
Article VI, such terms shall be construed in accordance with GAAP as in effect
on the date of this Agreement applied on a basis consistent with the application
used in the Borrower’s audited financial statements referred to in
Section 3.01(b) and (b) if the Borrower notifies the Administrative Agents that
the Borrower requests an amendment to any provision (including any definition)
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agents notify the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159, The Fair Value Option for Financial Assets and Financial Liabilities, or
any successor thereto (including pursuant to Accounting Standard Codifications),
to value any Indebtedness of the Borrower or any Subsidiary at “fair value”, as
defined therein.

ARTICLE II

AMOUNT AND TERMS OF CREDIT

Section 2.01. The Loans.

(a) The Term Borrowings. Subject to the terms and conditions set forth herein
and in the 2014 Term Facility Amendment, (i) each Tranche B Lender severally
agrees to make one or more loans (each such loan, a “Tranche B Term Loan”) to
the Borrower on the 2014 Amendment Effective Date in an aggregate amount not to
exceed such Tranche B Lender’s Tranche B Commitment and (ii) each Tranche C
Lender severally agrees to make to make one or more loans (each such loan, a
“Tranche C Term Loan”) to the Borrower on the 2014

 

66



--------------------------------------------------------------------------------

Amendment Effective Date in an aggregate amount not to exceed such Tranche C
Lender’s Tranche C Commitment. Amounts borrowed under this Section 2.01(a) and
repaid or prepaid may not be reborrowed. Term Loans may be ABR Loans or
Eurodollar Loans, as further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans to the
Borrower (each such loan, a “Revolving Credit Loan”) from time to time, on any
Business Day during the Revolving Credit Availability Period, in an aggregate
principal amount outstanding at any time not to exceed, when added to such
Revolving Credit Lender’s Class Percentage of the then aggregate Letter of
Credit Outstandings, the amount of such Lender’s Revolving Credit Commitment. At
no time shall the Total Revolving Credit Usage exceed the Total Revolving Credit
Commitment. Within the limits of each Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01(b), prepay under Section 2.17 and reborrow under this
Section 2.01(b). Revolving Credit Loans may be ABR Loans or Eurodollar Loans, as
further provided herein.

Section 2.02. Borrowing Base. Notwithstanding any other provision of this
Agreement to the contrary, the Total Revolving Credit Usage shall not at any
time exceed the lesser of (a) the Total Revolving Credit Commitment and (b) the
Borrowing Base, and no Revolving Credit Loan shall be made or Letter of Credit
issued in violation of the foregoing.

Section 2.03. Making of Loans.

(a) Except as contemplated by Section 2.13, Term Loans and Revolving Credit
Loans shall be either ABR Loans or Eurodollar Loans as the Borrower may request
subject to and in accordance with this Section 2.03; provided that all Term
Loans made pursuant to the same Term Borrowing and all Revolving Credit Loans
made pursuant to the same Revolving Credit Borrowing shall, unless otherwise
specifically provided herein, be Term Loans or Revolving Credit Loans, as
applicable, of the same Type. Each Lender may fulfill its Commitment of any
Class with respect to any Eurodollar Loan or ABR Loan by causing any lending
office of such Lender to make such Loan; provided that any such use of a lending
office shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement. Each Lender shall, subject to its
overall policy considerations, use reasonable efforts (but shall not be
obligated) to select a lending office which will not result in the payment of
increased costs or Taxes by the Borrower pursuant to Sections 2.18 or 2.21. No
more than fifteen (15) Borrowings of Eurodollar Loans may be outstanding at any
time.

(b) The Borrower shall give the Applicable Administrative Agent prior written,
telex, facsimile or telephonic (confirmed promptly in writing) notice of each
Term Borrowing and Revolving Credit Borrowing hereunder (other than an Refunding
Borrowing) of at least three (3) Business Days for Eurodollar Loans. Borrowings
of ABR Loans may be made on same day notice so long as the Applicable
Administrative Agent shall have been given notice thereof not later than 11:00
a.m. on the date of the proposed Borrowing. Such notice shall be irrevocable and
shall (i) specify the Class of the proposed Borrowing, (ii) specify the amount
of the proposed Borrowing (which shall be in a minimum amount of $5,000,000 in
the case of a Revolving Credit Borrowing and in an amount which is an integral
multiple of $1,000,000,

 

67



--------------------------------------------------------------------------------

(iii) specify the date of the proposed Borrowing, and (iv) contain disbursement
instructions. Such notice, to be effective, must be received by the Applicable
Administrative Agent not later than 12:00 noon, New York City time, on the third
Business Day in the case of Eurodollar Loans and the first Business Day in the
case of ABR Loans, preceding the date on which such Borrowing is to be made.
Such notice shall specify whether the Borrowing then being requested is to be a
Borrowing of ABR Loans or Eurodollar Loans. If no election is made as to the
Type of Loan, such notice shall be deemed a request for a Borrowing of ABR
Loans. Each Borrowing of any Class shall be made ratably from the Lenders of
such Class in accordance with their respective Commitments of such Class. The
Applicable Administrative Agent shall promptly notify each Lender of the
relevant Class of its proportionate share of such Borrowing, the date of such
Borrowing, the Type of Borrowing being requested and the Interest Period or
Interest Periods applicable thereto, as appropriate. On the Borrowing date
specified in such notice, each Lender of the relevant Class shall make its share
of the Borrowing available at the office of the Applicable Administrative Agent
at such address specified by the Applicable Administrative Agent, no later than
12:00 noon, New York City time, in immediately available funds. Upon receipt of
the funds made available by the Lenders to fund any Borrowing hereunder, the
Applicable Administrative Agent shall disburse such funds in the manner
specified in the notice of Borrowing delivered by the Borrower.

Section 2.04. [Reserved].

Section 2.05. Letters of Credit.

(a) On the 2014 Amendment Effective Date, all Existing Term Letters of Credit
shall be automatically deemed to have been issued as Letters of Credit under
this Agreement and shall thereafter constitute Letters of Credit for all
purposes of this Agreement and the other Loan Documents. For the avoidance of
doubt, all Letters of Credit outstanding on the 2014 Amendment Effective Date
shall remain outstanding as Letters of Credit under this Agreement.

(b) (i) Upon the terms and subject to the conditions herein set forth, the
Borrower may request the applicable Fronting Bank, at any time and from time to
time during the Revolving Credit Availability Period, to issue, and, subject to
the terms and conditions contained herein, the Fronting Bank shall issue, for
the account of the Borrower one or more Letters of Credit in support of
obligations of the Borrower or one or more Subsidiaries; provided that no Letter
of Credit shall be issued if after giving effect to such issuance (A) the
aggregate Letter of Credit Outstandings would exceed $150,000,000, (B) the Total
Revolving Credit Usage would exceed the lesser of (x) the Total Revolving Credit
Commitment and (y) the Borrowing Base or (C) the Letter of Credit Outstandings
with respect to all Letters of Credit issued by such Fronting Bank would exceed
the Fronting Sublimit of such Fronting Bank, and provided further that no Letter
of Credit shall be issued if such Fronting Bank shall have received notice from
the Revolving Administrative Agent or the Required Revolving Credit Lenders that
the conditions to such issuance have not been met.

(ii) [Reserved].

 

68



--------------------------------------------------------------------------------

(c) No Letter of Credit shall expire later than the earlier of (i) without
giving effect to any automatic renewal provision thereof, one year from the
issuance thereof, and (ii) five (5) days before the Revolving Credit Maturity
Date; provided that if the Revolving Credit Maturity Date (or the earlier date
of termination of the Total Revolving Credit Commitment) shall occur prior to
the expiration of any Letter of Credit the Borrower shall, at or prior to such
date, except as the Revolving Administrative Agent may otherwise agree in
writing, (i) cause all Letters of Credit which expire after such date to be
returned to the applicable Fronting Bank undrawn and marked “canceled” or
(ii) either (x) provide a “back-to-back” letter of credit to such Fronting Bank
in a form reasonably satisfactory to such Fronting Bank (in its reasonable
credit judgment), issued by a bank reasonably satisfactory to such Fronting Bank
(in its reasonable credit judgment), in an amount equal to 105% of the then
undrawn stated amount of all outstanding Letters of Credit issued by such
Fronting Bank and/or (y) deposit cash in the Letter of Credit Account for the
Letters of Credit in an amount which, together with any amounts then held in the
Letter of Credit Account, is equal to 105% of the then undrawn stated amount of
all Letter of Credit Outstandings, as collateral security for the Borrower’s
reimbursement obligations in connection therewith, such cash to be remitted to
the Borrower upon the expiration, cancellation or other termination or
satisfaction of such reimbursement obligations.

(d) The Borrower shall pay to the applicable Fronting Bank, in addition to such
other fees and charges as are specifically provided for in Section 2.24 hereof,
such fees and charges in connection with the issuance and processing of the
Letters of Credit issued by such Fronting Bank as are customarily imposed by
such Fronting Bank from time to time in connection with letter of credit
transactions.

(e) The applicable Fronting Bank shall notify the Borrower of each draft drawn
under a Letter of Credit. Drafts drawn under each Letter of Credit shall be
reimbursed by the Borrower in Dollars (and, in the case of any Letter of Credit
denominated in an Alternative Currency, in an amount equal to the Dollar
Equivalent of such draft) not later than the first Business Day following the
date on which the Borrower receives notice from such Fronting Bank of a draw and
shall bear interest (1) from the date of draw until the first Business Day
following the date on which the Borrower receives notice from the Fronting Bank
of a draw at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin with respect to Revolving Credit Loans and (2) thereafter
until reimbursed in full at a rate per annum equal to the Alternate Base Rate
plus the Applicable Margin with respect to Revolving Credit Loans plus 2%
computed on the basis of the actual number of days elapsed over a year of 360
days. The Borrower shall effect such reimbursement (x) if such draft is drawn
prior to the Revolving Credit Maturity Date (or the earlier date of termination
of the Total Revolving Credit Commitment), in cash or through a Revolving Credit
Borrowing (an “Refunding Borrowing”) without the satisfaction of the conditions
precedent set forth in Section 4.02 or (y) if such draft is drawn on or after
the Revolving Credit Maturity Date (or the earlier date of termination of the
Total Revolving Credit Commitment), in cash. Each Revolving Credit Lender agrees
to make the Revolving Credit Loans pursuant to any Revolving Credit Borrowing
described in clause (x) of the immediately preceding sentence notwithstanding a
failure to satisfy the applicable lending conditions thereto or the provisions
of Section 2.01 or Section 2.27.

(f) Immediately upon the issuance (or deemed issuance) of any Letter of Credit
by the applicable Fronting Bank, such Fronting Bank shall be deemed to have sold
to each Revolving Credit Lender and each such Revolving Credit Lender shall be
deemed

 

69



--------------------------------------------------------------------------------

unconditionally and irrevocably to have purchased from such Fronting Bank,
without recourse or warranty, an undivided interest and participation, to the
extent of such Revolving Credit Lender’s Class Percentage, in such Letter of
Credit, each drawing thereunder and the obligations of the Borrower under this
Agreement with respect thereto. Upon any change in the Revolving Credit
Commitments pursuant to Section 9.03(b) or pursuant to a Replacement Revolving
Credit Facility, it is hereby agreed that with respect to all Letter of Credit
Outstandings, there shall be an automatic adjustment to the participations
hereby created to reflect the new Class Percentage of the assigning and assignee
Revolving Credit Lenders. Any action taken or omitted by the applicable Fronting
Bank under or in connection with a Letter of Credit, if taken or omitted in the
absence of gross negligence or willful misconduct, shall not create for such
Fronting Bank any resulting liability to any other Lender.

(g) In the event that the applicable Fronting Bank makes any payment under any
Letter of Credit and the Borrower shall not have reimbursed such amount in full
to such Fronting Bank pursuant to this Section, such Fronting Bank shall
promptly notify the Revolving Administrative Agent, which shall promptly notify
each Revolving Credit Lender of such failure, and each Revolving Credit Lender
shall promptly and unconditionally pay to the Revolving Administrative Agent for
the account of the applicable Fronting Bank the amount of such Revolving Credit
Lender’s Class Percentage of such unreimbursed payment in Dollars (determined,
in the case of any Letter of Credit denominated in an Alternative Currency, on
the date such draft is drawn) and in same day funds. If the applicable Fronting
Bank so notifies the Revolving Administrative Agent, and the Revolving
Administrative Agent so notifies the Revolving Credit Lenders prior to 11:00
a.m. (New York City time) on any Business Day, then each of the Revolving Credit
Lenders shall make available to such Fronting Bank in Dollars such Revolving
Credit Lender’s Class Percentage of the amount of such payment on such Business
Day in same day funds. If and to the extent any Revolving Credit Lender shall
not have so made its Class Percentage of the amount of such payment available to
the applicable Fronting Bank, such Lender agrees to pay to such Fronting Bank,
forthwith on demand, such amount, together with interest thereon, for each day
from such date until the date such amount is paid to the Revolving
Administrative Agent for the account of such Fronting Bank at the Federal Funds
Rate. The failure of any Revolving Credit Lender to make available to such
Fronting Bank its Class Percentage of any payment under any Letter of Credit
shall not relieve any other Revolving Credit Lender of its obligation hereunder
to make available to the applicable Fronting Bank its Class Percentage of any
payment under any Letter of Credit on the date required, as specified above, but
no other Lender shall be responsible for the failure of any Revolving Credit
Lender to make available to such Fronting Bank such Revolving Credit Lender’s
Class Percentage of any such payment. Whenever the applicable Fronting Bank
receives a payment of a reimbursement obligation with respect to an Letter of
Credit as to which it has received any payments from the Revolving Credit
Lenders pursuant to this paragraph, such Fronting Bank shall pay to each
Revolving Credit Lender which has paid its Class Percentage thereof, in Dollars
and in same day funds, an amount equal to such Revolving Credit Lender’s Class
Percentage thereof.

(h) On each Calculation Date, the applicable Fronting Bank shall determine the
Letter of Credit Outstandings and shall give the Revolving Administrative Agent
and the Borrower notice thereof.

 

70



--------------------------------------------------------------------------------

(i) The amendment, extension or renewal of a Letter of Credit or a request from
the Borrower therefor shall for purposes of this Agreement be deemed the
issuance (or request therefor) of a Letter of Credit as so amended, extended or
renewed.

Section 2.06. Issuance. Whenever the Borrower desires the applicable Fronting
Bank to issue an Letter of Credit, it shall give to such Fronting Bank and the
Revolving Administrative Agent at least two (2) Business Days’ prior written
(including telegraphic, telex, facsimile or cable communication) notice (or such
shorter period as may be agreed upon by the Revolving Administrative Agent, the
Borrower and such Fronting Bank) specifying the date on which the proposed
Letter of Credit is to be issued (which shall be a Business Day), the stated
amount of the Letter of Credit so requested, the expiration date of such Letter
of Credit, the name and address of the beneficiary thereof and, if such proposed
Letter of Credit is to be denominated in an Alternative Currency, such
Alternative Currency.

Section 2.07. Nature of Letter of Credit Obligations Absolute. The Borrower’s
reimbursement obligations with respect to drawings made under any Letter of
Credit shall be unconditional and irrevocable and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including:
(i) any lack of validity or enforceability of such Letter of Credit; (ii) the
existence of any claim, setoff, defense or other right which the Borrower may
have at any time against a beneficiary of such Letter of Credit against any of
the Revolving Credit Lenders, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction; (iii) any draft,
demand, certificate or other document presented under a Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; (iv) payment by the
applicable Fronting Bank of any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit; (v) any other circumstance or happening
whatsoever, which is similar to any of the foregoing; or (vi) the fact that any
Event of Default shall have occurred and be continuing. Nothing in this
Section 2.07 shall be construed to limit any claim the Borrower may have against
the applicable Fronting Bank for any direct damages suffered by the Borrower
that are caused by such Fronting Bank’s gross negligence or willful misconduct
in the performance of its duties in such capacity.

Section 2.08. [Reserved].

Section 2.09. Repayment of Loans and Unreimbursed Draws; Evidence of Debt.

(a) Tranche B Term Loans. The Borrower shall repay to the Tranche B Term
Administrative Agent for the ratable account of the Tranche B Lenders the
aggregate principal amount of all Tranche B Term Loans in sixteen
(16) consecutive quarterly installments, the first fifteen (15) of which shall
be in the amount of 0.25% of the total funded Tranche B Term Loans as of the
2014 Amendment Effective Date and the last of which shall be in the aggregate
principal amount of such Tranche B Term Loans then outstanding. Each of the
foregoing installments shall be reduced as a result of the application of
prepayments of the Tranche B Term Loans in accordance with the order of priority
set forth in Section 2.16(e). Each such payment shall be made on the first
Business Day of each April, July, October and January of each year, commencing
October 1, 2014 (each, a “Quarterly Payment Date”); provided that the final
principal repayment installment of the Tranche B Term Loans shall be made on the

 

71



--------------------------------------------------------------------------------

Tranche B Maturity Date and in any event the final principal repayment
installment with respect to the Tranche B Term Loans shall be in an amount equal
to the aggregate principal amount of the Tranche B Term Loans outstanding on the
date of the applicable final principal repayment installment.

(b) Tranche C Term Loans. The Borrower shall repay to the Tranche C Term
Administrative Agent for the ratable account of the Tranche C Lenders the
aggregate principal amount of all Tranche C Term Loans in twenty-eight
(28) consecutive quarterly installments, the first twenty-seven (27) of which
shall be in the amount of 0.25% of the total funded Tranche C Term Loans as of
the 2014 Amendment Effective Date and the last of which shall be in the
aggregate principal amount of such Tranche C Term Loans then outstanding. Each
of the foregoing installments shall be reduced as a result of the application of
prepayments of the Tranche C Term Loans in accordance with the order of priority
set forth in Section 2.16(e). Each such payment shall be made on each Quarterly
Payment Date; provided that the final principal repayment installment of the
Tranche C Term Loans shall be made on the Tranche C Maturity Date and in any
event the final principal repayment installment with respect to the Tranche C
Term Loans shall be in an amount equal to the aggregate principal amount of the
Tranche C Term Loans outstanding on the date of the applicable final principal
repayment installment.

(c) [Reserved].

(d) Revolving Credit Loans. The Borrower shall repay to the Revolving
Administrative Agent for the ratable account of the Revolving Credit Lenders on
the Revolving Credit Maturity Date the aggregate principal amount of all of the
Revolving Credit Loans outstanding on such date.

(e) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender or participation in each Letter of Credit in
which such Lender is participating, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(f) The Applicable Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Applicable Administrative Agent hereunder for the account of the Lenders and
each Lender’s share thereof.

(g) The entries made in the accounts maintained pursuant to paragraph (e) or (f)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or an
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans or drafts
drawn under any Letter of Credit in accordance with the terms of this Agreement.

 

72



--------------------------------------------------------------------------------

(h) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall execute and deliver to such Lender a
promissory note payable to such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) in a form furnished by the Applicable
Administrative Agent and reasonably acceptable to the Borrower.

Section 2.10. Interest on Loans.

(a) Subject to the provisions of Section 2.11, each ABR Loan shall bear interest
(computed, for ABR Loans wherein the Alternate Base Rate is determined by
reference to the Federal Funds Rate or the Adjusted LIBOR Rate, on the basis of
the actual number of days elapsed over a year of 360 days, and otherwise
computed on the basis of the actual number of days elapsed over a year of 365
days) at a rate per annum equal to the Alternate Base Rate plus the Applicable
Margin.

(b) Subject to the provisions of Section 2.11, each Eurodollar Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days) at a rate per annum equal, during each Interest Period applicable
thereto, to the Adjusted LIBOR Rate for such Interest Period in effect for such
Borrowing plus the Applicable Margin.

(c) [Reserved].

(d) Accrued interest on all Loans shall be payable in arrears on each Interest
Payment Date applicable thereto, at maturity (whether by acceleration or
otherwise), after such maturity on demand and upon any repayment or prepayment
thereof (on the amount repaid or prepaid).

(e) For purposes of clarification, the Applicable Margin with respect to any
Term Loans for any portion of any Interest Period or for any other period that
occurs prior to the 2014 Amendment Effective Date shall, solely with respect to
such portion of such Interest Period or other period, be the Applicable Margin
(prior to giving effect to the 2014 Term Facility Amendment Agreement).

Section 2.11. Default Interest. If the Borrower shall default in the payment of
the principal of or interest on any Loan or in the payment of any other amount
becoming due hereunder (other than the reimbursement pursuant to Section 2.05(e)
of any draft drawn under a Letter of Credit, which shall be governed by the
provisions of such Section), whether at stated maturity, by acceleration or
otherwise, the Borrower shall on demand from time to time pay interest, to the
extent permitted by law, on such defaulted amount up to (but not including) the
date of actual payment (after as well as before judgment) at a rate per annum
(computed on the basis of the actual number of days elapsed over a year of 360
days) equal to 2% above the then applicable rate.

Section 2.12. Termination or Reduction of Commitments.

(a) Optional. Upon at least two (2) Business Days’ prior written notice to the
Revolving Administrative Agent, the Borrower may at any time (i) in whole
permanently terminate, or from time to time in part permanently reduce, the
Unused Total Revolving Credit Commitment or (ii) in whole permanently terminate,
or from time to time in part permanently

 

73



--------------------------------------------------------------------------------

reduce, the Total Tranche B Commitment or the Total Tranche C Commitment. Each
such reduction of the Unused Total Revolving Credit Commitment, the Total
Tranche B Commitment or the Total Tranche C Commitment shall be in the principal
amount of $5,000,000 or any integral multiple of $1,000,000 in excess thereof.
Any reduction or termination, as applicable, of the Unused Total Revolving
Credit Commitment pursuant to this Section 2.12 shall be deemed to be a
reduction or termination, as applicable, in the amount of such reduction or
termination of the Total Revolving Credit Commitment and shall be applied pro
rata to reduce the Revolving Credit Commitment of each Revolving Credit Lender.
Any reduction or termination, as applicable, of the Total Tranche B Commitment
or the Total Tranche C Commitment pursuant to this Section 2.12 shall be applied
pro rata to reduce the Total Tranche B Commitment or the Total Tranche C
Commitment of each Term Loan Lender, as the case may be. Simultaneously with
each reduction or termination, as applicable, of the Unused Total Revolving
Credit Commitment pursuant to this Section 2.12, the Borrower shall pay to the
Revolving Administrative Agent for the account of each Revolving Credit Lender
the Commitment Fee accrued on the amount of the Unused Revolving Credit
Commitment of such Lender so terminated or reduced through the date thereof.

(b) Mandatory. On the date of the Term Borrowings to be made on the 2014
Amendment Effective Date, the Total Term Loan Commitment shall be automatically
and permanently reduced to $0. The Total Revolving Credit Commitment shall be
automatically and permanently reduced to $0 and the Borrower shall pay the
Revolving Credit Loans in full and, if any Letter of Credit remains outstanding,
comply with Section 2.05(c), in each case on the Revolving Credit Maturity Date.

Section 2.13. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two (2) Business Days prior to the commencement of any Interest
Period for a Eurodollar Loan, the Applicable Administrative Agent shall have
determined (which determination shall be conclusive and binding upon the
Borrower absent manifest error) that reasonable means do not exist for
ascertaining the applicable Adjusted LIBOR Rate, the Applicable Administrative
Agent shall, as soon as practicable thereafter, give written or email notice of
such determination to the Borrower and the Lenders of the applicable Class, and
any request by the Borrower for a Borrowing of Eurodollar Loans (including
pursuant to a refinancing with Eurodollar Loans) pursuant to Section 2.03 or
2.14 shall be deemed a request for a Borrowing of ABR Loans. After such notice
shall have been given and until the circumstances giving rise to such notice no
longer exist, each request for a Borrowing of Eurodollar Loans shall be deemed
to be a request for a Borrowing of ABR Loans.

Section 2.14. Refinancing of Loans. The Borrower shall have the right, at any
time, on three (3) Business Days’ prior irrevocable written notice to the
Applicable Administrative Agent (which notice, to be effective, must be received
by the Applicable Administrative Agent not later than 1:00 p.m., New York City
time, on the third Business Day preceding the date of any refinancing), (x) to
refinance (without the satisfaction of the conditions set forth in Section 4.02
or Section 6.01 as a condition to such refinancing) any outstanding Borrowing or
Borrowings of Loans of one Type (or a portion thereof) of any Class with a
Borrowing of Loans of the other Type of such Class or (y) to continue an
outstanding Borrowing of Eurodollar Loans of any Class for an additional
Interest Period, subject to the following:

 

74



--------------------------------------------------------------------------------

(a) as a condition to the refinancing of ABR Loans with Eurodollar Loans and to
the continuation of Eurodollar Loans for an additional Interest Period, no Event
of Default shall have occurred and be continuing at the time of such
refinancing;

(b) if less than a full Borrowing of Loans shall be refinanced, such refinancing
shall be made pro rata among the Lenders of the relevant Class in accordance
with the respective principal amounts of the Loans comprising such Borrowing
held by such Lenders immediately prior to such refinancing;

(c) the aggregate principal amount of Loans being refinanced shall be at least
$5,000,000 or any integral multiple of $1,000,000 in excess thereof; provided
that no partial refinancing of a Borrowing of Eurodollar Loans shall result in
the Eurodollar Loans remaining outstanding pursuant to such Borrowing being less
than $5,000,000 in aggregate principal amount;

(d) each Lender of the relevant Class shall effect each refinancing by applying
the proceeds of its new Eurodollar Loan or ABR Loan, as the case may be, to its
Loan being refinanced;

(e) the Interest Period with respect to a Borrowing of Eurodollar Loans effected
by a refinancing or in respect to the Borrowing of Eurodollar Loans being
continued as Eurodollar Loans shall commence on the date of refinancing or the
expiration of the current Interest Period applicable to such continuing
Borrowing, as the case may be;

(f) unless the Borrower makes the reimbursement payment provided for under
Section 2.17(b), a Borrowing of Eurodollar Loans may be refinanced only on the
last day of an Interest Period applicable thereto;

(g) the Borrower shall not be entitled to refinance or continue an outstanding
Term Borrowing of Eurodollar Term Loans of any Class for an additional Interest
Period if it would result in more than ten Term Borrowings of Eurodollar Term
Loans outstanding under such Class of Term Loans at any one time; and

(h) each request for a refinancing with a Borrowing of Eurodollar Loans which
fails to state an applicable Interest Period shall be deemed to be a request for
an Interest Period of one month.

In the event that the Borrower shall not give notice to refinance any Borrowing
of Eurodollar Loans, or to continue such Borrowing as Eurodollar Loans, or shall
not be entitled to refinance or continue such Borrowing as Eurodollar Loans, in
each case as provided above, such Borrowing shall automatically be refinanced
with a Borrowing of ABR Loans at the expiration of the then-current Interest
Period for such Borrowing. The Applicable Administrative Agent shall, after it
receives notice from the Borrower, promptly give each Lender notice of any
refinancing, in whole or part, of any Loan made by such Lender.

 

75



--------------------------------------------------------------------------------

Section 2.15. Mandatory Prepayments of Revolving Credit Loans.

(a) If at any time the aggregate principal amount of the outstanding Revolving
Credit Loans plus the aggregate Letter of Credit Outstandings exceeds the lesser
of (x) the Total Revolving Credit Commitment and (y) the Borrowing Base, the
Borrower will within one (1) Business Day (i) prepay the Revolving Credit Loans
in an amount necessary to cause the aggregate principal amount of the
outstanding Revolving Credit Loans plus the aggregate Letter of Credit
Outstandings, including unreimbursed draws, to be equal to or less than the
lesser of (x) the Total Revolving Credit Commitment and (y) the Borrowing Base,
and (ii) if, after giving effect to the prepayment in full of the Revolving
Credit Loans, the aggregate Letter of Credit Outstandings in excess of the
amount of cash held in the Letter of Credit Account exceeds the lesser of
(x) the Total Revolving Credit Commitment or (y) the Borrowing Base, deposit
into the Letter of Credit Account an amount equal to 105% of the amount by which
the aggregate Letter of Credit Outstandings in excess of the amount of cash held
in the Letter of Credit Account so exceeds the lesser of (x) the Total Revolving
Credit Commitment or (y) the Borrowing Base. Any such amount deposited in the
Letter of Credit Account pursuant to this Section 2.15(a) shall, unless an Event
of Default has occurred and is continuing, be made available or refunded to the
Borrower by the Revolving Administrative Agent to the extent at any time the
lesser of (x) the Total Revolving Credit Commitment and (y) the Borrowing Base
exceeds the aggregate principal amount of the outstanding Revolving Credit Loans
plus the aggregate Letter of Credit Outstandings.

(b) Within three (3) Business Days of receipt by a Group Member of the Net Cash
Proceeds of any Asset Sale or Recovery Event that results from the sale or other
disposition of Accounts that are Collateral or Inventory that is Collateral, an
amount equal to 100% of such Net Cash Proceeds shall be applied to prepay the
Revolving Credit Loans then outstanding. No prepayment made pursuant to this
Section 2.15(b) shall reduce the Total Revolving Credit Commitment, and amounts
prepaid pursuant to this Section 2.15(b) may be reborrowed, subject to the other
terms and conditions hereof.

(c) Without duplication of any prepayment of the Revolving Credit Loans made
pursuant to Section 2.15(a) or 2.15(b), at the close of each Business Day during
each Sweep Period the Revolving Administrative Agent shall apply any amounts
then on deposit in the Concentration Account to prepay the Revolving Credit
Loans then outstanding, subject to the provisions of Sections 2.20(b) and
2.20(c), and the Borrower hereby authorizes the Revolving Administrative Agent
to do so. No prepayment made pursuant to this Section 2.15(c) shall reduce the
Total Revolving Credit Commitment, and amounts prepaid pursuant to this
Section 2.15(c) may be reborrowed, subject to the other terms and conditions
hereof.

Section 2.16. Mandatory Prepayments of Term Loans.

(a) The Borrower shall apply an amount equal to 100% of the Net Cash Proceeds of
any incurrence of Indebtedness of any Loan Party (excluding any Indebtedness
permitted to be incurred under Section 6.02 (other than clause (i) of
Section 6.02(aa)) to the prepayment of the Term Loans as set forth in
Section 2.16(e) on the date of such incurrence.

(b) Subject to Section 2.16(f), not later than ten (10) Business Days following
the receipt by a Group Member of the Net Cash Proceeds of any Asset Sale or
Recovery Event that results from the sale or other disposition of, or payment
with respect to, any of the PP&E

 

76



--------------------------------------------------------------------------------

Collateral, an amount equal to 100% of such Net Cash Proceeds shall be applied
to the prepayment of the Term Loans as set forth in Section 2.16(e); provided
that no prepayment of the Term Loans shall be required to be made pursuant to
this subsection until the amount of Net Cash Proceeds to be applied to make such
prepayment is at least equal to $10,000,000; provided further that no payment
under this Section shall be required to the extent the Borrower uses all or a
specified portion of the Net Cash Proceeds of an Asset Sale or Recovery Event to
make a Permitted Net Cash Proceeds Reinvestment. On each Reinvestment Prepayment
Date, an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event shall be applied to the prepayment of the Term Loans
as set forth in Section 2.16(e).

(c) Commencing with the fiscal year of the Borrower ending December 31, 2014, an
amount equal to (i) the ECF Prepayment Percentage of the Excess Cash Flow for
each fiscal year of the Borrower minus (ii) the aggregate principal amount of
all Term Loans voluntarily prepaid by the Borrower pursuant to Section 2.17
during such fiscal year (the “Applicable ECF Amount”) shall be applied to the
prepayment of the Term Loans as set forth in Section 2.16(e) on the Prepayment
Application Date; provided that so long as (i) no Default or Event of Default
shall then exist or would arise therefrom and (ii) the Total Net Secured
Leverage Ratio as of the last day of such fiscal year is not greater than
4.25:1.00, up to 50% of such Excess Cash Flow that would have been required to
be applied to prepay the Term Loans shall not be required to be so applied on
the Prepayment Application Date to the extent that on or prior to such
Prepayment Application Date, the Borrower shall have delivered an officer’s
certificate of a Financial Officer to the Term Administrative Agents stating
that the Borrower and/or its Restricted Subsidiaries reasonably intend to
reinvest such amount of Excess Cash Flow (without duplication to any amounts
specified for such Excess Cash Flow Period pursuant to clause (b)(x) of the
definition of Excess Cash Flow), within 12 months following the last day of the
most recently ended fiscal year, in Capital Expenditures permitted hereunder or
Investments permitted to be made under Section 6.08 in Restricted Subsidiaries
for purposes of the making of Capital Expenditures (which officer’s certificate
shall set forth in reasonable detail the estimates of the Excess Cash Flow
intended to be reinvested).

(d) [Reserved].

(e) Any amount of Net Cash Proceeds, any Applicable ECF Amount of the Excess
Cash Flow or any other amount required to be applied to the prepayment of the
Term Loans pursuant to this Section 2.16 shall be allocated (i) ratably to each
Class of Term Loan and (ii) ratably among the Term Loan Lenders of each such
Class in accordance with their respective Term Loans of such Class. Each
prepayment of Term Loans of a Class made pursuant to this Section 2.16 shall be
applied to reduce ratably the then remaining principal repayment installments of
the Term Loans of such Class (including the final installment of such Term Loans
due on the Tranche B Maturity Date or Tranche C Maturity Date, as applicable),
except to the extent that any applicable amendment in connection with a
refinancing pursuant to Section 2.31 or, to the extent permitted under
Section 2.32, any Incremental Assumption Agreement for any Class of Term Loans
provides that the Term Loans made pursuant thereto shall be entitled to less
than pro rata treatment; provided, that any prepayment of Term Loans required as
a result of the incurrence of Indebtedness incurred pursuant to Section 2.31
shall be applied solely to each applicable Class or tranche of Refinanced Debt.
The application of any prepayment of the Term Loans pursuant to this
Section 2.16 shall be made, first, to ABR Loans (until all ABR Loans are paid in
full) and, second, to Eurodollar Loans.

 

77



--------------------------------------------------------------------------------

(f) The Borrower shall notify the Term Administrative Agents (with a copy to the
Revolving Administrative Agent) in writing of any mandatory prepayment of Term
Loans required to be made pursuant to clauses (a) through (d) of this
Section 2.16 (the aggregate amount of such prepayment to be made in any single
instance, a “Term Payment Amount”) at least five (5) Business Days prior to the
date of such prepayment (a “Term Prepayment Date”). Each such notice shall
specify the applicable Term Prepayment Date and provide a reasonably detailed
calculation of the applicable Term Payment Amount. The Term Administrative
Agents will promptly notify each Term Loan Lender of the contents of the
Borrower’s prepayment notice and of such Term Loan Lender’s ratable share (such
ratable share to be calculated for each Class of Term Loans by dividing such
Term Loan Lender’s Term Loans by the total Term Loans then outstanding in such
Class) of the Term Payment Amount. Any Term Loan Lender (a “Declining Lender”)
may elect, by delivering, not less than three (3) Business Days prior to the
applicable Term Prepayment Date, a written notice that any mandatory prepayment
otherwise required to be made with respect to the Term Loans held by such Term
Loan Lender pursuant to clauses (a) through (d) of this Section 2.16 not be
made, in which event the portion of such prepayment which otherwise would have
been allocated to such Declining Lenders shall instead be retained by the
Borrower (the “Retained Amount”).

Section 2.17. Optional Prepayment of Loans; Reimbursement of Lenders.

(a) Subject to following proviso, the Borrower shall have the right at any time
and from time to time to prepay any Loans without premium or penalty (except for
any breakage costs associated with Eurodollar Loans), in whole or in part;
provided, that any such prepayment of Term Loans made in connection with a
Repricing Transaction prior to the date that is twelve months following the 2014
Amendment Effective Date shall be accompanied by a prepayment fee (the
“Prepayment Fee”) of 1% of the aggregate principal amount of Term Loans so
prepaid (including any mandatory assignment in connection therewith). All such
prepayments shall be made (x) with respect to Eurodollar Loans, upon at least
three (3) Business Days’ prior written, telex, facsimile or telephonic
(confirmed promptly in writing) notice to the Applicable Administrative Agent
and (y) with respect to ABR Loans on the same Business Day if written, telex,
facsimile or telephonic (confirmed promptly in writing) notice is received by
the Applicable Administrative Agent prior to 1:00 p.m., New York City time, on
such Business Day; provided, however, that (i) each such partial prepayment
shall be in integral multiples of $1,000,000, (ii) no prepayment of Eurodollar
Loans shall be permitted pursuant to this Section 2.17(a) other than on the last
day of an Interest Period applicable thereto unless such prepayment is
accompanied by the payment of the amounts described in clause (i) of the first
sentence of Section 2.17(b), and (iii) no partial prepayment of a Borrowing of
Eurodollar Loans shall result in the aggregate principal amount of the
Eurodollar Loans remaining outstanding pursuant to such Borrowing being less
than $5,000,000. Each notice of prepayment (X) shall specify the prepayment
date, the principal amount, Class and Type of the Loans to be prepaid, and in
the case of Eurodollar Loans, the Borrowing or Borrowings pursuant to which made
and (Y) shall commit the Borrower to prepay such Loans by the amount and on the
date stated therein; provided that a notice of prepayment delivered by

 

78



--------------------------------------------------------------------------------

the Borrower may state that such notice is conditioned upon the effectiveness of
another credit facility, the consummation of an Asset Sale, the closing of a
securities offering or similar transaction, the receipt of any insurance or
other proceeds or funds in connection with a Recovery Event, or the occurrence
or non-occurrence of any similar event specified in such notice, in which case
such notice may be revoked by the Borrower (by written notice to the Applicable
Administrative Agent on or prior to the specified prepayment date) if such
condition is not satisfied. The Applicable Administrative Agent shall, promptly
after receiving notice from the Borrower hereunder, notify each Lender of the
relevant Class of the principal amount of the Loans held by such Lender which
are to be prepaid and the prepayment date. Any partial prepayment of the Term
Loans by the Borrower pursuant to this Section 2.17 shall be applied to reduce
the then remaining principal repayment installments of the Term Loans in forward
order of maturity.

(b) The Borrower shall reimburse each Lender of the relevant Class on demand for
any loss incurred or to be incurred by it in the reemployment of the funds
released (i) resulting from any prepayment (for any reason whatsoever, including
refinancing with ABR Loans) of any Eurodollar Loan required or permitted under
this Agreement, if such Loan is prepaid prior to the last day of the Interest
Period for such Loan or (ii) in the event that after the Borrower delivers a
notice of Borrowing under Section 2.03 in respect of Eurodollar Loans, such
Loans are not made on the first day of the Interest Period specified in such
notice of Borrowing for any reason other than a breach by such Lender of its
obligations hereunder. Such loss shall be the amount as reasonably determined by
such Lender as the excess, if any, of (A) the amount of interest which would
have accrued to such Lender on the amount so paid or not borrowed at a rate of
interest equal to the Adjusted LIBOR Rate for such Loan, for the period from the
date of such payment or failure to borrow to the last day (x) in the case of a
payment or refinancing with ABR Loans prior to the last day of the Interest
Period for such Loan, of the then current Interest Period for such Loan, or
(y) in the case of such failure to borrow, of the Interest Period for such Loan
which would have commenced on the date of such failure to borrow, over (B) the
amount of interest which would have accrued to such Lender on such amount by
placing such amount on deposit for a comparable period with leading banks in the
London interbank market. Each Lender of the relevant Class shall deliver to the
Borrower from time to time one or more certificates setting forth the amount of
such loss as determined by such Lender.

(c) In the event the Borrower fails to prepay any Loan on the date specified in
any prepayment notice delivered pursuant to Section 2.17(a), the Borrower on
demand by any Lender of the relevant Class shall pay to the Applicable
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any loss, cost or expenses incurred by reason of the
acquisition of deposits or other funds by such Lender to fulfill deposit
obligations incurred in anticipation of such prepayment, but without duplication
of any amounts paid under Section 2.17(b). Each Lender of the relevant Class
shall deliver to the Borrower from time to time one or more certificates setting
forth the amount of such loss as determined by such Lender.

 

79



--------------------------------------------------------------------------------

Section 2.18. Reserve Requirements; Change in Circumstances.

(a) Notwithstanding any other provision herein, if after the date of this
Agreement any change in applicable law or regulation or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof (whether or not having the force of
law) shall subject any Lender or Fronting Bank to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its Loans or
any Letter of Credit or participation therein, or shall impose, modify or deem
applicable any reserve, special deposit or similar requirement against assets
of, deposits with or for the account of or credit extended by such Lender
(except any such reserve requirement which is reflected in the Adjusted LIBOR
Rate) or shall impose on such Lender or the London interbank market any other
condition affecting this Agreement or the Eurodollar Loans made by such Lender,
and the result of any of the foregoing shall be to increase the cost to such
Lender or Fronting Bank of making or maintaining any Eurodollar Loan or to
reduce the amount of any sum received or receivable by such Lender or Fronting
Bank hereunder (whether of principal, interest or otherwise) by an amount deemed
by such Lender or Fronting Bank to be material, then the Borrower or Guarantor
will pay to such Lender or Fronting Bank in accordance with paragraph (c) below
such additional amount or amounts as will compensate such Lender or Fronting
Bank for such additional costs incurred or reduction suffered.

(b) If the adoption or effectiveness after the date hereof of any law, rule,
regulation or guideline regarding capital adequacy, or any change in any of the
foregoing or in the interpretation or administration of any of the foregoing by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or any
lending office of such Lender) or any Lender’s holding company with any request
or directive regarding capital adequacy (whether or not having the force of law)
of any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Loans made by such Lender pursuant hereto, such Lender’s Commitment
hereunder or the issuance of, or participation in, any Letter of Credit by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such adoption, change or compliance (taking into
account Lender’s policies and the policies of such Lender’s holding company with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

(c) A certificate of each Lender setting forth such amount or amounts as shall
be necessary to compensate such Lender or Fronting Bank or its holding company
as specified in paragraph (a) or (b) above, as the case may be, shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay each Lender or Fronting Bank the amount shown as due on any
such certificate delivered to it within ten (10) days after its receipt of the
same. Any Lender or Fronting Bank receiving any such payment shall promptly make
a refund thereof to the Borrower if the law, regulation, guideline or change in
circumstances giving rise to such payment is subsequently deemed or held to be
invalid or inapplicable.

(d) Failure on the part of any Lender or Fronting Bank to demand compensation
for any increased costs or reduction in amounts received or receivable or
reduction in return on capital with respect to any period shall not constitute a
waiver of such Lender’s or Fronting Bank’s right to demand compensation with
respect to such period or any other period; provided

 

80



--------------------------------------------------------------------------------

that the Borrower shall not be required to compensate a Lender or Fronting Bank
pursuant to this Section 2.18 for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or Fronting Bank notifies
the Borrower of the change in law giving rise to such increased costs or
reductions, as the case may be, and of such Lender’s or Fronting Bank’s
intention to claim compensation therefor; provided further that, if the change
in law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

(e) Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives promulgated thereunder or issued in connection therewith and (ii) any
request, rule, guideline or directive promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, in each case shall be deemed to be (A) a change
in law or regulation or in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration thereof
(whether or not having the force of law), (B) the adoption or effectiveness
after the date hereof of any law, rule, regulation or guideline regarding
capital adequacy, or any change in any of the foregoing or in the
interpretation, administration, implementation or application of any of the
foregoing by any Governmental Authority charged with the interpretation,
administration, implementation or application thereof, (C) a request, rule,
guideline or directive regarding capital adequacy (whether or not having the
force of law) of any Governmental Authority and (D) any other circumstance
described in paragraph (a) or (b) of this Section 2.18, in each case regardless
of the date enacted, adopted, promulgated or issued.

Section 2.19. Change in Legality.

(a) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if (x) any change after the date of this Agreement in any law or
regulation or in the interpretation thereof by any Governmental Authority
charged with the administration thereof shall make it unlawful for a Lender to
make or maintain a Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to a Eurodollar Loan or (y) at any time any
Lender determines that the making or continuance of any of its Eurodollar Loans
has become impracticable as a result of a contingency occurring after the date
hereof which adversely affects the London interbank market or the position of
such Lender in such market, then, by written notice to the Borrower, such Lender
may (i) declare that Eurodollar Loans will not thereafter be made by such Lender
hereunder, whereupon any request by the Borrower for a Eurodollar Borrowing
shall, as to such Lender only, be deemed a request for an ABR Loan unless such
declaration shall be subsequently withdrawn; and (ii) require that all
outstanding Eurodollar Loans made by it be converted to ABR Loans, in which
event all such Eurodollar Loans shall be automatically converted to ABR Loans as
of the effective date of such notice as provided in paragraph (b) below. In the
event any Lender shall exercise its rights under clause (i) or (ii) of this
paragraph (a), all payments and prepayments of principal which would otherwise
have been applied to repay the Eurodollar Loans that would have been made by
such Lender or the converted Eurodollar Loans of such Lender shall instead be
applied to repay the ABR Loans made by such Lender in lieu of, or resulting from
the conversion of, such Eurodollar Loans.

 

81



--------------------------------------------------------------------------------

(b) For purposes of this Section 2.19, a notice to the Borrower by any Lender
pursuant to paragraph (a) above shall be effective, if lawful, and if any
Eurodollar Loans shall then be outstanding, on the last day of the then-current
Interest Period, otherwise, such notice shall be effective on the date of
receipt by the Borrower.

Section 2.20. Pro Rata Treatment, Application of Payments, etc.

(a) All payments and repayments of principal, interest and Prepayment Fees in
respect of Loans of any Class (except as provided in Sections 2.16(f), 2.18 and
2.19) shall be made for the pro rata benefit of the Lenders of such Class in
accordance with their respective Class Percentages. All payments of Commitment
Fees and Letter of Credit Fees (other than those payable to a Fronting Bank)
shall be made for the pro rata benefit of the Revolving Credit Lenders in
accordance with their Revolving Credit Commitments. All payments by the Borrower
hereunder shall be made in Dollars in immediately available funds, without
defense, setoff or counterclaim and free of any restriction or condition, at the
office of the Applicable Administrative Agent by 12:00 noon, New York City time,
on the date on which such payment shall be due. Interest in respect of any Loan
hereunder shall accrue from and including the date of such Loan to but excluding
the date on which such Loan is paid in full or converted to a Loan of a
different Type.

(b) All proceeds from the sale of, or other realization upon, all or any part of
the PP&E Collateral (including any such proceeds received by the Applicable
Administrative Agent from the Collateral Trustee pursuant to Section 3.04(b) of
the Collateral Trust Agreement) pursuant to the exercise of remedies with
respect to such Collateral shall be applied as follows:

First, to pay the then unreimbursed expenses (if any) of the Applicable
Administrative Agent in connection with such sale or other realization,
including reasonable compensation to agents of and counsel for the Applicable
Administrative Agent, and all other expenses, fees, advances and indemnities
then payable to the Applicable Administrative Agent (including amounts then due
and payable to the Applicable Administrative Agent pursuant to Section 9.05 of
this Agreement);

Second, to pay interest and Prepayment Fees (if any) then due with respect to
the Term Loans, ratably to each Class of Term Loan and pro rata among the Term
Loan Lenders of each Class, and to pay interest and prepayment fees (if any) on
any other PP&E Priority Obligations pro rata among the holders of such other
PP&E Priority Obligations, until such interest, Prepayment Fees (if any) and
prepayment fees (if any) have each been paid in full;

Third, to pay the then outstanding principal amount of the Term Loans, ratably
to each Class of Term Loan and pro rata among the Term Loan Lenders of each
Class, and the then outstanding principal amount of any other PP&E Priority
Obligations pro rata among the holders of such other PP&E Priority Obligations,
until each such amount has been paid in full;

Fourth, to pay interest then due with respect to the Revolving Credit Loans,
interest then due with respect to the then drawn amounts under Letters of Credit
that have not been reimbursed by the Loan Parties, interest then due with
respect to any other Borrowing Base

 

82



--------------------------------------------------------------------------------

Priority Obligations (other than Excess Secured Obligations), Commitment Fees
with respect to the Revolving Credit Commitments and Letter of Credit Fees with
respect to the Letters of Credit, in each case pro rata among the Revolving
Credit Lenders, until such interest and such fees have each been paid in full;

Fifth, to pay the then outstanding principal amount of the Revolving Credit
Loans and the then drawn amounts under Letters of Credit that have not been
reimbursed by the Loan Parties, and to pay the then outstanding principal amount
of any other Borrowing Base Priority Obligations (other than Excess Secured
Obligations) (or, in the case of Cash Management Obligations owed to any Lender
(or any Person that was an affiliate of a Lender at the time of incurrence
thereof) (other than Excess Secured Cash Management Obligations) and Hedging
Obligations (other than Excess Secured Hedging Obligations) owed to any Lender
(or any Person that was an affiliate of a Lender at the time of incurrence
thereof), to cash collateralize same (at 105%)), pro rata among the holders
thereof, until such amounts have each been paid in full or cash collateralized
in full; and

Sixth, to cash collateralize outstanding Letters of Credit until an amount equal
to 105% of the then undrawn stated amount of all outstanding Letters of Credit
has been deposited in the Letter of Credit Account.

(c) All proceeds from the sale of, or other realization upon, all or any part of
the Borrowing Base Collateral (including any such proceeds received by the
Applicable Administrative Agent from the Collateral Trustee pursuant to
Section 3.04(b) of the Collateral Trust Agreement) pursuant to the exercise of
remedies with respect to such Collateral shall be applied as follows:

First, to pay the then unreimbursed expenses (if any) of the Applicable
Administrative Agent in connection with such sale or other realization,
including reasonable compensation to agents of and counsel for the Applicable
Administrative Agent, and all other expenses, fees, advances and indemnities
then payable to the Applicable Administrative Agent (including amounts then due
and payable to the Applicable Administrative Agent pursuant to Section 9.05 of
this Agreement);

Second, to pay interest then due with respect to the Revolving Credit Loans,
interest then due with respect to the then drawn amounts under Letters of Credit
that have not been reimbursed by the Loan Parties, interest then due with
respect to any other Borrowing Base Priority Obligations (other than Excess
Secured Obligations), Commitment Fees with respect to the Revolving Credit
Commitments and Letter of Credit Fees with respect to the Letters of Credit, in
each case pro rata among the Revolving Credit Lenders, until such interest and
such fees have each been paid in full;

Third, to pay the then outstanding principal amount of the Revolving Credit
Loans and the then drawn amounts under Letters of Credit that have not been
reimbursed by the Loan Parties, and to pay the then outstanding principal amount
of any other Borrowing Base Priority Obligations (other than Excess Secured
Obligations) or, in the case of Cash Management Obligations owed to any Lender
(or any Person that was an affiliate of a Lender at the time of incurrence
thereof) (other than Excess Secured Cash Management Obligations) and Hedging

 

83



--------------------------------------------------------------------------------

Obligations (other than Excess Secured Hedging Obligations) owed to any Lender
(or any Person that was an affiliate of a Lender at the time of incurrence
thereof), to cash collateralize same (at 105%)), pro rata among the holders
thereof, until such amounts have each been paid in full or cash collateralized
in full;

Fourth, to cash collateralize outstanding Letters of Credit until an amount
equal to 105% of the then undrawn stated amount of all outstanding Letters of
Credit has been deposited in the Letter of Credit Account;

Fifth, to pay the then outstanding principal amount of any Excess Secured
Obligations;

Sixth, to pay interest and Prepayment Fees (if any) then due with respect to the
Term Loans, ratably to each Class of Term Loan and pro rata among the Term Loan
Lenders of each Class, and to pay interest and prepayment fees (if any) on any
other PP&E Priority Obligations pro rata among the holders of such other PP&E
Priority Obligations, until such interest, Prepayment Fees (if any) and
prepayment fees (if any) have each been paid in full; and

Seventh, to pay the then outstanding principal amount of the Term Loans of each
Class, ratably to each Class of Term Loan and pro rata among the Term Loan
Lenders of each Class, and the then outstanding principal amount of any other
PP&E Priority Obligations pro rata among the holders of such other PP&E Priority
Obligations, until each such amount has been paid in full.

(d) If, in the event that both PP&E Collateral and Borrowing Base Collateral are
subject to a sale or other realization upon all or any part of the Collateral
pursuant to the exercise of remedies with respect to Collateral in a single
transaction or series of related transactions, the aggregate sales price shall
not have been allocated between PP&E Collateral and Borrowing Base Collateral
disposed of in such transaction or series of transactions in any agreement with
respect to such sale or other realization then, solely for purposes of Sections
2.20(b) and 2.20(c), the aggregate sales price shall be allocated as follows:
the portion allocable to the PP&E Collateral shall be the fair market value
thereof, and the balance of the aggregate sales price shall be allocable to
Borrowing Base Collateral (unless the Required Term Lenders and the Required
Revolving Credit Lenders shall, among themselves, agree to any other allocation,
in which case such allocation shall govern).

(e) The application of proceeds described in this Section 2.20 to any PP&E
Priority Obligations shall be subject to the provisions of any applicable Pari
Passu Intercreditor Agreement, Second Lien Intercreditor Agreement or other
customary intercreditor agreement expressly contemplated by this Agreement.

Section 2.21. Taxes.

(a) Defined Terms. For purposes of this Section 2.21, the term “Lender” includes
any Fronting Bank and the term “applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as

 

84



--------------------------------------------------------------------------------

determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of an Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by the Borrower. The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld of deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Applicable Administrative Agent), or by the Applicable Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Applicable Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Applicable Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.03 relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Applicable Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by an
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Applicable Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Applicable Administrative Agent to the Lender from any
other source against any amount due to the Applicable Administrative Agent under
this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.21, such
Loan Party shall deliver to the Applicable Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Applicable Administrative Agent.

 

85



--------------------------------------------------------------------------------

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and each Administrative Agent, at the time or times reasonably
requested by the Borrower or such Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower or such
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or an Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or such Administrative Agent as will enable the Borrower or such
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.21(g)(ii)(A), (B) and (D) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and each
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or such Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and each Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or such Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

86



--------------------------------------------------------------------------------

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-2 or
Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and each Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or such Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or such Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Applicable Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or such Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or such Administrative Agent as may be
necessary for the Borrower and such Administrative Agent to comply with their
obligations under FATCA and to determine that such Recipient has complied with
such Recipient’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

87



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Applicable
Administrative Agent in writing of its legal inability to do so.

Further, at any time that Credit Suisse AG is an Administrative Agent hereunder,
Credit Suisse AG shall deliver to the Borrower, on or prior to the 2014
Amendment Effective Date, (i) two duly completed executed originals of IRS Form
W-8ECI to establish that Credit Suisse AG is not subject to withholding Taxes
under the Code with respect to any amounts payable for the account of Credit
Suisse AG under any of the Loan Documents and (ii) two duly completed executed
originals of Form W-8IMY certifying that it is a “U.S. branch” and that the
payments it receives for the account of others under the Loan Documents are not
effectively connected with the conduct of its trade or business in the United
States and that such Form W-8IMY evidences its agreement with the Borrower to be
treated as a “United States person” with respect to such payments such that the
Borrower can make payments to such Administrative Agent under the Loan Documents
without deduction or withholding of any United States federal income tax under
Section 1441 of the Code.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.21 (including by
the payment of additional amounts pursuant to this Section 2.21), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

Any Lender or any Administrative Agent claiming any additional amounts payable
pursuant to this Section 2.21 or Section 2.18 shall use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document requested by the Borrower or to change its applicable lending office if
the making of such a filing or change would avoid the need for or reduce the
amount of any such additional amounts that may thereafter accrue and would not
in the judgment of such Lender or such Administrative Agent, be materially
disadvantageous to such Lender or such Administrative Agent.

 

88



--------------------------------------------------------------------------------

(i) Survival. Each party’s obligations under this Section 2.21 shall survive the
resignation or replacement of the Applicable Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

Section 2.22. Certain Fees. The Borrower shall pay to each of the Administrative
Agents the fees set forth in the applicable Agent’s Fee Letter at the times set
forth therein.

Section 2.23. Commitment Fee. The Borrower shall pay to the Revolving Credit
Lenders a commitment fee (the “Commitment Fee”) for the period from and
including the 2013 Amendment Effective Date to but excluding the Revolving
Credit Maturity Date (or the earlier date of termination of the Total Revolving
Credit Commitment) calculated (on the basis of the actual number of days elapsed
over a year of 360 days) at a rate equal to the Applicable Margin with respect
to Commitment Fees on the average daily Unused Total Revolving Credit Commitment
during the preceding quarter (or, if shorter than a quarter, during the period
from the 2013 Amendment Effective Date to the end of the fiscal quarter during
which the 2013 Amendment Effective Date occurs). The issuance of Letters of
Credit shall be treated as usage of the Total Revolving Credit Commitment. Such
Commitment Fee, to the extent then accrued, shall be payable (x) quarterly in
arrears on the first Business Day of each April, July, October and January
(commencing with the first Business Day of January 2014), (y) on the Revolving
Credit Maturity Date (or the earlier date of termination of the Total Revolving
Credit Commitment) and (z) as provided in Section 2.12 hereof, upon any
reduction or termination in whole or in part of the Total Revolving Credit
Commitment. For purposes of clarification, the Applicable Margin used to
calculate the Commitment Fee for any portion of any period that occurs prior to
the 2013 Amendment Effective Date shall, solely with respect to such portion of
such period, be the Applicable Margin (prior to giving effect to the 2013
Revolving Facility Amendment Agreement).

Section 2.24. Letter of Credit Fees. The Borrower shall pay with respect to each
Letter of Credit, (i) to the Revolving Administrative Agent on behalf of the
Revolving Credit Lenders a fee calculated (on the basis of the actual number of
days elapsed over a year of 360 days) at a rate per annum equal to the
Applicable Margin for Revolving Credit Loans that are Eurodollar Loans on the
undrawn stated amount thereof, and (ii) to the applicable Fronting Bank its
customary fees for issuance, amendments and processing referred to in
Section 2.05. In addition, the Borrower agrees to pay each Fronting Bank for its
account a fronting fee in respect of each Letter of Credit issued by such
Fronting Bank, for the period from and including the date of issuance of such
Letter of Credit to and including the date of termination of such Letter of
Credit, computed at the rate of 0.125% per annum, and payable at times to be
determined by such Fronting Bank, the Borrower and the Revolving Administrative
Agent. Accrued fees described in clause (i) of the first sentence of this
paragraph in respect of each Letter of Credit shall be due and payable quarterly
in arrears on the first day of each April, July, October and January and on the
Revolving Credit Maturity Date, or such earlier date as the Total Revolving
Credit Commitment is terminated. Accrued fees described in clause (ii) of the
first sentence of this paragraph in respect of each Letter of Credit shall be
payable at times to be determined by the applicable Fronting

 

89



--------------------------------------------------------------------------------

Bank, the Borrower and the Revolving Administrative Agent. For purposes of
clarification, the Applicable Margin used to calculate any fees under this
Section 2.24 for any portion of any period that occurs prior to the 2013
Amendment Effective Date shall, solely with respect to such portion of such
period, be the Applicable Margin (prior to giving effect to the 2013 Revolving
Facility Amendment Agreement).

Section 2.25. Nature of Fees. All Fees shall be paid on the dates due, in
immediately available funds, to the Applicable Administrative Agent for the
respective accounts of the Applicable Administrative Agent, the applicable
Fronting Bank and the applicable Lenders, as provided herein and in the Agent’s
Fee Letters. Once paid, none of the Fees shall be refundable under any
circumstances.

Section 2.26. Right of Set-Off; Sharing. Subject to the provisions of
Section 7.01, upon the occurrence and during the continuance of any Event of
Default, the Applicable Administrative Agent and each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other Indebtedness at any
time owing by such Administrative Agent and each such Lender to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under the Loan Documents, irrespective of
whether or not such Lender shall have made any demand under any Loan Document
and although such obligations may not have been accelerated. Each Lender and
each Administrative Agent agrees promptly to notify the Borrower after any such
set-off and application made by such Lender or by such Administrative Agent, as
the case may be, provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of each Lender and each
Administrative Agent under this Section are in addition to other rights and
remedies which such Lender and such Administrative Agent may have upon the
occurrence and during the continuance of any Event of Default.

Section 2.27. Replacement of Certain Lenders. In the event a Lender (“Affected
Lender”) shall have: (i) become a Defaulting Revolving Lender, (ii) requested
compensation from the Borrower under Section 2.18 with respect to increased
costs or capital or under Section 2.21 to recover Indemnified Taxes, Other Taxes
or other additional amounts incurred by such Lender, (iii) delivered a notice
pursuant to Section 2.19 claiming that such Lender is unable to extend
Eurodollar Loans to the Borrower for reasons not generally applicable to the
other Lenders or (iv) become a Non-Consenting Lender, then, in any case, the
Borrower or the Applicable Administrative Agent may make written demand on such
Affected Lender (with a copy to the Applicable Administrative Agent in the case
of a demand by the Borrower and a copy to the Borrower in the case of a demand
by the Applicable Administrative Agent) for the Affected Lender to assign, and
such Affected Lender shall assign (at par, unless otherwise consented to by the
applicable Affected Lender) pursuant to one or more duly executed Assignments
and Acceptances five (5) Business Days after the date of such demand, to one or
more Eligible Assignees which the Borrower or the Applicable Administrative
Agent, as the case may be, shall have engaged for such purpose (“Replacement
Lender”), all of such Affected Lender’s rights and obligations under this
Agreement and the other Loan Documents (including its Commitment of each Class,
all Loans owing to it and its obligation to participate in Letters of Credit) in
accordance with Section 9.03(b); provided, that no Administrative Agent and no
Lender shall have any obligation to the Borrower to find a Replacement Lender.
Each Administrative Agent

 

90



--------------------------------------------------------------------------------

agrees, upon the occurrence of such events with respect to an Affected Lender
and upon the written request of the Borrower, to use its reasonable efforts to
obtain the relevant Commitments from one or more Eligible Assignees to act as a
Replacement Lender. Each Administrative Agent is authorized to execute one or
more of such Assignments and Acceptances as attorney-in-fact for any Affected
Lender failing to execute and deliver the same within five (5) Business Days
after the date of such demand. Further, with respect to such assignment the
Affected Lender shall have concurrently received, in cash, all amounts due and
owing to the Affected Lender hereunder or under any other Loan Document,
including the aggregate outstanding principal amount of the Loans owed to such
Lender, together with accrued interest thereon through the date of such
assignment, amounts payable under Section 2.18 with respect to such Affected
Lender, compensation payable under Section 2.23 in the event of any replacement
of any Affected Lender under clause (ii) or clause (iii) of this Section 2.27
and, in the case of a mandatory assignment in connection with a Repricing
Transaction, the Prepayment Fee in respect of the applicable Term Loans so
assigned; provided that upon such Affected Lender’s replacement, such Affected
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.18, 2.21, 9.05 and 9.06, as well as to any fees accrued
for its account hereunder and not yet paid, and shall continue to be obligated
under Section 8.06 with respect to losses, obligations, liabilities, damages,
penalties, actions, judgments, costs, expenses or disbursements for matters
which occurred prior to the date the Affected Lender is replaced. In the event
that (i) the Borrower or the Applicable Administrative Agent has requested the
Lenders to consent to a departure or waiver of any provisions of the Loan
Documents or to agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 9.10 or all the Lenders with respect to a
certain class of the Loans and (iii) the Required Lenders (and/or the Required
Revolving Credit Lenders or the Required Term Lenders, as the case may be) have
agreed to such consent, waiver or amendment, then any Lender who does not agree
to such consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

Section 2.28. Revolving Credit Commitment Expansion Option. The Borrower may
from time to time elect to increase the Total Revolving Credit Commitment in a
minimum amount of $5,000,000 so long as, after giving effect thereto, the
aggregate increase in the Total Revolving Credit Commitment pursuant to this
Section 2.28 does not exceed the sum of (a) $90,000,000 and (b) the aggregate
amount of Borrowing Base Addition Amounts; provided that (x) each of the
conditions set forth in Sections 4.02(b) and 4.02(c) shall be satisfied (with
references therein to the date of a Borrowing deemed to be references to the
date of effectiveness of any such increase to the Total Revolving Credit
Commitments), (y) the terms and conditions of any such increased Revolving
Credit Commitments shall be identical to the existing Revolving Credit
Commitments so increased and (z) any such Revolving Credit Increase shall
benefit from the same Domestic Subsidiary Guarantees and be secured on a pari
passu basis by the same Collateral securing the Revolving Credit Facility prior
to such increase. The Borrower may arrange for any such increase to be provided
by one or more Lenders (each Lender so agreeing to a Revolving Credit Commitment
or an increase in its Revolving Credit Commitment, an “Increasing Lender”), or
by one or more new banks, financial institutions or other entities (each such
new bank, financial institution or other entity an “Augmenting Lender”), to
increase their existing Revolving Credit Commitments, or extend Revolving Credit
Commitments, as the case may be; provided that (i) each Augmenting Lender shall
be subject to the approval of the Borrower and the approval of the Revolving
Administrative Agent and each Fronting Bank, not to

 

91



--------------------------------------------------------------------------------

be unreasonably withheld in either case, and (ii) the Borrower, such Increasing
Lender or Augmenting Lender (as the case may be) and the Revolving
Administrative Agent execute an agreement substantially in the form of Exhibit I
hereto. Increases and new Revolving Credit Commitments created pursuant to this
Section 2.28 shall become effective on the date agreed by the Borrower, the
Revolving Administrative Agent and the relevant Increasing Lenders or Augmenting
Lenders (it being understood that no consent of any other Lender shall be
required) and the Revolving Administrative Agent shall notify each Revolving
Credit Lender thereof. On the effective date of any increase in the Total
Revolving Credit Commitment, (i) each relevant Increasing Lender and Augmenting
Lender shall make available to the Revolving Administrative Agent such amounts
in immediately available funds as the Revolving Administrative Agent shall
determine, for the benefit of the other Revolving Credit Lenders, as being
required in order to cause, after giving effect to such increase and the use of
such amounts to make payments to such other Revolving Credit Lenders, each
Revolving Credit Lender’s portion of the outstanding Revolving Credit Loans of
all the Revolving Credit Lenders to equal its Class Percentage, and (ii) the
Borrower shall be deemed to have repaid and reborrowed all outstanding Revolving
Credit Loans as of the date of any increase in the Revolving Credit Commitments
(with such reborrowing to consist of the Types of Revolving Credit Loans, with
related Interest Periods if applicable, specified in a notice delivered by the
Borrower in accordance with the requirements of Section 2.03). The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence
shall be accompanied by the payment of the amounts described in clause (i) of
the first sentence of Section 2.17(b), if the deemed payment occurs other than
on the last day of the related Interest Periods.

Section 2.29. Defaulting Revolving Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Revolving Credit Lender becomes a
Defaulting Revolving Lender, then the following provisions shall apply for so
long as such Revolving Credit Lender is a Defaulting Revolving Lender:

(a) to the extent permitted by applicable law, the Commitment Fees shall cease
to accrue on the unfunded portion of the Revolving Credit Commitment of such
Defaulting Revolving Lender pursuant to Section 2.23.

(b) to the extent permitted by applicable law, the Revolving Credit Commitment
and the Total Revolving Credit Usage of such Defaulting Revolving Lender shall
be disregarded in any determination of whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.10); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.10, require the consent
of such Defaulting Revolving Lender in accordance with the terms hereof.

(c) if Letter of Credit Outstandings exists at the time such Revolving Credit
Lender becomes a Defaulting Revolving Lender, then:

(i) all or any part of the Letter of Credit Outstandings (other than any portion
thereof attributable to unreimbursed amounts drawn under Letters of Credit with
respect to which such Defaulting Revolving Lender shall have

 

92



--------------------------------------------------------------------------------

funded its participation as contemplated by Sections 2.05(e) and 2.05(g)) of
such Defaulting Revolving Lender shall be reallocated among the Revolving Credit
Lenders that are not Defaulting Revolving Lenders in accordance with their
respective Class Percentages but only to the extent that (A) the Total Revolving
Credit Usage held by each Revolving Credit Lender that is not a Defaulting
Revolving Lender would not exceed such Revolving Credit Lender’s Revolving
Credit Commitment, (B) the Total Revolving Credit Usage of all Revolving Credit
Lenders that are not Defaulting Revolving Lenders would not exceed the sum of
the Revolving Credit Commitments held by all Revolving Credit Lenders that are
not Defaulting Revolving Lenders and (C) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Revolving Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time); provided that no reallocation under
this clause (i) shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Revolving Lender arising from that Lender having
become a Defaulting Revolving Lender, including any claim of a non-Defaulting
Revolving Lender as a result of such non-Defaulting Revolving Lender’s increased
exposure following such reallocation;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Revolving Administrative Agent, cash collateralize for the benefit
of the applicable Fronting Bank (and to the reasonable satisfaction of such
Fronting Bank) the portion of such Defaulting Revolving Lender’s Letter of
Credit Outstandings that has not been reallocated for so long as such Letter of
Credit Outstandings is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Revolving Lender’s Letter of Credit Outstandings pursuant to clause (ii) above,
then, to the extent permitted by applicable law, the Borrower shall not be
required to pay fees to such Defaulting Revolving Lender pursuant to clause
(i) of Section 2.24 with respect to such portion of such Defaulting Revolving
Lender’s Letter of Credit Outstandings for so long as such Defaulting Revolving
Lender’s Letter of Credit Outstandings is cash collateralized;

(iv) if any portion of the Letter of Credit Outstandings of such Defaulting
Revolving Lender is reallocated pursuant to clause (i) above, then the fees
payable to the Lenders pursuant to Section 2.23 and clause (i) of Section 2.24
shall be adjusted to give effect to such reallocation;

(v) if all or any portion of such Defaulting Revolving Lender’s Letter of Credit
Outstandings is neither reallocated nor cash collateralized pursuant to clause
(i) or (ii) above, then, without prejudice to any rights or remedies of the
applicable Fronting Bank or any other Lender hereunder, to the extent permitted
by applicable law, all fees payable under clause (i) of Section 2.24 with
respect to such Defaulting Revolving Lender’s Letter of Credit Outstandings
shall be payable to such Fronting Bank until and to the extent that such Letter
of Credit Outstandings is reallocated and/or cash collateralized; and

 

93



--------------------------------------------------------------------------------

(d) so long as such Revolving Credit Lender is a Defaulting Revolving Lender,
the applicable Fronting Bank shall not be required to issue, amend, renew or
extend any Letter of Credit, unless it is satisfied that the related exposure
and the Defaulting Revolving Lender’s then Letter of Credit Outstandings will be
fully covered by the Revolving Credit Commitments of the non-Defaulting
Revolving Lenders and/or cash collateral provided by the Borrower in accordance
with Section 2.29(c), and participating interest in any such issued, amended,
renewed or extended Letter of Credit will be allocated among the non-Defaulting
Revolving Lenders in a manner consistent with Section 2.29(c)(i) (and such
Defaulting Revolving Lender shall not participate therein).

(e) In the event that (i) a Bankruptcy Event with respect to a Revolving Credit
Lender Parent shall occur following the date hereof and for so long as such
Bankruptcy Event shall continue or (ii) the applicable Fronting Bank has a good
faith belief that any Revolving Credit Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, the applicable Fronting Bank shall not be required to issue,
amend, renew or extend any Letter of Credit, unless such Fronting Bank shall
have entered into arrangements with the Borrower or the applicable Revolving
Credit Lender, satisfactory to such Fronting Bank to defease any risk to it in
respect of such Lender hereunder.

(f) In the event that the Revolving Administrative Agent, the Borrower, and the
applicable Fronting Bank each agrees that a Defaulting Revolving Lender has
adequately remedied all matters that caused the applicable Revolving Credit
Lender to be a Defaulting Revolving Lender, then the Letter of Credit
Outstandings of the Revolving Credit Lenders shall be readjusted to reflect the
inclusion of such Revolving Credit Lender’s Revolving Credit Commitment and on
such date such Revolving Credit Lender shall purchase at par such of the
Revolving Credit Loans of the other Revolving Credit Lenders as the Revolving
Administrative Agent shall determine may be necessary in order for such
Revolving Credit Lender to hold such Revolving Credit Loans in accordance with
its Class Percentage; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while such Revolving Credit Lender was a Defaulting Revolving Lender; provided
further that, except as otherwise expressly agreed by the affected parties, no
change hereunder from a Defaulting Revolving Lender to a non-Defaulting
Revolving Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Revolving Credit Lender’s having been a Defaulting
Revolving Lender.

Section 2.30. Extension of Maturity Date.

(a) The Borrower may, by delivery of a Maturity Date Extension Request to the
Applicable Administrative Agent (which shall promptly deliver a copy thereof to
each of the Lenders of the applicable Class and to the other Administrative
Agents) not less than 30 days prior to the then existing Maturity Date for the
Revolving Credit Commitments and/or applicable Class of Term Loans hereunder to
be extended (the “Existing Maturity Date”), request that the Lenders of the
applicable Class extend the Existing Maturity Date in accordance with this
Section 2.30. Each Maturity Date Extension Request shall (i) specify the

 

94



--------------------------------------------------------------------------------

Revolving Credit Commitments and/or applicable Class of Term Loans hereunder to
be extended, (ii) specify the date to which the applicable Maturity Date is
sought to be extended, (iii) specify the changes, if any, to the Applicable
Margin to be applied in determining the interest payable on the applicable Class
of Loans of, and fees payable hereunder to, Extending Lenders (as defined below)
in respect of that portion of their Revolving Credit Commitments and/or the
applicable Class of Term Loans, as applicable, so extended and the time as of
which such changes will become effective (which may be prior to the Existing
Maturity Date) and (iv) provide that each Lender of the applicable Class shall
have the right to participate on a pro rata basis in such extension. In the
event a Maturity Date Extension Request shall have been delivered by the
Borrower, each Lender of the applicable Class or Classes shall have the right to
agree to the extension of the Existing Maturity Date and other matters
contemplated thereby on the terms and subject to the conditions set forth
therein (each Lender agreeing to the Maturity Date Extension Request being
referred to herein as a “Extending Lender” and each Lender not agreeing thereto
being referred to herein as a “Non-Extending Lender”), which right may be
exercised by written notice thereof, specifying the maximum amount of the
Revolving Credit Commitment and/or Loans of such Lender with respect to which
such Lender agrees to the extension of the Maturity Date, delivered to the
Borrower (with a copy to the Applicable Administrative Agent) not later than a
day to be agreed upon by the Borrower and the Applicable Administrative Agent
following the date on which the Maturity Date Extension Request shall have been
delivered by the Borrower (it being understood and agreed that any Lender that
shall have failed to exercise such right as set forth above shall be deemed to
be a Non-Extending Lender). If a Lender elects to extend only a portion of its
then existing Revolving Credit Commitment and/or applicable Class of Term Loans,
as applicable, it will be deemed for purposes hereof to be an Extending Lender
in respect of such extended portion and a Non-Extending Lender in respect of the
remaining portion of its Revolving Credit Commitment and/or applicable Class of
Term Loans, as applicable, and the aggregate principal amount of each Type of
Loans of the applicable Class of such Lender shall be allocated ratably among
the extended and non-extended portions of the applicable Class of Loans of such
Lender based on the aggregate principal amount of such applicable Class of Loans
so extended and not extended. If Extending Lenders shall have agreed to such
Maturity Date Extension Request in respect of Revolving Credit Commitments
and/or applicable Class of Term Loans held by them, then, subject to
Section 2.30(d), on the date specified in the Maturity Date Extension Request as
the effective date thereof (the “Extension Effective Date”), (i) the Existing
Maturity Date of the applicable Revolving Credit Commitments or applicable Term
Loans shall, as to the Extending Lenders, be extended to such date as shall be
specified therein (any such Commitments or Loans so extended, the “Extended
Loans”), and (ii) the Applicable Margin and fees with respect to such Extended
Loans (including interest and fees (including Letter of Credit fees) payable in
respect thereof) shall be modified as set forth in the Maturity Date Extension
Request; provided that the terms of any such Extended Loans shall be identical
to the Revolving Credit Commitments and/or applicable Class of Term Loans of the
existing Class from such Extended Loans converted (other than (A) with respect
to pricing, fees, final maturity date and amortization and (B) covenants or
other provisions applicable only to periods after the Latest Maturity Date of
the then outstanding Term Loans). In addition any Maturity Date Extension
Request may, with the consent of the Borrower, the Applicable Administrative
Agent and the Extending Lenders (and no other Lenders) effect such technical
changes to this Agreement as are necessary, in the good faith determination of
the Applicable Administrative Agent, to reflect such extension of maturity.
Notwithstanding the foregoing, at no time shall there be more than three
separate maturity dates with respect to Revolving Credit Commitments.

 

95



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, the Borrower shall have the right, in
accordance with the provisions of Sections 2.27 and 9.03, at any time prior to
the Existing Maturity Date, to replace a Non-Extending Lender (for the avoidance
of doubt, only in respect of that portion of such Lender’s Revolving Credit
Commitment and/or Revolving Credit Loans subject to a Maturity Date Extension
Request that it has not agreed to extend) with a Lender or other financial
institution that will agree to such Maturity Date Extension Request, and any
such replacement Lender shall for all purposes constitute a Consenting Lender in
respect of the Revolving Credit Commitment and/or applicable Class of Loans
assigned to and assumed by it on and after the effective time of such
replacement.

(c) If a Maturity Date Extension Request has become effective hereunder:

(i) solely in respect of a Maturity Date Extension Request that has become
effective in respect of the Revolving Credit Commitments, not later than the
fifth Business Day prior to the Existing Maturity Date with respect to the
Revolving Credit Commitments, the Borrower shall make prepayments of Revolving
Credit Loans such that, after giving effect to such prepayments and such
provision of cash collateral, the Total Revolving Credit Usage as of such date
will not exceed the aggregate Revolving Credit Commitments of the Extending
Lenders extended pursuant to this Section (and the Borrower shall not be
permitted thereafter to request any Revolving Credit Loan or any issuance,
amendment, renewal or extension of a Letter of Credit if, after giving effect
thereto, the Total Revolving Credit Usage would exceed the aggregate amount of
the Revolving Credit Commitments so extended);

(ii) solely in respect of a Maturity Date Extension Request that has become
effective in respect of the Revolving Credit Commitments, on the Existing
Maturity Date, the Revolving Credit Commitment of each Non-Extending Lender
shall terminate, and the Borrower shall repay all the Revolving Credit Loans of
each Non-Extending Lender, together with accrued and unpaid interest and all
fees and other amounts owing to such Non-Extending Lender hereunder, it being
understood and agreed that, subject to satisfaction of the conditions set forth
in Section 4.02, such repayments may be funded with the proceeds of new
Revolving Borrowings made simultaneously with such repayments by the Extending
Lenders, which such Revolving Credit Borrowings shall be made ratably by the
Extending Lenders in accordance with their extended Revolving Credit
Commitments; and

(iii) solely in respect of a Maturity Date Extension Request that has become
effective in respect of a Class of Term Loans, on the Existing Maturity Date for
such Class of Term Loans, the Borrower shall repay all the Term Loans of such
Class of each Non-Extending Lender, together with accrued and unpaid interest
and all fees and other amounts owing to such Non-Extending Lender

 

96



--------------------------------------------------------------------------------

hereunder, it being understood and agreed that, subject to satisfaction of the
conditions set forth in Section 4.02, such repayments may be funded with the
proceeds of new Revolving Credit Borrowings made simultaneously with such
repayments by the Revolving Credit Lenders.

(d) Notwithstanding the foregoing, no Maturity Date Extension Request shall
become effective hereunder unless, on the related Extension Effective Date, the
conditions set forth in Section 4.02 shall be satisfied (with all references in
such Section to a Borrowing being deemed to be references to such Maturity Date
Extension Request) and the Applicable Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer.

(e) Notwithstanding any provision of this Agreement to the contrary, it is
hereby agreed that no extension of an Existing Maturity Date in accordance with
the express terms of this Section 2.30, or any amendment or modification of the
terms and conditions of the Revolving Credit Commitments and the Loans of the
Consenting Lenders effected pursuant thereto, shall be deemed to violate
Section 2.12(a), Section 2.20 or any other provision of this Agreement requiring
the ratable reduction of Revolving Credit Commitments or the ratable sharing of
payments.

Section 2.31. Term Loan Refinancing Facilities. The Borrower may, on one or more
occasions, by written notice to the applicable Term Administrative Agent (with a
copy to the Revolving Administrative Agent and the other Term Administrative
Agent), obtain Refinancing Indebtedness in respect of all or a portion of the
Term Loans of any Class. Each such notice shall specify the date (each, a
“Refinancing Effective Date”) on which the Borrower proposes that such
Refinancing Indebtedness shall be incurred, which shall be a date not less than
five Business Days after the date on which such notice is delivered to the
applicable Term Administrative Agent; provided that:

(a) the conditions set forth in Sections 4.02(b) and 4.02(c) shall be satisfied
(with references therein to the date of a Borrowing deemed to be references to
the Refinancing Effective Date),

(b) substantially concurrently with the incurrence of such Refinancing
Indebtedness, the Borrower shall repay or prepay the Refinanced Indebtedness
(together with any accrued but unpaid interest, fees, penalty (if any) thereon
and the fees and expenses associated with the refinancing of Refinancing
Indebtedness and any prepayment premium with respect thereto) in an aggregate
amount equal to the net cash proceeds of such Refinancing Indebtedness, and any
such prepayment of Term Loans of such Class shall be applied to reduce the
remaining principal installments of the Term Loans of such Class in accordance
with the terms hereof, and

(c) such notice shall set forth, with respect to any Refinancing Indebtedness
established thereby in the form of Refinancing Term Loans, to the extent
applicable, the following terms thereof: (i) the designation of such Refinancing
Term Loans as a new “Class” for all purposes hereof, (ii) the stated termination
and maturity dates applicable to the Refinancing Term Loans of such Class,
(iii) the amortization applicable thereto and the effect

 

97



--------------------------------------------------------------------------------

thereon of any prepayment of such Refinancing Term Loans, (iv) the interest rate
or rates applicable to the Refinancing Term Loans of such Class, (v) the fees
applicable to the Refinancing Term Loans of such Class, (vi) any original issue
discount applicable thereto, (vii) the initial Interest Period or Interest
Periods applicable to Refinancing Term Loans of such Class, (viii) any voluntary
or mandatory commitment reduction or prepayment requirements applicable to
Refinancing Term Loans of such Class and any restrictions on the voluntary or
mandatory reductions or prepayments of Refinancing Term Loans of such Class and
(ix) any financial covenant with which the Borrower shall be required to comply
(to the extent permitted pursuant to the definition of Refinancing
Indebtedness).

Any Lender or any other Eligible Assignee approached by the Borrower to provide
all or a portion of the Refinancing Indebtedness may elect or decline, in its
sole discretion, to provide any Refinancing Indebtedness.

Any Refinancing Term Loans shall be established pursuant to an amendment to this
Agreement executed and delivered by the Borrower and each Refinancing Term
Lender providing such Refinancing Term Loan and the applicable Term
Administrative Agent (not to be unreasonably withheld), which shall be
consistent with the provisions set forth in paragraphs (a) through (c) above,
inclusive (but which shall not require the consent of any other Lender). Each
such amendment shall be binding on the Lenders, the Loan Parties and the other
parties hereto and may effect amendments to the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the applicable Term
Administrative Agent and the Borrower, to effect provisions of this
Section 2.31, including any amendments necessary to treat such Refinancing Term
Loans as a new “Class” of loans hereunder. The applicable Term Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
amendment (if any) in connection with a refinancing pursuant to Section 2.31.

Section 2.32. Incremental Term Facilities.

(a) The Borrower may, by written notice to the Term Administrative Agents from
time to time and on one or more occasions, request Incremental Term Commitments,
from one or more Eligible Assignees (which may include any existing Lender in
such Lender’s sole discretion) that are willing to provide such Incremental Term
Loans; provided that no Incremental Term Loans may be borrowed at any time, and
no commitments in respect of Incremental Term Loan Facilities may become
effective at any time, if the sum, without duplication, of (x) the aggregate
principal amount of all Incremental Term Loans borrowed hereunder at or prior to
such time plus (y) the aggregate amount of all Incremental Term Commitments in
respect of Incremental Term Loan Facilities that shall have become effective at
or prior to such time plus (z) the aggregate principal amount of all Incremental
Equivalent Debt incurred at or prior to such time would exceed the Incremental
Cap at such time. Each such notice shall set forth (i) the amount of the
Incremental Term Commitments being requested, (ii) the date on which such
Incremental Term Commitments are requested to become effective (the “Increased
Amount Date”), and (iii) whether such Incremental Term Commitments are to be the
same as the existing Commitments or commitments to make term loans with interest
rates and/or amortization and/or maturity and/or other terms different from the
existing Term Loans (the “Other Term Loans”). Each tranche of Incremental Term
Loans shall be in an integral multiple of $1,000,000 and be in an aggregate
principal amount that is not less than $25,000,000; provided that such amount
may be less than $25,000,000 if such amount represents all the remaining
availability under the Incremental Cap outstanding at such time.

 

98



--------------------------------------------------------------------------------

(b) The Borrower and each Incremental Term Lender shall execute and deliver to
the Term Administrative Agents an agreement (an “Incremental Assumption
Agreement”) and such other documentation as the Term Administrative Agents shall
reasonably request to evidence the Incremental Term Commitment of such
Incremental Term Lender, in each case in form and substance reasonably
satisfactory to the Term Administrative Agents. Each Incremental Assumption
Agreement shall specify the terms of the applicable Incremental Term Loans;
provided that (i) no existing Lender will be required to participate in any such
Incremental Term Loan Facility without its consent, (ii) on the date of
effectiveness of any Incremental Term Commitment and after giving effect to the
making of such Incremental Term Loans, each of the conditions set forth in
Sections 4.02(b) and 4.02(c) shall be satisfied (with references therein to the
date of a Borrowing deemed to be references to such date of effectiveness),
(iii) the final maturity date of any Other Term Loans shall be no earlier than
the Revolving Credit Maturity Date (without giving effect to the Springing
Maturity Date) (or, if longer the Latest Term Maturity Date) and the Weighted
Average Life to Maturity of such Incremental Term Loan Facility shall be not
shorter than the then remaining Weighted Average Life to Maturity of the
Revolving Credit Facility (or, if longer, the then remaining Weighted Average
Life to Maturity of the Term Loans), (iv) each Incremental Term Loan Facility
will have the same guarantees as, and be secured by (X) the PP&E Collateral on a
pari passu basis (but without regard to the control of remedies) with the other
PP&E First Lien Obligations and (Y) the Borrowing Base Collateral on a junior
basis relative to the Liens on the Borrowing Base Collateral securing the
Borrowing Base Priority Obligations, (v) the interest rate margins and original
issue discount or upfront fees (if any), interest rate floors (if any) and
amortization schedule applicable to any Incremental Term Loan Facility shall be
determined by the Borrower and the applicable Incremental Term Lenders; provided
that if the All-in Yield applicable to any Incremental Term Loan Facility
exceeds the All-in Yield applicable to any Class of Term Loans by more than 50
basis points, then the applicable margins for such Class of Term Loans shall be
increased to the extent necessary so that the All-in Yield applicable to such
Class of Term Loans is 50 basis points less than the All-in Yield on such
Incremental Term Loan Facility; and (vi) the other terms and conditions of such
Incremental Term Loan Facility (excluding pricing, fees, optional prepayment,
redemption terms, amortization (subject to the preceding clause (iii)) and for
covenants or other provisions applicable only to periods after the Latest
Maturity Date at such time), taken as a whole, shall not be more restrictive in
any material respect on the Loan Parties than those with respect to the Term
Facility.

(c) The Term Administrative Agents shall promptly notify each Term Loan Lender
(and the Revolving Administrative Agent) as to the effectiveness of each
Incremental Term Loan Facility. Each of the parties hereto hereby agrees that,
upon the effectiveness of any Incremental Assumption Agreement, this Agreement
and the other Loan Documents shall be amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Incremental Term
Commitments evidenced thereby. Any such amendment may be memorialized in writing
by the Term Administrative Agents with the Borrower’s consent (not to be
unreasonably withheld) and furnished to the other parties hereto but shall not
require the consent of any Lender other than the Incremental Term Lenders in
respect of such Incremental Term Commitments.

 

99



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agents and the Lenders to enter into this
Agreement, on the 2014 Amendment Effective Date the Borrower hereby represents
and warrants to the Administrative Agents and each Lender that:

Section 3.01. Financial Condition. The audited consolidated balance sheets of
the Borrower and its consolidated Subsidiaries as at (x) December 31, 2012, and
the related consolidated statements of income and of cash flows for the fiscal
years ended on such dates, reported on by and accompanied by an unqualified
report from Ernst & Young LLP and (y) December 31, 2013, and the related
consolidated statements of income and of cash flows for the fiscal years ended
on such dates, reported on by and accompanied by an unqualified report from
Grant Thornton LLP, in each case present fairly the consolidated financial
condition of the Borrower and its consolidated Subsidiaries as at such date, and
the consolidated results of its operations and its consolidated cash flows for
the respective fiscal years then ended. All such financial statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP applied consistently throughout the periods involved (except as approved by
the aforementioned firm of accountants and disclosed therein). As of the 2014
Amendment Effective Date, neither the Borrower nor any of its Subsidiaries has
any material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not (x) reflected in the
most recent financial statements referred to in this paragraph or (y) Swap
Agreements permitted by Section 6.12.

Section 3.02. No Change. Since December 31, 2013 there has been no material
adverse change in the business, financial condition, operations, or property of
the Borrower or the Borrower and its Subsidiaries, taken as a whole.

Section 3.03. Existence; Compliance With Law. Each Loan Party (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification except to the extent the failure to
so qualify or be in good standing could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect, and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

Section 3.04. Power; Authorization; Enforceable Obligations. Each Loan Party has
the power and authority, and the legal right, to make, deliver and perform the
Loan Documents to which it is a party. Each Loan Party has taken all necessary
organizational action to authorize the

 

100



--------------------------------------------------------------------------------

execution, delivery and performance of the Loan Documents to which it is a party
and, in the case of the Borrower, to authorize the extensions of credit on the
terms and conditions of this Agreement. No consent or authorization of, filing
with, notice to or other act by or in respect of, any Governmental Authority or
any other Person is required in connection with the extensions of credit
hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except
(i) consents, authorizations, filings and notices described in Schedule 3.04,
which consents, authorizations, filings and notices have been obtained or made
and are in full force and effect and (ii) the filings referred to in
Section 3.14. Each Loan Document has been duly executed and delivered on behalf
of each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document upon execution and delivery will constitute, a legal, valid
and binding obligation of each Loan Party that is party thereto, enforceable
against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

Section 3.05. No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, and the Loans made hereunder and the
Letters of Credit issued hereunder will not violate any Requirement of Law or
any Contractual Obligation of any Loan Party and will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents).

Section 3.06. Litigation. Except as disclosed on Schedule 3.06, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened against
the Borrower or any of its Subsidiaries or against any of their respective
properties or revenues (a) that calls into question the validity or
enforceability of the Loan Documents or that seeks to enjoin any of the
transactions contemplated thereby, or (b) that could reasonably be expected to
have a Material Adverse Effect.

Section 3.07. No Default. No Group Member is in default under any of its
Contractual Obligations in any respect that could reasonably be expected to have
a Material Adverse Effect. No Default or Event of Default has occurred and is
continuing.

Section 3.08. Ownership of Property; Liens. Each Group Member has title in fee
simple to, or a valid leasehold interest in, all its real property subject to
the Mortgages, and none of its property is subject to any Lien except as
permitted by Section 6.03.

Section 3.09. Intellectual Property. Each Loan Party owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted. No material claim has been asserted and is pending by any
Person challenging or questioning the use, validity or effectiveness of any
Intellectual Property, or alleging that any Loan Party is infringing,
misappropriating or otherwise violating the rights of any Person, nor does the
Borrower know of any valid basis for any such claim. To the knowledge of the
Borrower, the use of Intellectual Property by each Loan Party and the conduct of
their respective businesses does not infringe, misappropriate or otherwise
violate the rights of any Person in any material respect.

 

101



--------------------------------------------------------------------------------

Section 3.10. Taxes. Each Group Member has filed or caused to be filed all
federal income and other material tax returns that are required to be filed and
has paid all material taxes due and payable, including any material assessments
made against it or any of its property and all other material Taxes imposed on
it or any of its property by any Governmental Authority (other than any the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); no material
tax Lien has been filed with respect to any Group Member, and, to the knowledge
of the Borrower, no material claim is being asserted against any Group Member,
with respect to any such Tax.

Section 3.11. Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.

Section 3.12. Subsidiaries. Schedule 3.12 sets forth as of the 2014 Amendment
Effective Date the name and jurisdiction of incorporation of each Subsidiary
and, as to each such Subsidiary, the percentage of each class of Capital Stock
owned by any Loan Party. There are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of the Borrower or any other Loan
Party, except as created by the Loan Documents, pursuant to the Investment
Agreement and any documentation delivered in connection therewith.

Section 3.13. Accuracy of Information, etc. No statement or information
contained in this Agreement, any other Loan Document or any other document,
certificate or statement furnished by or on behalf of any Loan Party to the
Administrative Agents or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents when
taken as a whole together with the Borrower’s public filings with the SEC),
contained as of the date such statement, information, document or certificate
was so furnished, in light of the circumstances under which they were made, any
untrue statement of material fact or omitted to state a material fact necessary
to make the statements contained herein or therein not materially misleading.
Any projections (including the Projections) and pro forma financial information
delivered in connection herewith are based upon good faith estimates and
assumptions believed by management of the Borrower to be reasonable at the time
made, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.

Section 3.14. Security Documents. (a) Each of the Security Documents (other than
the Mortgages) is effective to create in favor of the Collateral Trustee a
legal, valid and enforceable security interest in the Collateral described
therein for the benefit of the Term Loan Lenders, and a legal, valid and
enforceable security interest in the Collateral described therein for the
benefit of the Revolving Credit Lenders (each such security interest being
separate and distinct from the other). When the actions described in Schedule
3.14(a) in respect of each such Security Document have been taken, the
Collateral Trustee shall have, pursuant to each such Security

 

102



--------------------------------------------------------------------------------

Document, a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral, as security for the “Term
Secured Obligations” described therein, and a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral, as security for the “Revolver Secured Obligations” described therein
(in either case, to the extent a Lien or security interest can be perfected by
taking such actions under applicable law).

(b) Each of the Mortgages is effective to create in favor of the Collateral
Trustee, for the benefit of the Term Loan Lenders, a legal, valid and
enforceable Lien on the applicable Loan Party’s right, title and interest to the
mortgaged property or trust property described therein and proceeds thereof, and
for the benefit of the Revolving Credit Lenders a legal, valid and enforceable
Lien on the applicable Loan Party’s right, title and interest to the mortgaged
property or trust property described therein and proceeds thereof (each such
Lien being separate and distinct from the other) and when each Mortgage is filed
in the offices specified on Schedule 3.14(b), the Collateral Trustee shall have,
pursuant to such Mortgage, a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in the applicable mortgaged
property or trust property described therein, as security for the “Term Secured
Obligations” described therein, and a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in the applicable
mortgaged property or trust property described therein, as security for the
“Revolver Secured Obligations” described therein. Schedule 1.01F lists, as of
the 2014 Amendment Effective Date, each parcel of owned real property and each
leasehold interest in real property located in the United States and held by the
Borrower or any Loan Party that is a Domestic Subsidiary that has a value, in
the reasonable opinion of the Borrower, in excess of $5,000,000.

Section 3.15. Regulation H. No Mortgage encumbers improved real property that is
located in an area having special flood hazards and in which flood insurance has
been made available under the National Flood Insurance Act of 1968, other than
properties for which the Borrower has delivered the following documents to the
Collateral Trustee: (a) a completed standard flood hazard determination form,
(b) a notification to the borrower that the improvement(s) to the improved
Mortgaged Property is located in a special flood hazard area and flood insurance
coverage under the National Flood Insurance Program is available (“Borrower
Notice”), (c) documentation evidencing the Borrower’s receipt of the Borrower
Notice, and (d) a copy of one of the following: the flood insurance policy, the
borrower’s application for a flood insurance policy plus proof of premium
payment, a declaration page confirming that flood insurance has been issued, or
such other evidence of flood insurance satisfactory to the Administrative
Agents.

Section 3.16. Environmental Matters. Other than (x) as set forth on Schedule
3.16 or (y) exceptions to any of the following that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect:

(a) the Borrower and each of its Subsidiaries: (i) are, and within the period of
all applicable statutes of limitation have been, in compliance with all
applicable Environmental Laws; (ii) hold all Environmental Permits (each of
which is in full force and effect) required for any of their current or intended
operations or for any property owned, leased, or otherwise operated by any of
them; (iii) are, and within the period of all applicable statutes of limitation

 

103



--------------------------------------------------------------------------------

have been, in compliance with all of their Environmental Permits; and
(iv) reasonably believe that: each of their Environmental Permits will be timely
renewed and complied with; any additional Environmental Permits that may be
required of any of them will be timely obtained and complied with; and
compliance with any Environmental Law that is or is expected to become
applicable to any of them will be timely attained and maintained;

(b) Materials of Environmental Concern are not present at, on, under, in or
about any real property now or formerly owned, leased or operated by the
Borrower or any of its Subsidiaries or at any other location (including any
location to which Materials of Environmental Concern have been sent for re-use
or recycling or for treatment, storage, or disposal) which could reasonably be
expected to (i) give rise to liability of the Borrower or any of its
Subsidiaries under any applicable Environmental Law or otherwise result in costs
to the Borrower or any of its Subsidiaries, or (ii) interfere with continued
operations of the Borrower or any of its Subsidiaries, or (iii) impair the fair
saleable value of any real property owned or leased by the Borrower or any of
its Subsidiaries;

(c) there is no judicial, administrative or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which the Borrower or any of its Subsidiaries is, or to the knowledge of
the Borrower or any of its Subsidiaries will be, named as a party that is
pending or, to the knowledge of the Borrower or any of its Subsidiaries,
threatened; and to the knowledge of the Borrower or any of its Subsidiaries,
there are no judicial, administrative, or arbitral proceedings under or relating
to any Environmental Law or any Environmental Permit pending or threatened
against any Person other than the Borrower or any of its Subsidiaries;

(d) neither the Borrower nor any of its Subsidiaries has entered into or agreed
to any consent decree, order, or settlement or other agreement, or is subject to
any judgment, decree, or order or other agreement, relating to compliance with
or liability under any Environmental Law or any Environmental Permit;

(e) neither the Borrower nor any of its Subsidiaries has received any written
notice, notification, demand, claim, summons, order or request for information
relating to any Environmental Law or Environmental Permit, or with respect to
any Materials of Environmental Concern; and

(f) neither the Borrower nor any of its Subsidiaries has assumed or retained or
is subject to, by contract, operation of law or otherwise, any liabilities of
any kind, fixed or contingent, known or unknown, under or relating to any
Environmental Law or any Environmental Permit or with respect to any Materials
of Environmental Concern.

Section 3.17. [Reserved].

Section 3.18. Solvency. Immediately after the transactions to occur on the 2014
Amendment Effective Date are consummated and after giving effect to the
application of the proceeds of the Term Loans made on the 2014 Amendment
Effective Date, (a) the fair value of the assets of the Loan Parties taken as a
whole, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the

 

104



--------------------------------------------------------------------------------

property of the Loan Parties taken as a whole will exceed the amount that will
be required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Loan Parties taken as a whole will be able
to pay or refinance their debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(d) the Loan Parties taken as a whole will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and proposed to be conducted after the 2014
Amendment Effective Date.

Section 3.19. Regulation U. Neither the Borrower nor any of its Restricted
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U).

Section 3.20. Use of Proceeds. The proceeds of the Term Loans shall be used,
together with cash on hand, to repay in full on the 2014 Amendment Effective
Date all Tranche B Term Loans (as defined in the Original Credit Agreement) and
Tranche C Term Loans (as defined in the Original Credit Agreement) and, to the
extent applicable, certain Revolving Credit Loans (as defined in the Original
Credit Agreement), in each case outstanding under the Original Credit Agreement
and to pay fees and expenses in connection therewith (and, to the extent of any
excess, for working capital and general corporate purposes on and after the 2014
Amendment Effective Date). The proceeds of the Revolving Credit Loans shall be
used for working capital and general corporate purposes of the Borrower and its
Subsidiaries (including to pay fees and expenses incurred in connection with
this Agreement and the transactions described in the preceding sentence). The
Letters of Credit shall be issued for general corporate purposes of the Borrower
and its Subsidiaries.

Section 3.21. Labor Matters. There are no strikes, lockouts or slowdowns against
any Group Member pending or, to the knowledge of the Borrower, threatened which
could reasonably be expected to have a Material Adverse Effect. The hours worked
by and payments made to employees of the Borrower and its Domestic Subsidiaries
have not violated in any material respect the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters.
All material payments due from any Loan Party, or for which any claim may be
made against any Loan Party, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of such Loan Party.

Section 3.22. ERISA. Other than as described on Schedule 3.22, no Termination
Event has occurred or is reasonably expected to occur that, when taken together
with all other Termination Events for which liability is reasonably expected to
occur, could reasonably be expected to result in a Material Adverse Effect.

Section 3.23. Trading with the Enemy Act; Patriot Act; Foreign Corrupt Practices
Act. To the extent applicable, each Loan Party is in compliance, in all material
respects, with the (i) Trading with the Enemy Act, as amended, and each
sanctions program administered or enforced by OFAC (31 CFR, Subtitle B, Chapter
V, as amended, and Executive Orders issued from time to time by the President of
the United States) and any other enabling legislation or executive order
relating thereto and (ii) the USA PATRIOT Act (Title III of Pub. L. 107-56

 

105



--------------------------------------------------------------------------------

(signed into law October 26, 2001)). No part of the proceeds of the Loans will
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

Section 3.24. Economic Sanctions. (a) No Group Member nor, to the knowledge of
the Borrower, any director, officer, employee, agent or affiliate of any Group
Member is a Sanctioned Person, is owned or controlled by a Sanctioned Person, or
is located, organized or resident in a Sanctioned Country.

(b) The Borrower will not, directly or indirectly, use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person, to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is the subject of sanctions administered or enforced by
OFAC or the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority to which the Borrower is subject.

ARTICLE IV

CONDITIONS OF LENDING

Section 4.01. [Reserved].

Section 4.02. Conditions Precedent to Each Loan and Each Letter of Credit. The
obligation of the Lenders to make each Loan (other than a Revolving Credit Loan
pursuant to an Refunding Borrowing), of each Fronting Bank to issue and extend
or renew each Letter of Credit is subject to the following conditions precedent:

(a) Notice. The Applicable Administrative Agent shall have received a notice
with respect to each Borrowing or the issuance of each Letter of Credit, as the
case may be, as required by Article II.

(b) Representations and Warranties. All representations and warranties contained
in this Agreement and the other Loan Documents shall be true and correct in all
material respects (except to the extent such representation and warranty is
qualified by materiality or reference to a Material Adverse Effect, in which
case it shall be true and correct in all respects) on and as of the date of each
Borrowing or the issuance of each Letter of Credit with the same effect as if
made on and as of such date except to the extent such representations and
warranties expressly relate to an earlier date, in which case they shall be true
and correct on and as of such earlier date.

(c) No Default. On the date of each Borrowing or the issuance, extension or
renewal of each Letter of Credit, no Event of Default or event which upon notice
or lapse of time or both would constitute an Event of Default shall have
occurred and be continuing or, unless waived by the Required Revolving Credit
Lenders, would result immediately after giving effect to such Borrowing or
issuance, extension or renewal of Letters of Credit.

(d) [Reserved].

 

106



--------------------------------------------------------------------------------

(e) Borrowing Base Certificate. Solely with respect to the making of any
Revolving Credit Loan, or the issuance, extension or renewal of any Letter of
Credit, the Revolving Administrative Agent shall have received a Borrowing Base
Certificate dated no more than seven (7) days prior thereto, which Borrowing
Base Certificate shall include supporting schedules as required by the Revolving
Administrative Agent.

Each Borrowing and each issuance, extension or renewal of a Letter of Credit
shall be deemed to constitute a representation and warranty by the Borrower on
the date thereof as to the matters specified in paragraphs (b) and (c) of this
Section.

ARTICLE V

AFFIRMATIVE COVENANTS

From the date hereof and for so long as any Commitment shall be in effect, any
Loan shall remain outstanding or any Letter of Credit shall remain outstanding
(in a face amount in excess of the amount of cash then held in the Letter of
Credit Account, or in excess of the face amount of back-to-back letters of
credit delivered, in each case pursuant to Section 2.05(c)), or any other amount
shall remain outstanding or unpaid under this Agreement, the Borrower shall and
shall cause each of its Restricted Subsidiaries (and, solely in the case of
Section 5.08, cause each of its Subsidiaries) to:

Section 5.01. Financial Statements. Furnish to the Revolving Administrative
Agent for delivery to the Revolving Credit Lenders and the Term Administrative
Agents for delivery to the Term Loan Lenders:

(a) as soon as available, but in any event within one hundred twenty (120) days
after the end of each fiscal year of the Borrower, a copy of the audited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such year and the related audited consolidated statements of
income and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year, reported on without a “going
concern” or like qualification or exception (except for any such qualification
pertaining to one or more debt maturities occurring within 12 months of the date
of the relevant audit opinion), or qualification arising out of the scope of the
audit, by Grant Thornton LLP or other independent certified public accountants
of nationally recognized standing;

(b) as soon as available, but in any event not later than sixty (60) days after
the end of each of the first three (3) quarterly periods of each fiscal year of
the Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments); and

(c) to the extent that one or more Unrestricted Subsidiaries exist,
simultaneously with the delivery of each set of consolidated financial
statements referred to in Section 5.01(a) and 5.01(b) above, the related
consolidating financial statements reflecting only the adjustments necessary to
eliminate the accounts of such Unrestricted Subsidiaries from such consolidated
financial statements.

 

107



--------------------------------------------------------------------------------

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

Section 5.02. Certificates; Other Information. Furnish to each of the
Administrative Agents:

(a) concurrently with the delivery of the financial statements referred to in
Section 5.01(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Event of Default as a result
of noncompliance with Section 6.01, except as specified in such certificate;

(b) concurrently with the delivery of any financial statements pursuant to
Section 5.01:

(i) a certificate of a Responsible Officer stating that such Responsible Officer
has obtained no knowledge of any Default or Event of Default except as specified
in such certificate; and

(ii) unless waived by the Required Revolving Credit Lenders, furnish to the
Revolving Administrative Agent a Compliance Certificate containing all
information and calculations necessary for determining compliance with
Section 6.01 of this Agreement as of the last day of the fiscal quarter or
fiscal year of the Borrower, as the case may be (but only if (A) a Liquidity
Event exists at such time, (B) an Event of Default has occurred and is
continuing or (C) the Total Revolving Credit Usage at such time is equal to or
greater than 50% of the lesser of (x) the Borrowing Base and (y) the Total
Revolving Credit Commitment, in each case at such time);

(c) as soon as available, and in any event no later than February 28 of each
fiscal year of the Borrower, commencing with February 28, 2015, a detailed
consolidated budget for such fiscal year (including a projected consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
year, the related consolidated statements of projected cash flow, projected
changes in financial position and projected income and a description of the
underlying assumptions applicable thereto on a business segment basis)
(collectively, the “Projections”);

(d) [Reserved]; and

(e) promptly, such additional financial and other information, or arrange such
periodic conference calls with the Borrower and its professionals, as the
Administrative Agents may from time to time reasonably request.

 

108



--------------------------------------------------------------------------------

The Borrower hereby agrees that it will provide to the Administrative Agents all
information, documents and other materials that it is obligated to furnish to
the Administrative Agents pursuant to the Loan Documents, including all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that
(i) relates to a request for a new, or a conversion of an existing, Borrowing or
other extension of credit (including any election of an interest rate or
interest period relating thereto), (ii) relates to the payment of any principal
or other amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default or (iv) is required to
be delivered to satisfy any condition contained in Article IV (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Applicable Administrative Agent to
oploanswebadmin@ citigroup.com or [            ], as applicable. In addition,
the Borrower agrees to continue to provide the Communications to the Applicable
Administrative Agent in the manner specified in Section 9.01 and as specified in
the other Loan Documents, but only to the extent requested by the Applicable
Administrative Agent. The Borrower further agrees that the Applicable
Administrative Agent may, but shall not be obligated to, make the Communications
available to the Lenders by posting the Communications on Intralinks,
DebtDomain, SyndTrak or a substantially similar electronic transmission systems
(the “Platform”).

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH
THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL ANY ADMINISTRATIVE AGENT
OR ANY OF THEIR RESPECTIVE AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, THE
“AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER OR ANY OTHER
PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR ANY ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM
SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

Each Administrative Agent agrees that the receipt of the Communications by such
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to such Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the

 

109



--------------------------------------------------------------------------------

Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees (i) to notify the Applicable Administrative Agent
in writing (including by electronic communication) from time to time of such
Lender’s e-mail address to which the foregoing notice may be sent by electronic
transmission and (ii) that the foregoing notice may be sent to such e-mail
address.

Nothing herein shall prejudice the right of any Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

Section 5.03. Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member.

Section 5.04. Maintenance of Existence; Compliance. (a) (i) Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights (including Intellectual Property
rights), privileges and franchises necessary or desirable in the normal conduct
of its business, except, in each case, as otherwise permitted by Section 6.04 or
Section 6.05 and except, in the case of clause (ii) above, to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (b) comply with all Contractual Obligations and Requirements of Law
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 5.05. Maintenance of Property; Insurance. (a) Keep all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted and (b) maintain with financially sound and reputable
insurance companies insurance on all its property in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business.

(b) Cause the Collateral Trustee to at all times be named as loss payee with
respect to all “All Risk” insurance policies and an additional insured (but
without any liability for premiums) under all general liability insurance
policies maintained pursuant to Section 5.05(a).

Section 5.06. Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities.

(b) Permit representatives of any Administrative Agent or employees of any
Lender during normal business hours (i) to visit and inspect any of its
properties and examine and make abstracts from any of its books and records
during regular business hours and as often as may reasonably be desired, but no
more than twice per fiscal year so long as no Event of Default is outstanding,
and (ii) to discuss the business, operations, properties and financial and other
condition of the Group Members with officers and employees of the Group Members
and

 

110



--------------------------------------------------------------------------------

with their independent certified public accountants, in either case on
reasonable prior notice and at the expense of such Administrative Agent or such
Lender, provided that at any time after the occurrence and during the
continuance of an Event of Default, the reasonable costs and expenses of such
Lender in respect of any such inspection shall be at the expense of the
Borrower.

(c) Permit any representatives designated by Revolving Administrative Agent
(including any consultants, accountants, lawyers and appraisers retained by the
Revolving Administrative Agent) to conduct evaluations and appraisals of the
Borrower’s computation of the Borrowing Base and the assets included in the
Borrowing Base and such other assets and properties of the Loan Parties as the
Revolving Administrative Agent or Required Revolving Credit Lenders may require,
all upon reasonable prior notice during normal business hours and as often as
reasonably requested; provided that such evaluations shall not be conducted more
often than once during each fiscal year of the Borrower and such appraisals
shall not be conducted more often than once during each fiscal year of the
Borrower (exclusive in each case of any evaluations and appraisals conducted
while an Event of Default has occurred and is continuing); provided further that
during such time that Revolving Credit Facility Availability is less than the
greater of (a) the lesser of (i) 15% of the aggregate Revolving Credit
Commitments at such time and (ii) 15% of the Borrowing Base at such time and
(b) $82,500,000, the Revolving Administrative Agent shall have the right to
conduct up to two such evaluations in any fiscal year of the Borrower and the
right to conduct up to two such appraisals in any fiscal year of the Borrower.
The Borrower shall pay the reasonable applicable fees (including reasonable and
customary internally allocated fees of employees of the Revolving Administrative
Agent as to which invoices have been furnished) and expenses of any such
representatives retained by such Administrative Agent as to which invoices have
been furnished to conduct any such evaluation or appraisal (it being understood
that all such reasonable fees and expenses described in this sentence shall be
in addition to the collateral agency fee described in the Agent’s Fee Letter to
which CGMI is a party).

Section 5.07. Notices. Promptly give notice to each Administrative Agent and
each Lender of:

(a) the occurrence of any Default or Event of Default of which any Loan Party
has knowledge; provided that any such notice in respect of a Financial Covenant
Default shall be required to be delivered solely to the Revolving Administrative
Agent;

(b) any default or event of default under any Contractual Obligation of any
Group Member of which any Loan Party has knowledge;

(c) any litigation, investigation or proceeding affecting the Borrower or any of
its Subsidiaries (other than any litigation or investigation in which the
Borrower or such Subsidiary is the plaintiff or complainant) (i) in which the
amount involved is $25,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought, except any such litigation which
the Borrower, in consultation with its counsel, has determined in good faith
would not reasonably be expected to have a Material Adverse Effect, or
(iii) which relates to any Loan Document;

 

111



--------------------------------------------------------------------------------

(d) the following events, as soon as reasonably possible and in any event within
forty five (45) days after any Loan Party has knowledge thereof: (i) the
occurrence of any Reportable Event with respect to any Single Employer Plan, a
failure to make any required contribution to a Plan, the creation of any Lien in
favor of the PBGC or a Plan or any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan or (ii) the institution
of proceedings or the taking of any other material action by the PBGC or the
Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination, Reorganization or Insolvency
of, any Plan, in each case, which could reasonably be expected to have a
Material Adverse Effect;

(e) (i) any development, event, or condition in any way related to Environmental
Laws, Environmental Permits, or Materials of Environmental Concern that,
individually or in the aggregate with other developments, events or conditions,
could reasonably be expected to result in a Material Adverse Effect; (ii) any
notice that any Governmental Authority may deny any application for a
Environmental Permit sought by, or revoke or refuse to renew any Environmental
Permit held by, the Borrower or any of its Subsidiaries which denial, revocation
or refusal could reasonably be expected to result in a Material Adverse Effect;
and (iii) any notice from a Governmental Authority to the Borrower or any of its
Subsidiaries under or relating to any Environmental Law including any
identification of the Borrower or any of its Subsidiaries as a potentially
responsible party for the investigation or clean-up of Materials of
Environmental Concern at any location, whether or not owned, leased or operated
by the Borrower or such Subsidiary which identification could reasonably be
expected to result in a Material Adverse Effect; and

(f) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect promptly after any Loan Party has knowledge
thereof.

Each notice pursuant to this Section 5.07 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or applicable Subsidiary proposes
to take with respect thereto.

Section 5.08. Environmental Laws. (a) Comply in all material respects with, and
use reasonable efforts to ensure compliance in all material respects by all
tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply in all material respects with and maintain, and use reasonable
efforts to ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all Environmental Permits.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all orders and directives of all
Governmental Authorities regarding Environmental Laws, except where the
requirement to comply is being contested in good faith and appropriate reserves
are being maintained in accordance with GAAP.

(c) Generate, use, handle, transport, treat, store, release, dispose of, and
otherwise manage Materials of Environmental Concern in a manner that would not
reasonably be expected to result in a Material Adverse Effect; and take
reasonable efforts to prevent any other Person from generating, using, handling,
transporting, treating, storing, releasing, disposing of, or otherwise managing
Materials of Environmental Concern in a manner that could reasonably be expected
to result in a Material Adverse Effect.

 

112



--------------------------------------------------------------------------------

Section 5.09. Additional Collateral, Additional Loan Parties, etc. (a) With
respect to any property acquired after the Original Closing Date by any Loan
Party (other than (x) property that would constitute “Excluded Assets” as
defined in the Collateral Agreement, (y) any property of the type described in
paragraph (b), (c) or (d) below and (z) any property subject to a Lien expressly
permitted by Section 6.03(g)) as to which the Collateral Trustee does not have a
perfected Lien for the benefit of the Term Loan Lenders and a perfected Lien for
the benefit of the Revolving Credit Lenders, promptly (but in any event within
thirty (30) days (or such longer period as the Applicable Administrative Agent
may agree in its reasonable discretion) after such acquisition (i) execute and
deliver to the Collateral Trustee and the Administrative Agents such amendments
to the Collateral Agreement or such other documents as the Collateral Trustee or
the Administrative Agents deem necessary or advisable to grant to the Collateral
Trustee, for the benefit of the Term Loan Lenders, a security interest in such
property and for the benefit of the Revolving Credit Lenders, a security
interest in such property (such security interests to be separate and distinct
from each other) and (ii) take all actions necessary to perfect each such
security interest, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the applicable Security
Document or by law.

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof), in the reasonable opinion of the Borrower,
of $5,000,000 or greater acquired after the Original Closing Date by any Loan
Party (other than any such real property subject to a Lien expressly permitted
by Section 6.03(g) or 6.03(v) (but, in the case of any property subject to any
Lien permitted by Section 6.03(v), solely if the terms of such Lien prohibit the
granting of a Lien to secure the Obligations)), promptly (but in any event
within sixty (60) days (or such longer period as the Applicable Administrative
Agent may agree in its reasonable discretion) after such acquisition)
(i) execute and deliver a Mortgage, in favor of the Collateral Trustee, for the
benefit of the Term Loan Lenders and for the benefit of the Revolving Credit
Lenders, covering such real property, (ii) if requested by the Collateral
Trustee or the Applicable Administrative Agent, provide the Lenders, with
respect to each Mortgage, the applicable mortgage documentation described in
Part II of Schedule 1.01F.

(c) With respect to any new Subsidiary (other than an Unrestricted Subsidiary,
an Excluded Subsidiary or a Receivables Entity) created or acquired after the
Original Closing Date by any Group Member (which, for the purposes of this
paragraph (c), shall include any existing Subsidiary that ceases to be an
Unrestricted Subsidiary, an Excluded Subsidiary or a Receivables Entity),
promptly (but in any event within thirty (30) days (or such longer period as the
Administrative Agents may agree in their reasonable discretion) after such
creation or acquisition) (i) execute and deliver to the Collateral Trustee and
the Administrative Agents such amendments to the Collateral Agreement as the
Collateral Trustee or the Applicable Administrative Agent deems necessary to
grant to the Collateral Trustee, for the benefit of the Term Loan Lenders, a
security interest in the Collateral of such new Subsidiary and for the benefit
of the Revolving Credit Lenders, a security interest in the Collateral of such
Subsidiary (such security interests to be separate and distinct from each
other), (ii) deliver to the Collateral Trustee the certificates representing
such Capital Stock (to the extent certificated), together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the

 

113



--------------------------------------------------------------------------------

relevant Group Member, (iii) cause such new Subsidiary (A) to become a party to
the Domestic Subsidiary Guarantee and the Collateral Agreement, (B) to take all
actions necessary to perfect each such security interest, including the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the applicable Security Document or by law and (C) to deliver to the
Collateral Trustee and the Administrative Agents each of the documents specified
in Section 7(g) of the 2014 Amendment Agreement (with references in such Section
to “2014 Amendment Effective Date” being deemed references to the date on which
all the other requirements of this clause (c) are satisfied)), and (iv) if
requested by the Collateral Trustee or the Applicable Administrative Agent,
deliver to the Collateral Trustee and the Applicable Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the Collateral
Trustee and the Applicable Administrative Agent.

(d) With respect to any new Excluded Subsidiary of the type described in clauses
(b) and (c) of the definition thereof (other than an Unrestricted Subsidiary)
created or acquired after the 2014 Amendment Effective Date and directly owned
by any Loan Party, promptly (but in any event within thirty (30) days (or such
longer period as the Applicable Administrative Agent may agree in its reasonable
discretion) after such creation or acquisition) (i) execute and deliver to the
Collateral Trustee and the Applicable Administrative Agent such amendments to
the Collateral Agreement or the applicable Foreign Pledge Agreement, as the
Collateral Trustee or the Applicable Administrative Agent deems necessary to
grant to the Collateral Trustee, for the benefit of the Term Loan Lenders, a
security interest in the Capital Stock of such new Subsidiary that is owned
directly by any such Loan Party and for the benefit of the Revolving Credit
Lenders, a security interest in such Capital Stock (such security interests to
be separate and distinct from each other); provided that in no event shall more
than 65% of the total outstanding voting Capital Stock of any such new
Subsidiary be required to be so pledged; provided further that no pledges or
other security documentation governed by the law of any jurisdiction other than
the United States of America (or any political subdivision thereof) shall be
required with respect to any Capital Stock of such a Foreign Subsidiary that is
evidenced by a certificate delivered to the Collateral Trustee; (ii) deliver to
the Collateral Trustee the certificates representing such Capital Stock (to the
extent certificated), together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, and take such
other action as may be necessary to perfect the Collateral Trustee’s security
interest therein; and (iii) if requested by the Collateral Trustee or the
Applicable Administrative Agent, deliver to the Collateral Trustee and the
Applicable Administrative Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Collateral Trustee and the Applicable
Administrative Agent.

(e) Without duplication of any obligation set forth in the foregoing clauses of
this Section 5.09, with respect to any Subsidiary of the Borrower that at any
time pledges any property to secure the obligations of any Loan Party under any
Permitted First Priority Refinancing Debt or Permitted Second Priority
Refinancing Debt, or incurs any Guarantee Obligations with respect to any such
obligation, promptly (i) execute and deliver to the Collateral Trustee and the
Administrative Agents such amendments to the Collateral Agreement as the
Collateral Trustee or the Administrative Agents deem necessary to grant to the
Collateral Trustee, for the benefit of the Term Loan Lenders, a security
interest in such

 

114



--------------------------------------------------------------------------------

property and for the benefit of the Revolving Credit Lenders, a security
interest in such property (such security interests to be separate and distinct
from each other), (ii) to the extent any such property is Capital Stock, deliver
to the Collateral Trustee the certificates representing such Capital Stock (to
the extent certificated), together with undated stock powers, in blank, executed
and delivered by a duly authorized officer of the relevant Group Member,
(iii) cause such Subsidiary (A) to become a party to the Domestic Subsidiary
Guarantee and the Collateral Agreement, (B) to take all actions necessary to
perfect each such security interest, including the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
applicable Security Document or by law and (C) to deliver to the Collateral
Trustee and the Administrative Agents each of the documents specified in
Section 6 of the 2014 Amendment Agreement (with references in such Section to
“2014 Amendment Effective Date” being deemed references to the date on which all
the other requirements of this clause (e) are satisfied)), and (iv) if requested
by the Collateral Trustee or the Applicable Administrative Agent, deliver to the
Collateral Trustee and the Applicable Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Collateral Trustee
and the Applicable Administrative Agent.

(f) Notwithstanding anything in this Section 5.09 or any other Loan Document to
the contrary, (1) no Excluded Subsidiary shall be required to pledge any of its
property or assets as collateral under the Loan Documents, (2) no Excluded
Subsidiary shall be required to provide a guaranty of any obligations under the
Loan Documents, and (3) none of the Capital Stock of any Excluded Subsidiary
shall be pledged as collateral under the Loan Documents other than 65% of the
issued and outstanding voting Capital Stock and 100% of the issued and
outstanding non-voting Capital Stock of (A) each wholly owned Domestic
Subsidiary that is described in clause (c) of the definition of “Excluded
Subsidiary” that is directly owned by a Loan Party and (B) each wholly owned
Foreign Subsidiary that is directly owned by the Borrower or by any Guarantor.

Section 5.10. Maintenance of Concentration Account. Establish and maintain with
the Revolving Administrative Agent an account (the “Concentration Account”) to
be used by the Loan Parties as their principal domestic concentration or sweep
account(s) into which shall be deposited during each Sweep Period the available
balances from the Loan Parties’ operating accounts at the end of each Business
Day, net of disbursements paid in the ordinary course of business during such
Business Day. Amounts on deposit in the Concentration Account shall be applied
as set forth in Section 2.15(c) during each Sweep Period.

Section 5.11. Blocked Accounts. Subject all of the Loan Parties’ lockboxes and
accounts that are maintained for the purposes of collecting Receivables of the
Loan Parties and that have been identified by the Revolving Administrative Agent
and the Loan Parties (and any other lockboxes and accounts that serve the same
purpose as any lockboxes and accounts so identified) to blocked account
agreements reasonably acceptable to the Revolving Administrative Agent. The
Revolving Administrative Agent shall have the right, at all times during a Sweep
Period, to instruct each applicable depositary bank to transfer on a daily basis
all amounts in the subject blocked account constituting Collateral to the
Concentration Account.

 

115



--------------------------------------------------------------------------------

Section 5.12. Borrowing Base Certificate. Furnish to the Revolving
Administrative Agent, no later than (a) four (4) Business Days after the end of
each calendar week (each calendar week deemed, for purposes hereof, to end on a
Friday), a completed Borrowing Base Certificate showing the Borrowing Base as of
the close of business on the Friday of such calendar week at all times when
Revolving Credit Facility Availability is less than the greater of (i) the
lesser of (A) 12.5% of the aggregate Revolving Credit Commitments at such time
and (B) 12.5% of the Borrowing Base at such time and, (ii) $68,750,000,
(b) eleven (11) Business Days after the end of each fiscal month, a completed
Borrowing Base Certificate showing the Borrowing Base as of the close of
business on the last day of such fiscal month, and (c) if requested by the
Revolving Administrative Agent, at any other time when the Revolving
Administrative Agent reasonably believes that the then existing Borrowing Base
Certificate is materially inaccurate, as soon as reasonably available but in no
event later than eleven (11) Business Days after such request, a completed
Borrowing Base Certificate showing the Borrowing Base as of the date so
requested, in each case with supporting documentation and additional reports
with respect to the Borrowing Base as the Revolving Administrative Agent may
reasonably request. The components of the Borrowing Base consisting of inventory
shall be updated monthly as of the close of business on the last Business Day of
each fiscal month.

Section 5.13. Use of Proceeds. Use the proceeds of the Borrowings made hereunder
on and after the Restatement Effective Date solely for the purposes set forth in
Section 3.20.

Section 5.14. [Reserved].

Section 5.15. Designation of Subsidiaries. The Borrower may at any time
designate any Subsidiary (other than FMC) as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that (i) the
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time, (ii) the designation of such
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by the
applicable Group Members therein at the date of designation in an amount equal
to the fair market value of each such Group Member’s Investment in such
Subsidiary, (iii) no Restricted Subsidiary may be designated as an Unrestricted
Subsidiary if it was previously designated an Unrestricted Subsidiary, (iv) no
Subsidiary may be designated as an Unrestricted Subsidiary if, after such
designation, it would be a “Restricted Subsidiary” for the purpose of any
Incremental Equivalent Debt, any Permitted First Priority Refinancing Debt, any
Permitted Second Priority Refinancing Debt, any Permitted Unsecured Refinancing
Debt or any other Indebtedness of any Loan Party in excess of $125,000,000 and
(v) immediately before and after any such designation, no Event of Default shall
have occurred and be continuing.

ARTICLE VI

NEGATIVE COVENANTS

From the date hereof and for so long as any Commitment shall be in effect, any
Loan shall remain outstanding or any Letter of Credit shall remain outstanding
(in a face amount in excess of the amount of cash then held in the Letter of
Credit Account, or in excess of the face amount of back-to-back letters of
credit delivered, in each case pursuant to Section 2.05(c)) or any other amount
shall remain outstanding or unpaid under this Agreement, the Borrower shall not,
and shall not permit any of its Restricted Subsidiaries to, directly or
indirectly:

 

116



--------------------------------------------------------------------------------

Section 6.01. Fixed Charge Coverage Ratio. Unless waived by the Required
Revolving Credit Lenders, if at any time a Liquidity Event has occurred and is
continuing, the Borrower shall not permit the Fixed Charge Coverage Ratio
determined for the period of four consecutive fiscal quarters most recently
ended at or prior to such time (a “Test Period”), to be less than 1.00 to 1.00.
It is understood and agreed that, during any Adjustment Period, if the Fixed
Charge Coverage Ratio for the most recently ended Test Period for which
financial statements have been provided pursuant to Section 5.01 was less than
1.00 to 1.00, the Borrower shall not be entitled to make any new Revolving
Credit Borrowing or request (x) the issuance of any new Letter of Credit or
(y) the amendment, extension or renewal of any existing Letter of Credit that
would increase the face amount available to be drawn thereunder (it being
understood and agreed that any refinancing of Borrowings pursuant to
Section 2.14 shall not constitute the making of a new Revolving Credit
Borrowing).

Section 6.02. Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) (i) Indebtedness of any Loan Party to any other Loan Party,
(ii) Indebtedness of any Loan Party to any Group Member and (iii) Indebtedness
of any Restricted Subsidiary that is not a Guarantor to any other Restricted
Subsidiary that is not a Guarantor;

(c) (i) Guarantee Obligations of any Group Member of Indebtedness of any Loan
Party, and (ii) Guarantee Obligations of any Restricted Subsidiary that is not a
Guarantor of Indebtedness of any other Restricted Subsidiary that is not a
Guarantor;

(d) Guarantee Obligations of any Group Member of Indebtedness of any Excluded
Subsidiary permitted hereunder in an amount not to exceed $250,000,000; provided
that if such Group Member could have incurred the Indebtedness that is being
guaranteed directly pursuant to this Section 6.02 (other than pursuant to this
clause (d) and determined without duplication of such Indebtedness), such
Guaranteed Obligations may be incurred by such Group Member irrespective of such
$250,000,000 limitation;

(e) Guarantee Obligations of any Person which becomes a Subsidiary of any Group
Member or is merged into any Group Member after the date of this Agreement;
provided that (i) such Guarantee Obligation was in existence on the date such
Person became a Subsidiary of, or was merged into, such Group Member, (ii) such
Guarantee Obligation was not created in contemplation of such Person becoming a
Subsidiary of, or merging into, such Group Member and (iii) immediately after
giving effect to the acquisition of such Person by such Group Member, no Default
or Event of Default shall have occurred and be continuing;

(f) Indebtedness outstanding on the 2014 Amendment Effective Date and listed on
Schedule 6.02(f) and any Permitted Refinancing thereof; provided that this
Section 6.02(f) shall not permit the incurrence of any new Indebtedness to
refinance, replace, refund, renew or extend any Indebtedness owing to a Group
Member unless the obligee on such new Indebtedness is also a Group Member;

 

117



--------------------------------------------------------------------------------

(g) Indebtedness (including, purchase money Indebtedness and Capital Lease
Obligations) incurred after the 2014 Amendment Effective Date to finance Capital
Expenditures; provided that the aggregate principal amount of Indebtedness
incurred in reliance on this Section 6.02(g) shall not exceed $200,000,000 in
any fiscal year;

(h) [Reserved];

(i) Indebtedness incurred in the ordinary course of business under travel and
expense cards, corporate purchasing cards and car leasing programs, and
Guarantee Obligations of the Borrower with respect to any such Indebtedness;

(j) Indebtedness of any Excluded Subsidiary to any Loan Party constituting an
Investment permitted pursuant to Section 6.08(u) or Section 6.08(z).

(k) Intercompany and third-party Indebtedness incurred in the ordinary course of
business in connection with the cash pooling and/or interest set-off
arrangements described in Section 6.03(k);

(l) Indebtedness in connection with Swap Agreements not prohibited by
Section 6.12;

(m) Indebtedness secured by Liens permitted by Section 6.03(a), (b), (c), (d),
(e), (i), (l), (m) or (n) to the extent the obligations secured thereby
constitute Indebtedness;

(n) Incremental Equivalent Debt and any Permitted Refinancing thereof; provided
that (i) no Incremental Equivalent Debt may be incurred at any time if the sum
of (A) the aggregate principal amount of all Incremental Term Loans borrowed
hereunder at or prior to such time plus (B) the aggregate amount of all
Incremental Term Loan Commitments (that have not been funded at or prior to such
time) in respect of Incremental Term Loans that shall have become effective at
or prior to such time plus (C) the aggregate principal amount of all Incremental
Equivalent Debt incurred at or prior to such time would exceed the Incremental
Cap at such time and (ii) if the All-in Yield applicable to any Incremental
Equivalent Debt or Permitted Refinancing thereof that is in the form of term
loans secured by the Collateral on a pari passu basis with the Liens on the
Collateral securing the Term Loans exceeds the All-in Yield applicable to any
Class of Term Loans by more than 50 basis points, then the applicable margins
for such Class of Term Loans shall be increased to the extent necessary so that
the All-in Yield applicable to such Class of Term Loans is 50 basis points less
than the All-in Yield on such Incremental Equivalent Debt or Permitted
Refinancing thereof;

(o) [Reserved];

(p) [Reserved];

 

118



--------------------------------------------------------------------------------

(q) Permitted Subordinated Indebtedness (including Permitted Designated
Subordinated Indebtedness) and any other Indebtedness (other than Indebtedness
of an Excluded Subsidiary) in an aggregate outstanding principal amount incurred
and outstanding following the 2013 Amendment Effective Date not to exceed the
sum of (x) $200,000,000 plus (y) such other amount so long as (1) after giving
effect to the incurrence of such Indebtedness, the Consolidated Interest
Coverage Ratio as of the last day of the most recently ended fiscal quarter for
which financial statements have been delivered pursuant to Section 5.01(a) or
Section 5.01(b), computed on a Pro Forma Basis, equals or exceeds 2.00 to 1.00
and (2) unless waived by the Required Revolving Credit Lenders, the Payment
Conditions are satisfied at the time of incurrence of such Indebtedness (any
such Indebtedness incurred in accordance with this paragraph, “Permitted Junior
Debt”);

(r) Intercompany Loans incurred in order to consummate (i) the Tax Restructuring
or (ii) the Business Segmentation Restructuring Plan (in either case, including
any Intercompany Loans arising solely as a result of the recharacterization as
Indebtedness of any equity Investment made by any Group Member in any other
Group Member and permitted by Section 6.08);

(s) Indebtedness of any Person which becomes a Restricted Subsidiary or is
merged into any Group Member after the date of this Agreement; provided that
(i) such Indebtedness was in existence on the date such Person became a
Restricted Subsidiary of, or merged into, such Group Member, (ii) such
Indebtedness was not created in contemplation of such Person becoming a
Restricted Subsidiary of, or merging into, such Group Member and
(iii) immediately after giving effect to the acquisition of such Person by such
Group Member no Default or Event of Default shall have occurred and be
continuing;

(t) Indebtedness of any Group Member owed to any other Group Member and arising
solely as a result of the recharacterization as Indebtedness of any equity
Investment made by any Group Member in any other Group Member and permitted by
Section 6.08;

(u) [Reserved];

(v) [Reserved];

(w) Indebtedness in respect of any Permitted Receivables Facility;

(x) Indebtedness incurred to fund obligations arising from the exercise of a
right of first refusal or a right of last refusal relating to Turkish Joint
Ventures in an aggregate outstanding principal amount not to exceed at any date
$200,000,000;

(y) Indebtedness of Excluded Subsidiaries in an aggregate principal amount not
to exceed at any date $200,000,000;

(z) other Indebtedness of the Group Members in an aggregate outstanding
principal amount for all Group Members not to exceed at any date $1,000,000,000;
and

(aa) (i) Refinancing Indebtedness incurred pursuant to Section 2.31 (including
Refinancing Indebtedness which refinances existing Refinancing Indebtedness;
provided that the net cash proceeds thereof are used to make the prepayments
required under Section 2.31(b) and (ii) any Permitted Refinancing thereof
(including successive Permitted Refinancings).

 

119



--------------------------------------------------------------------------------

For purposes of determining the outstanding principal amount of any particular
Indebtedness incurred pursuant to this Section 6.02: (1) Indebtedness permitted
by this Section 6.02 need not be permitted solely by reference to one provision
permitting such Indebtedness but may be permitted in part by one such provision
and in part by one or more other provisions of this covenant permitting such
Indebtedness; and (2) in the event that Indebtedness meets the criteria of more
than one of the types of Indebtedness described in this covenant, the Borrower,
in its sole discretion, shall classify such Indebtedness (or any portion
thereof) as of the time of incurrence and will only be required to include the
amount of such Indebtedness in one of such clauses (provided that any
Indebtedness originally classified as being incurred under one clause of this
Section 6.02 (other than clauses (a), (n) or (q)) may later be reclassified as
having been incurred pursuant to any other of clause of this Section 6.02 (other
than clauses (a), (n) or (q)) to the extent that such reclassified Indebtedness
could be incurred pursuant to such other clause if it were incurred at the time
of such reclassification).

Section 6.03. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:

(a) Liens for taxes, assessments or governmental charges not yet due or that are
being contested in good faith by appropriate proceedings, provided that adequate
reserves with respect thereto are maintained on the books of the Borrower or its
Restricted Subsidiaries, as the case may be, in conformity with GAAP or in the
case of a Restricted Subsidiary located outside the United States, general
accounting principles in effect from time to time in its jurisdiction of
incorporation;

(b) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than sixty (60) days or that are being
contested in good faith by appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, zoning and similar restrictions and other similar
encumbrances or title defects incurred in the ordinary course of business that
do not materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of any Group
Member;

(f) (i) Liens in existence on the 2014 Amendment Effective Date and listed on
Schedule 6.03(f) securing Indebtedness in existence on the date hereof and
permitted by Section 6.02(f) and (ii) renewals of any Liens permitted by clause
(i) securing Indebtedness permitted by Section 6.02(f) that is a refinancing,
replacement, refunding, renewal or extension of any Indebtedness described in
clause (i), provided that no such Lien permitted by this clause (ii) shall cover
any property that is not subject to such Lien on the date hereof and that the
amount of Indebtedness secured thereby is not increased after the date hereof;

 

120



--------------------------------------------------------------------------------

(g) Liens securing Indebtedness of any Group Member incurred pursuant to
Section 6.02(g) to finance purchase money Indebtedness or any other Capital
Expenditure, provided that (i) such Liens shall be created substantially
simultaneously with, or within 60 days after, the making of such Capital
Expenditure and (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness;

(h) Liens created pursuant to the Security Documents securing the Obligations,
the Cash Management Obligations and the Hedging Obligations;

(i) Liens in favor of any Governmental Authority to secure progress, advance or
other payments pursuant to any contract or provision of any statute;

(j) Liens on assets of any Excluded Subsidiary to secure Indebtedness of any
Group Member (including Indebtedness of such Excluded Subsidiary) permitted
under Section 6.02(y) or (z);

(k) Liens created in the ordinary course of business in favor of banks and other
financial institutions on credit balances of any bank accounts of any Group
Member held at such banks or financial institutions, as the case may be, to
facilitate the operation of cash pooling and/or interest set-off arrangements in
respect of such bank accounts in the ordinary course of business;

(l) Liens arising from leases, subleases or licenses granted to others which do
not interfere in any material respect with the business of any Group Member;

(m) Liens arising by virtue of any statutory or common law provision relating to
bankers’ liens, rights of set-off or similar rights and remedies as to deposit
accounts;

(n) any interest or title of a lessor under any lease entered into by any Group
Member in the ordinary course of its business and covering only the assets so
leased;

(o) [Reserved];

(p) Liens securing Permitted Receivables Facilities;

(q) Liens securing Indebtedness permitted by Section 6.02(b) or 6.02(j) on the
assets of the Restricted Subsidiaries described therein; provided that any such
Liens on assets of any Loan Party shall be subordinated to any and all Liens
securing the Obligations, the Cash Management Obligations and the Hedging
Obligations and any other Liens governed by the Intercreditor Agreements on
terms and conditions reasonably satisfactory to each Administrative Agent in its
discretion;

(r) Liens securing Indebtedness permitted by Section 6.02(i), (r) or (x);

(s) Liens arising from judgments and attachments in connection with court
proceedings; provided that (i) the attachment or enforcement of such Liens would
not result in an Event of Default hereunder, (ii) such Liens are being contested
in good faith by appropriate proceedings, (iii) no material assets or property
of any Group Member is subject to material risk of loss or forfeiture, and
(iv) a stay of execution pending appeal or proceeding for review is in effect;

 

121



--------------------------------------------------------------------------------

(t) Liens on cash or Cash Equivalents to secure the obligations of any Group
Member under any Swap Agreement not prohibited by Section 6.12;

(u) [Reserved];

(v) Liens on property or assets acquired by any Group Member or on property or
assets of any Person which becomes a Subsidiary of a Group Member, in any such
case existing at the time of the acquisition thereof (including acquisition
through merger or consolidation) and not incurred in contemplation of such
acquisition;

(w) with respect to each Mortgaged Property, the Liens permitted in the Mortgage
for such Mortgaged Property;

(x) Liens created under Section 4.07 of the Collateral Trust Agreement in favor
of the Collateral Trustee;

(y) Liens granted by the Borrower or a Restricted Subsidiary upon one or more
Intercompany Loan Notes securing Indebtedness owing to the Borrower or a
Restricted Subsidiary;

(z) [Reserved].

(aa) Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby shall not
exceed, as to all Group Members, $250,000,000 at any one time;

(bb) Liens on the Collateral securing (x) any Permitted First Priority
Refinancing Debt or Permitted Second Priority Refinancing Debt, in each case
incurred pursuant to Section 2.31 and permitted by Section 6.02(aa) and any
Permitted Refinancing thereof (including with Refinancing Indebtedness) or
(y) any Incremental Equivalent Debt and any Permitted Refinancing thereof
(including with Refinancing Indebtedness); provided that, in each case such
Liens are subject to the applicable Intercreditor Agreements and are made in
favor of the Collateral Trustee in accordance with the Collateral Trust
Agreement; and

(cc) Liens on the Collateral securing Permitted Junior Debt; provided that
(x) any such Liens on the Borrowing Base Collateral shall be junior to the Liens
on the Borrowing Base Collateral securing the Borrowing Base Priority
Obligations pursuant to the ABL Intercreditor Agreement (and the holders thereof
(or their representatives) shall be party to the ABL Intercreditor Agreement),
(y) any such Liens on the PP&E Collateral shall be junior to the Liens on the
PP&E Collateral securing the PP&E First Lien Obligations pursuant to (i) the
Second Lien Intercreditor Agreement (and the holders thereof (or their
representatives) shall be party to the Second Lien Intercreditor Agreement) or
(ii) a customary intercreditor agreement in form and substance reasonably
acceptable to the Administrative Agents and the Borrower that contains
subordination and other terms that are no less favorable to the Administrative
Agents and the Lenders than the terms of the subordination of the “Second Liens”
referred to

 

122



--------------------------------------------------------------------------------

in the Second Lien Intercreditor Agreement (and the holders thereof (or their
representatives) shall be party to such customary intercreditor agreement) and
(z) the holders of such Permitted Junior Debt (or their representatives) shall
have executed and delivered to the Collateral Trustee a counterpart to the
Collateral Trust Agreement (or another written notice to the Collateral Trustee
acknowledging the Liens on the Collateral shall be held by the Collateral
Trustee and that such holder’s security interest in the Collateral shall be
subject to the terms of the Collateral Trust Agreement).

Section 6.04. Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:

(a) So long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may merge or consolidate with or into any other Person;
provided that (A) the Borrower shall be the continuing or surviving Person or
the Person formed by or surviving any such merger or consolidation is (x) a
corporation or (y) partnership or limited liability company organized or
existing under the laws of the United States, any state thereof or the District
of Columbia (such Person, if not the Borrower, the “Successor Borrower”), and,
in the case of clause (y), the Lenders will not recognize income, gain or loss
for U.S. federal income tax purposes as a result of such merger or consolidation
and will be subject to federal income tax on the same amounts, in the same
manner and at the same times as would have been the case if such merger or
consolidation had not occurred, (B) the Successor Borrower (if applicable)
expressly assumes all the obligations of the Borrower under the Loan Documents
and the Loans pursuant to an assumption agreement or other documents or
instruments in form reasonably satisfactory to the Administrative Agents,
(C) each Guarantor, by supplement to the Domestic Subsidiary Guarantee, confirms
that the guarantee made by it pursuant thereto shall apply to the Successor
Borrower’s obligations under this Agreement, (D) each Loan Party, by supplement
to each applicable Security Document, confirms that the liens granted by it
thereunder shall secure the Successor Borrower’s obligations under this
Agreement, (E) if requested by the Administrative Agents, each mortgagor of a
Mortgaged Property, by an instrument reasonably satisfactory to the Collateral
Trustee, confirms that the liens granted by it thereunder shall secure the
Successor Borrower’s obligations under this Agreement, (F) each Lender shall
have received, to the extent not previously delivered to such Lender, all
documentation and other information required by bank regulatory authority under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act and (G) the Borrower delivers to the
Administrative Agents an officer’s certificate and an opinion of counsel to the
effect that such merger or consolidation, and the supplements referred to in the
preceding clauses, comply with this Agreement. Notwithstanding the foregoing,
the Borrower and any of its Restricted Subsidiaries may (x) merge with an
Affiliate that has no material assets or liabilities and that is incorporated or
organized solely for the purpose of reincorporating or reorganizing the
Borrower, as the case may be, in any state of the United States or the District
of Columbia and (y) may otherwise convert its legal form under the laws of its
jurisdiction of organization. The Lenders hereby authorize the Administrative
Agents to enter into and deliver such agreements, amendments and modifications
to the Loan Documents as are necessary to effectuate any such transaction
consummated pursuant to this clause (a) and to substitute the Successor Borrower
for the Borrower under the Loan Documents and the Loans;

 

123



--------------------------------------------------------------------------------

(b) So long as no Default or Event of Default shall have occurred and be
continuing, any Person may merge into or consolidate with or amalgamate with any
Restricted Subsidiary in a transaction in which the surviving entity is a
Restricted Subsidiary and (if any party to such merger or consolidation or
amalgamation is a Guarantor or a Wholly Owned Subsidiary Guarantor) a Guarantor
or a Wholly Owned Subsidiary Guarantor, as the case may be;

(c) any Group Member may Dispose of any or all of its assets (including
transfers of Intercompany Loans or equity Investments) to any other Group
Member; provided that if the Borrower or any Restricted Subsidiary that is not
an Excluded Subsidiary Disposes of assets to a Restricted Subsidiary that is an
Excluded Subsidiary, such Disposition complies with Section 6.08(h), (u) or (x);

(d) any Investment expressly permitted by Section 6.08 may be structured as a
merger, consolidation or amalgamation;

(e) any Restricted Subsidiary which has Disposed of all of its assets as
permitted under this Section 6.04 and Section 6.05 or otherwise has no assets
may be liquidated;

(f) the Group Members may consummate the transactions contemplated under (i) the
Tax Restructuring, (ii) the Business Segmentation Restructuring Plan or
(iii) the Permitted Corporate Structure Transactions;

(g) any Joint Venture may be liquidated; provided that (x) the assets and
liabilities thereof are distributed to the owners of such Joint Venture, pro
rata, in accordance with such owners’ respective equity interests in such Joint
Venture and (y) the Net Cash Proceeds thereof are applied to prepay the Loans,
to the extent required by Section 2.15 or Section 2.16, as applicable; and

(h) any Restricted Subsidiary that is not a Guarantor may be liquidated or
dissolved after the 2014 Amendment Effective Date (i) into a Group Member or
(ii) to effectuate a Disposition permitted under Section 6.05.

Section 6.05. Disposition of Property. Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Restricted Subsidiary,
issue or sell any shares of such Restricted Subsidiary’s Capital Stock to any
Person, except:

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

(b) the sale of inventory in the ordinary course of business and Dispositions of
Cash Equivalents in the ordinary course of business;

(c) Dispositions (i) in the form of transactions permitted by Section 6.04 and
(ii) constituting Restricted Payments permitted by Section 6.06;

(d) Dispositions of Receivables pursuant to Factoring Arrangements, so long as
(i) solely with respect to Factoring Arrangements entered into by Excluded
Subsidiaries, on the last day of each calendar month, the aggregate amount of
Receivables that have been Disposed

 

124



--------------------------------------------------------------------------------

of pursuant to Factoring Arrangements of the Excluded Subsidiaries and that are
then outstanding shall not exceed the Factoring Basket then in effect and
(ii) immediately after giving effect to any such Disposition of Receivables
(other than Long Dated Accounts Receivable that are, at the time of
determination, not Eligible Accounts Receivable) of Group Members that are not
Excluded Subsidiaries pursuant to a Factoring Arrangement, the amount of
Available Accounts Receivable, determined as of the date of such Disposition,
shall not be less than 40% of the lesser of (x) the aggregate Borrowing Base as
of such date and (y) the Total Revolving Credit Commitment as of such date (and
the Borrower shall have furnished to the Revolving Administrative Agents advance
written notice of such Factoring Arrangement, including the aggregate amount of
Receivables expected to be Disposed of pursuant to such Factoring Arrangement
and a list, in reasonable detail, of the Receivables to be subject to such
Factoring Arrangement);

(e) Dispositions pursuant to sale and leaseback transactions permitted pursuant
to Section 6.11;

(f) the sale, issuance or transfer of any Subsidiary’s Capital Stock in a merger
or similar transaction permitted under Section 6.04 pursuant to which such
Subsidiary is Disposed of or to the Borrower or any Wholly Owned Subsidiary
Guarantor or the sale, issuance or transfer of any Excluded Subsidiary’s Capital
Stock to any other Excluded Subsidiary;

(g) any Permitted Asset Sales; provided that (i) the Net Cash Proceeds thereof
are applied to prepay the Loans, to the extent required by Section 2.15 or
Section 2.16, as applicable and (ii) if (A) the aggregate fair market value of
all consideration paid to the Group Members in respect of any such Asset Sale is
greater than or equal to $50,000,000 and (B) such Asset Sale is consummated at
any time when the Borrower is required to comply with the financial covenant set
forth in Section 6.01, the Borrower shall be in compliance (unless compliance is
waived by the Required Revolving Credit Lenders), determined on a Pro Forma
Basis, with such covenant, and the Borrower shall have delivered to the
Revolving Administrative Agent prior to the consummation of such Asset Sale such
financial information as the Revolving Administrative Agent shall reasonably
request to demonstrate such pro forma compliance;

(h) any Disposition that does not constitute an “Asset Sale” pursuant to clause
(b) of the definition thereof;

(i) Dispositions constituting Investments permitted by Section 6.08;

(j) Dispositions consisting of (i) operating leases to Loan Parties,
(ii) operating leases to Joint Ventures of assets at a fair market value in an
aggregate amount not to exceed at any date the Joint Venture Basket then in
effect and (iii) operating leases to Excluded Subsidiaries of assets at a fair
market value;

(k) intercompany Dispositions necessary in order to effect (i) the Tax
Restructuring, (ii) the Business Segmentation Restructuring Plan or (iii) the
Permitted Corporate Structure Transactions;

 

125



--------------------------------------------------------------------------------

(l) the licensing of Intellectual Property in the ordinary course of business in
a manner consistent with past practices of the Borrower and its Restricted
Subsidiaries;

(m) transfers of accounts receivable and related rights by F-M Canada to the
Borrower;

(n) involuntary dispositions consisting of property or casualty events or
condemnation proceedings, in each case resulting in a Recovery Event;

(o) Dispositions of in-plant maintenance, repair and operating and perishable
tooling operations to third parties in connection with the outsourcing and such
operations;

(p) the Specified Divestitures; and

(q) Dispositions of assets pursuant to a Permitted Receivables Facility.

Section 6.06. Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:

(a) any Restricted Subsidiary may make Restricted Payments to the Borrower or
any Wholly Owned Subsidiary Guarantor;

(b) any Restricted Subsidiary that is not a Guarantor may make Restricted
Payments to any other Group Member;

(c) any Restricted Subsidiary may make Restricted Payments to Persons directly
owning Minority Interests, if such Restricted Subsidiary shall first have made,
or shall substantially simultaneously make, a Restricted Payment to the Group
Member which has an ownership interest in such Restricted Subsidiary in an
amount not less than such Group Member’s proportionate share (based upon such
Group Member’s percentage ownership interest in such Restricted Subsidiary) of
the total Restricted Payment to be made by such Restricted Subsidiary;

(d) any Restricted Subsidiary may make Restricted Payments necessary in order to
consummate (i) the Tax Restructuring, (ii) the Business Segmentation
Restructuring Plan or (iii) the Permitted Corporate Structure Transactions;

(e) the Borrower may make Restricted Payments to members of management pursuant
to compensation arrangements typical of companies of similar size and scope;

(f) so long as (x) the Payment Conditions are satisfied at the time of the
making of any such Restricted Payment (unless such requirement has been waived
by the Required Revolving Credit Lenders) and (y) the Total Net Leverage Ratio
as of the last day of the

 

126



--------------------------------------------------------------------------------

immediately preceding fiscal quarter for the period of four consecutive fiscal
quarters ending on the date of such Restricted Payment, computed on a Pro Forma
Basis (after giving pro forma effect to any transaction occurring in connection
with any such Restricted Payment) as if such Restricted Payment and any such
transaction had been made on the first day of the period of four consecutive
fiscal quarters ending on such last day, is less than 3.50 to 1.00, the Borrower
may make Restricted Payments in an aggregate amount for all such Restricted
Payments made under this clause (f), together with the aggregate amount for all
Investments made pursuant to Section 6.08(r), in each case, on or after the 2014
Amendment Effective Date not to exceed the Available Amount at such time;

(g) any Group Member may make Restricted Payments in connection with the
retention of the Intercompany Loan Notes (without limiting payments relating to
Intercompany Loan Notes in connection with the Tax Restructuring, the Business
Segmentation Restructuring Plan or the Permitted Corporate Structure
Transactions);

(h) [Reserved];

(i) any Group Member may make Restricted Payments that result from Investments
permitted pursuant to Section 6.08(x);

(j) [Reserved];

(k) the Borrower may make Restricted Payments so long as at the time of such
Restricted Payment and immediately after giving effect thereto, (x) the Payment
Conditions shall have been satisfied (unless such requirement has been waived by
the Required Revolving Credit Lenders) and (y) the Total Net Leverage Ratio as
of the last day of the immediately preceding fiscal quarter for the period of
four consecutive fiscal quarters ending on such date, computed on a Pro Forma
Basis (after giving pro forma effect to any transaction occurring in connection
with any such Restricted Payment) as if such Restricted Payment and any such
transaction had been made on the first day of the period of four consecutive
fiscal quarters ending on such last day, is less than 3.50 to 1.00 (or, if such
Restricted Payment is in the form of cash, 3.00 to 1.00); and

(l) (i) for any taxable period (or portion thereof) during which the Borrower
(or FMC) is not subject to the Tax Allocation Agreement, if the Borrower is
either (x) a partnership or disregarded entity for U.S. federal income tax
purposes or (y) is a member of a consolidated group of which a direct or
indirect parent of the Borrower is the common parent, the Borrower may make cash
distributions to its equity holders or partners in an amount not to exceed the
Tax Amount and (ii) for any taxable period (or portion thereof) during which the
Borrower (or FMC) is subject to the Tax Allocation Agreement, the Borrower (or
FMC) may make payments pursuant to the Tax Allocation Agreement, in each case to
the extent not duplicative of any amounts paid directly by any Group Member in
respect of the applicable taxes.

Section 6.07. [Reserved.]

 

127



--------------------------------------------------------------------------------

Section 6.08. Investments. Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution of cash or other property to,
or purchase any Capital Stock, bonds, notes, debentures or other debt securities
of, or any assets constituting a business unit of, or make any other investment
in, any Person (all of the foregoing, “Investments”), except:

(a) extensions of trade credit and the conversion of overdue trade receivables
into notes receivables, in each case in the ordinary course of business;

(b) Investments in Cash Equivalents;

(c) Guarantee Obligations permitted by Section 6.02;

(d) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses or
pursuant to any Plan) in an aggregate amount for all Group Members not to exceed
$10,000,000 at any one time outstanding;

(e) Investments consisting of Permitted Net Cash Proceeds Reinvestments made by
any Group Member with the proceeds of any Reinvestment Deferred Amount;

(f) Investments permitted by Section 6.04(a), (b), (c) or (e) or
Section 6.05(f);

(g) Investments consisting of Intercompany Loans permitted under
Section 6.02(b), (k) or (t);

(h) (i) Investments existing on the 2014 Amendment Effective Date in Excluded
Subsidiaries, (ii) Investments in a Foreign Subsidiary for the purpose of
complying with local statutory capitalization requirements in such Foreign
Subsidiary’s host jurisdiction and (iii) so long as the Permitted Investment
Payment Conditions are satisfied at the time of the making of any such
Investment (unless such requirement has been waived by the Required Revolving
Credit Lenders), Investments made by any Loan Party in any Excluded Subsidiary
that is a Restricted Subsidiary;

(i) Investments by (i) any Group Member in the Borrower or any Person that,
prior to such investment, is a Guarantor and (ii) any Restricted Subsidiary that
is not a Guarantor in any Group Member;

(j) (i) Investments consisting of the Capital Stock of any Person acquired
pursuant to any Joint Venture Put Obligation and (ii) so long as the Permitted
Investment Payment Conditions are satisfied at the time of the making of any
such Investment (unless such requirement has been waived by the Required
Revolving Credit Lenders), Investments (other than Investments described in
clause (i)) in Joint Ventures, including without limitation, Investments in new
Joint Ventures, the purchase of ownership interests in Joint Ventures from
Persons that are not Group Members and increases in the ownership interest of
any Group Member in Joint Ventures, in an aggregate outstanding amount not to
exceed at any date the Joint Venture Basket in effect on such date;

(k) Permitted Acquisitions;

 

128



--------------------------------------------------------------------------------

(l) (i) Investments outstanding on the 2014 Amendment Effective Date and listed
on Schedule 6.08(l) and (ii) equity Investments of any Group Member in any other
Group Member and arising solely as a result of the recharacterization as an
equity investment of any Intercompany Loan permitted by Section 6.02;

(m) Investments by any Group Member made on or after the 2014 Amendment
Effective Date in existing or potential suppliers and customers from whom the
Borrower reasonably expects to obtain a material commercial benefit; provided
that, to the extent such Investments are not structured as secured loans and the
loan documents are not pledged to the Collateral Trustee, such Investments will
not in the aggregate (valued at cost) exceed $50,000,000 at any one time
outstanding;

(n) Investments by any Group Member of any Restricted Payment received by such
Person that consists of equity interests in a Restricted Subsidiary; provided
that if the initial payor of any such Restricted Payment is a Guarantor, then
the ultimate recipient of such Restricted Payment shall also be a Guarantor;

(o) Investments by any Group Member necessary to effect (i) the Tax
Restructuring, (ii) the Business Segmentation Restructuring Plan or (iii) the
Permitted Corporate Structure Transactions;

(p) Investments in notes receivable payable to any Group Member by the
purchasers of assets purchased pursuant to Dispositions permitted under
Section 6.05;

(q) Investments by the Borrower in any Restricted Subsidiary consisting of the
issuance of Letters of Credit hereunder (and the incurrence by the Borrower of
Indebtedness hereunder with respect thereto) to support obligations of such
Restricted Subsidiary;

(r) so long as the Permitted Investment Payment Conditions are satisfied at the
time of the making of any such Investment (unless such requirement has been
waived by the Required Revolving Credit Lenders), the Borrower may make
Investments in an aggregate amount for all such Investments made under this
clause (r), together with the aggregate amount for all Restricted Payments made
under Section 6.06(f), in each case, on or after the 2014 Amendment Effective
Date not to exceed the Available Amount at such time;

(s) [Reserved];

(t) [Reserved];

(u) Investments by Loan Parties in Excluded Subsidiaries and Joint Ventures and
other Investments in an aggregate outstanding amount not at any time to exceed
the sum of (x) $40,000,000 plus (y) all dividends, distributions, interest
payments, returns of capital, repayments of other amounts received in cash by
Loan Parties from Excluded Subsidiaries, Joint Ventures and such other
Investments after the 2014 Amendment Effective Date and prior to the date of
such proposed Investment;

 

129



--------------------------------------------------------------------------------

(v) Investments by the Borrower or any Restricted Subsidiary in the form of
purchases of Minority Interests from the current holder thereof in an amount not
to exceed $20,000,000 during any fiscal year;

(w) Investments by the Borrower (i) in the BMG Cash Pooling Arrangement (and any
similar cash pooling arrangement that replaces, restates or supplements the BMG
Cash Pooling Arrangement) and (ii) in or on behalf of any Excluded Subsidiary
with funds subject to the BMG Cash Pooling Arrangement (and any similar cash
pooling arrangement that replaces, restates or supplements the BMG Cash Pooling
Arrangement); provided that the aggregate amount of all such Investments
pursuant to clause (x)(i) shall not exceed $75,000,000 at any one time
outstanding (calculated based on the initial amount thereof without giving
effect to any increase in value, but taking into account the amount of
withdrawal by the Borrower of all or any portion of such Investment from the BMG
Cash Pooling Arrangement (and any similar cash pooling arrangement that
replaces, restates or supplements the BMG Cash Pooling Arrangement);

(x) Investments not otherwise permitted under this Section 6.08 in an aggregate
amount not to exceed the greater of (i) $300,000,000 or (ii) 4.25% of
Consolidated Assets at any time plus, without duplication, all cash returns of
principal or capital, cash dividends or other cash returns received by any Loan
Party from such Investment; provided that, unless waived by the Required
Revolving Credit Lenders, the Permitted Investment Payment Conditions shall be
satisfied at the time of making any such Investment and immediately after giving
effect thereto; and

(y) any other Investment that, if such Investment were a Restricted Payment,
would be permitted under Section 6.06(k).

Section 6.09. Optional Payments and Modifications of Certain Debt Instruments.
(a) [reserved]; (b) make or offer to make any optional or voluntary payment,
prepayment, repurchase or redemption of or otherwise optionally or voluntarily
defease or segregate funds with respect to any Permitted Subordinated
Indebtedness, unless at the time no Default or Event of Default has occurred and
is continuing and immediately after giving effect thereto (and any Indebtedness
incurred in connection therewith, and the application of the proceeds thereof),
the Total Net Leverage Ratio is not greater than 3.5 to 1.0; (c) amend, modify,
waive or otherwise change, or consent or agree to any amendment, modification,
waiver or other change to, any of the terms of any document governing any
Permitted Subordinated Indebtedness (other than any such amendment,
modification, waiver or other change that (A) would extend the maturity or
reduce the amount of any payment of principal thereof or reduce the rate or
extend any date for payment of interest thereon and (B) does not involve the
payment of a consent fee); or (d) designate any Indebtedness (other than
Consolidated Senior Debt permitted by this Agreement) as “Designated Senior
Debt” or “Guarantor Senior Debt” (or any other defined term having similar
purposes) for the purposes of any document governing any Permitted Subordinated
Indebtedness.

Section 6.10. Transactions with Affiliates. Except for (a) the Tax
Restructuring, (b) the Business Segmentation Restructuring Plan, (c) the
Permitted Corporate Structure Transactions, (d) the retention of the
Intercompany Loan Notes (without limiting any transactions in connection with
the Tax Restructuring, the Business Segmentation Restructuring Plan or the
Permitted

 

130



--------------------------------------------------------------------------------

Corporate Structure Transactions), (e) the transactions contemplated by the
Investment Agreement (as in effect on the 2014 Amendment Effective Date and as
amended or otherwise modified after the 2014 Amendment Effective Date to the
extent that such amendment or modification does not adversely affect the
interests of the Lenders as determined by the Administrative Agents) or the Tax
Allocation Agreement (in the form delivered to the Administrative Agents on the
2014 Amendment Effective Date and as amended or otherwise modified after the
2014 Amendment Effective Date to the extent that such amendment or modification
does not adversely affect the interests of the Lenders as determined by the
Administrative Agents) or (f) a Permitted Receivables Facility, enter into any
material transaction, including any purchase, sale, lease or exchange of
property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than the Borrower or any
Wholly Owned Subsidiary Guarantor) unless such transaction is (i) otherwise
permitted under this Agreement and (ii) upon fair and reasonable terms no less
favorable to the relevant Group Member than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate as determined in
good faith by the Borrower or the relevant Group Member (or, if the nature of
such transaction is such that it is not available on an arm’s-length basis, on
terms and conditions that are fair and reasonable). For the avoidance of doubt
(i) contemporaneous purchases and/or sales by a Group Member and an Affiliate of
assets, Capital Stock, bonds, notes, debentures or other debt securities, and
bank loans, participations or similar obligations at substantially the same
price shall not be deemed transactions with an Affiliate under this Agreement
and (ii) in no event shall any direct or indirect transfer of any Common Stock
or any other Capital Stock of the Borrower, by IEH FM Holdings LLC or any of its
Affiliates to any Affiliate of IEH FM Holdings LLC or to IEH FM Holdings LLC,
give rise to or be deemed a “Change of Control” hereunder.

Section 6.11. Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by such Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Group Member;
provided that (i) any Group Member may consummate a sale and leaseback
transactions in which the transferee is the Borrower or a Wholly Owned
Subsidiary Guarantor, and any Restricted Subsidiary which is not a Guarantor may
consummate a sale and leaseback transaction in which the transferor is another
Restricted Subsidiary which is not a Guarantor and (ii) the Group Members may
consummate other sale and leaseback transactions in an amount not to exceed in
the aggregate for all Group Members $250,000,000.

Section 6.12. Swap Agreements. Enter into any Swap Agreement that is for
speculative purposes.

Section 6.13. Changes in Fiscal Periods. Permit the fiscal year of the Borrower
to end on a day other than December 31 or change the Borrower’s method of
determining fiscal quarters.

Section 6.14. Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Group Member
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure the Obligations
other than (a) this Agreement and the other Loan Documents, (b) any customary
agreements governing secured Incremental Equivalent Debt, (c) any customary

 

131



--------------------------------------------------------------------------------

agreements governing secured Refinancing Indebtedness, (d) any agreements
governing any purchase money Liens or Capital Lease Obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby), (e) any agreements with respect
to Indebtedness incurred by the Excluded Subsidiaries and permitted under
Sections 6.02 imposing any such prohibitions or limitations on Excluded
Subsidiaries, (f) any agreements binding any Person which becomes a Subsidiary
or is merged into any Group Member after the date of this Agreement, provided
that such agreement was in existence on the date such Person became a Subsidiary
of, or merged into, such Group Member and was not entered into in contemplation
of such Person becoming a Subsidiary of, or merging into, such Group Member,
(g) any Permitted Receivables Facility Documents, and (h) any agreements to
which any Subsidiary that is not a Wholly-Owned Subsidiary is a party that
prohibit or limit the ability of such Subsidiary or any of its Subsidiaries to
create, incur, assume or suffer to exist any Lien upon any of its property or
revenues.

Section 6.15. Clauses Restricting Subsidiary Distributions. Enter into or become
effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary to (a) make Restricted Payments in respect of any Capital
Stock of such Restricted Subsidiary held by, or pay any Indebtedness owed to,
any Group Member, (b) make loans or advances to, or other Investments in, any
Group Member or (c) transfer any of its assets to any Group Member, except for
such encumbrances or restrictions existing under or by reason of (i) any
restrictions existing under the Loan Documents, (ii) any restrictions existing
under any indenture governing unsecured bond Indebtedness permitted to be
incurred under Section 6.02, (iii) any customary restrictions existing under any
agreements governing Incremental Equivalent Debt, (iv) any customary
restrictions existing under any agreements governing Refinancing Indebtedness,
(v) any restrictions (other than those described in clauses (i), (ii), (iii) and
(iv)) in existence on the date hereof, (vi) any restrictions with respect to a
Restricted Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital Stock or assets of such Restricted Subsidiary, (vii) any restrictions
relating to Excluded Subsidiaries imposed in connection with the Indebtedness
incurred by the Excluded Subsidiaries and permitted under Section 6.02,
(viii) any restrictions contained in the terms of any Indebtedness permitted
under Section 6.02(s) or any other agreement binding any Person which becomes a
Restricted Subsidiary or is merged into any Group Member after the date of this
Agreement, provided that such agreement was in existence on the date such Person
became a Restricted Subsidiary of, or merged into, such Group Member and was not
entered into in contemplation of such Person becoming a Subsidiary of, or
merging into, such Group Member, (ix) any restrictions contained in Permitted
Receivables Facility Documents and (x) any restrictions contained in any
agreements to which any Subsidiary that is not a wholly-owned Subsidiary is a
party so long as such restrictions apply solely to such Subsidiary or any of its
Subsidiaries.

Section 6.16. Lines of Business. Enter into any business, either directly or
through any Restricted Subsidiary, except for those businesses in which the
Group Members are engaged on the date of this Agreement or that are determined
by the Board of Directors of the Borrower to be reasonably related thereto.

 

132



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

Section 7.01. Events of Default. In the case of the happening of any of the
following events and the continuance thereof beyond the applicable period of
grace (if any) set forth below (each, an “Event of Default”):

(a) any representation or warranty made by the Borrower in this Agreement or in
any Loan Document or any statement or representation made in any report,
financial statement, certificate or other document furnished by the Borrower to
the Lenders under or in connection with this Agreement, shall prove to have been
false or misleading in any material respect when made or delivered; or

(b) the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan, or any other amount payable hereunder or under any other Loan
Document, within five Business Days after any such interest or other amount
becomes due in accordance with the terms hereof; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 5.04(a) (with respect to
the Borrower only), Section 5.07(a) or Article VI of this Agreement; provided
that any Event of Default resulting solely from a failure to comply with
Section 6.01 (a “Financial Covenant Default”) shall not constitute an Event of
Default with respect to the Term Loans until the earlier of (I) the date on
which the Revolving Administrative Agent, with the consent or upon the request
of the Required Revolving Credit Lenders, terminates the Revolving Credit
Commitments or exercises (or instructs the Revolving Administrative Agent or the
Collateral Trustee to exercise) any remedies with respect to any material
portion of the Collateral due to a Financial Covenant Default (provided that the
following shall not constitute an exercise of remedies: (1) cash sweeps that are
permitted pursuant to the terms of any Loan Document relating to dominion over
bank accounts, (2) the establishment of Borrowing Base reserves, Collateral
ineligibles, or other conditions for Borrowings, (3) the changing of advance
rates or advance sublimits, (4) the imposition of a default interest or any late
fee and (5) the cessation of lending pursuant to the provisions of any Loan
Document, including upon the occurrence of a Default on the existence of an
overadvance, in each case, so long as the Revolving Credit Commitments have not
been terminated) and (II) the date on which the Revolving Administrative Agent,
with the consent or upon the request of the Required Revolving Credit Lenders,
declares the Revolving Credit Loans (with accrued interest thereon) to be due
and payable forthwith due to a Financial Covenant Default in accordance with
this Section 7.01; or

(d) any Loan Party shall default in the observance or performance of
(i) Section 5.01 and such default shall continue unremedied for a period of
sixty (60) days after notice to the Borrower from the Administrative Agents or
(ii) any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a), (b), (c) or (m) of this
Section 7.01), and such default shall continue unremedied for a period of 30
days after notice to the Borrower from the Administrative Agents or the Required
Lenders (or, in the case of Section 7.01(m), the Required Revolving Credit
Lenders); or

(e) any Group Member shall (i) default in making any payment of any principal of
or interest on any Indebtedness (including any Guarantee Obligation, but
excluding the Loans and Intercompany Loans) when the same shall become due
(giving effect to the applicable period

 

133



--------------------------------------------------------------------------------

of grace, if any, provided in the instrument or agreement under which such
Indebtedness was created); or (ii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable and, if any such default
is under any Indebtedness of any Foreign Subsidiary, such default shall continue
unremedied or unwaived for a period of ten days; provided that a default, event
or condition described in clause (i) or (ii) of this paragraph (e) shall not at
any time constitute an Event of Default unless, at such time, one or more
defaults, events or conditions of the type described in clauses (i) or (ii) of
this paragraph (e) shall have occurred and be continuing with respect to
Indebtedness the outstanding principal amount of which exceeds in the aggregate
$125,000,000; or

(f) (i) one or more Group Members having assets with an aggregate book value of
at least 10% of the book value of the consolidated assets of the Group Members,
taken as a whole (as set forth in the most recent audited consolidated financial
statements of the Borrower that have been delivered pursuant to Section 5.01(a)
(or, until any audited financial statements have been delivered pursuant to such
Section, FMC’s audited financial statements for the year ending December 31,
2013) shall commence any case, proceeding or other action (A) under any existing
or future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, bankruptcy trustee, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or such Group Member or Group Members shall make
a general assignment for the benefit of its creditors; or (ii) there shall be
commenced against such Group Member or Group Members any case, proceeding or
other action of a nature referred to in clause (i) above that (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of sixty
(60) days; or (iii) there shall be commenced against such Group Member or Group
Members any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) such Group Member
or Group Members shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) such Group Member or Group Members shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) a
failure to meet the minimum funding standards (as defined in Section 302 of
ERISA) shall exist with respect to any Plan or any Lien in favor of the PBGC or
a Plan shall arise on the assets of any Group

 

134



--------------------------------------------------------------------------------

Member or any Commonly Controlled Entity, (iii) a Reportable Event shall occur
with respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, or
(v) any Group Member or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Required Lenders is likely to, incur any material
liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan; and in each case in clauses (i) through
(v) above, such event or condition, together with all other such events or
conditions, if any, could, in the reasonable judgment of the Required Lenders,
reasonably be expected to have a Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against (i) any Loan Party
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$75,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof or (ii) any Group Member that is not a Loan Party which,
individually or in the aggregate for all such Group Members, could reasonably be
expected to have a Material Adverse Effect; or

(i) (i) any of the Security Documents or the Intercreditor Agreements shall
cease, for any reason, to be in full force and effect, or any Loan Party or any
Affiliate of any Loan Party or any party to an Intercreditor Agreement shall so
assert, or (ii) any Lien securing the Obligations created by any of the Security
Documents shall cease to be enforceable and of the same effect and priority
purported to be created thereby; or

(j) the Domestic Subsidiary Guarantee shall cease, for any reason, to be in full
force and effect or any Loan Party or any Affiliate of any Loan Party shall so
assert; or

(k) a Change of Control shall occur; or

(l) if such Indebtedness was subordinated in the first instance, any Permitted
Junior Debt, or the guarantees of any Permitted Subordinated Indebtedness shall
cease, for any reason, to be validly subordinated to the Obligations, the
obligations of the Guarantors under the Domestic Subsidiary Guarantee or the
Liens securing the Obligations granted pursuant to the Security Documents, as
the case may be; or

(m) the Borrower shall fail to deliver a certified Borrowing Base Certificate
when due and such default shall continue unremedied for more than five
(5) Business Days (it being understood that an Event of Default under this
clause (m) shall be cured upon delivery of the certified Borrowing Base
Certificate that was failed to be delivered or a certified Borrowing Base
Certificate that sets forth the Borrowing Base as of a date more recent that
required by the Borrowing Base Certificate that was failed to be delivered);

 

135



--------------------------------------------------------------------------------

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Loans (with accrued interest thereon) and all other amounts
owing under this Agreement and the other Loan Documents shall immediately become
due and payable, (B) if such event is a Financial Covenant Default, with the
request of the Required Revolving Credit Lenders, the Revolving Administrative
Agent may, or upon the consent of the Required Revolving Credit Lenders, the
Revolving Administrative Agent shall, by notice to the Borrower, terminate the
Revolving Credit Commitments and declare the Revolving Credit Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents to the Revolving Credit Lenders to be due and payable
forthwith, whereupon the same shall immediately become due and payable and
(C) if such event is any other Event of Default or if any action has been taken
under the immediately preceding clause (B) at any time that a Financial Covenant
Default has occurred and is continuing, with the consent of the Required
Lenders, the Administrative Agents may, or upon the request of the Required
Lenders, the Administrative Agents shall, by notice to the Borrower, terminate
the Commitments and declare the Loans (with accrued interest thereon) and all
other amounts owing under this Agreement and the other Loan Documents to be due
and payable forthwith, whereupon the same shall immediately become due and
payable. Except as expressly provided above in this Section 7.01, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower.

Section 7.02. Equity Cure Right. Notwithstanding anything to the contrary
contained in Section 7.01, if the Borrower fails to comply with the requirements
of Section 6.01 for any fiscal quarter (including, for the avoidance of doubt,
the fourth fiscal quarter of the fiscal year), then during the period (the
“Applicable Period”) commencing on the later to occur of (1) the day following
the last day of such fiscal quarter and (2) the day the Borrower obtains
knowledge of a failure to comply with the requirements of Section 6.01 for such
fiscal quarter, and ending on (X) the tenth day after the date on which the
Compliance Certificate is required to be delivered pursuant to Section 5.02(h)
(in the case of clause (1)) or (Y) the tenth day following the date on which the
Borrower obtains such knowledge (in the case of clause (2)), the Borrower shall
have the right to issue Common Stock for cash or otherwise receive cash
contributions to the capital of the Borrower and, in each case, to contribute
any such cash to the capital of the Borrower and apply the amount of the
proceeds thereof (up to the aggregate amount necessary to cure (by addition to
Consolidated EBITDA) such Event of Default under Section 6.01 for the applicable
period) (any such contribution so included in the calculation of Consolidated
EBITDA, a “Specified Equity Contribution”) to increase Consolidated EBITDA with
respect to the applicable fiscal quarter of the Borrower (the “Cure Right”),
which increase shall continue to be included in Consolidated EBITDA for so long
as such fiscal quarter is part of any trailing four fiscal quarter period
included in the calculation of the financial covenant set forth in Section 6.01;
provided that (a) such proceeds are actually received by the Borrower no later
than the last day of such Applicable Period, (b) the Cure Right shall not be
exercised more than four times during the term of this Agreement and (c) in each
period of four consecutive fiscal quarters of the Borrower, there shall be at
least two fiscal quarters during which the Cure Right is not exercised; provided
further that, for the avoidance of doubt, during such Applicable Period (A) the
Lenders shall not be permitted to exercise remedies with respect to such breach
of Section 6.01 and (Y) unless such Specified Equity Contribution is made prior
the expiration of such Applicable Period), the Borrower shall not be permitted
to make any new Revolving Credit Borrowing or request (x) the issuance of any
new Letter of Credit or (y) the amendment, extension or renewal of any existing
Letter of Credit that would increase the face amount available to be drawn
thereunder (it being understood and agreed that any refinancing of

 

136



--------------------------------------------------------------------------------

Borrowings pursuant to Section 2.14 shall not constitute the making of a new
Revolving Credit Borrowing). If, after giving effect to the foregoing
adjustment, the Borrower is in compliance with the financial covenant set forth
in Section 6.01, then the Borrower shall be deemed to have satisfied the
requirements of such Section as of the relevant date of determination with the
same effect as though there had been no failure to comply on such date, and the
applicable breach or default of such Section that had occurred shall be deemed
cured for purposes of this Agreement. The parties hereby acknowledge that this
Section may not be relied on for purposes of calculating any financial ratios
other than as applicable to determining compliance with Section 6.01 (and not
for the purposes of any basket contained in Article VI) and shall not result in
any adjustment to any amounts, other than the amount of the Consolidated EBITDA
referred to in the immediately preceding sentence.

ARTICLE VIII

THE ADMINISTRATIVE AGENTS

Section 8.01. Administration by Administrative Agents. The general
administration of the Loan Documents shall be performed by the Administrative
Agents. Each Lender hereby irrevocably authorizes the relevant Applicable
Administrative Agent, at its discretion, to take or refrain from taking such
actions as agent on its behalf and to exercise or refrain from exercising such
powers under the Loan Documents as are delegated by the terms hereof or thereof,
as appropriate, together with all powers reasonably incidental thereto
(including the release of Collateral in connection with any transaction that is
expressly permitted by the Loan Documents and including such actions in
connection with the incurrence of Refinancing Indebtedness as are expressly
contemplated by the Loan Documents). No Administrative Agent shall have duties
or responsibilities except as set forth in this Agreement and the remaining Loan
Documents.

Section 8.02. Advances and Payments. (a) On the date of each Loan of any Class,
the Applicable Administrative Agent shall be authorized (but not obligated) to
advance, for the account of each of the Lenders of such Class, the amount of the
Loan to be made by such Lender in accordance with its Commitment hereunder.
Should the Applicable Administrative Agent do so, each of the Lenders agrees
forthwith to reimburse such Administrative Agent in immediately available funds
for the amount so advanced on its behalf by such Administrative Agent, together
with interest at the Federal Funds Rate if not so reimbursed on the date due
from and including such date but not including the date of reimbursement.

(b) Any amounts received by an Administrative Agent in connection with this
Agreement (other than amounts to which such Administrative Agent is entitled
pursuant to Sections 2.22, 8.06, 9.05 and 9.06), the application of which is not
otherwise provided for in this Agreement, shall be applied, first, in accordance
with each applicable Lender’s applicable Class Percentage to pay ratably accrued
but unpaid Fees, and second, ratably, (x) in accordance with each Revolving
Credit Lender’s Class Percentage to pay accrued but unpaid interest and the
principal balance outstanding of all Revolving Credit Loans and all unreimbursed
Letter of Credit drawings and (y) in accordance with each Term Loan Lender’s
Class Percentage to pay accrued but unpaid interest and the principal balance
outstanding of all Term Loans. All amounts to be paid to a Lender by an
Administrative Agent shall be credited to that Lender, after collection by such
Administrative Agent, in immediately available funds either by wire transfer or
deposit in that Lender’s correspondent account with such Administrative Agent,
as such Lender and such Administrative Agent shall from time to time agree. The
Administrative Agents shall cooperate to effect the provisions of this
Section 8.02.

 

137



--------------------------------------------------------------------------------

Section 8.03. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower, including, but not limited to, a secured claim or other security or
interest arising from, or in lieu of, such secured claim and received by such
Lender under any applicable bankruptcy, insolvency or other similar law or
otherwise, obtain payment in respect of its Loans of any Class as a result of
which the unpaid portion of its Loans of such Class is proportionately less than
the unpaid portion of the Loans of such Class of any other Lender, (a) such
Lender shall promptly purchase at par (and shall be deemed to have thereupon
purchased) from such other Lender a participation in the Loans of such Class of
such other Lender, so that the aggregate unpaid principal amount of each
Lender’s Loans of such Class and such Lender’s participation in Loans of such
Class of the other Lenders shall be in the same proportion to the aggregate
unpaid principal amount of all Loans of such Class then outstanding as the
principal amount of its Loans of such Class prior to the obtaining of such
payment was to the principal amount of all Loans of such Class outstanding prior
to the obtaining of such payment and (b) such other adjustments shall be made
from time to time as shall be equitable to ensure that the Lenders share such
payment pro-rata; provided that (x) if any such non-pro-rata payment is
thereafter recovered or otherwise set aside, such purchase of participations
shall be rescinded (without interest) and (y) the foregoing shall be
inapplicable to any transaction that is expressly permitted hereunder. The
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding (or deemed to be holding) a participation in a Loan may exercise
any and all rights of banker’s lien, setoff or counterclaim with respect to any
and all moneys owing by the Borrower to such Lender as fully as if such Lender
was the original obligee thereon, in the amount of such participation.

Section 8.04. Agreement of Required Lenders. Upon any occasion requiring or
permitting an approval, consent, waiver, election or other action on the part of
the Required Lenders, the Required Revolving Credit Lenders, the Super-majority
Revolving Credit Lenders or Required Term Lenders, action shall be taken by the
Applicable Administrative Agent (or the Applicable Administrative Agents) for
and on behalf or for the benefit of all Lenders, all Revolving Credit or all
Term Loan Lenders, as applicable, upon the direction of the Required Lenders,
the Required Revolving Credit Lenders, the Super-majority Revolving Credit
Lenders or Required Term Lenders, as the case may be (subject to Section 9.18
and to the definition of “Receipt of Sufficient Consents”, as applicable), and
any such action shall be binding on all Lenders (or all Revolving Credit Lenders
or all Term Loan Lenders, as applicable). No amendment, modification, consent,
or waiver shall be effective except in accordance with the provisions of
Section 9.10 (or as otherwise expressly provided for in Sections 2.28, 2.30 or
2.31.

Section 8.05. Liability of Administrative Agents. (a) Each Administrative Agent,
when acting on behalf of the applicable Class(es) of Lenders, may execute any of
its duties under this Agreement by or through any of its officers, agents, and
employees, and neither such Administrative Agent nor its directors, officers,
agents, employees or Affiliates shall be liable to the Lenders or any of them
for any action taken or omitted to be taken in good faith, or be responsible to
the Lenders or to any of them for the consequences of any oversight or error of
judgment, or for any loss, unless the same shall happen through its gross
negligence or willful misconduct. No Administrative Agent nor its directors,
officers, agents, employees and Affiliates shall in any event be liable to the
Lenders or to any of them for any action taken or omitted to be taken by them
pursuant to instructions received by them from the Required Lenders or in
reliance upon the advice of counsel selected by such Administrative Agent.

 

138



--------------------------------------------------------------------------------

Without limiting the foregoing, no Administrative Agent, nor any of its
directors, officers, employees, agents or Affiliates shall be responsible to any
Lender for the due execution, validity, genuineness, effectiveness, sufficiency,
or enforceability of, or for any statement, warranty, or representation in, this
Agreement, any Loan Document or any related agreement, document or order, or
shall be required to ascertain or to make any inquiry concerning the performance
or observance by the Borrower of any of the terms, conditions, covenants, or
agreements of this Agreement or any of the Loan Documents.

(b) No Administrative Agent nor any of its directors, officers, employees,
agents or Affiliates shall have any responsibility to the Borrower on account of
the failure or delay in performance or breach by any Lender or by the Borrower
of any of their respective obligations under this Agreement or any of the Loan
Documents or in connection herewith or therewith.

(c) Each Administrative Agent, in its capacity as an Applicable Administrative
Agent hereunder, shall be entitled to rely on any communication, instrument, or
document reasonably believed by it to be genuine or correct and to have been
signed or sent by a person or persons believed by it to be the proper person or
persons, and such Administrative Agent shall be entitled to rely on advice of
legal counsel, independent public accountants, and other professional advisers
and experts selected by it.

Section 8.06. Reimbursement and Indemnification. Each Lender agrees (i) to
reimburse the Applicable Administrative Agent for such Lender’s Class Percentage
of (x) any expenses and fees incurred for the benefit of the Lenders under this
Agreement and any of the Loan Documents, including counsel fees and compensation
of agents and employees for services rendered on behalf of the Lenders, and any
other expense incurred in connection with the operations or enforcement thereof
not reimbursed by the Borrower and (y) any expenses of such Administrative Agent
incurred for the benefit of the Lenders that the Borrower has agreed to
reimburse pursuant to Section 9.05 and has failed to so reimburse and (ii) to
indemnify and hold harmless the Applicable Administrative Agent and its
directors, officers, employees, agents or Affiliates, on demand, in the amount
of its proportionate share, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against it or any of them in any way relating to or
arising out of this Agreement or any of the Loan Documents or any action taken
or omitted by it or any of them under this Agreement or any of the Loan
Documents to the extent not reimbursed by the Borrower (except such as shall
result from their respective gross negligence or willful misconduct).

Section 8.07. Rights of Administrative Agents. It is understood and agreed that
each of the Revolving Administrative Agent (in its capacity as such), the
Tranche B Term Administrative Agent (in its capacity as such) and Tranche C Term
Administrative Agent (in its capacity as such) shall have the same rights and
powers hereunder (including the right to give such instructions) as the other
Lenders and may exercise such rights and powers, as well as its rights and
powers under other agreements and instruments to which it is or may be party,
and engage in other transactions with the Borrower, as though it were not an
administrative agent of the Lenders under this Agreement.

 

139



--------------------------------------------------------------------------------

Section 8.08. Independent Lenders. Each Lender acknowledges that it has decided
to enter into this Agreement and to make the Loans hereunder based on its own
analysis of the transactions contemplated hereby and of the creditworthiness of
the Borrower and agrees that no Administrative Agent shall bear responsibility
therefor.

Section 8.09. Notice of Transfer. The Applicable Administrative Agent may deem
and treat a Lender party to this Agreement as the owner of such Lender’s portion
of the Loans held by such Lender for all purposes, unless and until a written
notice of the assignment or transfer thereof executed by such Lender shall have
been received by such Administrative Agent.

Section 8.10. Successor Administrative Agents. Each Administrative Agent may
resign at any time by giving written notice thereof to the Borrower and (x) in
the case of the Revolving Administrative Agent, the Revolving Credit Lenders and
(y) in the case of any Term Administrative Agents, the Term Loan Lenders of the
applicable Class. Upon any such resignation, the Required Revolving Credit
Lenders or the Required Term Lenders (with respect to the applicable Class of
Term Loans), as applicable, shall have the right to appoint a successor
Revolving Administrative Agent (in the case of the Required Revolving Credit
Lenders) or a successor Tranche B Term Administrative Agent or Tranche C Term
Administrative Agent, as applicable (in the case of the Required Term Lenders),
which in each case shall be reasonably satisfactory to the Borrower. If no such
successor Administrative Agent shall have been so appointed by the Required
Revolving Credit Lenders or the Required Term Lenders (with respect to the
applicable Class of Term Loans), as applicable, and shall have accepted such
appointment within thirty (30) days after such retiring Administrative Agent’s
giving of notice of resignation (the “Resignation Date”), such retiring
Administrative Agent may, on behalf of such applicable Class(es) of Lenders,
appoint a successor Applicable Administrative Agent, which shall be a commercial
bank organized under the laws of the United States or of any State thereof and
having a combined capital and surplus of a least $100,000,000, and which shall
be reasonably satisfactory to the Borrower. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Date. Upon the acceptance of any appointment as an
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of such retiring Administrative
Agent, and such retiring Administrative Agent shall be discharged from its
duties and obligations under this Agreement. After any retiring Administrative
Agent’s resignation hereunder as an Administrative Agent, the provisions of this
Article VIII and Sections 9.05 and 9.06 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was an Administrative Agent
under this Agreement.

Section 8.11. Designated Hedging Obligations; Secured Cash Management
Obligations. (a) The Borrower and any Person that is or becomes a Revolving
Credit Lender as of or following the 2013 Amendment Effective Date (or that was
a Revolving Credit Lender immediately prior to giving effect to the 2013
Revolving Facility Amendment Agreement) or any Affiliate of any such Person (the
“Designated Hedging Counterparty”) may from time to time designate the
obligations of a Loan Party in respect of a Hedging Agreement to which such
Designated Hedging Counterparty and such Loan Party are parties as being
“Designated Hedging Obligations” upon written notice (a “Designation Notice”;
and any such designated Hedging Agreement, a “Designated Hedging Agreement”, and
following the first such designation with

 

140



--------------------------------------------------------------------------------

respect to a Designated Hedging Counterparty, unless otherwise notified to the
Revolving Administrative Agent in writing, all Hedging Agreements thereafter
entered into with such Designated Hedging Counterparty shall constitute
Designated Hedging Agreements, subject to Section 8.11(e)) to the Revolving
Administrative Agent from the Borrower and the Designated Hedging Counterparty,
in form reasonably acceptable to the Revolving Administrative Agent, which
Designation Notice shall include (x) a description of such Hedging Agreement
and, if requested by the Revolving Administrative Agent, a copy of such Hedging
Agreement and (y) a calculation of the Swap Termination Value for all Designated
Hedging Agreements with such Designated Hedging Counterparty as of the date of
such Designation Notice. The Borrower and any Person that is or becomes a
Revolving Credit Lender as of or following the 2013 Amendment Effective Date (or
that was a Revolving Credit Lender immediately prior to giving effect to the
2013 Revolving Facility Amendment Agreement) (the “Cash Management Bank”) may
from time to time designate the Cash Management Obligations under any Cash
Management Agreement to which such Revolving Credit Lender and a Loan Party are
parties (a “Designated Cash Management Agreement”) as being “Pari Passu Secured
Cash Management Obligations” by delivering a Designation Notice to the Revolving
Administrative Agent from the Borrower stating the maximum amount of Cash
Management Obligations under such Designated Cash Management Agreement that
shall constitute Pari Passu Secured Cash Management Obligations.

(b) The Borrower shall include in each Borrowing Base Certificate furnished to
the Revolving Administrative Agent pursuant to Section 5.12 (i) a determination
of the aggregate amount of all negative Swap Termination Values for each
Designated Hedging Counterparty with respect to all Designated Hedging
Agreements (with each such aggregate amount being expressed as an absolute
value) and (ii) a calculation of the aggregate amount of Pari Passu Secured Cash
Management Obligations as of the date of such Borrowing Base Certificate;
provided, that the Borrower shall have the right to (and, if requested by the
Revolving Administrative Agent, the Borrower shall use commercially reasonable
efforts to) provide to the Revolving Administrative Agent an updated Swap
Termination Value determination with respect to each Designated Hedging
Agreement on a more frequent basis (but not more frequently than weekly).

(c) The Revolving Administrative Agent shall establish a reserve against the
Borrowing Base (the “Designated Hedging Obligations Reserve”) in an amount equal
to the aggregate amount of the Swap Termination Values for each Designated
Hedging Counterparty as determined in accordance with the preceding
Section 8.11(b) most recently reported to it in respect of all Designated
Hedging Agreements (or, in the case of Hedging Agreements that are designated as
Designated Hedging Agreements on the 2013 Amendment Effective Date, as reported
in the Designation Notice delivered on the 2013 Amendment Effective Date (and as
such amount may be adjusted from time to time in accordance with
Section 8.11(b)), in each case plus such additional reserve amount as may be
requested by the Borrower in its sole discretion (subject to the following
proviso); provided, however, that no such reserve shall be established with
respect to any Designated Hedging Agreement (or the Hedging Obligations
thereunder) to the extent that the establishment of such reserve would cause the
Total Revolving Credit Usage to exceed the lesser of (A) the Total Revolving
Commitment and (B) the Borrowing Base. The Revolving Administrative Agent shall
establish a reserve against the Borrowing Base (the “Secured Cash Management
Obligations Reserve”) in an amount equal to the aggregate amount of Cash
Management Obligations most recently reported to it in respect of all Designated
Cash Management Agreements; provided, however, that no such

 

141



--------------------------------------------------------------------------------

reserve shall be established with respect to any Designated Cash Management
Agreement (or the Cash Management Obligations thereunder) to the extent that the
establishment of such reserve would cause the Total Revolving Credit Usage to
exceed the lesser of (A) the Total Revolving Commitment and (B) the Borrowing
Base. For the avoidance of doubt, the Borrowing Base shall be promptly adjusted
in response to the establishment of, or any adjustment made to, the Designated
Hedging Obligations Reserve or the Secured Cash Management Obligations Reserve
in accordance with this Section 8.11(c).

(d) No holder of Hedging Obligations or Cash Management Obligations that obtains
the benefits of Section 2.20(b) or 2.20(c), any guarantee of such obligations
pursuant to any Loan Document or any Collateral by virtue of the provisions
hereof or of any other Loan Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a
Revolving Credit Lender and, in such case, only to the extent expressly provided
in the Loan Documents. Notwithstanding any other provision of this Article 8 to
the contrary, neither the Administrative Agent nor the Collateral Trustee
(x) shall be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Hedging Obligations or Cash
Management Obligations unless the Revolving Administrative Agent has received
written notice thereof, together with such supporting documentation as the
Revolving Administrative Agent may request, from the parties to the applicable
agreements, (y) shall have any responsibility to determine the accuracy of any
Swap Termination Value calculation provided to it pursuant to this Section 8.11
or (z) shall have any duty to notify any Designated Hedging Counterparty or Cash
Management Bank of the receipt of any Designation Termination Notice or of any
resulting removal of the designation of any Hedging Obligations or Cash
Management Obligations as Pari Passu Secured Hedging Obligations or Pari Passu
Secured Cash Management Obligations. By its acceptance of the benefits of
Section 2.20(b) or 2.20(c), any guarantee of Hedging Obligations or Cash
Management Obligations pursuant to any Loan Document or any Collateral by virtue
of the provisions hereof or of any other Loan Document, each Designated Hedging
Counterparty and each Designated Cash Management Bank shall be deemed to agree
to the foregoing and to all other applicable provisions of this Section 8.11.

(e) The Borrower may from time to time remove the designation of any Designated
Hedging Agreement or Designated Cash Management Agreement, as applicable, by
written notice (the “Designation Termination Notice”) to the Revolving
Administrative Agent, and from the date of such Designation Termination Notice,
the obligations under such Designated Hedging Agreement or such Designated Cash
Management Agreement, as applicable, shall no longer constitute Pari Passu
Secured Hedging Obligations or Cash Management Obligations, as applicable, for
purposes of the Loan Documents; provided, that no Designation Termination Notice
shall be effective without the written consent of the applicable Revolving
Credit Lender that is the Designated Hedge Counterparty or Cash Management Bank,
any such consent not to be unreasonably withheld, delayed or conditioned (it
being understood and agreed that the provision and effectiveness of substitute
collateralization or security arrangements and/or the receipt of such
replacement collateral or security for Pari Passu Secured Hedging Obligations,
in each case consistent with the terms of the applicable Designated Hedging
Agreement, are deemed to be reasonable conditions to any such consent). For the
avoidance of doubt, neither a

 

142



--------------------------------------------------------------------------------

Designated Hedging Agreement nor a Designated Cash Management Agreement shall
cease to be a Designated Hedging Agreement or a Designated Cash Management
Agreement, as applicable, solely because the Designated Hedging Counterparty or
Cash Management Bank, as applicable, ceases to be a Revolving Credit Lender (or
an Affiliate of a Revolving Credit Lender) after the date of the applicable
Designated Hedging Agreement or Designated Cash Management Agreement.

ARTICLE IX

MISCELLANEOUS

Section 9.01. Notices. (a) General. Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax, as
follows:

(i) if to the Borrower, to it at World Headquarters, 26555 Northwestern Highway,
Southfield, Michigan 48033, Attention: James C. Zabriskie, Telephone:
(248) 354-8673 and Telecopy: (248) 354-7727, with copies to Brett Pynnonen,
Telephone: (248) 354-1748 and Telecopy: (248) 354-7727,

(ii) if to the Revolving Administrative Agent, to it at Citibank, N.A., 1615
Brett Road, OPS III, New Castle, DE 19720, Attention: Loan and Agency Team,
Telephone: (302) 894-6010, Telecopy: (212) 994-0961, email:
GLAgentOfficeOps@citi.com,

(iii) if to the Tranche B Term Administrative Agent, to it at Citibank, N.A.,
1615 Brett Road, OPS III, New Castle, DE 19720, Attention: Loan and Agency Team,
Telephone: (302) 894-6010, Telecopy: (212) 994-0961, email:
GLAgentOfficeOps@citi.com1;

(iv) if to the Tranche C Term Administrative Agent, to it at Credit Suisse AG,
Attn: Loan Operations – Agency Manager, Eleven Madison Avenue., 23rd Floor,
Phone: 919-994-6369, New York, NY 10010, Fax: 212-322-2291, Email:
agency.loanops@credit-suisse.com; and

(v) if to any Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.

Notices and communications sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices sent by fax shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications, to the
extent provided in paragraph (b) of this Section, shall be effective as provided
in such paragraph.

 

1  Citibank to confirm contact information.

 

143



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the Fronting Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet and intranet websites) pursuant to
procedures approved by the Applicable Administrative Agent; provided that the
foregoing shall not apply to notices under Article II to any Lender or any
Fronting Bank if such Lender or such Fronting Bank, as applicable, has notified
the Applicable Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. Any notices or other
communications to an Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications or may be rescinded by any such Person by notice to each other
such Person.

(c) Unless the Applicable Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgment from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgment) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses
(i) and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

(d) Change of Address, etc. Any party hereto may change its address or fax
number for notices and other communications hereunder by notice to the other
parties hereto.

Section 9.02. Survival of Agreement, Representations and Warranties, etc. All
warranties, representations and covenants made by the Borrower herein or in any
certificate or other instrument delivered by it or on its behalf in connection
with this Agreement shall be considered to have been relied upon by the Lenders
and shall survive the making of the Loans herein contemplated regardless of any
investigation made by any Lender or on its behalf and shall continue in full
force and effect so long as any amount due or to become due hereunder is
outstanding and unpaid and so long as the Commitments have not been terminated.
All statements in any such certificate or other instrument shall constitute
representations and warranties by the Borrower hereunder with respect to the
Borrower.

Section 9.03. Successors and Assigns. (a) This Agreement shall be binding upon
and inure to the benefit of the Borrower, the Administrative Agents and the
Lenders and their respective successors and assigns. The Borrower may neither
assign nor transfer any of its rights or obligations hereunder to any Person
other than a Successor Borrower as permitted under Section 6.04(a) without the
prior written consent of all of the Lenders. Each Lender may sell participations
to any Person (other than to a natural person or a Defaulting Revolving Lender)

 

144



--------------------------------------------------------------------------------

(each, a “Participant”) in all or part of any Loan, or all or part of its
Commitment, in which event, without limiting the foregoing, the provisions of
Sections 2.18 and 2.21 shall inure to the benefit of each purchaser of a
participation (provided that such participant shall look solely to the seller of
such participation for such benefits and the Borrower’s liability, if any, under
Sections 2.18 and 2.21 shall not be increased as a result of the sale of any
such participation other than as a result of a Change in Law that occurs after
the Participant acquired the applicable participation) and the pro rata
treatment of payments, as described in Section 2.20, shall be determined as if
such Lender had not sold such participation. In the event any Lender shall sell
any participation, such Lender shall retain the sole right and responsibility to
enforce the obligations of the Borrower relating to the Loans, including the
right to approve any amendment, modification or waiver of any provision of this
Agreement (provided that such Lender may grant its participant the right to
consent to such Lender’s execution of amendments, modifications or waivers which
(i) reduce any Fees payable hereunder to the Lenders, (ii) reduce the amount of
any scheduled principal payment on any Loan or reduce the principal amount of
any Loan or the rate of interest payable hereunder or (iii) extend the maturity
of the Borrower’s obligations hereunder). The sale of any such participation
shall not alter the rights and obligations of the Lender selling such
participation hereunder with respect to the Borrower. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. No Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. For the avoidance of doubt, no Administrative Agent (in its
capacity as an Administrative Agent) shall have any responsibility for
maintaining a Participant Register.

(b) Each Lender may assign to one or more Lenders or Eligible Assignees all or a
portion of its interests, rights and obligations under this Agreement; provided,
however, that, (i) with respect to any assignment of a Term Loan or a Term Loan
Commitment to any Person other than a Pre-Approved Assignee (other than with
respect to Sections 9.03(g) and 9.03(h)), the Applicable Administrative Agent
and, so long as no Specified Default shall have occurred and be continuing, the
Borrower, must give their respective prior written consent to such assignment,
which consent will not be unreasonably withheld (with a failure by the Borrower
to respond within 10 days to a request for such consent being deemed consent by
it, provided that, the Borrower’s refusal to accept an assignment to a
competitor shall not be deemed to be unreasonable), (ii) with respect to any
assignment of a Revolving Credit Commitment and corresponding Revolving Credit
Loans, Letter of Credit Outstandings, other than in the case of an assignment to
a Revolving Credit Lender, an Affiliate of a Revolving Credit Lender or an
Approved Fund of a Revolving Credit Lender, the Revolving Administrative Agent,
the applicable Fronting Bank and, so long as no Specified Default shall have
occurred and be continuing, the Borrower, must give their respective prior
written consent to such assignment,

 

145



--------------------------------------------------------------------------------

which consent will not be unreasonably withheld, (iii) other than in the case of
an assignment to a Pre-Approved Assignee, immediately after giving effect to any
such assignment, (x) the aggregate amount of the Revolving Credit Commitment or
the aggregate principal amount of the applicable Class of Term Loans of the
assigning Lender (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Applicable Administrative Agent)
shall, unless otherwise agreed to in writing by the Borrower and the Applicable
Administrative Agent, be $0 or at least $1,000,000 (provided that Revolving
Credit Commitments or Term Loans held by two or more Approved Funds of a Lender
shall be aggregated for purposes of meeting such minimum amounts) and (y) the
aggregate amount of the Revolving Credit Commitment or the aggregate principal
amount of the applicable Class of Term Loans subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Applicable Administrative Agent) shall, unless
otherwise agreed to in writing by the Borrower and the Applicable Administrative
Agent, be at least $1,000,000 (provided that contemporaneous assignments by two
or more Approved Funds of a Lender shall be aggregated for purposes of meeting
such minimum amounts), (iv) any assignment by any Revolving Credit Lender of all
or a portion of its Revolving Credit Commitment shall include an assignment of
all or the same portion of the Revolving Credit Loans, the Letter of Credit
Outstandings then held by such Revolving Credit Lender (and vice versa), and
(v) the parties to each such assignment shall execute and deliver to the
Applicable Administrative Agent, for its acceptance and recording in the
Register (as defined below), an Assignment and Acceptance via (A) an electronic
settlement system acceptable to the such Administrative Agent or (B) if
previously agreed with the such Administrative Agent, manually execute and
deliver to the such Administrative Agent an Assignment and Acceptance with
blanks appropriately completed, together with a processing and recordation fee
of $3,500 unless waived by the Applicable Administrative Agent in its sole
discretion (for which the Borrower shall have no liability), provided that, in
the case of multiple assignments by or to any Lender or two or more Approved
Funds of a Lender that occur substantially contemporaneously, only one such
processing and recordation fee shall be payable to the Applicable Administrative
Agent. Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in each Assignment and Acceptance, which effective
date shall be within ten (10) Business Days after the execution thereof (unless
otherwise agreed to in writing by the Applicable Administrative Agent), (A) the
assignee thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (B) the Lender thereunder shall, to the extent provided in such Assignment
and Acceptance, be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto). Upon request and the surrender by the
assigning Lender of its promissory note, if any, the Borrower (at its expense)
shall execute and deliver a promissory note to the assignee Lender. For the
avoidance of doubt, any assignment to an Affiliated Lender shall be subject to
Section 9.03(h).

(c) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than the representation
and warranty that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim, such Lender assignor makes
no representation or warranty and assumes no responsibility with

 

146



--------------------------------------------------------------------------------

respect to any statements, warranties or representations made in or in
connection with this Agreement or any of the other Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any of the other Loan Documents; (ii) such Lender assignor
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of the Borrower or the performance or observance by
the Borrower of any of their obligations under this Agreement or any of the
other Loan Documents or any other instrument or document furnished pursuant
hereto; (iii) such assignee confirms that it has received a copy of this
Agreement and the other Loan Documents, together with copies of the financial
statements referred to in Section 3.01 and the most recent financial statements
delivered pursuant to Section 5.01 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon any Administrative Agent, such Lender assignor or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee appoints and
authorizes the Applicable Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Applicable Administrative Agent by the terms hereof, together with such
powers as are reasonably incidental thereto; and (vi) such assignee agrees that
it will perform in accordance with their terms all obligations that by the terms
of this Agreement are required to be performed by it as a Lender.

(d) Each Administrative Agent shall maintain at its office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the applicable Lenders, the Commitments of the
applicable Lenders, the principal amount (and stated interest on) of the Loans
owing to each applicable Lender and the Letter of Credit Outstandings (if
applicable), in each case from time to time (the “Register”). The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Applicable Administrative Agent and the Lenders shall treat each
Person the name of which is recorded in the Register as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and the assignee thereunder together with the fee payable in respect
thereto, the Applicable Administrative Agent shall, if such Assignment and
Acceptance has been completed with blanks appropriately filled and consented to
by the Applicable Administrative Agent and each Fronting Bank (to the extent
such consent is required hereunder), (i) accept such Assignment and Acceptance,
(ii) record the information contained therein in the Register and (iii) give
prompt written notice thereof to the Borrower (together with a copy thereof). No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.03, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided that prior to any such disclosure, each such assignee or
participant or proposed assignee or participant shall agree in writing to be
bound by confidentiality provisions not less restrictive than those contained in
Section 9.04.

 

147



--------------------------------------------------------------------------------

(g) (i) Notwithstanding anything to the contrary in this Agreement, the Borrower
or any of its Subsidiaries may purchase by way of assignment and become an
assignee with respect to Term Loans of any Class at any time and from time to
time from Lenders in accordance with Section 9.03(b) hereof (each, a “Permitted
Loan Purchase”); provided that (A) any such Permitted Loan Purchase occurs
pursuant to Dutch auction procedures open to all applicable Lenders on a pro
rata basis in accordance with customary procedures to be agreed between the
Borrower and the Term Administrative Agent; (B) no Permitted Loan Purchases
shall be made with the proceeds of any Revolving Credit Loans, (C) no Default or
Event of Default has occurred and is continuing or would result from the
Permitted Loan Purchase, (D) upon consummation of any such Permitted Loan
Purchase, the Term Loans purchased pursuant thereto shall be automatically,
immediately and permanently cancelled and extinguished in accordance with
Section 9.03(g)(ii) below, (E) the Borrower or its Subsidiary (as applicable)
shall make a customary representation to the assigning Lender that it does not
possess material non-public information with respect to the Borrower or its
Subsidiaries or the securities of any of them that has not been disclosed to the
Lenders generally (other than Lenders that have elected not to receive such
material non-public information), (F) any non-cash gain in respect of
cancellation of indebtedness resulting from any such cancellation of Loans shall
not be taken into account in the calculation of Excess Cash Flow, Consolidated
Net Income or Consolidated EBITDA and (G) in connection with any such Permitted
Loan Purchase, the Borrower or its Subsidiary (as applicable) and the assigning
Lender shall execute and deliver to the Term Administrative Agent a Permitted
Loan Purchase Assignment and Acceptance (and for the avoidance of doubt, shall
not be required to execute and deliver an Assignment and Acceptance pursuant to
Section 9.03(b)) and shall otherwise comply with the conditions to Assignments
under this Section 9.03.

(ii) Each Permitted Loan Purchase shall, for purposes of this Agreement, be
deemed to be an automatic, immediate and permanent cancellation and
extinguishment of such Term Loans and the Borrower shall, upon consummation of
any Permitted Loan Purchase, notify the Term Administrative Agent that the
Register be updated to record such event as if it were a prepayment of such Term
Loans; provided, that Permitted Loan Purchases shall not constitute an optional
or mandatory prepayment of Loans and shall not be subject to Section 8.03, but
each principal repayment installment in respect of the Term Loans of the
applicable Class shall be reduced pro rata by the principal amount of each
Permitted Loan Purchase.

(h) Notwithstanding anything to the contrary contained herein, any Term Loan
Lender may, at any time, assign all or a portion of its rights and obligations
under this Agreement in respect of its Term Loans on a non-pro rata basis to an
Affiliated Lender through open market purchases, subject to the following
limitations:

 

148



--------------------------------------------------------------------------------

(i) (i) for purposes of any amendment, waiver or modification of any Loan
Document (including pursuant to Section 9.10) that does not require the consent
of each Lender or each affected Lender or does not adversely affect Affiliated
Lenders in any material respect as compared to other Term Loan Lenders,
Affiliated Lenders will be deemed to have voted in the same proportion as the
Term Loan Lenders that are not Affiliated Lenders voting on such matter (so long
as the Affiliated Lenders are not adversely affected in connection therewith in
any material respect as compared to other Term Loan Lenders solely as a result
of their being Affiliated Lenders);

(ii) the aggregate principal amount of Term Loans (including Incremental Term
Loans) held by all Affiliated Lenders will not exceed 25% of the aggregate
principal amount of the Term Loans (including any Incremental Term Loans)
outstanding at such time; provided that each of the parties hereto agrees and
acknowledges that neither Term Administrative Agent shall be liable for any
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses and disbursements of any kind or nature whatsoever incurred or suffered
by any Person in connection with any compliance or non-compliance with this
Section 9.03(h)(ii) or any purported assignment exceeding such limitation; and

(iii) by its purchase or other acquisition of a Term Loan, each Affiliated
Lender shall be deemed to have acknowledged and agreed that it has no right
whatsoever (in such Person’s capacity as a Lender) so long as such Person is an
Affiliated Lender to attend or receive any notice of any meeting (live or by any
electronic means) in its capacity as a Lender with any Term Administrative Agent
or any other Lender or have access to the Platform (including, without
limitation, that portion of the Platform that has been designated as for
“private-side” Lenders).

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, each Affiliated Lender hereby agrees that, if a proceeding under any
Debtor Relief Law is commenced by or against any Loan Party at a time when such
Lender is an Affiliated Lender, such Affiliated Lender irrevocably authorizes
and empowers the applicable Term Administrative Agent to vote on behalf of such
Affiliated Lender with respect to the applicable Class of Term Loans held by
such Affiliated Lender in the same proportion, for and against, as votes were
cast on each matter by Lenders that are not Affiliated Lenders, unless such Term
Administrative Agent instructs such Affiliated Lender to vote, in which case
such Affiliated Lender shall vote with respect to the Term Loans held by it in
the same proportion, for and against, as votes were cast on each matter by
Lenders that are not Affiliated Lenders; provided that in connection with any
matter that proposes to treat any Obligations held by such Affiliated Lender in
a manner that is different than the proposed treatment of similar Obligations
held by Lenders that are not Affiliates, (a) such Affiliated Lender shall be
entitled to vote in accordance with its sole discretion (and not in accordance
with the direction of such Term Administrative Agent) and (b) such Term
Administrative Agent shall not be entitled to vote on behalf of such Affiliated
Lender. Each Affiliated Lender hereby irrevocably appoints each Term
Administrative Agent (such appointment being coupled with an interest) as such
Affiliated Lender’s attorney-

 

149



--------------------------------------------------------------------------------

in-fact, with full authority in the place and stead of such Affiliated Lender
and in the name of such Affiliated Lender (solely in respect of the applicable
Class of Term Loans and participations therein and not in respect of any other
claim or status that such Affiliated Lender may otherwise have), from time to
time in such Term Administrative Agent’s discretion to take any action and to
execute any instrument that such Term Administrative Agent may deem reasonably
necessary to carry out the provisions of (but subject to the limitations set
forth in) this paragraph.

(i) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

(j) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 9.04. Confidentiality. Each Lender agrees to keep any non-public
information delivered or made available by the Borrower to it confidential from
anyone other than persons employed or retained by such Lender who are or are
expected to become engaged in evaluating, approving, structuring or
administering the Loans; provided that nothing herein shall prevent any Lender
from disclosing such information (i) to any of its officers, directors,
partners, members or Affiliates or to any other Lender, provided such officer,
director, partner, member or Affiliate agrees to keep such information
confidential in a manner not less restrictive than is required by the Lenders
hereunder, (ii) upon the order of any court or administrative agency, (iii) upon
the request or demand of any regulatory agency or authority or by the National
Association of Insurance Commissioners, (iv) which has been publicly disclosed
other than as a result of a disclosure by any Administrative Agent or any Lender
which is not permitted by this Agreement, (v) in connection with any litigation
to which any Administrative Agent, any Lender, or their respective Affiliates
may be a party to the extent reasonably required, (vi) to the extent reasonably
required in connection with the exercise of any remedy hereunder, (vii) to such
Lender’s legal counsel and independent auditors, (viii) to any actual or
proposed participant or assignee of all or part of its rights hereunder subject
to the proviso in Section 9.03(f), (ix) to any direct or indirect contractual
counterparties (or the professional advisors thereto) to any swap or derivative
transaction relating to the Borrower and its obligations (provided such party
agrees to be bound by confidentiality provisions no less restrictive than those
contained in Section 9.04) and (x) on a confidential basis to (a) any rating
agency in connection with rating the Borrower or its Subsidiaries or the
facilities hereunder or (b) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
facilities or

 

150



--------------------------------------------------------------------------------

market data collectors, similar services, providers to the lending industry and
service providers to the Applicable Administrative Agent in connection with the
administration and management of this Agreement and the Loan Documents . Each
Lender shall notify the Borrower of any required disclosure under clause (ii) of
this Section 9.04; provided, however, that the failure of any such Lender to
provide such notification shall not limit, alter or otherwise affect any of the
Borrower’s obligations under this Agreement.

Section 9.05. Expenses. The Borrower agrees to pay all reasonable expenses
incurred by each Administrative Agent and the Arrangers (including the
reasonable fees and disbursements of Davis Polk & Wardwell LLP, counsel for the
Arrangers and the Administrative Agents, any other counsel that any
Administrative Agent shall retain and any internal or third-party appraisers,
consultants and auditors advising such Administrative Agent and the Arrangers
and their counsel) in connection with the preparation, execution, delivery and
administration of this Agreement and the other Loan Documents, the making of the
Loans and the issuance of the Letters of Credit, the perfection of the Liens
contemplated hereby, the syndication of the transactions contemplated hereby,
the costs, fees and expenses of the Applicable Administrative Agent and CGMI in
connection with monthly and other periodic field audits, monitoring of assets
(including reasonable and customary internal collateral monitoring fees) in
accordance with Section 5.06 and publicity expenses, and, following the
occurrence of an Event of Default, all expenses incurred by the Lenders and the
Administrative Agents in the enforcement or protection of the rights of any one
or more of the Lenders or one or more of the Administrative Agents in connection
with this Agreement or the other Loan Documents, including but not limited to
the reasonable fees and disbursements of (a) one counsel to the Administrative
Agents and the Lenders, taken as a whole, and if necessary in the event of an
actual conflict of interest, one additional counsel to all parties similarly
situated and (b) one counsel in each applicable local jurisdiction. Such
payments by the Borrower shall be made upon delivery of a statement setting
forth such costs and expenses. The obligations of the Borrower under this
Section shall survive the termination of this Agreement and/or the payment of
the Loans.

Section 9.06. Indemnity. The Borrower agrees to indemnify and hold harmless each
Administrative Agent, the Arrangers and the Lenders and their respective
directors, officers, partners, members, employees, trustees, advisors, agents
and Affiliates (each an “Indemnified Party”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under or relating to, any Environmental Law
applicable to the Borrower or any of its Subsidiaries, the operations of the
Borrower or any of its Subsidiaries or any property at any time owned, leased,
or in any way used by the Borrower or any of its Subsidiaries or any entity for
which any of them is alleged to be responsible, and the reasonable fees and
expenses of legal counsel in connection with any of the foregoing, whether based
on contract, tort or any other theory and regardless of whether brought by the
Borrower, any of its directors, security holders or creditors, an Indemnified
Party or any other person or whether any Indemnified Party is a party thereto
(all the foregoing, collectively, the “Indemnified Liabilities”); provided that
the Borrower shall have no obligation hereunder to any Indemnified Party with
respect to Indemnified Liabilities to the extent such Indemnified Liabilities
have resulted from the gross negligence, bad faith or willful

 

151



--------------------------------------------------------------------------------

misconduct of such Indemnified Party as determined in a final, non-appealable
judgment of a court of competent jurisdiction. Without limiting the foregoing,
and to the extent permitted by applicable law, the Borrower agrees not to assert
and to cause its Subsidiaries not to assert, and hereby waives and agrees to
cause its Subsidiaries to waive, all rights for contribution or any other rights
of recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnified Party. All amounts due under this Section 9.06
shall be payable not later than ten (10) days after written demand therefor.
Statements payable by the Borrower pursuant to this Section 9.06 shall be
submitted to the Borrower at the address of the Borrower set forth in
Section 9.01, or to such other Person or address as may be hereafter designated
by the Borrower in a written notice to the Administrative Agents. The agreements
in this Section 9.06 shall survive repayment of the Loans and all other amounts
payable hereunder.

Section 9.07. Choice of Law; Jurisdiction; Service of Process. (a) THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIM, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL IN ALL
RESPECTS BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY WITHIN SUCH
STATE.

(b) Each party hereto (in the case of the Borrower, on behalf of itself and the
other Loan Parties) irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
any other party hereto or any related party of any of the foregoing in any way
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits, for itself
and its property, to the jurisdiction of such courts and agrees that all claims
in respect of any action, litigation or proceeding may be heard and determined
in such New York State court or, to the fullest extent permitted by applicable
law, in such Federal court. Each party hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(c) Each party hereto (in the case of the Borrower, on behalf of itself and the
other Loan Parties) hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action, litigation or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 9.01. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

152



--------------------------------------------------------------------------------

Section 9.08. No Waiver. No failure on the part of any Administrative Agent or
any of the Lenders to exercise, and no delay in exercising, any right, power or
remedy hereunder or any of the other Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.

Section 9.09. Extension of Maturity. Should any payment of principal of or
interest or any other amount due hereunder become due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, in the case of principal, interest shall be payable
thereon at the rate herein specified during such extension.

Section 9.10. Amendments, etc. No modification, amendment or waiver of any
provision of any Loan Document, and no consent to any departure by the Borrower
or Guarantors therefrom, shall in any event be effective unless the same shall
be in writing and consented to by the Administrative Agents (or, if applicable,
the Applicable Administrative Agent) (or the Collateral Trustee at the
instruction or with the consent of the Administrative Agents (or, if applicable,
the Applicable Administrative Agent)), with the written consent, or at the
written direction, of the applicable requisite Lenders specified below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given:

(A) the Lender affected thereby (and no other Lenders) to:

(i) increase the Commitment of a Lender (it being understood that a waiver of an
Event of Default shall not constitute an increase in the Commitment of a
Lender); provided, that notwithstanding anything to the contrary, any amendment
having the effect of increasing the size of the Term Facility or the Revolving
Credit Facility (other than as expressly contemplated hereunder) shall also
require the consent of the Required Lenders,

(ii) reduce the principal amount of any Loan (or any unreimbursed Letter of
Credit) or the rate of interest payable thereon, or extend any scheduled date
for the payment of principal pursuant to Section 2.09(a) or (b), or extend any
date for the payment of interest or Fees hereunder, or reduce any Fees payable
hereunder or extend the Tranche B Maturity Date, the Tranche C Maturity Date,
the maturity date applicable to any other Class of Term Loans, or the Revolving
Credit Maturity Date; provided, however, that, notwithstanding the foregoing,
only the consent of the Required Lenders shall be necessary in order to waive
the application of the default rate of interest imposed pursuant to Section 2.11
hereof notwithstanding that any such amendment may have the effect of reducing
the amount of interest or fees payable hereunder, or

 

153



--------------------------------------------------------------------------------

(iii) change the order of application of proceeds set forth in Section 2.20(b)
or Section 2.20(c) or, solely to the extent used to determine such order of
application of proceeds, any defined terms used in such Sections;

(B) all of the Lenders to:

(i) amend or modify any provision of the Loan Documents which provides for the
unanimous consent or approval of all the Lenders,

(ii) amend this Section 9.10 (other than clauses (C), (D), (E), (F) or (G)) or
the definition of Required Lenders, except to the extent necessary to give
effect to any Term Incremental Facility, Refinancing Term Facility or
Replacement Revolving Facility, or

(iii) release all or substantially all of the Collateral from the Liens created
under the Security Documents or all or substantially all of the Guarantors in
their respective capacities as guarantors of the Obligations under the Domestic
Subsidiary Guarantee;

(C) the Required Revolving Credit Lenders (and no other Lenders) to:

(i) waive the requirement set forth in Section 2.02, in Section 4.02(e) or in
the second sentence of Section 6.01 with respect to any Revolving Credit
Borrowing or the issuance, extension or renewal of any Letter of Credit,

(ii) release any Borrowing Base Collateral (other than all or substantially all
of the Collateral) from the Liens created under the Security Documents,

(iii) amend Section 2.15, 5.10, 5.11 or 5.12 (or any definition to the extent
used in any such Section),

(iv) amend Section 6.01 (and any defined terms used therein, solely to the
extent that they relate to Section 6.01) solely for purposes of determining
compliance with Section 6.01 or waive any Event of Default resulting from a
breach of Section 6.01,

(v) amend the definition of “Payment Conditions” or “Permitted Investment
Payment Conditions” or waive the applicability thereof,

(vi) amend the size of any “baskets” contained in the Revolving Credit Facility
Specific Covenants (or add any new “basket” or provision that is substantively
identical to doing so) other than any amendment or waiver of the type described
in this clause (vi) (A) that is requested by the Borrower in connection with the
incurrence of Refinancing Indebtedness and (B) the effect of which is to make
the applicable provision more restrictive on the Borrower and its Subsidiaries
as determined in good faith by the Revolving Administrative Agent (it being
acknowledged and agreed that any such amendment or waiver to Section 6.06 or
Section 6.08 that increases the size of any such basket but that subjects the
usage of such basket to the satisfaction of Payment Conditions (in the case of
Section 6.06) or Permitted Investment Payment Conditions (in the case of
Section 6.08) shall be deemed to be more restrictive on the Borrower and its
Subsidiaries, or

 

154



--------------------------------------------------------------------------------

(vii) amend (I) the definition of “Incremental Cap”, the definition of
“Incremental Equivalent Debt”, Section 2.32 or Section 6.02 (and in each case
any defined terms used therein) solely to the extent that the effect of such
amendment would be to increase the amount of Incremental Term Loans and/or
Incremental Equivalent Debt permitted to be incurred or (II) Section 6.02(q)(y)
or any of the defined term used in such clause to the extent that the effect of
such amendment would be to increase the amount of Permitted Junior Debt
permitted to be incurred;

(D) the Super-majority Revolving Credit Lenders (and no other Lenders) to:

(i) alter the eligibility standards used in determining the Borrowing Base in a
manner which would increase the amount of the Borrowing Base,

(ii) increase the advance rates in the calculation of the Borrowing Base, or

(iii) modify the definition of “Borrowing Base Collateral”;

(E) all of the Revolving Credit Lenders (and no other Lender) to:

(i) amend or modify clauses (C), (D) or (E) of this Section 9.10 or the
definitions of Required Revolving Credit Lenders or Super-majority Revolving
Credit Lenders or any other provision of the Loan Documents which provides for
the unanimous consent or approval of the Revolving Credit Lenders, or

(ii) release all or substantially all of the Borrowing Base Collateral from the
Liens created under the Security Documents (and, if the Borrowing Base
Collateral shall constitute all or substantially all of the Collateral, the
provisions of clause (B)(iii) shall also apply);

(F) the Required Term Lenders (and no other Lender) to:

(i) release any PP&E Collateral (other than all or substantially all of the PP&E
Collateral) from the Liens created under the Security Documents,

(ii) amend Section 2.16 (or any definition to the extent used in such Section),
or

(iii) modify the definition of “PP&E Collateral”;

 

155



--------------------------------------------------------------------------------

(G) all of the Term Loan Lenders (and no other Lender) to:

(i) amend or modify clauses (F) or (G) of this Section 9.10 or the definition of
Required Term Lenders or any other provision of the Loan Documents which
provides for the unanimous consent or approval of the Term Loan Lenders, or

(ii) release all or substantially all of the PP&E Collateral from the Liens
created under the Security Documents (and, if the PP&E Collateral shall
constitute all or substantially all of the Collateral, the provisions of clause
(B)(iii) shall also apply); or

(H) the Required Lenders (and no other Lender) to amend of modify any provision
of this Agreement of any other Loan Document not expressly subject to the
provisions of clauses (A) through (G) or any other provision of this
Section 9.10.

For the avoidance of doubt, any waiver, amendment or modification that by its
terms affects the rights or duties of one Class of Lenders (but not of any other
Class of Lenders) shall require the consent of the requisite percentage in
interest of the affected Class of Lenders that would be required to consent
thereto if such Class of Lenders were the only Class of Lenders hereunder at the
time (and no other Lenders). No such modification, amendment or waiver or
consent may adversely affect the rights and obligations of (i) any
Administrative Agent or (ii) any Fronting Bank, in each case without its prior
written consent. No Lender consent shall be required (i) with respect to any
action described in Section 6.03 of the Collateral Trust Agreement (subject to
the proviso contained therein), (ii) to add the obligations of the Loan Parties
with respect to Indebtedness permitted under Section 6.02(q) to the Security
Documents and the Intercreditor Agreements or (iii) for the entry by the
Collateral Trustee into any Intercreditor Agreement in connection with the
incurrence of any Incremental Equivalent Debt (or Permitted Refinancing
thereof), Permitted First Priority Refinancing Debt or Permitted Second Priority
Refinancing Debt (or Permitted Refinancing thereof) permitted under
Section 6.02(aa) that is secured by Liens permitted under Section 6.03(bb) (and
each Class of Lenders hereby authorizes the Applicable Administrative Agent to
enter into, or to instruct the Collateral Trustee to enter into, any amendments
or modifications of the Security Documents or any Intercreditor Agreement, to
the extent necessary or desirable to give effect to any such addition or
incurrence). Each assignee shall be bound by any modification, amendment,
waiver, or consent authorized as provided herein, and any consent by a Lender
shall bind any Person subsequently acquiring an interest in the Loans held by
such Lender. No amendment to this Agreement shall be effective against the
Borrower unless in writing and signed by the Borrower.

Notwithstanding anything to the contrary contained in this Section 9.10:

(a) This Agreement may be amended with the written consent of the Revolving
Administrative Agent (or successor, as applicable), the Borrower and the Lenders
or other institutions providing the relevant Replacement Revolving Credit
Facility (as defined below) to permit the refinancing of all, but not less than
all, Revolving Credit Commitments with a replacement facility under this
Agreement or, if applicable, pursuant to a separate credit agreement and related
documentation with respect thereto (each of the foregoing, a “Replacement
Revolving Credit Facility”); provided that (i) the aggregate amount of
commitments under such Replacement Revolving Credit Commitments shall not exceed
the

 

156



--------------------------------------------------------------------------------

aggregate amount of the replaced Revolving Credit Commitments, (ii) the maturity
date of such Replacement Revolving Credit Facility shall not be earlier than the
Revolving Credit Maturity Date at the time of such replacement and (iii) the
other terms and conditions of such Replacement Revolving Credit Facility
(excluding pricing, fees and for covenants or other provisions applicable only
to periods after the Latest Maturity Date at such time), taken as a whole, shall
be market terms and conditions at the time of incurrence of such Replacement
Revolving Credit Facility. The Revolving Administrative Agent (or successor, as
applicable) shall not unreasonably withhold its consent to a Replacement
Revolving Credit Facility. For the avoidance of doubt, a Replacement Revolving
Credit Facility shall not require the consent of any Person other than the
Revolving Administrative Agent (or successor, as applicable), the Borrower and
the Lenders or other financial institutions providing such Replacement Revolving
Credit Facility.

(b) No Lender’s consent is required to effect any amendment, modification or
supplement (i) to this Agreement or any other Loan Document to effectuate the
transactions contemplated by Sections 2.28, 2.30, 2.31 and 2.32 except as
expressly required pursuant to those sections, and each of those sections shall
supersede anything in this Section 9.10 to the contrary; and (ii) to the
Collateral Trust Agreement or any Intercreditor Agreement, any subordination
agreement or any other intercreditor agreement or arrangement permitted under
this Agreement (A) that is for the purpose of adding the holders of Permitted
First Priority Refinancing Debt, Permitted Second Priority Refinancing Debt or
secured Permitted Subordinated Indebtedness (or a Senior Representative with
respect thereto) as parties thereto, as expressly contemplated by the terms of
this Agreement, the applicable Intercreditor Agreements, such subordination
agreement or such other intercreditor agreement or arrangement permitted under
this Agreement or in any document pertaining to any Indebtedness permitted
hereby that is permitted to be secured by the Collateral as applicable (it being
understood that any such amendment or supplement may make such other changes to
the applicable intercreditor agreement as, in the good faith determination of
the Administrative Agents, are required to effectuate the foregoing and provided
that such other changes are not adverse, in any material respect, to the
interests of the Lenders) or (B) that is expressly contemplated by this
Agreement, the Collateral Trust Agreement, any Intercreditor Agreement (or the
comparable provisions, if any, of any subordination agreement or any other
intercreditor agreement or arrangement permitted under this Agreement);
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of any Administrative Agent or the Collateral
Trustee hereunder or under any other Loan Document without the prior written
consent of such Administrative Agent or the Collateral Trustee, as applicable.

(c) Guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agents and may be, together with this
Agreement, amended and waived with the consent of the Administrative Agents at
the request of the Borrower without the need to obtain the consent of any other
Lender if such amendment or waiver is delivered in order (i) to comply with
local Law or advice of local counsel, (ii) to cure errors or omissions of a
technical nature or ambiguities or defects or (iii) to cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Loan Documents.

 

157



--------------------------------------------------------------------------------

(d) If at any time after the 2014 Amendment Effective Date, any Administrative
Agent and the Borrower shall have jointly identified an obvious error or any
error or omission of a technical nature, in each case, in any provision of the
Loan Documents, then the Administrative Agents and the Borrower shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Document if
the same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof.

Section 9.11. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 9.12. Headings. Section headings used herein are for convenience only
and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.

Section 9.13. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall constitute an original, but all of
which taken together shall constitute one and the same instrument.

Section 9.14. Prior Agreements. This Agreement represents the entire agreement
of the parties with regard to the subject matter hereof and the terms of any
letters and other documentation entered into between the Borrower and any Lender
or any Administrative Agent prior to the 2014 Amendment Effective Date which
relate to Loans made or to be made hereunder shall, with respect to periods on
and after the 2014 Amendment Effective Date, be replaced by the terms of this
Agreement (except as otherwise expressly provided herein with respect to the
Agent’s Fee Letters).

Section 9.15. Further Assurances. Whenever and so often as reasonably requested
by the Administrative Agents, the Borrower will promptly execute and deliver or
cause to be executed and delivered all such other and further instruments,
documents or assurances, and promptly do or cause to be done all such other and
further things as may be necessary and reasonably required in order to further
and more fully vest in the Administrative Agents all rights, interests, powers,
benefits, privileges and advantages conferred or intended to be conferred by
this Agreement and the other Loan Documents.

Section 9.16. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT OR TORT
OR OTHERWISE). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.16.

 

158



--------------------------------------------------------------------------------

Section 9.17. USA PATRIOT Act. Each Lender, each Fronting Bank and each
Administrative Agent hereby notifies the Borrower (on behalf of each Loan Party)
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (as subsequently amended and
reauthorized, the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify the such Loan Party in accordance with the Act, and the Borrower (on
behalf of each Loan Party) agrees to provide such information from time to time
to such Lender, such Fronting Bank and such Administrative Agent, as applicable.

Section 9.18. Certain Consents of Revolving Credit Lenders. Notwithstanding
anything herein to the contrary, each Revolving Credit Lender hereby agrees and
consents (collectively, the “Revolving Lender Consents”):

(a) that to the extent that (a) any amendment hereto is proposed in order to
document, give effect to and incorporate the terms of any Refinancing
Indebtedness to be incurred under this Agreement in compliance with Section 2.31
and (b) such amendment does not include any modification, amendment or waiver of
any provision of any Loan Document or any consent to any departure by the
Borrower or Guarantors therefrom which would require a vote of all or all
affected or the relevant percentage of Revolving Credit Lenders pursuant to
Sections 9.10(A), (B)(iii), (C), (D) or (E), then each Revolving Credit Lender
hereby consents (the “Term Refinancing Facilities Consent”) (i) to any such
amendment, (ii) to any Permitted Refinancing of such Refinancing Indebtedness on
substantially the same conditions as those set forth in Section 2.31 to any
further amendments (if any) necessary to document, give effect to and
incorporate the terms of such Permitted Refinancing Indebtedness and (iii) if
such Refinancing Indebtedness is in the form of Refinancing Term Loans borrowed
hereunder, to the appointment of a single financial institution reasonably
acceptable to the Borrower to act as the administrative agent with respect to
such Refinancing Term Loans and any other Term Loans hereunder. Each Revolving
Credit Lender hereby authorizes each of the Administrative Agent and the
Collateral Trustee to enter into new documents and agreements to the extent
consistent with the foregoing.

(b) For purposes of determining consents of the Required Revolving Credit
Lenders under Section 9.10(C), to authorize the Revolving Administrative Agent
to direct such Revolving Credit Lender’s vote in favor of any amendment to any
of the Revolving Credit Facility Specific Covenants to modify the size of any
basket to make the applicable provision more restrictive on the Borrower and its
Subsidiaries or to increase the size of any such basket contained in
Section 6.06 or Section 6.08 so long as the usage of such basket is subject to
the satisfaction of Payment Conditions (in the case of Section 6.06) or
Permitted Investment Payment Conditions (in the case of Section 6.08).

 

159



--------------------------------------------------------------------------------

Without limiting the foregoing, each Revolving Lender hereby agrees and consents
to any amendment or other modification to this Agreement and the other Loan
Documents in order to effectuate the Revolving Lender Consents set forth in this
Section 9.18 and hereby instructs the Revolving Administrative Agent and the
Collateral Trustee, as applicable, to enter into any agreements to effectuate
the foregoing; provided that it is understood and agreed that consummation of
the amendments contemplated by the Revolving Lender Consents is subject to
Receipt of Sufficient Consents and accordingly, shall require the consent of
additional Lenders (including, in the case of the Borrower Substitution
contemplated by the Permitted Holdco Consents, all other Lenders). The Revolving
Administrative Agent shall provide to any Revolving Credit Lender such
information with respect to the matters described in this Section 9.18 as such
Revolving Credit Lender shall reasonably request (to the extent such information
is in the possession of the Revolving Administrative Agent).

Section 9.19. No Fiduciary Relationship. The Borrower, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, the Subsidiaries and their respective Affiliates, on the one hand, and
the Administrative Agents, the Arrangers, the Lenders, the Fronting Banks and
their respective Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Administrative Agents, the Lenders, the Fronting Banks
or their respective Affiliates, and no such duty will be deemed to have arisen
in connection with any such transactions or communications. The Administrative
Agents, the Arrangers, the Lenders, the Fronting Banks and their respective
Affiliates may be engaged, for their own accounts or the accounts of customers,
in a broad range of transactions that involve interests that differ from those
of the Borrower, the Subsidiaries and their respective Affiliates, and none of
the Administrative Agents, the Arrangers, the Lenders, the Fronting Banks or any
of their respective Affiliates has any obligation to disclose any of such
interests to the Borrower, the Subsidiaries or any of their respective
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it or any of its Affiliates may have against the
Administrative Agents, the Arrangers, the Lenders, the Fronting Banks or any of
their respective Affiliates with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

160



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written.

 

BORROWER: FEDERAL-MOGUL HOLDINGS CORPORATION By:  

 

Name:   Title:  

CITIBANK, N.A.,

as Revolving Administrative Agent

By:  

 

Name:   Title:  

CITIBANK, N.A.,

as Tranche B Term Administrative Agent

By:  

 

Name:   Title:   CREDIT SUISSE AG, as Tranche C Term Administrative Agent By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Tranche B Term Lender By:  

 

Name:   Title:   CREDIT SUISSE AG, as a Tranche C Term Lender By:  

 

Name:   Title:  

 

2



--------------------------------------------------------------------------------

PRICING SCHEDULE

The Applicable Margin with respect to Revolving Credit Loans and Commitment Fees
with respect to the Total Revolving Credit Commitment shall be the rate per
annum set forth below in the row opposite the relevant category and in the
column corresponding to the “Pricing Level” that applies for such day:

 

     Level I     Level II     Level III  

Revolving Credit

      

Loans that are

      

Eurodollar Loans

     1.50 %      1.75 %      2.00 % 

Revolving Credit

      

Loans that are

      

ABR Loans

     0.50 %      0.75 %      1.00 % 

Commitment Fees

     0.375 %      0.375 %      0.375 % 

For purposes of this Pricing Schedule, the following terms have the following
meanings:

“Level I Pricing” shall apply for any day if, on such day, Average Monthly
Revolving Credit Facility Availability (determined as of the last day of the
most recently concluded calendar month) was equal to or greater than 66.66% of
the Total Revolving Credit Commitments.

“Level II Pricing” shall apply for any day if, on such day, Average Monthly
Revolving Credit Facility Availability (determined as of the last day of the
most recently concluded calendar month) was equal to or greater than 33.33% of
the Total Revolving Credit Commitments, but less than 66.66% of the Total
Revolving Credit Commitments.

“Level III Pricing” shall apply for any day if, on such day, Average Monthly
Revolving Credit Facility Availability (determined as of the last day of the
most recently concluded calendar month) was less than 33.33% of the Total
Revolving Credit Commitments.

“Pricing Level” shall refer to the determination of which of Level I, Level II
or Level III Pricing applies for any day.



--------------------------------------------------------------------------------

Annex 1

(Loan Documents)

ANNEX 1

LOAN DOCUMENTS

1. Collateral Agreement

2. Collateral Trust Agreement

3. ABL Intercreditor Agreement

4. Domestic Subsidiary Guarantee



--------------------------------------------------------------------------------

Annex 2

(Post-Closing Obligations)

ANNEX 2

POST-CLOSING OBLIGATIONS

 

1. Foreign Pledge Agreements. Within 60 days after the Amendment Effective Date
(unless extended by the Administrative Agents in their sole discretion), the
Loan Parties shall either (x) deliver such local law documentation as may be
reasonably requested by the applicable Administrative Agent to continue to
effect the security interest created by each Foreign Pledge Agreement set forth
below under the applicable local law or (y) cause the Capital Stock of each
applicable Foreign Subsidiary to be evidenced by a certificate delivered to the
Collateral Trustee and the applicable amendments made to the Collateral
Agreement; provided that if the Administrative Agents and the Borrower
reasonably determine that the burden or cost of compliance with such
post-closing obligation outweighs the benefit to the Lenders of the security to
be afforded thereby, such post-closing obligation shall be deemed to be waived.

 

  •   Deed of Pledge, dated as of December 27, 2007, made by Federal-Mogul
Corporation in favor of Citibank, N.A., as collateral trustee, with respect to
the Capital Stock of Cooperatief Federal-Mogul Dutch Investments B.A.

 

  •   Deed of Pledge of Shares, dated April 25, 2008, by Federal-Mogul Ignition
Company over 64.5% of the shares of Federal-Mogul Ibérica, S.L., together with
related deliveries.

 

2. German Pledge. Within 60 days after the Amendment Effective Date (unless
extended by the Administrative Agents in their sole discretion), Federal World
Wide, Inc. shall deliver such local law documentation as may be reasonably
requested by the Administrative Agents to continue to pledge the security
interest in Federal Mogul Automative Verwaltungs GmbH; provided that if the
Administrative Agents and the Borrower reasonably determine that the burden or
cost of compliance with such post-closing obligation outweighs the benefit to
the Lenders of the security to be afforded thereby, such post-closing obligation
shall be deemed to be waived.

 

3. Stock Certificates. Within 60 days after the Amendment Effective Date (unless
extended by the Administrative Agents in their sole discretion), the applicable
Loan Party shall deliver to the Collateral Trustee the stock certificate and
stock power for Federal Mogul Vehicle Component Solutions, Inc. (and updated
schedules to the Collateral Agreement reflecting the delivery of such items) and
the stock power for Federal-Mogul de Guatemala, S.A.; provided that if the
Administrative Agents and the Borrower reasonably determine that the burden or
cost of compliance with such post-closing obligation outweighs the benefit to
the Lenders of the security to be afforded thereby, such post-closing obligation
shall be deemed to be waived.

 

4. Deposit Account Control Agreements. Within 60 days after the Amendment
Effective Date (unless extended by the Administrative Agents in their sole
discretion), the Borrower shall deliver deposit account control agreements in
form and substance reasonably satisfactory to the Collateral Trustee, with
respect to the following accounts held by Borrower:

 

  •   Account Nos. 7914640888, 7914640458, and 7914640821 with Fifth Third Bank

 

  •   Account No. 30956601 with Citibank, N.A.

 

5. Real Estate: Within 90 days after the Amendment Effective Date (unless
extended by the Administrative Agents in their sole discretion), the following
undertakings must be completed:

 

  •   With respect to each Mortgaged Property, the Collateral Trustee shall have
received a Mortgage (or a modification to or amendment and restatement of the
Mortgage delivered pursuant to the Existing Credit Agreement) executed and
delivered by a duly authorized officer of each party thereto.



--------------------------------------------------------------------------------

Annex 2

(Post-Closing Obligations)

 

  •   The Collateral Trustee shall have received and the Title Insurance Company
shall have received, with respect to each Mortgaged Property, (i) an as-built
land survey of the sites of the Mortgaged Property dated within three (3) years
of the 2014 Amendment Effective Date, by an independent professional licensed
land surveyor reasonably satisfactory to the Administrative Agents and the Title
Insurance Company, which surveys shall be made in accordance with the Minimum
Standard Detail Requirements for Land Title Surveys jointly established and
adopted by the American Land Title Association (“ALTA”) and the American
Congress on Surveying and Mapping in 1992, and, without limiting the generality
of the foregoing, there shall be surveyed and shown on such surveys the
following: (A) the locations on such sites of all the buildings, structures and
other improvements and the established building setback lines; (B) the lines of
streets abutting the sites and width thereof; (C) all access and other easements
appurtenant to the sites; (D) all roadways, paths, driveways, easements,
encroachments and overhanging projections and similar encumbrances affecting the
site, whether recorded, apparent from a physical inspection of the sites or
otherwise known to the surveyor; (E) any encroachments on any adjoining property
by the building structures and improvements on the sites; and (F) the flood zone
designations, if any, in which the Mortgaged Property is located (provided that
if the Administrative Agents determines that it is reasonable to do so, the
Administrative Agents may accept a survey in respect of any parcel of Mortgaged
Property not conforming to the requirements specified above in this clause (i));
or (ii) a satisfactory Survey Affidavit (together with a survey in respect of
any parcel of Mortgaged Property not conforming to the requirements specified
above in clause (i)) in a form sufficient for the Title Insurance Company to
delete the standard survey exception.

 

  •   The Collateral Trustee shall have received in respect of each Mortgaged
Property (i) a mortgagee’s title insurance policy (or policies), (ii) a marked
up unconditional binder for such insurance, or (iii) a date down endorsement to
the title insurance policy delivered pursuant to the Existing Credit Agreement
reasonably satisfactory to the Administrative Agents. Each such policy (after
giving effect to any date down endorsement) shall (A) be in an amount reasonably
satisfactory to the Administrative Agents (not to exceed the fair market value
of such property); (B) insure that the Mortgage insured thereby creates a valid
Lien on such Mortgaged Property free and clear of all defects and encumbrances,
except as permitted by Section 6.03 of the Amended Credit Agreement or as is
otherwise reasonably acceptable to the Administrative Agents; (C) name the
Collateral Trustee for the benefit of the Secured Parties as the insured
thereunder; (D) be in the form of ALTA Loan Policy—1970 (Amended 10/17/70 and
10/17/84) (or reasonably acceptable equivalent policies); (E) contain such
endorsements and affirmative coverage as the Administrative Agents may
reasonably request; and (F) be issued by title companies reasonably satisfactory
to the Administrative Agents (including any such title companies acting as
co-insurers or reinsurers, at the option of the Administrative Agents) (provided
that if the Administrative Agents determine that it is reasonable to do so, the
Administrative Agents may accept a title insurance policy in respect of any
parcel of Mortgaged Property not conforming to the requirements specified above
in this paragraph). The Administrative Agents shall have received evidence
satisfactory to it that all premiums in respect of each such policy (or
endorsement), all charges for mortgage recording tax, and all related expenses,
if any, have been paid.



--------------------------------------------------------------------------------

Annex 2

(Post-Closing Obligations)

 

  •   The Administrative Agents shall have received in respect of each Mortgaged
Property a copy of all recorded documents referred to, or listed as exceptions
to title in, the title policy or policies referred to above and a copy of all
other material documents in the possession of the any Loan Party affecting the
Mortgaged Property, in each case to the extent required by the Administrative
Agents and not already provided to the Administrative Agents.

 

  •   The Administrative Agents and the Lenders shall have received in respect
of each Mortgaged Property the favorable written opinions of local counsel,
reasonably acceptable to the Administrative Agents, covering such matters as the
Administrative Agents may reasonably request with respect to the applicable
Mortgage.

 

6. Intellectual Property: Within 60 days of the Amendment Effective Date (unless
extended by the Administrative Agents in their sole discretion), the Borrower
shall deliver to the Collateral Trustee customary short-form intellectual
property security agreements or confirmatory grants of security interest with
the United States Patent and Trademark Office and U.S. Copyright Office, as
applicable, granting a security interest in all intellectual property set forth
in Schedule 3.06 of the Collateral Agreement to the Collateral Trustee.

 

7. Promissory Notes: Within 30 days after the Amendment Effective Date (unless
extended by the Administrative Agents in their sole discretion), the applicable
Loan Party shall deliver to the Collateral Trustee the original copies of the
promissory notes listed on Schedule 1.01A to the Credit Agreement and the
executed related note powers.



--------------------------------------------------------------------------------

Annex 3

(Foreign Pledge Agreements to be Terminated)

ANNEX 3

FOREIGN PLEDGE AGREEMENTS TO BE TERMINATED

Bermuda

Share Pledge Agreement, dated as of December 27, 2007, made by Federal-Mogul
Corporation in favor of Citibank, N.A., as collateral trustee, with respect to
the Capital Stock of Coventry Assurance Ltd.

Canada

Canadian Pledge Agreement, dated as of December 27, 2007, made by Federal-Mogul
Corporation in favor of Citibank, N.A., as collateral trustee, with respect to
the Capital Stock of Federal-Mogul Canada Limited

England

Security Agreement, dated as of December 27, 2007, between Federal-Mogul Global
Inc. and Citibank, N.A., as security agent, with respect to the Capital Stock of
Federal-Mogul Global Growth Limited

Security Agreement, dated as of December 27, 2007, between Federal-Mogul
Corporation and Citibank, N.A., as security agent, with respect to the Capital
Stock of Federal-Mogul (Continental European Operations) Limited

Netherlands

Security Agreement, dated as of December 27, 2007, made by Federal-Mogul
Corporation in favor of Citibank, N.A., as collateral trustee, with respect to
the Capital Stock of Cooperatief Federal-Mogul Dutch Investments B.A. (the
“Dutch Co-Op”)

Security Agreement, dated as of December 27, 2007, made by Federal-Mogul Global
Inc. in favor of Citibank, N.A., as collateral trustee, with respect to the
Capital Stock of Federal-Mogul Global B.V.

Security Agreement, dated as of December 27, 2007, made by Federal-Mogul Dutch
Holdings Inc. in favor of Citibank, N.A., as collateral trustee, with respect to
the Capital Stock of Federal-Mogul Holdings B.V.

Spain

Deed of Pledge of Shares, dated April 25, 2008, by Federal-Mogul Ignition
Company over 64.5% of the shares of Federal-Mogul Ibérica, S.L., together with
related deliveries

Sweden

Deed of Pledge of Shares, dated October 25, 2010 where Federal-Mogul Corporation
pledged 66% of the shares of F-M Holding Sweden AB (now knows as Federal-Mogul
Holding Sweden AB)